Exhibit 10.1
CREDIT AGREEMENT
dated as of
September 19, 2008
among
THE ST. JOE COMPANY
as Borrower,
The Initial Guarantors Listed Herein,
The Lenders Listed Herein
and
BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent
and
BB&T CAPITAL MARKETS,
as Lead Arranger
CREDIT AGREEMENT
          THIS CREDIT AGREEMENT is dated as of September 19, 2008 among THE ST.
JOE COMPANY, a Florida corporation, as borrower, the INITIAL GUARANTORS listed
on the signature pages hereof, as guarantors, the LENDERS listed on the
signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as Administrative
Agent.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions. The terms as defined in this Section 1.01
shall, for all purposes of this Agreement and any amendment hereto (except as
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:
          “Acquisition” means any transaction or series of related transactions
for the purpose of, or resulting in, directly or indirectly, (a) the acquisition
by the Borrower or any Subsidiary of all or substantially all of the assets of a
Person (other than a Subsidiary) or of any business or division of a Person
(other than a Subsidiary), (b) the acquisition by the Borrower or any Subsidiary
of more than 50% of any class of Voting Stock (or similar ownership interests)
of any Person (provided that formation or organization of any Wholly Owned
Subsidiary shall not constitute an “Acquisition” to the extent that the amount
of the Investment in such entity is permitted under Sections 5.08 and 5.12), or
(c) a merger, consolidation, amalgamation or other combination by the Borrower
or any Subsidiary with another Person (other than a

 



--------------------------------------------------------------------------------



 



Subsidiary) if the Borrower or such Subsidiary is the surviving entity; provided
that in any merger involving the Borrower, the Borrower must be the surviving
entity.
          “Adjusted London InterBank Offered Rate” applicable to any Interest
Period means a rate per annum equal to the quotient obtained (rounded upwards,
if necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.
          “Administrative Agent” means BB&T, in its capacity as administrative
agent for the Lenders, and its successors and permitted assigns in such
capacity.
          “Administrative Agent’s Letter Agreement” means that certain letter
agreement, dated as of July 23, 2008, between Borrower and the Administrative
Agent relating to the terms of this Agreement, and certain fees from time to
time payable by the Borrower to the Administrative Agent, together with all
amendments and modifications thereto. If there is any conflict between the
provisions of this Agreement and the provisions of the Administrative Agent’s
Letter Agreement, the provisions of this Agreement will control.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Advances” means collectively the Revolver Advances. “Advance” means
any one of such Advances, as the context may require.
          “Affiliate” of any Person means (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests.
          “Agreement” means this Credit Agreement, together with all amendments
and supplements hereto.
          “Applicable Laws” means all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
          “Applicable Margin” has the meaning set forth in Section 2.06(a).
          “Applicable Percentage” means with respect to any Lender, the
percentage of the total Revolver Commitments represented by such Lender’s
Revolver Commitment. If the Revolver Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolver Commitments
most recently in effect, giving effect to any assignments.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07), and accepted by the Administrative Agent,
in substantially the form of Exhibit I or any other form approved by the
Administrative Agent.
          “Bank Products” means any: (1) Hedging Agreements; and (2) other
services or facilities provided to any Loan Party by the Administrative Agent or
any Lender (each, in such capacity, a “Bank Product Bank”) (but excluding Cash
Management Services) with respect to (a) credit cards, (b) purchase cards,
(c) merchant services constituting a line of credit, and (d) leasing.
          “Bankruptcy Code” means the United States Bankruptcy Reform Act of
1978 (11 U.S.C. §§101, et. seq.), as amended from time to time.

 



--------------------------------------------------------------------------------



 



          “Base Rate” means for any Base Rate Advance for any day, the rate per
annum equal to the higher as of such day of (i) the Prime Rate, or (ii) one-half
of one percent (0.5%) above the Federal Funds Rate. For purposes of determining
the Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate
shall be effective on the date of each such change.
          “Base Rate Advance” means, with respect to any Advance, such Advance
when such Advance bears or is to bear interest at a rate based upon the Base
Rate.
          “BB&T” means Branch Banking and Trust Company, and its successors.
          “Borrower” means The St. Joe Company, a Florida corporation, and its
successors and its permitted assigns.
          “Borrowing” means a borrowing hereunder consisting of Revolver
Advances made to the Borrower: (i) at the same time by all of the Lenders, in
the case of Syndicated Borrowings, or (ii) by BB&T, for Swing Advances. A
Borrowing is a “Syndicated Borrowing” if such Advances are made pursuant to
Section 2.01(a) or a “Swing Line Borrowing” if such Advance is made pursuant to
Section 2.01(b). A Borrowing is a “Base Rate Borrowing” if such Advances are
Base Rate Advances. A Borrowing is a “Euro-Dollar Borrowing” if such Advances
are Euro-Dollar Advances. A Borrowing is a “Tranche Euro-Dollar Borrowing” if
such Advances are Tranche Euro-Dollar Advances. A Borrowing is an “Index
Euro-Dollar Borrowing” if such Advances are Index Euro-Dollar Advances.
          “Capital Expenditures” means for any period the sum of all capital
expenditures incurred during such period by the Borrower and its Consolidated
Subsidiaries, as determined in accordance with GAAP.
          “Capital Securities” means, with respect to any Person, any and all
shares, interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.
          “Cash Equivalents” means: (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) with maturities of not more than one year from the date
acquired; (b) time deposits and certificates of deposit with maturities of not
more than one (1) year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing having capital and
surplus in excess of $500 million, and which bank or its holding company has a
short-term commercial paper rating of at least A-1 or the equivalent by Standard
& Poor’s Rating Services or at least P-1 or the equivalent by Moody’s Investors
Service, Inc.; and (c) investments in money market funds (i) which mature not
more than seven (7) days from the date acquired, (ii) with respect to which
there has been no failure to honor a request for withdrawal, (iii) which are
registered under the Investment Company Act of 1940, as amended, (iv) which have
net assets of at least $500,000,000 and (v) at least 85% of those assets consist
of securities and other obligations of the type referenced in clauses (a) and
(b) above.
          “Cash Management Services” means any one or more of the following
types of services or facilities provided to any Loan Party by the Administrative
Agent or any Lender (each, in such capacity, a “Cash Management Bank”): (a) ACH
transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
or debit cards, and (e) merchant services not constituting a Bank Product.
          “CERCLA” means the Comprehensive Environmental Response Compensation
and Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
          “CERCLIS” means the Comprehensive Environmental Response Compensation
and Liability Information System established pursuant to CERCLA.
          “Change in Control” means the occurrence after the Closing Date of any
of the following: (i) any Person or two or more Persons acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
25% or more of the outstanding shares of the Voting Stock of the Borrower; or
(ii) as of any date a majority of the board of directors of the Borrower
consists of individuals who were not either (A) directors of the Borrower as of
the corresponding date of the previous

 



--------------------------------------------------------------------------------



 



year, (B) selected or nominated to become directors by the board of directors of
the Borrower of which a majority of such board consisted of individuals
described in clause (A), or (C) selected or nominated to become directors by the
board of directors of the Borrower of which a majority of such board consisted
of individuals described in clause (A) and individuals described in clause (B).
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Closing Certificate” has the meaning set forth in Section 3.01(d).
          “Closing Date” means September 19, 2008.
          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.
          “Collateral” shall mean (i) all property which secures the Obligations
pursuant to the Collateral Documents and (ii) the Timberland Collateral.
          “Collateral Diligence Enhancement Event” means any time the
Administrative Agent in its reasonable discretion determines that St. Joe
Timberland owns less than 250,000 acres of real property.
          “Collateral Documents” means, collectively, the Pledge Agreement, the
REIT Pledge Agreement and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Borrower or any Subsidiary shall grant or convey (or shall
have granted or conveyed) to the Secured Parties a Lien in, or any other Person
shall acknowledge any such Lien in, property as security for all or any portion
of the Obligations, as any of them may be amended, modified or supplemented from
time to time. After the occurrence of a Trigger Event, the term Collateral
Documents shall include, without limitation, the Timberland Collateral
Documents.
          “Compliance Certificate” has the meaning set forth in Section 5.01(c).
          “Consolidated Net Income” means, for any period, the Net Income of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis,
but excluding (i) extraordinary items and (ii) any equity interests of the
Borrower or any Subsidiary in the unremitted earnings of any Person that is not
a Subsidiary.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity the accounts of which, in accordance with GAAP, would be consolidated
with those of the Borrower in its consolidated financial statements as of such
date.
          “Consolidated Tangible Net Worth” means, at any time, Stockholder’s
Equity less the sum of the value, (to the extent reflected in determining
Stockholder’s Equity) as set forth or reflected on the most recent consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries, on a
consolidated basis prepared in accordance with GAAP, of
          (A) Any surplus resulting from any write-up of assets subsequent to
December 31, 2007;
          (B) All assets which would be treated as intangible assets for balance
sheet presentation purposes under GAAP, including without limitation goodwill
(whether representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;
          (C) To the extent not included in (B) of this definition, any amount
at which the Capital Securities of the Borrower appear as an asset on the
balance sheet of the Borrower and its Consolidated Subsidiaries;
          (D) Any amount at which the net obligations of the Borrower and its
Subsidiaries with respect to interest rate

 



--------------------------------------------------------------------------------



 



protection agreements, foreign currency exchange agreements or other hedging
agreements appear as an asset on the balance sheet of the Borrower and its
Consolidated Subsidiaries;
          (E) Loans or advances to stockholders of the Borrower;
          (F) Loans or advances to directors, officers, managers or employees
thereof; and
          (G) To the extent not included in (B) of this definition, deferred
expenses.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Loan Party, are treated as a single
employer under Section 414 of the Code.
          “Costs of Acquisition” means, with respect to any Acquisition, as at
the date of entering into any agreement therefor, the sum of the following
(without duplication): (i) the value of the Capital Securities of the Borrower
or any Subsidiary to be transferred in connection therewith, (ii) the amount of
any cash and fair market value of other property (excluding property described
in clause (i) and the unpaid principal amount of any debt instrument) given as
consideration, (iii) the amount (determined by using the face amount or the
amount payable at maturity, whichever is greater) of any Debt incurred, assumed
or acquired by the Borrower or any Subsidiary in connection with such
Acquisition, (iv) all additional purchase price amounts in the form of earnouts
and other contingent obligations that should be recorded on the financial
statements of the Borrower and its Subsidiaries in accordance with GAAP, (v) all
amounts paid in respect of covenants not to compete, consulting agreements that
should be recorded on financial statements of the Borrower and its Subsidiaries
in accordance with GAAP, and other affiliated contracts in connection with such
Acquisition, (vi) the aggregate fair market value of all other consideration
given by the Borrower or any Subsidiary in connection with such Acquisition, and
(vii) out of pocket transaction costs for the services and expenses of
attorneys, accountants and other consultants incurred in effecting such
transaction, and other similar transaction costs so incurred. For purposes of
determining the Cost of Acquisition for any transaction, (A) the Capital
Securities of the Borrower shall be valued (I) in the case of capital stock that
is then designated as a national market system security by the National
Association of Securities Dealers, Inc. (“NASDAQ”) or is listed on a national
securities exchange, the average of the last reported bid and ask quotations or
the last prices reported thereon, and (II) with respect to any other Capital
Securities, as determined by the board of directors of the Borrower, (B) the
Capital Securities of any Subsidiary shall be valued as determined by the board
of directors of such Subsidiary, and (C) with respect to any Acquisition
accomplished pursuant to the exercise of options or warrants or the conversion
of securities, the Cost of Acquisition shall include both the cost of acquiring
such option, warrant or convertible security as well as the cost of exercise or
conversion.
          “Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Administrative Agent, (B) outside consultants for the
Administrative Agent, (C) appraisers, (D) commercial finance examinations, and
(E) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
administration, management, execution and delivery of this Agreement and the
other Loan Documents, and the preparation, negotiation, administration and
management of any amendments, modifications or waivers of the provisions of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), or (C) the enforcement or protection
of its rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, and (b) with respect
to the Letter of Credit Issuer, and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and
(c) all reasonable out-of-pocket expenses incurred by the Secured Parties who
are not the Administrative Agent, the Letter of Credit Issuer or any Affiliate
of any of them, after the occurrence and during the continuance of an Event of
Default.
          “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;
(iii) all

 



--------------------------------------------------------------------------------



 



obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business; (iv) all obligations of such Person as lessee under capital leases;
(v) all obligations of such Person to reimburse any bank or other Person in
respect of amounts payable under a banker’s acceptance; (vi) all Redeemable
Preferred Securities of such Person; (vii) all obligations (absolute or
contingent) of such Person to reimburse any bank or other Person in respect of
amounts which are available to be drawn or have been drawn under a letter of
credit or similar instrument; (viii) all Debt of others secured by a Lien on any
asset of such Person, whether or not such Debt is assumed by such Person;
(ix) all Debt of others Guaranteed by such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities and other similar exceptions to non-recourse liability); (x) all net
obligations of such Person with respect to interest rate protection agreements,
foreign currency exchange agreements or other hedging agreements not entered
into in the ordinary course of business to hedge or mitigate the risk of
interest rate changes in respect of existing Debt (valued as the termination
value thereof computed in accordance with a method approved by the International
Swap Dealers Association and agreed to by such Person in the applicable hedging
agreement, if any); (xi) all obligations of such Person under any synthetic
lease, tax retention operating lease, sale and leaseback transaction, asset
securitization, off-balance sheet loan or other off-balance sheet financing
product; (xii) all obligations of such Person to purchase securities or other
property arising out of or in connection with the sale of the same or
substantially similar securities or property; (xiii) such Person’s pro rata
share of the Debt of any Unconsolidated Affiliate of such Person and (xiv) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefore as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.
          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived in writing, become an Event of Default.
          “Default Rate” means, with respect to the Advances, on any day, the
sum of 2% plus the then highest interest rate (including the Applicable Margin)
which may be applicable to any Advance (irrespective of whether any such type of
Advance is actually outstanding hereunder).
          “Defaulting Lender” has the meaning given that term in Section 2.15.
          “Dollars” or “$” means dollars in lawful currency of the United States
of America.
          “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in North Carolina are authorized or required
by law to close.
          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless a Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
          “Environmental Authority” means any foreign, federal, state, local or
regional government that exercises any form of jurisdiction or authority under
any Environmental Requirement.
          “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of a Loan Party or any Subsidiary of a Loan Party required by any
Environmental Requirement.
          “Environmental Judgments and Orders” means all judgments, decrees or
orders arising from or in any way associated with any Environmental
Requirements, whether or not entered upon consent or written agreements with an
Environmental Authority or other entity arising from or in any way associated
with any Environmental Requirement, whether or not incorporated in a judgment,
decree or order.
          “Environmental Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or

 



--------------------------------------------------------------------------------



 



petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, groundwater or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
          “Environmental Liabilities” means any liabilities, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.
          “Environmental Notices” means notice from any Environmental Authority
or by any other person or entity, of possible or alleged noncompliance with or
liability under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.
          “Environmental Proceedings” means any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.
          “Environmental Releases” means releases as defined in CERCLA or under
any applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.
          “Environmental Requirements” means any legal requirement relating to
health, safety or the environment and applicable to a Loan Party, any Subsidiary
of a Loan Party or the Properties, including but not limited to any such
requirement under CERCLA or similar state legislation and all federal, state and
local laws, ordinances, regulations, orders, writs, decrees and common law.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law and all rules and regulations
from time to time promulgated thereunder. Any reference to any provision of
ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.
          “Euro-Dollar Advance” means, with respect to any Advance, such Advance
during Interest Periods when such Advance bears or is to bear interest at a rate
based upon the London InterBank Offered Rate. A Euro-Dollar Advance is a Tranche
Euro-Dollar Advance if such Euro-Dollar Advance has an Interest Period described
in subsection (1) of the definition of Interest Period. A Euro-Dollar Advance is
an Index Euro-Dollar Advance if such Euro-Dollar Advance has an Interest Period
described in subsection (2) of the definition of Interest Period.
          “Euro-Dollar Business Day” means any Domestic Business Day on which
dealings in Dollar deposits are carried out in the London interbank market.
          “Euro-Dollar Reserve Percentage” has the meaning set forth in
Section 2.06(c).
          “Event of Default” has the meaning set forth in Section 6.01.
          “Excluded Subsidiary” means: (1) any Subsidiary (a) formed as or
converted to a special purpose entity for the sole purpose of holding title to
assets which are or are to become collateral for any secured Debt of such
Subsidiary and (b) which is prohibited from Guaranteeing the Debt of any other
Person pursuant to (i) any document, instrument or agreement evidencing such
secured Debt or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such secured Debt; and (2) any Subsidiary (other
than St. Joe Finance Company) in which the Borrower, directly or indirectly,
owns less than 100% of the Capital Securities of such Subsidiary.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its

 



--------------------------------------------------------------------------------



 



principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.12(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.12(e).
          “Facing Fee” has the meaning given such term in Section 2.07(d).
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the next higher 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Domestic Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Domestic
Business Day as so published on the next succeeding Domestic Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Rate for
such day shall be the average rate charged to BB&T on such day on such
transactions as determined by the Administrative Agent.
          “Financing” means (i) any transaction or series of transactions for
the incurrence by a Loan Party of any Debt in a principal amount greater than
$25,000,000 or for the establishment of a commitment to make advances which
would constitute Debt of a Loan Party in a principal amount greater than
$25,000,000 and not by its terms subordinate and junior to other Debt of a Loan
Party, (ii) an obligation incurred in a transaction or series of transactions in
which assets of a Loan Party are sold and leased back, or (iii) a sale of
accounts or other receivables or any interest therein; provided however,
Qualified Installment Sale Transactions shall be excluded from this definition.
          “Fiscal Quarter” means any fiscal quarter of the Borrower.
          “Fiscal Year” means any fiscal year of the Borrower.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States applied on a basis consistent with those which, in accordance with
Section 1.02, are to be used in making the calculations for purposes of
determining compliance with the terms of this Agreement.
          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to provide collateral security, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

 



--------------------------------------------------------------------------------



 



          “Guaranteed Obligations” means the Obligations, including without
limitation, any and all liabilities, indebtedness and obligations of any and
every kind and nature, heretofore, now or hereafter owing, arising, due or
payable from the Borrower to one or more of the Lenders, the Letter of Credit
Issuer, the Hedge Counterparties, any Secured Party, the Administrative Agent,
or any of them, arising under or evidenced by this Agreement, the Notes, the
Collateral Documents or any other Loan Document.
          “Guarantors” means collectively: (a) the Initial Guarantors, and
(b) all Material Domestic Subsidiaries acquired, formed or otherwise in
existence after the Closing Date.
          “Hazardous Materials” includes, without limitation, (a) solid or
hazardous waste, as defined in the Resource Conservation and Recovery Act of
1980, 42 U.S.C. §6901 et seq. and its implementing regulations and amendments,
or in any applicable state or local law or regulation, (b) any “hazardous
substance”, “pollutant” or “contaminant”, as defined in CERCLA, or in any
applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any applicable state or local law or regulation and (e) insecticides,
fungicides, or rodenticides, as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act of 1975, or in any applicable state or local law or
regulation, as each such Act, statute or regulation may be amended from time to
time.
          “Hedge Counterparty” means any Person that (i) has provided the
Administrative Agent with a fully executed designation notice, substantially in
the form of Schedule A — Designation Notice and (ii) enters into a Hedging
Agreement with the Borrower that is permitted by Section 5.34 to the extent that
(a) such Person is a Lender or any other Person that was a Lender at the time it
entered into the Hedging Agreement but has ceased to be a Lender under the
Credit Agreement or (b) such Person is a Lender on the Closing Date or becomes a
Lender after the Closing Date in connection with the primary syndication thereof
and the Hedging Agreement was entered into on or prior to the Closing Date (even
if such Person ceases to be a Lender); provided, in the case of a Hedging
Agreement with a Person who is no longer a Lender, such Person shall be
considered a Hedge Counterparty only through the stated maturity date (without
extension or renewal) of such Hedging Agreement.
          “Hedge Transaction” of any Person shall mean any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by such Person that is a rate swap, basis swap, forward rate transaction,
commodity swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collateral transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
          “Hedging Agreement” means each agreement between the Borrower and a
Hedge Counterparty that governs one or more Hedge Transactions entered into
pursuant to Section 5.34, which agreement shall consist of a “Master Agreement”
in a form published by the International Swaps and Derivatives Association,
Inc., together with a “Schedule” thereto in the form the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedge
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedge Transactions and (iii) any and all renewals,
extensions and modifications of any Hedge Transactions and any and all
substitutions for any Hedge Transactions.
          “Identified Mortgaged Property” means Properties described in
Schedule 1.01 — Identified Mortgaged Property (as such schedule is amended from
time to time pursuant to the terms of this Agreement), which Properties shall
not at any time: (i) include any Encumbered Land (as defined in Section 5.13(l);
or (ii) consist of fewer than 200,000 acres in the aggregate.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Initial Guarantors” means (i) St. Joe Timberland Company, (ii) St.
Joe Finance Company, a Florida corporation and (iii) St. Joe Residential
Acquisitions, Inc., a Florida corporation.

 



--------------------------------------------------------------------------------



 



          “Interest Payment Date” means: (i) as to each Index Euro-Dollar
Advance, the first day of each month; and (ii) as to each Base Rate Advance, the
first day of each month.
          “Interest Period” means: (i) with respect to each Tranche Euro-Dollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the first, second or third month thereafter, as
the Borrower may elect in the applicable Notice of Borrowing; provided that:
     (a) any Interest Period (subject to clause (c) below) which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall, subject to clause
(c) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month; and
     (c) no Interest Period may be selected that begins before the Termination
Date and would otherwise end after the Termination Date.
          (ii) with respect to each Base Rate Borrowing and each Index
Euro-Dollar Borrowing, a calendar month (commencing on the first day of each
calendar month and ending on the last day of each calendar month regardless of
whether a Base Rate Borrowing or Index Euro-Dollar Borrowing is outstanding on
either date); provided that:
     (a) the initial Interest Period applicable to Base Rate Borrowings and
Index Euro-Dollar Borrowings shall mean the period commencing on the Closing
Date and ending September 30, 2008; and
          (b) the last Interest Period applicable to Base Rate Borrowings and
Index Euro-Dollar Borrowings under this Agreement shall end on the Termination
Date.
          “Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.
          “Joinder Agreement” means a Joinder and Reaffirmation Agreement
substantially in the form of Exhibit D.
          “Land” means land on which no development (other than improvements
that are not material or are temporary in nature) has occurred.
          “Lender” means each lender listed on the signature pages hereof as
having a Revolver Commitment (including for the avoidance of doubt any signature
page executed by an Additional Lender pursuant to a joinder agreement in
accordance with Section 2.14) and their respective successors and assigns.
          “Lending Office” means, as to each Lender, its office located at its
address set forth on the signature pages hereof (or identified on the signature
pages hereof as its Lending Office) or such other office as such Lender may
hereafter designate as its Lending Office by notice to the Borrower and the
Administrative Agent.
          “Letter of Credit” means a letter of credit issued by the Letter of
Credit Issuer for the account of the Borrower pursuant to Article XI.
          “Letter of Credit Application Agreement” means, with respect to a
Letter of Credit, such form of application therefor (whether in a single or
several documents) as the Letter of Credit Issuer may employ in the ordinary
course of business for its own account, whether or not providing for collateral
security, with such modifications thereto as may by agreed upon by the Letter of
Credit Issuer and the Borrower and are not materially adverse to the interests
of the Lenders; provided, however, that in the event of any conflict between the
terms of any Letter of Credit Application Agreement and

 



--------------------------------------------------------------------------------



 



this Agreement, the terms of this Agreement shall control.
          “Letter of Credit Fee” has the meaning set forth in Section 2.07(c).
          “Letter of Credit Issuer” means BB&T.
          “Letter of Credit Obligations” means, at any particular time, the sum
of (a) the Reimbursement Obligations at such time, (b) the aggregate maximum
amount available for drawing under the Letters of Credit at such time and
(c) the aggregate maximum amount available for drawing under Letters of Credit
the issuance of which has been authorized by the Letter of Credit Issuer but
which have not yet been issued.
          “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, servitude or encumbrance of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
          “Liquidity” means at any time the sum of: (1) the aggregate cash of
the Borrower and its Consolidated Subsidiaries that are Guarantors, (2) the
aggregate Cash Equivalents of the Borrower and its Consolidated Subsidiaries
that are Guarantors, and (3) the Total Unused Revolver Commitments.
          “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Application Agreements, the Collateral Documents, the Hedging Agreements, any
other document evidencing or securing the Advances or the Letters of Credit, and
any other document or instrument delivered from time to time in connection with
this Agreement, the Notes, the Letter of Credit Application Agreements, the
Collateral Documents, the Hedging Agreements, the Advances or the Letters of
Credit, as such documents and instruments may be amended or supplemented from
time to time.
          “Loan Parties” means collectively the Borrower and each Guarantor that
is now or hereafter a party to any of the Loan Documents.
          “London InterBank Offered Rate” has the meaning set forth in
Section 2.06(c).
          “Margin Stock” means “margin stock” as defined in Regulations T, U or
X of the Board of Governors of the Federal Reserve System, as in effect from
time to time, together with all official rulings and interpretations issued
thereunder.
          “Margin and Fee Rate Certificate” has the meaning set forth in
Section 5.01(i).
          “Material Adverse Effect” means with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
financial condition, operations, business or properties of the Loan Parties and
their respective Subsidiaries taken as a whole, (b) the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents, or the ability
of the Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the legality,
validity or enforceability of any Loan Document.
          “Material Contract” has the meaning given such term in Section 4.33.
          “Material Domestic Subsidiary” means any Subsidiary: (1) which is
organized under the laws of any state or territory of the United States of
America; (2) which is not an Excluded Subsidiary; and (3) as to which more than
$25,000,000 of Total Asset Value is attributable; provided that, in no event
(and notwithstanding the definition of Excluded Subsidiary) shall Subsidiaries
that are not Loan Parties account for more than 10% of the aggregate Total Asset
Value of the Borrower and its Subsidiaries. For purposes of the foregoing
proviso, Qualified SPEs and any Excluded

 



--------------------------------------------------------------------------------



 



Subsidiary described in subsection 1 of the definition of Excluded Subsidiary,
the sole purpose of which is to defease debt of such Subsidiary and which owns
Cash Equivalents in an amount reasonably determined to be sufficient to defease
such debt, shall be disregarded.
          “Material Foreign Subsidiary” means any Subsidiary which is: (1) not a
Material Domestic Subsidiary; and (2) to which more than $25,000,000 of Total
Asset Value is attributable.
          “Mortgage” means, collectively the fee simple and leasehold mortgages,
deeds of trust and deeds to secure debt by the Borrower executed and delivered,
or to be executed and delivered, pursuant to Section 5.38, in form and content
substantially similar to Exhibit J and otherwise satisfactory to the
Administrative Agent and in each case granting a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in Collateral constituting real property (including
certain real property leases) and related personalty, as such documents may be
amended, modified or supplemented from time to time.
          “Mortgaged Property” means, collectively, (i) the Identified Mortgaged
Property, (ii) any Property owned by St. Joe Timberland from time to time and
(iii) any other Mortgaged Property (as defined in any Mortgage).
          “Mortgaged Property Security Documents” means collectively, the
Mortgages and all other agreements, instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the Borrower or any
Subsidiary grants or conveys to the Administrative Agent and the Secured Parties
a Lien in, or any other Person acknowledges any such Lien in, real property as
security for all or any portion of the Obligations, as any of them may be
amended, modified or supplemented from time to time.
          “Mortgaged Property Support Documents” means, for each Mortgaged
Property, (i) the title commitment pertaining thereto (in the case of a
Collateral Diligence Enhancement Event) and the Title Policy pertaining thereto
(in the case of a Trigger Event), (ii) surveys (unless the title insurance
company will insure over the absence of survey), flood hazard certifications and
environmental assessments thereof in form and substance satisfactory to
Administrative Agent, prepared by recognized experts in their respective fields
acceptable to the Administrative Agent, (iii) opinions of local counsel with
respect to the Mortgages in form and substance satisfactory to the
Administrative Agent (in the case of a Trigger Event), and (iv) such other
documentation as the Administrative Agent may reasonably require, in each case
as shall be in form and substance reasonably acceptable to the Administrative
Agent.
          “Multiemployer Plan” has the meaning set forth in Section 4001(a)(3)
of ERISA.
          “Net Income” means, as applied to any Person for any period, the
aggregate amount of net income of such Person, after taxes, for such period, as
determined in accordance with GAAP.
          “Net Proceeds of Capital Securities/Conversion of Debt” means any and
all proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including, without limitation, the aggregate amount of any and all
Debt converted into Capital Securities), after deducting therefrom all
reasonable and customary costs and expenses (including reasonable and customary
brokerage and investment banking fees and commissions) incurred by the Borrower
or Subsidiary directly in connection with the issuance of such Capital
Securities.
          “Notes” means collectively the Revolver Notes and Swing Advance Note
and any and all amendments, consolidations, modifications, renewals,
substitutions and supplements thereto or replacements thereof. “Note” means any
one of such Notes.
          “Notice of Borrowing” has the meaning set forth in Section 2.02.
          “Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.
          “Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances and Swing Advances), when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole

 



--------------------------------------------------------------------------------



 



or in part; (ii) each payment required to be made by the Borrower under this
Agreement and the Letter of Credit Application Agreements, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon, and obligations, if any, to provide cash collateral and any renewals,
modifications or extensions thereof, in whole or in part; and (iii) all other
monetary obligations of the Borrower to the Secured Parties under this Agreement
and the other Loan Documents to which the Borrower is or is to be a party and
any renewals, modifications or extensions thereof, in whole or in part; (b) the
due and punctual performance of all other obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is or is to be a
party, and any renewals, modifications or extensions thereof, in whole or in
part; (c) the due and punctual payment (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including any and all Hedging
Obligations arising under the Hedging Agreements and obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities of the Borrower, now existing or hereafter
incurred under, arising out of or in connection with any and all Hedging
Agreements and any renewals, modifications or extensions thereof (including, all
obligations, if any, of the Borrower as guarantor under the Credit Agreement in
respect of Hedging Agreements), and the due and punctual performance and
compliance by the Borrower with all of the terms, conditions and agreements
contained in any Hedging Agreement and any renewals, modifications or extensions
thereof; (d) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Borrower and Guarantors
arising out of or relating to any Bank Products; (e) the due and punctual
payment and performance of all indebtedness, liabilities and obligations of any
one or more of the Borrower and Guarantors arising out of or relating to any
Cash Management Services; and (f) the due and punctual payment and performance
of all obligations of each of the Guarantors under the Credit Agreement and the
other Loan Documents to which they are or are to be a party and any and all
renewals, modifications or extensions thereof, in whole or in part.
          “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Officer’s Certificate” has the meaning set forth in Section 3.01(e).
          “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the bylaws, operating agreement, partnership agreement, limited partnership
agreement, shareholder agreement or other applicable documents relating to the
operation, governance or management of such entity.
          “Organizational Action” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
any corporate, organizational or partnership action (including any required
shareholder, member or partner action), or other similar official action, as
applicable, taken by such entity.
          “Organizational Documents” means with respect to any corporation,
limited liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Encumbrances” means Liens described in Section 5.13(b),
(d), (g), (h), (j), (l) and (m).
          “Person” means a natural person, a corporation, a limited liability
company, a partnership (including without limitation, a joint venture), an
unincorporated association, a trust or any other entity or organization,
including, but not limited to, a Governmental Authority.
          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to

 



--------------------------------------------------------------------------------



 



the minimum funding standards under Section 412 of the Code and is either (i)
maintained by a member of the Controlled Group for employees of any member of
the Controlled Group or (ii) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding 5 plan
years made contributions.
          “Pledge Agreement” means the Equity Pledge Agreement, dated as of the
Closing Date, substantially in the form of Exhibit N, pursuant to which Borrower
pledges to the Administrative Agent for the benefit of the Secured Parties,
among other things, (i) all of the capital stock and equity interests of St. Joe
Timberland; and (ii) sixty-five percent (65%) of the capital stock and equity
interests of each current or future Material Foreign Subsidiary.
          “Prime Rate” refers to that interest rate so denominated and set by
BB&T from time to time as an interest rate basis for borrowings. The Prime Rate
is but one of several interest rate bases used by BB&T. BB&T lends at interest
rates above and below the Prime Rate. The Prime Rate is not necessarily the
lowest or best rate charged by BB&T to its customers or other banks.
          “Proceeds” shall have the meaning given to it under the U.C.C. and
shall include without limitation the collections and distributions of
Collateral, cash or non-cash.
          “Properties” means all real property owned, leased or otherwise used
or occupied by a Loan Party, any Subsidiary of a Loan Party or any
Unconsolidated Affiliate of a Loan Party, wherever located. “Property” means any
one of such Properties.
          “Qualified Installment Sale Note” means a promissory note evidencing
the consideration due to the seller in a Qualified Installment Sale Transaction,
which promissory note is secured by a standby letter of credit, guaranty or
other similar form of credit enhancement (a) issued for the account of the
purchaser in such Qualified Installment Sale Transaction by a Person having a
credit rating of A or A2 from Standard & Poor’s Rating Services or Moody’s
Investors Service, Inc. at the time of issuance and (b) in an amount not less
than the principal amount of such promissory note plus accrued interest for a
period which is at least thirty days longer than the interval at which interest
is due and payable under such promissory note.
          “Qualified Installment Sale Transaction” means the sale of real and
personal property of the Borrower or a Subsidiary in exchange for a Qualified
Installment Sale Note in an aggregate principal amount not to exceed
$200,000,000 issued by the purchaser of such real and personal property, which
Qualified Installment Sale Note is assigned, together with the standby letter of
credit, guaranty or other similar form of credit enhancement securing such
instrument, for cash to a Qualified SPE which in turn will issue its Qualified
Senior Notes in an aggregate principal amount not to exceed $200,000,000
directly to a purchaser thereof or to a trustee acting on behalf of Persons
acquiring interests in such Qualified Senior Notes in a private placement.
          “Qualified Senior Note” means the senior promissory note(s) or taxable
variable rate demand bonds issued by a Qualified SPE directly to a purchaser
thereof or to a trustee acting on behalf of Persons acquiring interests in such
note(s) or bonds in a private placement in connection with a Qualified
Installment Sale Transaction and secured solely by a Qualified Installment Sale
Note and related letter of credit, guaranty or other similar form of credit
enhancement held by such Qualified SPE; provided that in no event shall the
Borrower or any Subsidiary of the Borrower (other than the Qualified SPE) have
any indebtedness, liability or obligations under or in connection with such
Qualified Senior Note.
          “Qualified SPE” means a Wholly Owned Subsidiary of the Borrower formed
as a special purpose entity in connection with a Qualified Installment Sale
Transaction for the sole purpose of (a) owning and holding the Qualified
Installment Sale Note issued in connection with such Qualified Installment Sale
Transaction, together with the standby letter of credit, guaranty or other
similar form of credit enhancement securing such Qualified Installment Sale
Note, (b) issuing a Qualified Senior Note to be secured solely by such Qualified
Installment Sale Note and related standby letter of credit, guaranty or other
similar form of credit enhancement and (c) and engaging in other activities
incidental to the foregoing.
          “Quarterly Payment Date” means each March 31, June 30, September 30
and December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

 



--------------------------------------------------------------------------------



 



          “Redeemable Preferred Securities” of any Person means any preferred
stock or similar Capital Securities (including, without limitation, limited
liability company membership interests and limited partnership interests) issued
by such Person which is at any time prior to the Termination Date either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.
          “Register” has the meaning set forth in Section 9.07(c).
          “Reimbursement Obligations” means the reimbursement or repayment
obligations of the Borrower to the Letter of Credit Issuer pursuant to
Section 11.05 with respect to Letters of Credit.
          “REIT Pledge Agreement” means the Pledge Agreement, dated as of the
Closing Date, pursuant to which St. Joe Finance Company pledges to the
Administrative Agent for the benefit of the Secured Parties, among other things,
all of its right, title and interest in, to and under the Collateral described
therein.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Required Lenders” means at any time Lenders having at least 66-2/3%
of the aggregate amount of the Revolver Commitments or, if the Revolver
Commitments are no longer in effect, Lenders holding at least 66-2/3% of the
aggregate outstanding principal amount of the Revolver Notes and the Letter of
Credit Obligations.
          “Responsible Officer” means (a) with respect to the Borrower, the
chief executive officer, the president, the chief financial officer, controller
or treasurer, and any other officer or similar official thereof responsible for
the administration of the obligations of the Borrower in respect of this
Agreement, and (b) with respect to any Subsidiary, the chief executive officer
or the chief financial officer of such Subsidiary.
          “Restricted Payment” means (i) any dividend or other distribution on
any shares of the Borrower’s or any of its Subsidiaries’ Capital Securities
(except dividends payable solely in shares of its Capital Securities); or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of (a) any shares of the Borrower’s or any of its Subsidiaries’
Capital Securities (except shares acquired upon the conversion thereof into
other shares of its Capital Securities or shares surrendered by officers or
directors in connection with the vesting of restricted Capital Securities or the
exercise of options, warrants or other rights to acquire shares) or (b) any
option, warrant or other right to acquire shares of the Borrower’s or any of its
Subsidiaries’ Capital Securities.
          “Revolver Advance” means an advance made to the Borrower under this
Agreement pursuant to Section 2.01(a) or a Swing Advance made to the Borrower
under this Agreement pursuant to Section 2.01(b). A Revolver Advance is a
Tranche Euro-Dollar Advance if such Revolver Advance has an Interest Period
described in subsection (1) of the definition of Interest Period. A Revolver
Advance is an Index Euro-Dollar Advance if such Revolver Advance is a
Euro-Dollar Advance and has an Interest Period described in subsection (2) of
the definition of Interest Period.
          “Revolver Commitment” means, with respect to each Lender, (i) the
amount set forth opposite the name of such Lender on the signature pages hereof,
or (ii) as to any Lender which enters into an Assignment and Assumption (whether
as transferor Lender or as assignee thereunder), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to
Sections 2.08 and 2.09.
          “Revolver Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B hereto, evidencing the obligation of the
Borrower to repay the Revolver Advances, together with all amendments,
consolidations, modifications, renewals, substitutions and supplements thereto
or replacements thereof and “Revolver Note” means any one of such Revolver
Notes.
          “Sale/Leaseback Transaction” means any arrangement with any Person
providing, directly or indirectly, for the leasing by any Loan Party or any of
its Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.

 



--------------------------------------------------------------------------------



 



          “Sanctioned Entity” shall mean (i) a country or a government of a
country, (ii) an agency of the government of a country, (iii) an organization
directly or indirectly controlled by a country or its government, (iv) a person
or entity resident in or determined to be resident in a country, that is subject
to a country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
          “Secured Parties” shall mean collectively: (1) the Administrative
Agent in its capacity as such under this Agreement, the Collateral Documents and
the other Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their
capacity as such under the Hedging Agreements; (4) the Letter of Credit Issuer;
and (5) the successors and assigns of the foregoing.
          “Security Agreement” means the General Security Agreement,
substantially in the form of Exhibit H, by and between St. Joe Timberland and
the Administrative Agent for the benefit of the Secured Parties to be executed
and delivered upon the occurrence of a Trigger Event.
          “SJF Mortgages” means the mortgages described in Item 1 on
Schedule 5.13. The SJF Mortgages shall not be recorded without the prior written
consent of the Administrative Agent and shall be subordinated pursuant to the
Subordination Agreement.
          “St. Joe Timberland” means St. Joe Timberland Company of Delaware,
L.L.C., a Delaware limited liability company.
          “Stockholder’s Equity” means at any time, the shareholders’ and other
interest owners’ equity of the Borrower and its Consolidated Subsidiaries, as
set forth or reflected on the most recent consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries prepared in accordance with GAAP, but
excluding any Redeemable Preferred Securities of the Borrower or any of its
respective Consolidated Subsidiaries. Shareholders’ and other interest owners’
equity generally would include, but not be limited to (i) the par or stated
value of all outstanding Capital Securities, (ii) capital surplus,
(iii) retained earnings, and (iv) various deductions such as (A) purchases of
treasury stock, (B) valuation allowances, (C) receivables due from an employee
stock ownership plan, (D) employee stock ownership plan debt guarantees, and
(E) translation adjustments for foreign currency transactions.
          “Swing Advance” means an Advance made by BB&T pursuant to
Section 2.01(b), which must be a Base Rate Advance.
          “Swing Advance Note” means the promissory note of the Borrower,
substantially in the form of Exhibit B-2, evidencing the obligation of the
Borrower to repay the Swing Advances, together with all amendments,
consolidations, modifications, renewals, and supplements thereto.
          “Subordination Agreement” has the meaning set forth in Section 5.10.
          “Subsidiary” of any Person means a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interest having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.
          “Syndicated Borrowing” has the meaning set forth in the definition of
“Borrowing.”
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Termination Date” means the earlier to occur of (i) September 19,
2011, (ii) the date the Revolver Commitments are terminated pursuant to
Section 6.01 following the occurrence of an Event of Default, or (iii) the date
the

 



--------------------------------------------------------------------------------



 



Borrower terminates the Revolver Commitments entirely pursuant to Section 2.09.
          “Third Parties” means all lessees, sublessees, licensees and other
users of the Properties, excluding those users of the Properties in the ordinary
course of the Borrower’s business and on a temporary basis.
          “Timberland Collateral” means the Mortgaged Properties and all other
property and assets intended to be encumbered by the Timberland Collateral
Documents.
          “Timberland Collateral Documents” means collectively the Mortgages,
Security Agreement and all other agreements (including control agreements),
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which St. Joe Timberland shall grant or convey (or shall have
granted or conveyed) to the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.
          “Title Policy” means with respect to each Mortgaged Property, the
mortgagee title insurance policy (together with such endorsements as the
Administrative Agent may reasonably require) issued to the Administrative Agent
in respect of such Mortgaged Property by an insurer selected by St. Joe
Timberland and reasonably acceptable to Administrative Agent, insuring (in an
amount reasonably satisfactory to the Administrative Agent not to exceed the
aggregate commitments of the Lenders) the Lien of the Administrative Agent for
the benefit of the Secured Parties on such Mortgaged Property to be duly
perfected and first priority, subject only to usual and customary exceptions and
such other exceptions as shall be acceptable to the Administrative Agent;
provided that in no event shall such exceptions be other than those permitted by
Section 5.13.
          “Total Asset Value” means the sum of all of the following (without
duplication) of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis: (a) with
respect to Land, an amount equal to $2,000 per acre, plus (b) the undepreciated
GAAP book value of all other tangible assets of the Borrower, each of the
Guarantors and their respective Subsidiaries that would, in accordance with
GAAP, be classified as assets on a consolidated balance sheet of the Borrower,
the Guarantors and their respective Subsidiaries as of such date. The Borrower’s
pro rata share of assets held by Unconsolidated Affiliates will be included in
Total Asset Value calculations consistent with the above described treatment for
wholly owned assets.
          “Total Indebtedness” means all Debt of the Borrower and all
Subsidiaries determined on a consolidated basis.
          “Total Unused Revolver Commitments” means at any date, an amount equal
to: (A) the aggregate amount of the Revolver Commitments of all of the Lenders
at such time, less (B) the sum of the aggregate outstanding principal amount of
the Revolver Advances of all of the Lenders at such time and the Letter of
Credit Obligations.
          “Trigger Event” shall mean the occurrence of any Event of Default.
          “U.C.C.” shall mean the Uniform Commercial Code as in effect in the
State of North Carolina or, when the context relates to perfection or priority
of a security interest, the Uniform Commercial Code as in effect from time to
time.
          “Unconsolidated Affiliate” means, with respect to any Person, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.
          “Undrawn Amounts” means as of any date the aggregate undrawn amount of
all Letters of Credit then issued and outstanding.
          “Unencumbered Asset Value” means Total Asset Value determined with
respect to assets and Properties which are not encumbered by a Lien.
          “Unsecured Debt” means Debt which is not secured by a Lien.
          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to

 



--------------------------------------------------------------------------------



 



Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56, signed into law
October 26, 2001.
          “Voting Stock” means securities (as such term is defined in
Section 2(1) of the Securities Act of 1933, as amended) of any class or classes,
the holders of which are ordinarily, in the absence of contingencies, entitled
to cast votes in any election of any corporate directors (or Persons performing
similar functions).
          “Wholly Owned Subsidiary” means any Subsidiary all of the Capital
Securities of which are at the time directly or indirectly owned by the
Borrower; provided that for purposes of this definition the preferred
shareholders of St. Joe Finance Company shall be disregarded.
          SECTION 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent for distribution to the Lenders, unless with respect
to any such change concurred in by the Borrower’s independent public accountants
or required by GAAP, in determining compliance with any of the provisions of
this Agreement or any of the other Loan Documents: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Required Lenders shall so object in
writing within 30 days after the delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01 hereof,
shall mean the financial statements referred to in Section 4.04).
          SECTION 1.03. Use of Defined Terms. All terms defined in this
Agreement shall have the same meanings when used in any of the other Loan
Documents, unless otherwise defined therein or unless the context shall
otherwise require.
          SECTION 1.04. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time;
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and
(g) titles of Articles and Sections in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.
ARTICLE II
THE CREDIT
          SECTION 2.01. Commitments to Make Advances.
     (a) Syndicated Revolver Advances Each Lender severally agrees, on the terms
and conditions set forth herein, to make Revolver Advances to the Borrower from
time to time before the Termination Date; provided that, immediately after each
such Revolver Advance is made, the aggregate outstanding principal amount of
Revolver Advances by such Lender together with such Lender’s Applicable
Percentage of the aggregate outstanding principal amount of all Swing Advances
and Letter of Credit Obligations shall not exceed the amount of the Revolver
Commitment of such Lender at such time, provided further that the aggregate
principal amount of all Revolver Advances, together with the aggregate principal
amount of all Letter of Credit Obligations and Swing Advances shall not exceed
the aggregate

 



--------------------------------------------------------------------------------



 



amount of the Revolver Commitments of all of the Lenders at such time. Each
Syndicated Borrowing under this Section 2.01 shall be in an aggregate principal
amount of $500,000 or any larger multiple of $100,000 (except that any such
Syndicated Borrowing may be in the aggregate amount of the Total Unused Revolver
Commitments less Swing Advances) and shall be made from the several Lenders
ratably in proportion to their respective Revolver Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, repay or, to the
extent permitted by Section 2.10, prepay Revolver Advances and reborrow under
this Section 2.01 at any time before the Termination Date.
     (b) Swing Advances. In addition to the foregoing, BB&T shall from time to
time, upon the request of the Borrower, if the applicable conditions precedent
in Article III have been satisfied, make Swing Advances to the Borrower in an
aggregate principal amount at any time outstanding not exceeding $5,000,000;
provided that, immediately after such Swing Advance is made, the conditions set
forth in Section 2.01(a) shall have been satisfied. Each Swing Advance Borrowing
under this Section 2.01(b) shall be in an aggregate principal amount of $500,000
or any larger multiple of $100,000. Within the foregoing limits, the Borrower
may borrow under this Section 2.01(b), prepay and reborrow under this
Section 2.01(b) at any time before the Termination Date. All Swing Advances
shall be made as Base Rate Advances. At any time, upon the request of BB&T, each
Lender other than BB&T shall, on the third Domestic Business Day after such
request is made, purchase a participating interest in Swing Advances in an
amount equal to its ratable share (based upon its respective Revolver
Commitment) of such Swing Advances. On such third Domestic Business Day, each
Lender will immediately transfer to BB&T, in immediately available funds, the
amount of its participation. Whenever, at any time after BB&T has received from
any such Lender its participating interest in a Swing Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Administrative Agent is required to be returned, such Lender will return to the
Administrative Agent any portion thereof previously distributed by the
Administrative Agent to it. Each Lender’s obligation to purchase such
participating interests shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation: (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against BB&T requesting such purchase or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of a Default or the
termination of the Revolver Commitments; (iii) any adverse change in the
condition (financial, business or otherwise) of any Loan Party or any other
Person; (iv) any breach of this Agreement by any Loan Party or any other Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
          SECTION 2.02. Method of Borrowing Advances.
     (a) The Borrower shall give the Administrative Agent notice in the form
attached hereto as Exhibit A (a “Notice of Borrowing”) prior to (i) 11:00 A.M.
(Eastern time) at least one Domestic Business Day before each Base Rate
Borrowing, and each Index Euro-Dollar Borrowing, and (ii) 11:00 A.M. (Eastern
time) at least three (3) Euro-Dollar Business Days before each Tranche
Euro-Dollar Borrowing, specifying:
     (i) the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing or Index Euro-Dollar Borrowing and a
Euro-Dollar Business Day in the case of a Tranche Euro-Dollar Borrowing,
     (ii) the aggregate amount of such Borrowing,
     (iii) whether the Revolver Advances comprising such Borrowing are to be
Base Rate Advances, Tranche Euro-Dollar Advances or Index Euro-Dollar Advances,
or stating that such Borrowing is to be a Swing Line Borrowing and
     (iv) in the case of a Tranche Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
     (b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof and (unless such Borrowing
is a Swing Line Borrowing) of such Lender’s ratable share of such Borrowing and
such Notice of Borrowing, once received by the Administrative Agent, shall not
thereafter be

 



--------------------------------------------------------------------------------



 



revocable by the Borrower.
     (c) Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing,
each Lender shall make available its ratable share of such Borrowing, in Federal
or other funds immediately available in Winston-Salem, North Carolina, to the
Administrative Agent at its address referred to in or specified pursuant to
Section 9.01. Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied: (1) in the case of a
Syndicated Borrowing the Administrative Agent will disburse the funds so
received from the Lenders to the Borrower; and (2) in the case of a Swing Line
Borrowing BB&T will make available to the Borrower the amount of any such Swing
Line Borrowing.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
no Tranche Euro-Dollar Borrowing may be made if there shall have occurred a
Default, which Default shall not have been cured or waived.
     (e) In the event that a Notice of Borrowing fails to specify whether the
Revolver Advances comprising such Borrowing are to be Base Rate Advances,
Tranche Euro-Dollar Advances or Index Euro-Dollar Advances, such Revolver
Advances shall be made as Base Rate Advances. If the Borrower is otherwise
entitled under this Agreement to repay any Revolver Advances maturing at the end
of an Interest Period applicable thereto with the proceeds of a new Borrowing,
and the Borrower fails to repay such Revolver Advances using its own moneys and
fails to give a Notice of Borrowing in connection with such new Borrowing, a new
Borrowing shall be deemed to be made on the date such Revolver Advances mature
in an amount equal to the principal amount of the Revolver Advances so maturing,
and the Revolver Advances comprising such new Borrowing shall be Base Rate
Advances.
     (f) Notwithstanding anything to the contrary contained herein, there shall
not be more than four (4) Interest Periods outstanding at any given time;
provided that for purposes of this Section 2.02(f), all Base Rate Advances shall
constitute one Interest Period and all Index Euro-Dollar Advances shall
constitute one Interest Period.
          SECTION 2.03. Continuation and Conversion Elections. By delivering a
notice (a “Notice of Continuation or Conversion”), which shall be substantially
in the form of Exhibit C, to the Administrative Agent on or before 12:00 P.M.,
Eastern time, on a Domestic Business Day (or Euro-Dollar Business Day, in the
case of Tranche Euro-Dollar Advances outstanding), the Borrower may from time to
time irrevocably elect, by notice one Domestic Business Day prior in the case of
a continuation of or conversion to Base Rate Advances or Index Euro-Dollar
Advances or three (3) Euro-Dollar Business Days prior in the case of a
continuation of or conversion to Tranche Euro-Dollar Advances, that all, or any
portion in an aggregate principal amount of $500,000 or any larger integral
multiple of $100,000 be, (i) in the case of Base Rate Advances, converted into
Euro-Dollar Advances or (ii) in the case of Euro-Dollar Advances, converted into
Base Rate Advances or continued as Euro-Dollar Advances; provided, however, that
(x) each such conversion or continuation shall be pro rated among the applicable
outstanding Revolver Advances of all Lenders that have made such Revolver
Advances, and (y) no portion of the outstanding principal amount of any Revolver
Advances may be continued as, or be converted into, any Tranche Euro-Dollar
Advance when any Default has occurred and is continuing. In the absence of
delivery of a Notice of Continuation or Conversion with respect to any Tranche
Euro-Dollar Advance at least three (3) Euro-Dollar Business Days before the last
day of the then current Interest Period with respect thereto, such Tranche
Euro-Dollar Advance shall, on such last day, automatically convert to a Index
Euro-Dollar Advance.
          SECTION 2.04. Notes. The Revolver Advances of each Lender shall be
evidenced by a single Revolver Note payable to the order of such Lender for the
account of its Lending Office in an amount equal to the original principal
amount of such Lender’s Revolver Commitment. Upon the request of BB&T, the Swing
Advances may be evidenced by a single Swing Advance Note payable to the order of
BB&T in the original principal amount of $5,000,000. Upon receipt of each
Lender’s Note pursuant to Section 3.01, the Administrative Agent shall deliver
such Note to such Lender. Each Lender shall record, and prior to any transfer of
its Note shall endorse on the schedule forming a part thereof appropriate
notations to evidence, the date, amount and maturity of, and effective interest
rate for, each Advance made by it, the date and amount of each payment of
principal made by the Borrower with respect thereto and such schedule shall
constitute rebuttable presumptive evidence of the principal amount owing and
unpaid on such Lender’s Note; provided that the failure of any Lender to make,
or any error in making, any such recordation or endorsement shall not affect the
obligation of the Borrower hereunder or under the Note or the ability of any
Lender to assign its Notes. Each Lender is hereby irrevocably authorized by the
Borrower so to endorse its Notes and to attach to and make a part of any Note a
continuation of any such schedule as and when required.
          SECTION 2.05. Maturity of Advances. Each Revolver Advance included in
any Borrowing shall mature, and

 



--------------------------------------------------------------------------------



 



the principal amount thereof, together with all accrued unpaid interest thereon,
shall be due and payable on the Termination Date.
          SECTION 2.06. Interest Rates.
     (a) “Applicable Margin” shall be determined by the Administrative Agent
from time to time, based upon the ratio of Total Indebtedness to Total Asset
Value (as set forth in the Margin and Fee Rate Certificate most recently
delivered by the Borrower pursuant to Section 5.01(j)), as follows:

                  Ratio of Total Indebtedness   Euro-Dollar Loans and   Base to
Total Asset Value   Letters of Credit   Rate Loans
Greater than or equal to 45%
    1.75 %     0 %
Greater than or equal to 35% but less than 45%
    1.50 %     0 %
Greater than or equal to 25% but less than 35%
    1.25 %     0 %
Greater than or equal to 15% but less than 25%
    1.125 %     0 %
Greater than or equal to 5% but less than 15%
    1.0 %     0 %
Less than 5%
    0.75 %     0 %

Any adjustment to the Applicable Margin shall be effective (a) in the case of a
Margin and Fee Rate Certificate delivered in connection with quarterly financial
statements of the Borrower delivered pursuant to Section 5.01(b), as of the date
55 days following the end of the last day of the applicable Fiscal Quarter
covered by such Margin and Fee Rate Certificate, (b) in the case of a Margin and
Fee Rate Certificate delivered in connection with annual financial statements of
the Borrower delivered pursuant to Section 5.01(a), as of the date 85 days
following the end of the last day of the applicable Fiscal Year covered by such
Margin and Fee Rate Certificate, and (c) in the case of any other Margin and Fee
Rate Certificate, as of the date 5 Domestic Business Days following the
Administrative Agent’s request for such Margin and Fee Rate Certificate. If the
Borrower fails to deliver a Margin and Fee Rate Certificate pursuant to
Section 5.01(j), the Applicable Margin shall be determined as if the ratio of
Total Indebtedness to Total Asset Value is greater than 45% until the date of
the delivery of the required Margin and Fee Rate Certificate. As of the Closing
Date, and thereafter until changed as provided above, the Applicable Margin
shall be determined as if the ratio of Total Indebtedness to Total Asset Value
is less than 5%. Any change in the Applicable Margin on any day shall result in
a corresponding change, effective on and as of such day, in the interest rate
applicable to the Advances and in the fees applicable to each Letter of Credit
outstanding on such day; provided, that no Applicable Margin shall be decreased
pursuant to this Section 2.06 if a Default is in existence on such day. In the
event that any financial statement or Margin and Fee Rate Certificate delivered
pursuant to Section 5.01 is shown to be, or becomes known to be, inaccurate
(regardless of whether this Agreement or the Revolver Commitments are in effect
when such inaccuracy is discovered, provided that neither the Administrative
Agent nor any Lender shall request payment pursuant to this sentence more than
two years after the termination of this Agreement and the Revolver Commitments
and the payment in full of the principal of and interest on all Advances), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin under this Section 2.06 for any period rather than the
Applicable Margin applied for such period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected Margin and Fee Rate
Certificate and related financial information for such period, (ii) the
Applicable Margin shall be at the actual Applicable Margin under this
Section 2.06 for such period, and (iii) the Borrower shall immediately pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such increased Applicable Margin for such period.
The provisions of this Section 2.06(a) and this definition shall not limit the
rights of the Administrative Agent and the Lenders with respect to
Sections 2.06(b) or 2.06(c) or Article VI and shall survive the termination of
this Agreement and the Revolver Commitments. For the purposes of determining the
ratio of Total Indebtedness to Total Asset Value, indebtedness of a Qualified
SPE attributable to Qualified Senior Notes shall be excluded and Qualified
Installment Sale Notes shall not be included in determinations of Total Asset
Value.
     (b) Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Interest Payment Date. Any
overdue principal of and, to

 



--------------------------------------------------------------------------------



 



the extent permitted by applicable law, overdue interest on any Base Rate
Advance shall bear interest, payable on demand, for each day until paid in full
at a rate per annum equal to the Default Rate.
     (c) Each Euro-Dollar Advance shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of: (1) the Applicable Margin, plus (2) the
applicable Adjusted London InterBank Offered Rate for such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof,
provided that interest on Index Euro-Dollar Advances shall be payable on each
Interest Payment Date while such Index Euro-Dollar Advance is outstanding and
the date such Index Euro-Dollar Advance is converted to a Tranche Euro-Dollar
Advance or repaid. Any overdue principal of and, to the extent permitted by
applicable law, overdue interest on any Euro-Dollar Advance shall bear interest,
payable on demand, for each day until paid in full at a rate per annum equal to
the Default Rate.
     The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance
means for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars offered for a term
comparable to such Interest Period, which rate appears on the display designated
as Reuters Screen LIBOR01 Page (or such other successor page as may replace
Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time, two (2) Euro-Dollar Business Days prior to the
first day of such Interest Period, provided that if no such offered rates appear
on such page, the “London InterBank Offered Rate” for such Interest Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Administrative Agent, at approximately 10:00 A.M.,
New York City time, two (2) Euro-Dollar Business Days prior to the first day of
such Interest Period, for deposits in Dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
principal amount of such Euro-Dollar Advance.
     “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in respect of “Eurocurrency liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on such Euro-Dollar Advance is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Lender to United States residents). The Adjusted London InterBank
Offered Rate shall be adjusted automatically on and as of the effective date of
any change in the Euro-Dollar Reserve Percentage.
     (d) The Administrative Agent shall determine each interest rate applicable
to the Advances hereunder in accordance with the terms of this Agreement. The
Administrative Agent shall give prompt notice to the Borrower and the Lenders by
telecopy of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.
     (e) After the occurrence and during the continuance of an Event of Default
(other than an Event of Default under Sections 6.01(g) or (h)), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) may, at the election of the Required Lenders, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the continuance and during the continuance of
an Event of Default described in Section 6.01(g) or 6.01(h), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) shall bear interest payable on demand for each day
until paid at a rate per annum equal to the Default Rate.
          SECTION 2.07. Fees.
     (a) The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender a facility fee equal to the product of: (i) the aggregate
of the daily average amounts of such Lender’s Commitment, times (ii) a per annum
percentage equal to the Applicable Facility Fee Rate. Such facility fee shall
accrue from and including the Closing Date to and including the Termination
Date. Facility fees shall be payable quarterly in arrears on each Quarterly
Payment Date and on the Termination Date; provided that should the Revolver
Commitments be

 



--------------------------------------------------------------------------------



 



terminated at any time prior to the Termination Date for any reason, the entire
accrued and unpaid fee shall be paid on the date of such termination.
     (b) The “Applicable Facility Fee Rate” shall be determined by the
Administrative Agent from time to time, based upon the ratio of Total
Indebtedness to Total Asset Value (as set forth in the Margin and Fee Rate
Certificate most recently delivered by the Borrower pursuant to
Section 5.01(j)), as follows:

          Ratio of Total Indebtedness   Applicable Facility to Total Asset Value
  Fee Rate
Less than 5%
    0.125 %
Greater than or equal to 5% but less than 15%
    0.15 %
Greater than or equal to 15% but less than 25%
    0.20 %
Greater than or equal to 25% but less than 35%
    0.25 %
Greater than or equal to 35% but less than 45%
    0.30 %
Greater than or equal to 45%
    0.35 %

Any adjustment to the Applicable Facility Fee Rate shall be effective (a) in the
case of a Margin and Fee Rate Certificate delivered in connection with quarterly
financial statements of the Borrower delivered pursuant to Section 5.01(b), as
of the date 55 days following the end of the last day of the applicable Fiscal
Quarter covered by such Margin and Fee Rate Certificate, (b) in the case of a
Margin and Fee Rate Certificate delivered in connection with annual financial
statements of the Borrower delivered pursuant to Section 5.01(a), as of the date
85 days following the end of the last day of the applicable Fiscal Year covered
by such Margin and Fee Rate Certificate, and (c) in the case of any other Margin
and Fee Rate Certificate, as of the date 5 Domestic Business Days following the
Administrative Agent’s request for such Margin and Fee Rate Certificate. If the
Borrower fails to deliver a Margin and Fee Rate Certificate pursuant to
Section 5.01(j), the Applicable Facility Fee Rate shall be determined as if the
ratio of Total Indebtedness to Total Asset Value is greater than 45% until the
date of the delivery of the required Margin and Fee Rate Certificate. As of the
Closing Date, and thereafter until changed as provided above, the Applicable
Facility Fee Rate shall be determined as if the ratio of Total Indebtedness to
Total Asset Value is less than 5%. In no event shall the Applicable Facility Fee
Rate be decreased pursuant to this Section 2.07 if a Default is in existence on
such day. In the event that any financial statement or Margin and Fee Rate
Certificate delivered pursuant to Section 5.01 is shown to be, or becomes known
to be, inaccurate (regardless of whether this Agreement or the Revolver
Commitments are in effect when such inaccuracy is discovered, provided that
neither the Administrative Agent nor any Lender shall request payment pursuant
to this sentence more than two years after the termination of this Agreement and
the Revolver Commitments and the payment in full of the principal of and
interest on all Advances), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Facility Fee Rate under this Section 2.07
for any period rather than the Applicable Facility Fee Rate applied for such
period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a corrected Margin and Fee Rate Certificate and related financial
information for such period, (ii) the Applicable Facility Fee Rate shall be at
the actual Applicable Facility Fee Rate under this Section 2.07 for such period,
and (iii) the Borrower shall immediately pay to the Administrative Agent, for
the account of the Lenders, the accrued additional interest owing as a result of
such increased Applicable Facility Fee Rate for such period. The provisions of
this Section 2.07(b) and this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Article VI and shall
survive the termination of this Agreement and the Revolver Commitments. For the
purposes of determining the ratio of Total Indebtedness to Total Asset Value,
indebtedness of a Qualified SPE attributable to Qualified Senior Notes shall be
excluded and Qualified Installment Sale Notes shall not be included in
determinations of Total Asset Value.
     (c) The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender, with respect to each Letter of Credit, a per annum
letter of credit fee (the “Letter of Credit Fee”) equal to the product of:
(i) the aggregate average daily Undrawn Amounts, times (ii) a per annum
percentage equal to the Applicable Margin for Letters of Credit (determined in
accordance with Sections 2.06 and 2.13 hereof). Such Letter of Credit Fees shall
be payable in arrears for each Letter of Credit on each Quarterly Payment Date
during the term of each respective Letter of Credit and on the termination
thereof (whether at its stated expiry date or earlier). The “Applicable Margin”
for Letters of Credit shall be as determined in Section 2.06(a).
     (d) The Borrower shall pay to the Administrative Agent for the account of
the Letter of Credit Issuer a facing fee (the “Facing Fee”) with respect to each
Letter of Credit equal to the product of: (i) the face amount of such letter of
credit, times (ii) one-eighth (1/8th) of one percent (0.125%). Such Facing Fee
shall be due and payable on such

 



--------------------------------------------------------------------------------



 



date as may be agreed upon by the Letter of Credit Issuer and the Borrower. The
Borrower shall pay to the Letter of Credit Issuer, for its own account, transfer
fees, drawing fees, modification fees, extension fees and such other fees and
charges as may be provided for in any Letter of Credit Application Agreement or
otherwise charged by the Letter of Credit Issuer. No Lender shall be entitled to
any portion of the Facing Fees or any other fees payable by the Borrower to the
Letter of Credit Issuer pursuant to this Section 2.07(d).
     (e) The Borrower shall pay to the Administrative Agent, for the account and
sole benefit of the Administrative Agent, such fees and other amounts at such
times as set forth in the Administrative Agent’s Letter Agreement.
          SECTION 2.08. Optional Termination or Reduction of Commitments. The
Borrower may, upon at least 3 Domestic Business Days’ irrevocable written notice
to the Administrative Agent, terminate at any time, or proportionately reduce
from time to time by an aggregate amount of at least $10,000,000 or any larger
multiple of $1,000,000, the Revolver Commitments; provided, however: (1) each
termination or reduction, as the case may be, shall be permanent and
irrevocable; (2) no such termination or reduction shall be in an amount greater
than the Total Unused Revolver Commitments on the date of such termination or
reduction; and (3) no such reduction pursuant to this Section 2.08 shall result
in the aggregate Revolver Commitments of all of the Lenders being reduced to an
amount less than $40,000,000, unless the Revolver Commitments are terminated in
their entirety, in which case all accrued fees (as provided under Section 2.07)
shall be payable on the effective date of such termination. Each reduction shall
be made ratably among the Lenders in accordance with their respective Revolver
Commitments.
          SECTION 2.09. Termination of Commitments. The Revolver Commitments
shall terminate on the Termination Date and any Revolver Advances then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.
          SECTION 2.10. Optional Prepayments.
     (a) The Borrower may, upon at least one (1) Domestic Business Day’s notice
to the Administrative Agent, prepay any Base Rate Borrowing or Index Euro-Dollar
Borrowing in whole at any time, or from time to time in part in amounts
aggregating at least $500,000 or any larger integral multiple of $100,000 (or
any lesser amount equal to the outstanding balance of such Advance), by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied first to any
Swing Line Advances outstanding and then to prepay ratably the Base Rate
Advances and Index Euro-Dollar Advances of the several Lenders included in such
Base Rate Borrowing or Index Euro-Dollar Borrowing, as the case may be.
     (b) Subject to any payments required pursuant to the terms of Article VIII
for such Tranche Euro-Dollar Borrowing, the Borrower may, upon at least three
(3) Euro-Dollar Business Days’ prior written notice, prepay in minimum amounts
of $5,000,000 with additional increments of $100,000 (or any lesser amount equal
to the outstanding balance of such Advances) all or any portion of the principal
amount of any Tranche Euro-Dollar Borrowing prior to the maturity thereof, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment and such payments required pursuant to the terms of
Article VIII. Each such optional prepayment shall be applied to prepay ratably
the Tranche Euro-Dollar Advances of the several Lenders included in such Tranche
Euro-Dollar Borrowing.
     (c) Upon receipt of a notice of prepayment pursuant to this Section 2.10,
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s ratable share of such prepayment and such notice,
once received by the Administrative Agent, shall not thereafter be revocable by
the Borrower.
          SECTION 2.11. Mandatory Prepayments.
     (a) On each date on which the Revolver Commitments are reduced or
terminated pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or
prepay such principal amount of the outstanding Revolver Advances, if any
(together with interest accrued thereon and any amount due under Section 8.05),
as may be necessary so that after such payment the aggregate unpaid principal
amount of the Revolver Advances does not exceed the aggregate amount of the
Revolver Commitments as then reduced. Each such payment or prepayment shall be
applied first to any Swing Advances outstanding, and then ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority: (i) first, to Base Rate Advances;
(ii) second, to Index Euro-Dollar Advances; and (iii) lastly, to Tranche
Euro-Dollar Advances.

 



--------------------------------------------------------------------------------



 



     (b) In the event that the aggregate principal amount of all Advances,
together with the aggregate principal amount of the Swing Line Advances and
Letter of Credit Obligations at any one time outstanding shall at any time
exceed the aggregate amount of the Revolver Commitments of all of the Banks at
such time, the Borrower shall immediately repay so much of the Advances and
Swing Line Advances as is necessary in order that the aggregate principal amount
of the Advances thereafter outstanding, together with the aggregate principal
amount of the Swing Line Advances and Letter of Credit Obligations shall not
exceed the aggregate amount of the Revolver Commitments of all of the Banks at
such time.
     (c) If at any time the ratio of Total Indebtedness to Total Asset Value is
in excess of 50%, the Borrower shall immediately repay so much of the Revolver
Advances as is necessary in order that the ratio of Total Indebtedness to Total
Asset Value is, after giving effect to such repayment, no greater than 50%. Each
such payment or prepayment shall be applied first to any Swing Advances
outstanding, and then ratably to the Revolver Advances of the several Lenders
outstanding on the date of payment or prepayment in the following order or
priority: (i) first, to Base Rate Advances, (ii) second, to Index Euro-Dollar
Advances, and (iii) lastly to Tranche Euro-Dollar Advances.
     (d) Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’s obligation to continue
to make payments under any Hedging Agreement, which shall remain in full force
and effect notwithstanding such repayment or prepayment, subject to the terms of
such Hedging Agreement.
          SECTION 2.12. General Provisions as to Payments.
     (a) The Borrower shall make each payment of principal of, and interest on,
the Revolver Advances and of fees hereunder without any set off, counterclaim or
any deduction whatsoever, not later than 11:00 A.M. (Eastern time) on the date
when due, in Federal or other funds immediately available in Winston-Salem,
North Carolina, to the Administrative Agent at its address referred to in
Section 9.01. The Administrative Agent will promptly distribute to BB&T each
such payment received on account of the Swing Advances and to each Lender its
ratable share of each such payment received by the Administrative Agent for the
account of the Lenders.
     (b) Whenever any payment of principal of, or interest on, the Base Rate
Advances or of fees shall be due on a day which is not a Domestic Business Day,
the date for payment thereof shall be extended to the next succeeding Domestic
Business Day. Whenever any payment of principal of or interest on, the
Euro-Dollar Advances shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
     (c) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Advance included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (d) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have

 



--------------------------------------------------------------------------------



 



received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation
     (e) Taxes.
     (i) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (A) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions
and (C) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (ii) Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (i) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
     (iii) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (iv) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (v) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the

 



--------------------------------------------------------------------------------



 



Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (vi) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
          SECTION 2.13. Computation of Interest and Fees. Interest on the
Advances shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Facility fees, letter of credit fees and any other fees payable hereunder
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).
          SECTION 2.14. Increase in Commitments.
     (a) The Borrower shall have the right, and prior to the date sixty
(60) days prior to the Termination Date by written notice to and in consultation
with the Administrative Agent, to request an increase in the aggregate Revolver
Commitments (each such requested increase, a “Commitment Increase”), by having
one or more existing Lenders increase their respective Revolver Commitments then
in effect (each, an “Increasing Lender”), by adding as a Lender with a new
Revolver Commitment hereunder one or more Persons that are not already Lenders
(each, an “Additional Lender”), or a combination thereof, provided that (i) any
such request for a Commitment Increase shall be in a minimum amount of
$20,000,000, (ii) immediately after giving effect to any Commitment Increase,
(y) the aggregate Revolver Commitments shall not exceed $200,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $100,000,000,
(iii) no Default or Event of Default shall have occurred and be continuing on
the applicable Commitment Increase Date (as hereinafter defined) or shall result
from any Commitment Increase, (iv) immediately after giving effect to any
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower shall be in compliance with
the covenants contained in Article V, (v) no Commitment Increase shall be
effective until the Administrative Agent has consented to such Commitment
Increase in writing which consent may not be unreasonably withheld; and (vi) the
Borrower shall give the existing Lenders the right of first refusal for
participating in any such Commitment Increase by providing such notice to the
Administrative Agent fifteen (15) Domestic Business Days before making a request
to any Person that

 



--------------------------------------------------------------------------------



 



is not already a Lender. An existing Lender shall have priority over Additional
Lenders to participate in such requested Commitment Increase if such existing
Lender provides written notice of its election to participate within fifteen
(15) Domestic Business Days of such existing Lender’s receipt of such notice.
Such notice from the Borrower shall specify the requested amount of the
Commitment Increase. No Lender shall have any obligation to become an Increasing
Lender. Any fees paid by the Borrower for a Commitment Increase to an Increasing
Lender, an Additional Lender, the Administrative Agent or BB&T, as arranger,
shall be for their own account and shall be in an amount, if any, mutually
agreed upon by each such party and the Borrower, in each party’s sole
discretion.
     (b) Each Additional Lender must qualify as an Eligible Assignee (the
selection of which shall include the prior approval of the Administrative
Agent). The Borrower and each Additional Lender shall execute a joinder
agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent and the Borrower may reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, to evidence the Revolver Commitment adjustments referred
to in Section 2.14(e).
     (c) If the aggregate Revolver Commitments are increased in accordance with
this Section 2.14, the Borrower (in consultation with the Administrative Agent),
Increasing Lender(s) (if any) and Additional Lender(s) (if any) shall agree upon
the effective date (the “Commitment Increase Date,” which shall be a Domestic
Business Day not less than thirty (30) days prior to the Termination Date). The
Administrative Agent shall promptly notify the Lenders of such increase and the
Commitment Increase Date.
     (d) Notwithstanding anything set forth in this Section 2.14 to the
contrary, the Borrower shall not incur any Revolver Advances pursuant to any
Commitment Increase (and no Commitment Increase shall be effective) unless the
conditions set forth in Section 2.14(a) as well as the following conditions
precedent are satisfied on the applicable Commitment Increase Date:
     (i) The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
     (A) a supplement to this Agreement signed by each Increasing Lender (if
any) and Additional Lender (if any), setting forth the reallocation of
Commitments referred to in Section 2.14(e), all other documentation required by
the Administrative Agent pursuant to Section 2.14(b) and such other
modifications, documents or items as the Administrative Agent, such Lenders or
their counsel may reasonably request;
     (B) an instrument, duly executed by each Borrower and each Guarantor, if
any, acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;
     (C) a certificate of the secretary or an assistant secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;
     (D) a certificate of the Chief Financial Officer of each Borrower,
certifying that (x) as of the Commitment Increase Date, all representations and
warranties of the Borrower and the Guarantors contained in this Agreement and
the other Loan Documents are true and correct (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
as of such date), (y) immediately after giving effect to such Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof), the Borrower is in compliance with the covenants
contained in Article V, and (z) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to such
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof);
     (E) an opinion or opinions of counsel for the Borrower and the Guarantors,
in a form satisfactory to Administrative Agent and covering such matters as
Administrative Agent may reasonably request, addressed to the Administrative
Agent and the Lenders, together with such other documents, instruments and
certificates as the Administrative Agent shall have reasonably requested; and

 



--------------------------------------------------------------------------------



 



     (F) such other documents or items that the Administrative Agent, such
Lenders or their counsel may reasonably request.
     (ii) In the case of any Borrowing of Revolver Advances in connection with
such Commitment Increase for the purpose of funding an Acquisition, the
applicable conditions set forth in this Agreement with respect to Acquisitions
shall have been satisfied.
     (e) On the Commitment Increase Date, (i) the aggregate principal
outstanding amount of the Revolver Advances (the “Initial Advances”) immediately
prior to giving effect to the Commitment Increase shall be deemed to be repaid,
(ii) immediately after the effectiveness of the Commitment Increase, the
Borrower shall be deemed to have made new Borrowings of Revolver Advances (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Advances and of the types and for the Interest
Periods specified in a Notice of Borrowing delivered to the Administrative Agent
in accordance with Section 2.01(a), (iii) each Lender shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s pro rata percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (z) such Lender’s pro rata percentage (calculated without giving
effect to the Commitment Increase) of the Initial Advances, (iv) after the
Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Lender the portion of such funds equal to
the difference, if positive, between (y) such Lender’s pro rata percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Advances and (z) such Lender’s pro rata percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) the Lenders shall be deemed to hold the Subsequent Borrowings ratably in
accordance with their respective Revolver Commitments (calculated after giving
effect to the Commitment Increase), (vi) the Borrower shall pay all accrued but
unpaid interest on the Initial Advances to the Lenders entitled thereto, and
(vii) the signature pages hereto shall be amended to reflect the Revolver
Commitments of all Lenders after giving effect to the Commitment Increase. The
deemed payments made pursuant to clause (i) above in respect of each Tranche
Euro-Dollar Advance shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 8.05 if the Commitment Increase Date occurs other
than on the last day of the Interest Period relating thereto.
          SECTION 2.15. Defaulting Lenders.
     (a) Generally. If for any reason any Lender (a “Defaulting Lender’) shall
fail or refuse to perform any of its obligations under this Agreement or any
other Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Domestic Business Days after
notice from the Administrative Agent, then, in addition to the rights and
remedies that may be available to the Administrative Agent or the Borrower under
this Agreement or Applicable Laws, such Defaulting Lender’s right to participate
in the administration of the Advances, this Agreement and the other Loan
Documents, including without limitation, any right to vote in respect of, to
consent to or to direct any action or inaction of the Administrative Agent or to
be taken into account in the calculation of the Required Lenders, shall be
suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Administrative Agent in respect of a Defaulting
Lender’s Advances shall not be paid to such Defaulting Lender and shall be held
uninvested by the Administrative Agent and either applied against the purchase
price of such Advances under the following subsection (b) or paid to such
Defaulting Lender upon such Defaulting Lender’s curing of its default.
     (b) Purchase or Cancellation of Defaulting Lender’s Revolver Commitment.
Any Lender who is not a Defaulting Lender may, but shall not be obligated, in
its sole discretion, to acquire all or a portion of a Defaulting Lender’s
Revolver Commitment. Any Lender desiring to exercise such right shall give
written notice thereof to the Administrative Agent and the Borrower no sooner
than 2 Domestic Business Days and not later than 5 Domestic

 



--------------------------------------------------------------------------------



 



Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire the amount of such Defaulting Lender’s Revolver Commitment in proportion
to the Revolver Commitments of the other Lenders exercising such right. If after
such 5th Domestic Business Day, the Lenders have not elected to purchase all of
the Revolver Commitment of such Defaulting Lender, then the Borrower may, by
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, either (i) demand that such Defaulting Lender
assign its Revolver Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 9.07(b) for the purchase price
provided for below or (ii) terminate the Revolver Commitment of such Defaulting
Lender, whereupon such Defaulting Lender shall no longer be a party hereto or
have any rights or obligations hereunder or under any of the other Loan
Documents. No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Advances and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding
Section 9.07(b), shall pay to the Administrative Agent an assignment fee in the
amount of $3,500.00. The purchase price for the Revolver Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Advances outstanding and owed by the Borrower to the Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, the Administrative Agent
shall apply against such purchase price any amounts retained by the
Administrative Agent pursuant to the last sentence of the immediately preceding
subsection (a). The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Administrative Agent from or on behalf of the Borrower. There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.
ARTICLE III
CONDITIONS TO BORROWINGS
          SECTION 3.01. Conditions to Closing and First Borrowing. The
obligation of each Lender to make an Advance on the Closing Date (and the
obligation of the Letter of Credit Issuer to issue a Letter of Credit on the
Closing Date) is subject to the satisfaction of the conditions set forth in
Section 3.02 and the following additional conditions:
     (a) receipt by the Administrative Agent from each of the parties hereto of
a duly executed counterpart of this Agreement signed by such party;
     (b) receipt by the Administrative Agent of a duly executed Revolver Note
for the account of each Lender, complying with the provisions of Section 2.04;
     (c) receipt by the Administrative Agent of an opinion of Foley & Lardner
LLP, as counsel to the Loan Parties, dated as of the Closing Date (or in the
case of an opinion delivered pursuant to Section 5.27 hereof such later date as
specified by the Administrative Agent) in a form satisfactory to Administrative
Agent and covering such matters set forth in Exhibit E hereto and such
additional matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request;
     (d) receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the Closing Date, substantially in the form of Exhibit F
hereto, signed by a Responsible Officer of the Borrower, to the effect that, to
his knowledge, (i) no Default has occurred and is continuing on the Closing Date
and (ii) the representations and warranties of the Loan Parties contained in
Article IV are true on and as of the Closing Date;
     (e) receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary, an Assistant
Secretary, a member, manager, partner, trustee or

 



--------------------------------------------------------------------------------



 



other authorized representative of the respective Loan Party, substantially in
the form of Exhibit G hereto, certifying as to the names, true signatures and
incumbency of the officer or officers of the respective Loan Party, authorized
to execute and deliver the Loan Documents, and certified copies of the following
items: (i) the Loan Party’s Organizational Documents; (ii) the Loan Party’s
Operating Documents; (iii) if applicable, a certificate of the Secretary of
State of such Loan Party’s state of organization as to the good standing or
existence of such Loan Party, and (iv) the Organizational Action, if any, taken
by the board of directors of the Loan Party or the members, managers, trustees,
partners or other applicable Persons authorizing the Loan Party’s execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Loan Party is a party;
     (f) receipt by the Administrative Agent of a Notice of Borrowing;
     (g) the Pledge Agreement and the REIT Pledge Agreement, each in form and
content satisfactory to the Administrative Agent, shall have been duly executed
by the applicable Loan Parties and such documents shall have been delivered to
the Administrative Agent and shall be in full force and effect and each document
(including each U.C.C. financing statement) required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent for the benefit of the
Secured Parties, upon filing, recording or possession by the Administrative
Agent, as the case may be, a valid, legal and perfected first-priority security
interest in and lien on the Collateral described in the Pledge Agreement and the
REIT Pledge Agreement shall have been delivered to the Administrative Agent; the
Loan Parties shall also deliver or cause to be delivered the certificates (with
undated stock powers executed in blank) for all equity interests pledged to, and
instruments representing any Debt (together with an effective endorsement)
pledged to, Administrative Agent for the benefit of the Secured Parties;
     (h) the Administrative Agent shall have received the results of a search of
the U.C.C. filings (or equivalent filings) made with respect to the Loan Parties
in the states (or other jurisdictions) in which the Loan Parties are organized,
the chief executive office of each such Person is located, any offices of such
persons in which records have been kept relating to Collateral described in the
Pledge Agreement, the REIT Pledge Agreement and the other jurisdictions in which
U.C.C. filings (or equivalent filings) are to be made pursuant to the preceding
paragraph, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Administrative Agent that the Liens other than Permitted Liens indicated in
any such financing statement (or similar document) have been released to the
satisfaction of Administrative Agent;
     (i) receipt by the Administrative Agent of the Subordination Agreement;
     (j) receipt by the Administrative Agent and approval by the Lenders of the
insurance required under this Agreement;
     (k) the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Administrative
Agent’s Letter Agreement to be paid as of such date, and shall have reimbursed
the Administrative Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal and other document preparation costs incurred by
the Administrative Agent;
     (l) the repayment in full and termination of the Loan Agreement dated as of
July 22, 2005, among Borrower, Wachovia Bank, National Association, as
Administrative Agent, and the lenders and other financial institutions party
thereto, as amended;
     (m) receipt by the Administrative Agent of all Mortgaged Property Support
Documents as the Administrative Agent may reasonably request with respect to the
Identified Mortgaged Property that are in the possession or control of the Loan
Parties, including, without limitation, recordable legal descriptions for the
Identified Mortgaged Property and copies of title insurance, deeds, surveys and
other related materials;
     (n) receipt by the Administrative Agent, to the extent requested by the
Administrative Agent, of such financial statements and financial information for
St. Joe Timberland that are in the possession or control of the Loan Parties,
listings of properties owned by the Loan Parties, status of improvements to such
properties, past property sales information and contracts, detailed three-year
financial projections, and disclosures on unconsolidated subsidiaries and
affiliates and guarantees (financial and performance);

 



--------------------------------------------------------------------------------



 



     (o) receipt by the Administrative Agent and Lenders of Borrower’s financial
and business projections; and
     (p) such other documents or items as the Administrative Agent, the Lenders
or their counsel may reasonably request.
          SECTION 3.02. Conditions to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing, the obligation of
BB&T to make a Swing Advance and the obligation of the Letter of Credit Issuer
to issue a Letter of Credit is subject to the satisfaction of the following
conditions:
     (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02;
     (b) receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require to confirm that the ratio of Total
Indebtedness to Total Asset Value is no greater than 50%; provided, however,
(i) indebtedness of a Qualified SPE attributable to Qualified Senior Notes shall
be excluded and (ii) Qualified Installment Sale Notes shall not be included in
determinations of Total Asset Value;
     (c) the fact that, immediately before and after such Borrowing (or issuance
of a Letter of Credit, as the case may be), no Default shall have occurred and
be continuing;
     (d) the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement shall be true, on and as of the date
of such Borrowing (or issuance of a Letter of Credit, as the case may be)
(except to the extent such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct as of such date);
     (e) the fact that, immediately after such Borrowing: (A) the aggregate
outstanding principal amount of the Revolver Advances of each Lender will not
exceed the amount of its Revolver Commitment and (B) the aggregate outstanding
principal amount of the Revolver Advances will not exceed the aggregate amount
of the Revolver Commitments of all of the Lenders as of such date; and
     (f) the fact that, immediately after such Borrowing (or issuance of a
Letter of Credit, as the case may be) (i) the aggregate outstanding principal
amount of the Revolver Advances of each Lender together with such Lender’s
Applicable Percentage of the aggregate outstanding principal amount of all Swing
Line Advances, and Letter of Credit Obligations, will not exceed the amount of
its Revolver Commitment and (ii) the aggregate outstanding principal amount of
the Revolver Advances together with the aggregate outstanding principal amount
of all Swing Line Advances, and Letter of Credit Obligations, will not exceed
the lesser of the aggregate amount of the Revolver Commitments of all of the
Lenders as of such date.
          Each Borrowing and each Notice of Continuation or Conversion hereunder
shall be deemed to be a representation and warranty by the Loan Parties on the
date of such Borrowing as to the truth and accuracy of the facts specified in
clauses (c) and (d) of this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower and Guarantors represent and warrant that:
          SECTION 4.01. Existence and Power. The Borrower is a corporation, and
each Guarantor is a corporation, limited liability company or other legal entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except where the failure to be so
qualified or to have the required licenses, authorizations, consents or
approvals would not reasonably be expected to have a Material Adverse Effect.
          SECTION 4.02. Organizational and Governmental Authorization; No
Contravention. The execution, delivery

 



--------------------------------------------------------------------------------



 



and performance by each Loan Party of this Agreement, the Notes, the Collateral
Documents, the Timberland Collateral Documents and the other Loan Documents to
which such Loan Party is a party (i) are within such Loan Party’s organizational
powers, (ii) have been duly authorized by all necessary Organizational Action,
(iii) require no action by or in respect of, or filing with, any Governmental
Authority which has not been obtained or made (iv) do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the Organizational Documents and Operating Documents of such Loan Party or of
any material agreement, judgment, injunction, order, decree or other instrument
binding upon such Loan Party or any of its Subsidiaries, and (v) do not result
in the creation or imposition of any Lien on any asset of such Loan Party or any
of its Subsidiaries, other than pursuant to the terms of the Loan Documents.
          SECTION 4.03. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Loan Parties enforceable in accordance with its terms,
and the Notes, the Collateral Documents, the Timberland Collateral Documents and
the other Loan Documents, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Loan Parties
party to such Loan Document enforceable in accordance with their respective
terms, provided that the enforceability hereof and thereof is subject in each
case to general principles of equity and to bankruptcy, insolvency and similar
laws affecting the enforcement of creditors’ rights generally.
          SECTION 4.04. Financial Information.
     (a) The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 2007, and the related consolidated
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, reported on by KPMG, LLP, copies of which have been delivered to the
Administrative Agent for delivery to each of the Lenders, and the unaudited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries for the interim period ended June 30, 2008, copies of which have
been delivered to each of the Lenders, fairly present, in conformity with GAAP
(subject in the case of the unaudited financial statements to footnotes and
year-end adjustments), the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for such periods stated.
     (b) Since December 31, 2007, there has been no event, act, condition or
occurrence having a Material Adverse Effect.
          SECTION 4.05. Litigation. There is no action, suit or proceeding
pending, or to the knowledge of the Loan Parties threatened, against or
affecting the Loan Parties or any of their respective Subsidiaries before any
court or arbitrator or any Governmental Authority which would reasonably be
expected to have a Material Adverse Effect.
          SECTION 4.06. Compliance with ERISA.
     (a) The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.
     (b) Neither the Loan Parties nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.
     (c) The assets of the Loan Parties or any Subsidiary of any Loan Party do
not and will not constitute “plan assets,” within the meaning of ERISA, the Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.
          SECTION 4.07. Compliance with Laws; Payment of Taxes. The Loan Parties
and their respective Subsidiaries are in compliance with all applicable laws,
regulations and similar requirements of governmental authorities, except where
such compliance is being contested in good faith through appropriate proceedings
or where non-compliance, alone or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. There have been filed on behalf of
the Loan Parties and their respective Subsidiaries all Federal, state and local
income, excise, property and other tax returns which are required to be filed by
them and all taxes due pursuant to such returns or pursuant to any assessment

 



--------------------------------------------------------------------------------



 



received by or on behalf of the Loan Parties or any Subsidiary have been paid.
The charges, accruals and reserves on the books of the Loan Parties and their
respective Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Loan Parties, adequate. No Loan Party has been given or
been requested to give a waiver of the statute of limitation relating to the
payment of Federal, state, local or foreign taxes.
          SECTION 4.08. Subsidiaries. Each of the Subsidiaries of each Loan
Party is a corporation, a limited liability company or other legal entity, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, is duly qualified to transact business in every
jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where the failure to be so qualified or to have the required
licenses, authorizations, consents or approvals would not reasonably be expected
to have a Material Adverse Effect. No Loan Party has any Subsidiaries or
Unconsolidated Affiliates except as listed on Schedule 4.24 and as set forth in
any Compliance Certificate provided to the Administrative Agent and Lenders
pursuant to Section 5.01(c) after the Closing Date, which accurately sets forth
each such Subsidiary’s complete name and jurisdiction of organization.
          SECTION 4.09. Investment Company Act, Etc. No Loan Party nor any
Subsidiary of a Loan Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          SECTION 4.10. All Consents Required. All approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Loan Parties of this Agreement and any Loan Document to which any Loan
Party is a party, have been obtained.
          SECTION 4.11. Ownership of Property; Liens. Each of the Loan Parties
and their respective Subsidiaries has title or the contractual right to possess
its properties sufficient for the conduct of its business and none of such
properties is subject to any Lien except as permitted in Section 5.13.
          SECTION 4.12. No Default. No Loan Party nor any of their respective
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound, except where such default would not reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
          SECTION 4.13. [Intentionally deleted].
          SECTION 4.14. Environmental Matters.
     (a) No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which could reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.
     (b) No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, and managed or
otherwise handled in the ordinary course of business of such Loan Party or
Subsidiary of a Loan Party in compliance in all material respects with all
applicable Environmental Requirements.
     (c) The Loan Parties, and each of their respective Subsidiaries, has
procured all Environmental Authorizations necessary for the conduct of the
business contemplated on such Property, and is in compliance in all material
respects with all Environmental Requirements in connection with the operation of
the Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.
          SECTION 4.15. Compliance with Laws. Each Loan Party and each
Subsidiary of a Loan Party is in compliance with all applicable laws, including,
without limitation, all Environmental Laws and all regulations and requirements
of the

 



--------------------------------------------------------------------------------



 



Securities and Exchange Commission and the New York Stock Exchange (including
with respect to timely filing of reports), except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect.
          SECTION 4.16. Capital Securities. All Capital Securities, debentures,
bonds, notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance with all applicable laws, including, but not limited to, the “Blue
Sky” laws of all applicable states and the federal securities laws. The issued
shares of Capital Securities of each of the Loan Party’s respective Subsidiaries
are owned by the Loan Parties free and clear of any Lien or adverse claim.
          SECTION 4.17. Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from each Advance, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “Margin Stock.”
          SECTION 4.18. Insolvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Advances under this
Agreement, no Loan Party will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code or Section 2 of either
the Uniform Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or
any other applicable state law pertaining to fraudulent transfers, as each may
be amended from time to time, or be unable to pay its debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.
          SECTION 4.19. Security Documents. The Collateral Documents (other than
the Timberland Collateral Documents) are effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and,
upon filing of one or more UCC financing statements in the appropriate
jurisdictions, and delivery to the Administrative Agent of any instruments or
certificated securities pledged thereunder, Administrative Agent shall have a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Borrower as pledgor thereunder, in such Collateral and
the Proceeds thereof, in each case prior and superior in any right to any other
Person (subject to Permitted Encumbrances).
          SECTION 4.20. Labor Matters. There are no strikes, lockouts, slowdowns
or other labor disputes against any Loan Party or any Subsidiary of any Loan
Party pending or, to the knowledge of any Loan Party, threatened. The hours
worked by and payment made to employees of the Loan Parties and each Subsidiary
of any Loan Party have been in compliance with the Fair Labor Standards Act and
any other applicable federal, state or foreign law dealing with such matters.
All payments due from the Loan Parties or any of their respective Subsidiaries,
or for which any claim may be made against the Loan Parties or any of their
respective Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary, as appropriate. No Loan Party nor
any Subsidiary of a Loan Party is party to a collective bargaining agreement.
          SECTION 4.21. Patents, Trademarks, Etc. The Loan Parties and their
respective Subsidiaries own, or are licensed to use, all patents, trademarks,
trade names, copyrights, technology, know-how and processes, service marks and
rights with respect to the foregoing that are material to the businesses,
assets, operations, properties or condition (financial or otherwise) of the Loan
Parties and their respective Subsidiaries taken as a whole. The use of such
patents, trademarks, trade names, copyrights, technology, know-how, processes
and rights with respect to the foregoing by the Loan Parties and their
respective Subsidiaries, does not infringe on the rights of any Person, except
in cases which, individually and in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
          SECTION 4.22. Insurance. The Loan Parties and each of their
Subsidiaries has (either in the name of such Loan Party or in such Subsidiary’s
name), with financially sound and reputable insurance companies, insurance in at
least such amounts and against at least such risks (including on all its
property, and public liability and worker’s compensation) as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar business.

 



--------------------------------------------------------------------------------



 



          SECTION 4.23. [Intentionally deleted].
          SECTION 4.24. Ownership Structure. As of the Closing Date,
Schedule 4.24 is a complete and correct list of all Subsidiaries of the Borrower
and of each Loan Party setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Capital Securities in such Subsidiary, (iii) the nature of the Capital
Securities held by each such Person, and (iv) the percentage of ownership of
such Subsidiary represented by such Capital Securities. Except as disclosed in
such Schedule, as of the Closing Date (i) the Borrower and its Subsidiaries own,
free and clear of all Liens and have the unencumbered right to vote, all
outstanding Capital Securities in each Person shown to be held by each of them
on such Schedule, (ii) all of the issued and outstanding Capital Securities of
each Person are validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional Capital Securities of
any type in, any such Person.
          SECTION 4.25. Reports Accurate; Disclosure. All information, exhibits,
financial statements, documents, books, records or reports furnished by the Loan
Parties to the Administrative Agent or any Lender in connection with this
Agreement or any Loan Document, including without limitation all reports
furnished pursuant to Section 4.04, are true, complete and accurate in all
material respects (or will be true, accurate and complete in every material
respect or based on reasonable estimates on the date as of which such
information is stated or certified); it being recognized by the Administrative
Agent and the Lenders that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results.
Neither this Agreement, nor any Loan Document, nor any agreement, document,
certificate or statement furnished to the Administrative Agent or the Lenders in
connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made. The Loan Parties have considered
all facts which, alone or in the aggregate, could reasonably be expected to have
a Material Adverse Effect and have determined that there is no fact known to any
Loan Party which is reasonably likely to have a Material Adverse Effect.
          SECTION 4.26. Location of Offices. The Borrower’s name is The St Joe
Company. The names of the Initial Guarantors are: (i) St. Joe Timberland Company
of Delaware, L.L.C., (ii) St. Joe Finance Company and (iii) St. Joe Residential
Acquisitions, Inc. The location of Borrower (within the meaning of Article 9 of
the Uniform Commercial Code) is 245 Riverside Drive, Suite 500, Jacksonville,
Florida 32202. The Location of each of the Initial Guarantors (within the
meaning of Article 9 of the Uniform Commercial Code) is 245 Riverside Drive,
Suite 500, Jacksonville, Florida 32202. Neither the Borrower nor the Initial
Guarantor has changed its name, identity, structure, existence or state of
formation, whether by amendment of its Organizational Documents, by
reorganization or otherwise, or has changed its location (within the meaning of
Article 9 of the Uniform Commercial Code) within the four (4) months preceding
the Closing Date or any subsequent date on which this representation is made.
          SECTION 4.27. Affiliate Transactions. Except as permitted by
Section 5.26, neither the Borrower nor any Subsidiary nor any other Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower, any Subsidiary or any other Loan Party
is a party.
          SECTION 4.28. Broker’s Fees. Except as set forth in the Administrative
Agent’s Letter Agreement, no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as set forth in the Administrative Agent’s Letter Agreement, no
other similar fees or commissions will be payable by any Loan Party for any
other services rendered to the Borrower or any of its Subsidiaries ancillary to
the transactions contemplated hereby.
          SECTION 4.29. Survival of Representations and Warranties, Etc. All
statements contained in any certificate, financial statement (other than
financial projections) or other instrument delivered by or on behalf of the
Borrower, any Subsidiary or any other Loan Party to the Administrative Agent or
any Lender pursuant to or in connection with this Agreement or any of the other
Loan Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Closing Date and delivered to the Administrative
Agent or any Lender in connection with the underwriting or closing of the
transactions contemplated hereby) shall constitute representations and
warranties made by the Loan Parties in favor of the Administrative Agent and
each of the

 



--------------------------------------------------------------------------------



 



Lenders under this Agreement. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Advances.
          SECTION 4.30. Loans and Investments. No Loan Party nor any of their
respective Subsidiaries has made a loan, advance or Investment which is
outstanding or existing as of August 31, 2008, except as set forth on
Schedule 4.30, and since August 31, 2008, no Loan Party nor any of their
respective Subsidiaries has made any loan, advance or Investment that would give
rise to a Default or Event of Default hereunder.
          SECTION 4.31. No Default or Event of Default. No event has occurred
and is continuing and no condition exists, or would result from any Advance or
from the application of the proceeds therefrom, which constitutes or would
reasonably be expected to constitute a Default or Event of Default.
          SECTION 4.32. USA Patriot Act; OFAC.
     (a) No Loan Party nor any Affiliate of a Loan Party is (1) a country,
territory, organization, person or entity named on an OFAC list, (2) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a Non-Cooperative Jurisdiction by the Financial
Action Task Force on Money Laundering (“FATF”), or whose subscription funds are
transferred from or through such a jurisdiction; (3) a “Foreign Shell Bank”
within the meaning of the Patriot Act, i.e., a foreign lender that does not have
a physical presence in any country and that is not affiliated with a Lender that
has a physical presence and an acceptable level of regulation and supervision;
or (4) a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Section 311 or 312 of the Patriot Act as warranting special measures due to
money laundering concerns.
     (b) No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned
Entity, (ii) has a more than 10% of its assets located in Sanctioned Entities,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities. The proceeds of any Advance will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Entity. No Loan Party or
any Affiliate of a Loan Party are in violation of and shall not violate any of
the country or list based economic and trade sanctions administered and enforced
by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
          SECTION 4.33. Material Contracts. Schedule 4.33 is a true, correct and
complete listing of all contracts to which any Loan Party is a party, the breach
of or failure to perform which, either by a Loan Party or other party to such
contract, could reasonably be expected to have a Material Adverse Effect
(“Material Contract”). The Borrower, its Subsidiaries and the other Loan Parties
that is a party to any Material Contract has performed and is in compliance in
all material respects such Material Contract, and no Loan Party has knowledge of
any default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, that exists with respect to any such Material Contract.
          SECTION 4.34. Mortgaged Properties. Schedule 1.01, as amended by the
most recent Compliance Certificate, if any, delivered by the Borrower to the
Administrative Agent, is a correct and complete list of all Identified Mortgaged
Properties. All Mortgaged Properties are owned in fee simple by St. Joe
Timberland. The representations and warranties of St. Joe Timberland set forth
in Sections 6(e), 6(g), 6(j) and 6(k) of the Security Agreement in the form
attached hereto as Exhibit H and in Sections 2.04 and 8.02 of the Mortgage in
the form attached hereto as Exhibit J, with respect to each Property owned by
St. Joe Timberland, are true and correct in all material respects.
ARTICLE V
COVENANTS
          The Borrower and Guarantors agree, jointly and severally, that, so
long as any Lender has any Revolver Commitment hereunder or any Obligation
remains unpaid:
          SECTION 5.01. Information. The Borrower will deliver to the
Administrative Agent, who will then promptly deliver to each of the Lenders:

 



--------------------------------------------------------------------------------



 



     (a) as soon as available and in any event within 75 days after the end of
each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by KPMG, LLP or other independent public
accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;
     (b) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer of the Borrower;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit M and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officers or authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.03, 5.04,
5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12. 5.30 and 5.36 on the date of
such financial statements, (ii) setting forth the identities of the respective
Subsidiaries on the date of such financial statements, (iii) setting forth a
list of all Properties acquired and sold or otherwise transferred by St. Joe
Timberland since the date of the delivery of the previous Compliance
Certificate, such list to identify such Property’s location, indicating whether
such Property is an Identified Mortgaged Property and certifying that all
documents, information and other materials required to be delivered pursuant to
Section 5.31 have been previously delivered or are being delivered with respect
to any such acquired Property which is Identified Mortgaged Property,
(iv) setting forth the ratio of Total Indebtedness to Total Asset Value as of
the end of the applicable fiscal period and (v) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Loan Parties are taking or
propose to take with respect thereto;
     (d) simultaneously with the delivery of each set of annual financial
statements referred to in paragraph (a) above, a statement of the firm of
independent public accountants which reported on such statements to the effect
that nothing has come to their attention to cause them to believe that any
Default existed on the date of such financial statements;
     (e) within 5 Domestic Business Days after any Responsible Officer of the
Borrower becomes aware of the occurrence of any Default, a certificate of the
chief financial officers or authorized officers of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;
     (f) [Intentionally deleted];
     (g) if and when the Borrower or any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice;
     (h) promptly after any Responsible Officer of the Borrower knows of the
commencement thereof, notice of any litigation, dispute or proceeding (and any
material development in respect of such proceedings) involving a claim against a
Loan Party and/or any Subsidiary of a Loan Party that would reasonably be
expected to result in a Material Adverse Effect;
     (i) within 5 Domestic Business Days after any Responsible Officer of the
Borrower becomes aware that during any period of 12 consecutive months Total
Asset Value shall decrease by more than 5.0% of Total Asset Value as of the
beginning of such 12-month period;

 



--------------------------------------------------------------------------------



 



     (j) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, and within 5 Domestic Business Days of
the Administrative Agent’s request with respect to any other date, a certificate
(the “Margin and Fee Rate Certificate”) substantially in the form attached
hereto as Exhibit K, reflecting the information needed for a determination of
the ratio of Total Indebtedness to Total Asset Value, the Applicable Margin and
the Applicable Facility Fee Rate as at the end of such quarterly accounting
period, fiscal year or other date, as the case may be, in such form as
Administrative Agent shall in its sole discretion approve, together with
Borrower’s calculation of the ratio of Total Indebtedness to Total Asset Value,
Applicable Margin and Applicable Facility Fee Rate, all as at the end of such
quarterly accounting period, fiscal year or other date, as the case may be. Such
Margin and Fee Rate Report shall be certified as to truth and accuracy by the
Chief Financial Officer or other authorized officer of Borrower;
     (k) within 45 days after the end of each Fiscal Quarter, reports in form
and content reasonably satisfactory to the Administrative Agent, regarding the
Mortgaged Property, including (i) any changes to the information contained in
Schedule 1.01, (ii) the current total number of acres which comprise the
Mortgaged Property, and (iii) any sales or transfers of Mortgaged Property; and
     (l) from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.
          SECTION 5.02. Inspection of Property, Books and Records. The Borrower
will (i) keep, and will cause each of its Subsidiaries to keep, proper books of
record and account (in a manner to allow financial statements to be prepared in
conformity with GAAP) of all material dealings and transactions in relation to
its business and activities; (ii) permit, and will cause each Subsidiary of the
Borrower and each Loan Party to permit, during normal business hours and with
reasonable prior notice which notice shall not be required in the case of an
emergency, the Administrative Agent or its designee, at the expense of the
Borrower and Loan Parties, to perform periodic field audits and investigations
of the Borrower, the Loan Parties and the Collateral, from time to time; and
(iii) permit, and will cause each Subsidiary to permit, during normal business
hours and with reasonable prior notice, representatives of any Lender at the
Borrower’s expense to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books of record and
account and to discuss their respective affairs, finances and accounts with
their respective officers, and employees, and with the participation of a
Responsible Officer, their independent public accountants. The Loan Parties
agree to cooperate and assist in such visits and inspections, in each case at
such reasonable times and as often as may reasonably be desired.
          SECTION 5.03. Ratio of Total Indebtedness to Total Asset Value. The
ratio of Total Indebtedness to Total Asset Value will not at any time exceed
50%. For the purposes of determining compliance with such covenant, indebtedness
of a Qualified SPE attributable to Qualified Senior Notes shall be excluded and
Qualified Installment Sale Notes shall not be included in determinations of
Total Asset Value.
          SECTION 5.04. Unencumbered Leverage Ratio. The ratio of Unencumbered
Asset Value to Unsecured Debt shall not at any time be less than 2.00 to 1.00.
For the purposes of determining compliance with such covenant, indebtedness of a
Qualified SPE attributable to Qualified Senior Notes shall be excluded and
Qualified Installment Sale Notes shall not be included in determinations of
Total Asset Value.
          SECTION 5.05. Capital Expenditures. Capital Expenditures after the
Closing Date will not exceed the aggregate sum of $500,000,000; provided that
after giving effect to the incurrence of any Capital Expenditures permitted by
this Section, no Default shall have occurred and be continuing.
          SECTION 5.06. Sale/Leasebacks. The Loan Parties shall not, nor shall
they permit any Subsidiary to, enter into any Sale/Leaseback Transaction in
which the fair market value of the real or personal property to be sold or
transferred in such Sale/Leaseback Transaction, when aggregated with the fair
market value of all real or personal property sold or transferred in all
Sale/Leaseback Transactions entered into by any Loan Parties or any Subsidiary
after the Closing Date, shall exceed in the aggregate the amount of $50,000,000.
          SECTION 5.07. Minimum Consolidated Tangible Net Worth. Consolidated
Tangible Net Worth shall at no time be less than 95% of the Consolidated
Tangible Net Worth on June 30, 2008 plus 100% of the cumulative Net Proceeds of
Capital Stock/Conversion of Debt received during any period after June 30, 2008,
calculated quarterly at the end of each Fiscal Quarter.

 



--------------------------------------------------------------------------------



 



          SECTION 5.08. Acquisitions. No Loan Party nor any Subsidiary of a Loan
Party shall make any Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
unless (i) the board of directors or comparable governing body of the Person to
be (or whose assets are to be) acquired has approved such Acquisition and the
line or lines of business of the Person to be acquired are substantially the
same as or reasonably related to one or more line or lines of business conducted
by the Borrower, (ii) no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such Acquisition and the Borrower shall have furnished to the Administrative
Agent and each Lender (A) if the aggregate Costs of Acquisition incurred by any
Loan Party or any Subsidiary of a Loan Party in any single transaction or in a
series of related transactions exceeds $100,000,000, pro forma historical
financial statements as of the end of the most recently completed Fiscal Year of
the Borrower and most recent interim Fiscal Quarter, if applicable giving effect
to such Acquisition and (B) a certificate in the form of Exhibit O prepared on a
historical pro forma basis as of the most recent date for which financial
statements have been furnished pursuant to Section 5.01 giving effect to such
Acquisition, which certificate shall demonstrate that no Default or Event of
Default would exist immediately after giving effect thereto, (iii) the Person
acquired shall be a Subsidiary, or be merged into the Borrower or a Wholly Owned
Subsidiary of the Borrower, immediately upon consummation of the Acquisition (or
if assets are being acquired, the acquiror shall be the Borrower or a Subsidiary
of the Borrower), and (iv) after giving effect to such Acquisition, the
aggregate Costs of Acquisition incurred by the Loan Parties and all Subsidiaries
of the Loan Parties after the Closing Date shall not exceed $250,000,000 in the
aggregate.
          SECTION 5.09. Minimum Liquidity. The Borrower will maintain, at all
times, Liquidity of not less than $20,000,000.
          SECTION 5.10. Loans or Advances. No Loan Party nor any Subsidiary of a
Loan Party shall make loans or advances to any Person except: (i) employee loans
or advances that do not exceed $10,000,000 in the aggregate at any one time
outstanding made in the ordinary course of business and consistently with
practices existing on December 31, 2007; (ii) deposits required by government
agencies or public utilities; (iii) loans or advances to the Borrower or any
Wholly-Owned Subsidiary that is a Guarantor; provided, all such Debt shall be
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of an intercompany subordination agreement that is
reasonably satisfactory to Administrative Agent (“Subordination Agreement”);
(iv) existing loans and advances set forth on Schedule 5.10; and (v) loans and
advances not otherwise permitted under this Section 5.10 which do not exceed
$150,000,000 in the aggregate outstanding (exclusive of Qualified Installment
Sale Transactions); provided that after giving effect to the making of any
loans, advances or deposits permitted by clause (i), (ii), (iii) or (v) of this
Section, no Default shall have occurred and be continuing. All loans or advances
permitted under this Section 5.10 (other than loans or advances pursuant to
clause (iii)) shall be evidenced by written promissory notes.
          SECTION 5.11. Restricted Payments. The Loan Parties will not declare
or make any Restricted Payment during any Fiscal Year, except that:
     (a) any Subsidiary of the Borrower may pay Restricted Payments to the
Borrower or any other Wholly Owned Subsidiary of the Borrower; provided that St.
Joe Finance Company shall be permitted to make cash distributions to its
preferred shareholders in an amount not to exceed $20,000 per annum; and
     (b) the Borrower may declare or make Restricted Payments to its owners of
Capital Securities payable solely in cash or its common stock provided that the
aggregate amount of Restricted Payments made after January 1, 2008 does not
exceed the cumulative Consolidated Net Income for all fiscal periods after
January 1, 2007 (expressly including in such calculations Fiscal Quarters in
which Consolidated Net Income is negative).
          The Borrower shall not make any of the Restricted Payments described
in clauses (a) and (b) above unless (i) at the time when any such Restricted
Payment is to be made, no Default or Event of Default has occurred and is
continuing or would result therefrom; (ii) after giving effect to the making of
such Restricted Payment, the Borrower would be in compliance with the
requirements of Article V, on a pro forma basis, determined as of the last day
of the last Fiscal Quarter of Borrower for which the Borrower has provided
financial statements and the corresponding Compliance Certificate to the
Administrative Agent and Lenders as if such Restricted Payment had been paid
during such Fiscal Quarter; and (iii) the chief executive officer, chief
financial officer or other authorized officer of the respective Borrower shall
have certified to the Administrative Agent and Lenders as to compliance with the
preceding clauses (i) and (ii) in a certificate attaching calculations (however,
such requirement for a Compliance Certificate shall not apply to the Restricted
Payments described in clause (a) above).

 



--------------------------------------------------------------------------------



 



          SECTION 5.12. Investments. No Loan Party nor any Subsidiary of a Loan
Party shall make Investments in any Person except as permitted by Sections 5.08
and 5.10(i) through (v) and except Investments in (i) Cash and Cash Equivalents,
(ii) commercial paper rated A-1 or the equivalent thereof by Standard & Poor’s
Corporation or P-1 or the equivalent thereof by Moody’s Investors Service, Inc.
and in either case maturing within 12 months after the date of acquisition,
(iii) tender bonds the payment of the principal of and interest on which is
fully supported by a letter of credit issued by a United States Bank whose
long-term certificates of deposit are rated at least AA or the equivalent
thereof by Standard & Poor’s Corporation or AA or the equivalent thereof by
Moody’s Investors Service, Inc., (iv) any Guarantor; (v) existing Investments
set forth on Schedule 5.12; (vi) Investments in Qualified Installment Sale
Transactions, and (vii) Investments not otherwise permitted under this
Section 5.12, made in the ordinary course of business that do not exceed
$250,000,000 in the aggregate at any one time (exclusive of Qualified
Installment Sale Transactions), and at the time when any such Investment is to
be made, and after giving effect thereto, no Default or Event of Default exists.
          SECTION 5.13. Negative Pledge. No Loan Party nor any Subsidiary of a
Loan Party will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
     (a) Liens existing on the date of this Agreement encumbering assets (other
than Collateral) securing Debt outstanding on the date of this Agreement, in
each case as described and in the principal amounts set forth on Schedule 5.13;
     (b) Liens for taxes, assessments or similar charges, incurred in the
ordinary course of business that are not yet due and payable or that are being
contested in good faith and with due diligence by appropriate proceedings;
     (c) pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs which in no event shall become a Lien prior to any
Collateral Documents (including any Timberland Collateral Documents);
     (d) Liens of mechanics, materialmen, warehousemen, carriers or other like
liens, securing obligations incurred in the ordinary course of business that:
(1) are not yet due and payable and which in no event shall become a Lien prior
to any Collateral Documents (including any Timberland Collateral Documents); or
(2) are being contested diligently in good faith pursuant to appropriate
proceedings and with respect to which the Loan Party has established reserves
reasonably satisfactory to the Administrative Agent and which in no event shall
become a Lien prior to any Collateral Documents (including any Timberland
Collateral Documents);
     (e) good faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business which in no event shall become a Lien prior to any Collateral
Document (including any Timberland Collateral Documents);
     (f) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;
     (g) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;
     (h) (1) that certain Wood Fiber Supply Agreement dated July 1, 2000,
between St. Joe Timberland and Jefferson Smurfit Corporation; and (2) timber or
fiber supply agreements which when combined with all other timber or fiber
supply agreements entered into after the date of this Agreement encumber less
than 50,000 acres in the aggregate unless approved by the Administrative Agent
(which consent shall not be unreasonably withheld);
     (i) any Lien on Margin Stock;
     (j) any Lien imposed as a result of a taking under the exercise of the
power of eminent domain by any governmental body or by any Person acting under
governmental authority;

 



--------------------------------------------------------------------------------



 



     (k) agreements executed by a Qualified SPE and not by any Loan Party
relating to a Qualified Installment Sale Transaction;
     (l) Liens on not more than 25,000 acres of Land in the aggregate (the
“Encumbered Land”) securing Debt (other than indebtedness represented by the
Notes) permitted under Section 5.30(d) in an aggregate amount at any time
outstanding not to exceed $125,000,000;
     (m) any Lien created by that certain Agreement dated October 27, 2006,
between The St. Joe Company and the Florida Department of Transportation
regarding the conveyance of approximately 4,000 acres for transportation
purposes;
     (n) Liens securing the Administrative Agent and the Lenders created or
arising under the Loan Documents.
     Notwithstanding anything contained in this Section 5.13 to the contrary, no
Loan Party or any Subsidiary of a Loan Party will create, assume or suffer to
exist any Lien on the Collateral except Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.
          SECTION 5.14. Maintenance of Existence, etc. Each Loan Party shall,
and shall cause each Subsidiary of a Loan Party to, maintain its organizational
existence and carry on its business in substantially the same manner and in
substantially the same line or lines of business or line or lines of business
reasonably related to the business now carried on and maintained. Any Subsidiary
pledging Collateral hereunder shall be organized as a corporation, limited
liability company, limited partnership or other legal entity.
          SECTION 5.15. Dissolution. No Loan Party nor any Subsidiary of a Loan
Party shall suffer or permit dissolution or liquidation either in whole or in
part or redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except: (1) through corporate or company
reorganization to the extent permitted by Section 5.16, (2) the dissolution of a
Subsidiary (other than St. Joe Timberland) which is not a Material Domestic
Subsidiary into the Borrower or any other Subsidiary and the dissolution of a
Material Domestic Subsidiary (other than St. Joe Timberland) into the Borrower
or any other Loan Party; and (3) Restricted Payments permitted by Section 5.11.
          SECTION 5.16. Consolidations, Mergers and Sales of Assets. No Loan
Party will, nor will it permit any Subsidiary of a Loan Party to, consolidate or
merge with or into, or sell, lease or otherwise transfer all or any substantial
part of its assets to, any other Person, or discontinue or eliminate any
business line or segment provided that (a) pursuant to the consummation of an
Acquisition permitted under Section 5.08 (but not otherwise) a Loan Party may
merge with another Person if (i) such Person was organized under the laws of the
United States of America or one of its states, (ii) the Loan Party is the Person
surviving such merger, (iii) immediately after giving effect to such merger, no
Default shall have occurred and be continuing, and (iv) if the Borrower merges
with another Loan Party, the Borrower is the Person surviving such merger;
(b) Subsidiaries of a Loan Party (excluding Loan Parties) may merge with one
another or with the Borrower (so long as the Borrower is the surviving entity in
such case); (c) a Loan Party and any Subsidiary may sell assets for fair value
in the ordinary course of business; (d) a Subsidiary that is not a Material
Domestic Subsidiary may discontinue or eliminate any nonmaterial business line;
and (e) the foregoing limitation on the sale, lease or other transfer of assets
shall not prohibit a transfer of assets (in a single transaction or in a series
of related transactions) unless the assets to be so transferred shall cause St.
Joe Timberland to hold less than 250,000 acres of Land as fee simple owner
(excluding any Encumbered Land (as defined in Section 5.13(l)); provided that,
notwithstanding any of the foregoing, after a Trigger Event has occurred, St.
Joe Timberland shall not sell, lease or otherwise transfer, or enter into any
agreement or arrangement to sell, lease or otherwise transfer, any of its
Properties or other assets without the prior written consent of the
Administrative Agent (in its sole discretion).
          SECTION 5.17. Use of Proceeds. No portion of the proceeds of any
Advance or Letter of Credit will be used by the Borrower or any Subsidiary
(i) in connection with, either directly or indirectly, any tender offer for, or
other acquisition of, stock of any corporation with a view towards obtaining
control of such other corporation, except as permitted by Section 5.08
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (iii) for any purpose
in violation of any applicable law or regulation. Except as otherwise provided
herein, the proceeds of the Advances and Letters of Credit shall be used to:
(i) refinance existing indebtedness of the Borrower; (ii) for working capital,
capital expenditures and other lawful corporate purposes, and (iii) to pay fees
and expenses incurred in connection with this Agreement. No part of the proceeds
of any Advance or Letter of Credit will be used, whether directly or indirectly,
for any purpose that would violate any rule or regulation of

 



--------------------------------------------------------------------------------



 



the Board of Governors of the Federal Reserve System, including Regulations T, U
or X.
          SECTION 5.18. Compliance with Laws; Payment of Taxes. Each Loan Party
will, and will cause each Subsidiary of a Loan Party and each member of the
Controlled Group to, comply in all material respects with applicable laws
(including but not limited to ERISA and the USA Patriot Act), regulations and
similar requirements of governmental authorities (including but not limited to
PBGC), except where the necessity of such compliance is being contested in good
faith through appropriate proceedings diligently pursued. Each Loan Party will,
and will cause each Subsidiary of a Loan Party to, pay promptly when due all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, comply in all material respects with the
terms and conditions of all Material Contracts to which it is a party.
          SECTION 5.19. Insurance. Each Loan Party will maintain, and will cause
each Subsidiary of a Loan Party to maintain (either in the name of such Loan
Party or in such Subsidiary’s own name), with financially sound and reputable
insurance companies, insurance on all its Property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies of established repute engaged in the same or similar business.
Upon request, the Loan Parties shall promptly furnish the Administrative Agent
copies of all such insurance policies or certificates evidencing such insurance
and such other documents and evidence of insurance as the Administrative Agent
shall request.
          SECTION 5.20. Change in Fiscal Year. No Loan Party will make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change its Fiscal Year without the consent of the Required
Lenders.
          SECTION 5.21. Maintenance of Property. Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, maintain all of its properties
and assets in good condition, repair and working order, ordinary wear and tear
excepted.
          SECTION 5.22. Environmental Notices. Each Loan Party shall furnish to
the Lenders and the Administrative Agent prompt written notice of all material
Environmental Liabilities, pending or threatened Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting the Properties or any
adjacent property, and all facts, events, or conditions that could reasonably be
expected to lead to any of the foregoing.
          SECTION 5.23. Environmental Matters. No Loan Party or any Subsidiary
of a Loan Party will, nor will any Loan Party permit any Third Party to, use,
produce, manufacture, process, treat, recycle, generate, store, dispose of,
manage at, or otherwise handle or ship or transport to or from the Properties
any Hazardous Materials except for Hazardous Materials such as cleaning
solvents, pesticides and other similar materials used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed, managed or otherwise
handled in minimal amounts in the ordinary course of business in compliance in
all material respects with all applicable Environmental Requirements.
          SECTION 5.24. Environmental Release. Each Loan Party agrees that upon
the occurrence of an Environmental Release at, under or on any of the Properties
it will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.
          SECTION 5.25. Additional Covenants, Etc. In the event that at any time
this Agreement is in effect or any Note remains unpaid any Loan Party shall
enter into any agreement, guarantee, indenture or other instrument governing,
relating to, providing for commitments to advance or guaranteeing any Financing
(excluding Qualified Installment Sale Transactions) or to amend any terms and
conditions applicable to any Financing (excluding Qualified Installment Sale
Transactions), which agreement, guarantee, indenture or other instrument
includes covenants, warranties, representations, defaults or events of default
(or any other type of restriction which would have the practical effect of any
of the foregoing, including, without limitation, any “put” or mandatory
prepayment of such debt) or other terms or conditions not substantially as, or
in addition to those, provided in this Agreement or any other Loan Document, or
more favorable to the lender or other counterparty thereunder than those
provided in this Agreement or any other Loan Document, the Loan

 



--------------------------------------------------------------------------------



 



Party shall promptly so notify the Administrative Agent and the Lenders.
Thereupon, if the Administrative Agent shall request by written notice to the
Loan Party (after a determination has been made by the Required Lenders that any
of the above referenced documents or instruments contain any provisions which
either individually or in the aggregate are more favorable than one of the
provisions set forth herein), the Loan Parties, the Administrative Agent and the
Lenders shall enter into an amendment to this Agreement providing for
substantially the same such covenants, warranties, representations, defaults or
events of default or other terms or conditions as those provided for in such
agreement, guarantee, indenture or other instrument, to the extent required and
as may be selected by the Administrative Agent, such amendment to remain in
effect, unless otherwise specified in writing by the Administrative Agent, for
the entire duration of the term of such Financing (to and including the date to
which the same may be extended at the option of the Loan Party), provided that
if any such agreement, guarantee, indenture or other instrument shall be
subsequently modified, supplemented, amended or restated so as to modify, amend
or eliminate from such agreement, guarantee, indenture or other instrument any
such covenant, warranty, representation, default or event of default or other
term or condition so made a part of this Agreement, then unless otherwise
required by the Administrative Agent pursuant to this Section, the Loan
Documents shall be modified so as to conform the provisions previously
incorporated pursuant to this Section 5.25 to such provisions as subsequently
modified, supplemented or amended.
          SECTION 5.26. Transactions with Affiliates. No Loan Party nor any
Subsidiary of a Loan Party shall enter into, or be a party to, any transaction
with any Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a
Loan Party or a Subsidiary of a Loan Party), except as permitted by law and in
the ordinary course of business and pursuant to reasonable terms which are no
less favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate;
provided, however, Qualified Installment Sale Transactions shall not be subject
to the requirement that they be in the ordinary course of business.
          SECTION 5.27. Joinder of Subsidiaries.
     (a) The Loan Parties shall cause any Person which becomes a Material
Domestic Subsidiary of a Loan Party after the Closing Date to become a party to,
and agree to be bound by the terms of, this Agreement and the other Loan
Documents pursuant to a Joinder Agreement, substantially in the form attached
hereto as Exhibit D and otherwise satisfactory to the Administrative Agent in
all respects and executed and delivered to the Administrative Agent within
fifteen (15) Domestic Business Days after the day on which such Person became a
Material Domestic Subsidiary. The Loan Parties shall also cause the items
specified in Section 3.01(c), (e) and (j) to be delivered to the Administrative
Agent concurrently with the instrument referred to above, modified appropriately
to refer to such instrument and such Subsidiary. The Borrower covenants and
agrees that notwithstanding the definition of Material Subsidiaries and Excluded
Subsidiaries at no time shall Subsidiaries that are not Guarantors own directly
or indirectly more than 10% of the aggregate Total Asset Value of the Borrower
and its Subsidiaries. For purposes of the foregoing proviso, Qualified SPEs and
any Excluded Subsidiary described in subsection 1 of the definition of Excluded
Subsidiary, the sole purpose of which is to defease debt of such Subsidiary and
which owns Cash Equivalents in an amount reasonably determined to be sufficient
to defease such debt, shall be disregarded.
     (b) The Loan Parties shall, or shall cause any Subsidiary (the “Pledgor
Subsidiary”) to pledge: (a) the lesser of 65% or the entire interest owned by
the Loan Parties and such Pledgor Subsidiary, of the Capital Securities or
equivalent equity interests in any Person which becomes a Material Foreign
Subsidiary after the Closing Date; and (b) the entire interest owned by the Loan
Parties and such Pledgor Subsidiary, of the Capital Securities or equivalent
equity interest in any Person which becomes a Material Domestic Subsidiary after
the Closing Date, all pursuant to a Pledge Agreement executed and delivered by
the Loan Parties or such Pledgor Subsidiary to the Administrative Agent within
ten (10) Domestic Business Days after the day on which such Person became a
Material Domestic Subsidiary or Material Foreign Subsidiary, as the case may be,
and shall deliver to the Administrative Agent such shares of capital stock
together with stock powers executed in blank. The Loan Parties shall also cause
the items specified in Section 3.01(c), (e) and (j) to be delivered to the
Administrative Agent concurrently with the pledge agreement referred to above,
modified appropriately to refer to such pledge agreement, the pledgor and such
Subsidiary.
     (c) Once any Subsidiary becomes a party to this Agreement in accordance
with Section 5.27(a) or any Capital Securities (or equivalent equity interests)
of a Subsidiary are pledged to the Administrative Agent in accordance with
Section 5.27(b), such Subsidiary (including, without limitation, all Initial
Guarantors) thereafter shall remain a party to this Agreement and the Capital
Securities (or equivalent equity interests) in such Subsidiary (including,
without limitation, all initial Subsidiaries) shall remain subject to the pledge
to the Administrative Agent, as the case may be,

 



--------------------------------------------------------------------------------



 



even if such Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary
ceases to be a Subsidiary of the Borrower as a result of the Borrower’s transfer
or sale of one hundred percent (100%) of the capital stock of such Subsidiary in
accordance with and to the extent permitted by the terms of Section 5.16, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.
          SECTION 5.28. No Restrictive Agreement. No Loan Party will, nor will
any Loan Party permit any of its Subsidiaries to, enter into, after the date of
this Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, any of the
following by the Loan Party or any such Subsidiary: the incurrence or payment of
Debt, the granting of Liens, the declaration or payment of Restricted Payments
or other distributions in respect of Capital Securities of the Loan Party or any
Subsidiary, the making of loans, advances or Investments or the sale,
assignment, transfer or other disposition of property, real, personal,
intangible or tangible.
          SECTION 5.29. Partnerships. No Loan Party shall become a general
partner in any general or limited partnership.
          SECTION 5.30. Additional Debt. No Loan Party or Subsidiary of a Loan
Party shall directly or indirectly issue, assume, create, incur or suffer to
exist any Debt or the equivalent (including obligations under capital leases),
except for: (a) the Debt owed to the Lenders under the Loan Documents; (b) the
Debt existing and outstanding on the Closing Date described on Schedule 5.30;
(c) intercompany Debt permitted by Section 5.10(iii), provided that such Debt is
at all times subordinated to the Obligations pursuant to the Subordination
Agreement; and (d) Debt not otherwise permitted under this Section 5.30, the
aggregate outstanding principal amount of which shall not, at any time, exceed
$250,000,000 (provided, however, indebtedness of a Qualified SPE in respect of
Qualified Installment Sale Transactions shall not be subject to this Section).
          SECTION 5.31. Maintenance and Substitution of Identified Mortgaged
Property. St. Joe Timberland at all times (i) shall maintain fee simple
ownership of not fewer than 250,000 acres of Land (excluding any Encumbered Land
(as defined in Section 5.13(l)) and (ii) shall have set forth on Schedule 1.01 a
listing and legal descriptions of Property it owns in fee simple that in the
aggregate consists of at least 200,000 acres (excluding any Encumbered Land (as
defined in Section 5.13(l)). At any time when no Trigger Event has occurred, the
Borrower may substitute or replace one or more of the Identified Mortgaged
Properties with one or more Properties owned in fee simple by St. Joe Timberland
that are not then Identified Mortgaged Properties subject to the following
conditions: (x) the covenants in the preceding sentence are satisfied after
giving effect to such substitution or replacement, (y) receipt by the
Administrative Agent of all items described in Section 3.01(m) with respect to
such substitute or replacement Identified Mortgaged Property, all reasonably
satisfactory to the Administrative Agent and (z) receipt by the Administrative
Agent of an updated Schedule 1.01 reflecting such substitution or replacement.
          SECTION 5.32. Modifications of Organizational Documents. Except as
required by Applicable Laws or the rules of any national securities exchange,
the Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, amend, supplement, restate or otherwise modify its Organizational Documents
or Operating Documents or other applicable document in a manner adverse to the
Secured Parties.
          SECTION 5.33. ERISA Exemptions. The Loan Parties shall not permit any
of their respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Code and the respective regulations promulgated
thereunder.
          SECTION 5.34. Hedge Transactions. The Loan Parties will not, and will
not permit any of their Subsidiaries to, enter into any Hedge Transaction, other
than Hedge Transactions entered into in the ordinary course of business (i) to
hedge or mitigate risks to which the Loan Parties are exposed in the conduct of
their business or the management of their liabilities, or (ii) with any
counterparty who is or is anticipated to become, at the time that the Hedge
Transaction is entered into, a borrower from a Loan Party or the issuer of a
debt or equity interest to a Loan Party, which Hedge Transaction is entered into
to hedge or mitigate risks to which such counterparty and its affiliates are
exposed in the conduct of their businesses or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedge
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include, without limitation, any Hedge Transaction
under which any Loan Party is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any Debt
or (ii) as a

 



--------------------------------------------------------------------------------



 



result of changes in the market value of any common stock or any Debt) is not a
Hedge Transaction entered into in the ordinary course of business to hedge or
mitigate risks.
          SECTION 5.35. Performance of Loan Documents. Each Loan Party will at
its own expense duly fulfill and comply with all obligations on its part to be
fulfilled or complied with under or in connection with the Collateral, and all
documents related thereto and will do nothing to impair the rights of any Loan
Party or the Administrative Agent, as agent for the Secured Parties, or of the
Secured Parties in, to and under the Collateral. Each Loan Party shall clearly
and unambiguously identify each item of the Collateral in its computer or other
records to reflect that the Administrative Agent, as agent for the Secured
Parties has the interest therein granted by the Loan Parties pursuant to the
Loan Documents. Schedule 1.01, as amended by the most recent Compliance
Certificate, if any, delivered by the Borrower to the Administrative Agent, is a
correct and complete list of all Identified Mortgaged Properties. All Mortgaged
Properties are owned in fee simple by St. Joe Timberland and shall be owned by
St. Joe Timberland at all times. St. Joe Timberland shall not sell, convey or
transfer any of the Properties that it owns in whole or in part to any third
party (including without limitation the Borrower and its Subsidiaries) except
for sales in the ordinary course of business and which are permitted under
Section 5.16(d). Upon execution of the Collateral Documents by the Loan Parties
and delivery thereof to the Administrative Agent, the representations and
warranties of the Loan Parties contained in the Collateral Documents shall be
true and correct.
          SECTION 5.36. Operating Leases. No Loan Party nor any Subsidiary of a
Loan Party shall create, assume or suffer to exist any operating lease except
operating leases which: (A) (1) are entered into in the ordinary course of
business, and (2) the aggregate indebtedness, liabilities and obligations of the
Loan Parties under all such operating leases during any period of four
(4) consecutive Fiscal Quarters do not at any time exceed $5,000,000; (B) are
between a Borrower or Guarantor, as landlord and a Borrower or Guarantor as
tenant; or (C) are set forth on Schedule 5.36.
          SECTION 5.37. Deposit Accounts and Cash Management. The Loan Parties
shall maintain their primary demand deposit and cash management accounts with
Administrative Agent.
          SECTION 5.38. Trigger Event/Collateral Diligence Enhancement Event.
     (a) Unless the Revolver Commitments have been terminated or have been
suspended and not reinstated by approval of the Required Lenders, all
obligations to provide Cash Management Services and Bank Products have been
terminated, all Hedging Agreements have been terminated, all Obligations have
been paid in full and all Undrawn Amounts are cash collateralized in accordance
with Section 6.03, no later than 15 days after the date on which a Trigger Event
occurs, St. Joe Timberland shall (i) execute and deliver to the Administrative
Agent on behalf of the Secured Parties the Timberland Collateral Documents (with
such modifications thereto as may be reasonably required by the Administrative
Agent), which shall be effective to create in favor of the Administrative Agent
on behalf of the Secured Parties a first priority pledge of and/or a lien on
substantially all of the assets of St. Joe Timberland subject to such exceptions
as are reasonably satisfactory to the Administrative Agent, (ii) deliver and
pledge thereunder all securities, notes, instruments and transfer powers
required to be delivered by the terms of the respective Timberland Collateral
Documents, (iii) execute and cause to be filed (and authorize the Administrative
Agent to file) such financing statements and other mortgages as are required to
perfect the pledges and Liens created under the Timberland Collateral Documents
and to obtain the priority of such perfection required by the respective
Timberland Collateral Documents and (iv) cause to be delivered the Mortgaged
Property Support Documents as are reasonably requested by, and as are reasonably
satisfactory to, the Administrative Agent with respect to the Timberland
Collateral Documents and the pledges and Liens created thereunder; provided,
however, that in the event the Mortgaged Property Support Documents are not
delivered by St. Joe Timberland in such time period despite the good faith and
commercially reasonable efforts to do so, St. Joe Timberland shall have: (i) an
additional 15 days to deliver the Mortgaged Property Support Documents (other
than surveys) to the Administrative Agent, and (ii) so long as St. Joe
Timberland diligently exercises commercially reasonable efforts, such additional
time as may reasonably be required, but in no event to exceed a period of an
additional 180 days, to deliver any and all surveys included in the Mortgaged
Property Support Documents to the Administrative Agent.
     (b) At any time a Trigger Event has occurred and is continuing, St. Joe
Timberland will, and will cause each of the other Loan Parties to, at the
expense of the Loan Parties, make, execute, endorse, acknowledge, file and/or
deliver to the Administrative Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, waivers,
bailee agreements, control agreements and other assurances or instruments and
take such further steps relating to the Collateral as the Administrative Agent
may reasonably require.

 



--------------------------------------------------------------------------------



 



Furthermore, the Loan Parties will, and will cause the other Loan Parties to,
deliver to the Administrative Agent, from time to time, such Mortgaged Property
Support Documents (including, without limitation, opinions of counsel, title
insurance and other related documents) as may be reasonably requested by the
Administrative Agent to assure itself that this Section 5.38 has been complied
with.
     (c) If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Mortgaged Property of St. Joe Timberland that
constitutes or is to constitute Collateral, St. Joe Timberland will, at its own
expense, provide to the Administrative Agent appraisals (or reimburse the
Administrative Agent for such appraisals as Administrative Agent elects to
obtain) which satisfy the applicable requirements of Applicable Laws, and which
shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent.
     (d) Upon the occurrence of a Collateral Diligence Enhancement Event and
from time to time thereafter, the Loan Parties shall promptly deliver to the
Administrative Agent such Mortgaged Property Support Documents as the
Administrative Agent may reasonably request in connection with the Timberland
Collateral.
     (e) The Borrower agrees that each action required by clauses (c) through
(d) of this Section 5.38 shall be completed as soon as possible, but in no event
later than 60 days after such action is requested to be taken by the
Administrative Agent or the Required Lenders, as the case may be.
          SECTION 5.39. Timberland Collateral Property. Upon execution of the
Timberland Collateral Documents by St. Joe Timberland and delivery of the
Timberland Collateral Documents to the Administrative Agent, the Administrative
Agent shall have: (i) a first priority Lien upon the fee simple title to the
Mortgaged Property; (ii) a first priority Lien upon the leases and rents
applicable to the Mortgaged Property; (iii) a first priority Lien upon all
equipment and fixtures applicable to the Mortgaged Property and (iv) subject to
the filing of the Mortgages and one or more UCC financing statements in the
appropriate jurisdictions, a fully perfected first priority Lien on, and
security interest in, all right, title and interest in and to all other
Timberland Collateral and the Proceeds thereof, in each case prior and superior
in any right to any other Person (subject in each case to Permitted
Encumbrances).
ARTICLE VI
DEFAULTS
          SECTION 6.01. Events of Default. If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall fail to pay when due any principal of any Advance
(including, without limitation, any Advance or portion thereof to be repaid
pursuant to Section 2.11) or shall fail to pay when due any Reimbursement
Obligation with respect to any Letter of Credit or shall fail to pay any
interest on any Advance within three Domestic Business Days after such interest
shall become due, or any Loan Party shall fail to pay any fee or other amount
payable hereunder within three Domestic Business Days after such fee or other
amount becomes due; or
     (b) any Loan Party shall fail to observe or perform any covenant contained
in Article V; provided that in the case of a failure to observe or perform
Section 5.02(i), 5.18, Section 5.19, 5.21, 5.23, 5.24 and 5.37, such failure
continues for thirty (30) days and in the case of a failure to observe or
perform Section 5.01 (other than clause (e) thereof), such failure continues for
five (5) days, in each case after the earlier of: (i) the first day on which any
Loan Party has knowledge of such failure; and (ii) written notice thereof has
been given to the Borrower by the Administrative Agent; or
     (c) any Loan Party shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by clause (a) or (b) above or clauses (n) or (q) below); provided
that such failure continues for thirty days after the earlier of (i) the first
day on which any Responsible Officer of any Loan Party has knowledge of such
failure or (ii) written notice thereof has been given to the Borrower by the
Administrative Agent at the request of any Lender; or
     (d) any representation, warranty, certification or statement made or deemed
made by the Loan Parties in Article IV of this Agreement or in any financial
statement, material certificate or other material document or report

 



--------------------------------------------------------------------------------



 



delivered pursuant to this Agreement shall prove to have been untrue or
misleading in any material respect when made (or deemed made); or
     (e) any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $5,000,000 after expiration of any applicable cure or grace
period; or
     (f) any event or condition shall occur which results in the acceleration of
the maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan
Party in an aggregate principal amount in excess of $5,000,000 or the mandatory
prepayment or purchase of such Debt by any Loan Party (or its designee) or such
Subsidiary of a Loan Party (or its designee) prior to the scheduled maturity
thereof, or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment to provide such Debt or any
Person acting on such holders’ behalf to accelerate the maturity thereof,
terminate any such commitment or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or
     (g) any Loan Party or any Subsidiary of a Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or
     (h) an involuntary case or other proceeding shall be commenced against any
Loan Party or any Subsidiary of a Loan Party seeking liquidation, reorganization
or other relief with respect to it or its debts under any Bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal Bankruptcy laws as now or hereafter
in effect; or
     (i) any Loan Party or any member of the Controlled Group shall fail to pay
when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by any Loan Party, any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or
     (j) one or more judgments or orders for the payment of money in an
aggregate amount in excess of $5,000,000 shall be rendered against any Loan
Party or any Subsidiary of a Loan Party and such judgment or order shall
continue unsatisfied and unstayed for a period of 30 days or any Loan Party or
Subsidiary of a Loan Party shall have made payments in settlement of any
litigation or threatened proceeding in excess of $500,000; or
     (k) a federal tax lien shall be filed against any Loan Party or any
Subsidiary of a Loan Party under Section 6323 of the Code or a lien of the PBGC
shall be filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or
     (l) a Change in Control shall occur; or
     (m) the Administrative Agent, as agent for the Secured Parties, shall fail
for any reason to have a valid first priority security interest in any of the
Collateral (other than, prior to the time St. Joe Timberland is required to
deliver the Timberland Collateral Documents pursuant to Section 5.38 hereof, the
Timberland Collateral); or

 



--------------------------------------------------------------------------------



 



     (n) a default or event of default shall occur and be continuing under any
of the Collateral Documents, any Letter of Credit or any Letter of Credit
Application Agreement or any Loan Party shall fail to observe or perform any
obligation to be observed or performed by it under any Collateral Document, any
Letter of Credit or any Letter of Credit Application Agreement, and such
default, event of default or failure to perform or observe any obligation
continues beyond any applicable cure or grace period provided in such Collateral
Document, any Letter of Credit or any Letter of Credit Application Agreement; or
     (o) a default or event of default shall occur and be continuing under any
of the Material Contracts or any Loan Party shall fail to observe or perform any
obligation to be observed or performed by it under any Material Contract, and
such default, event of default or failure to perform or observe any obligation
continues beyond any applicable cure or grace period provided in such Material
Contract; or
     (p) a default or event of default shall occur and be continuing under any
Hedge Transaction or Hedging Obligation or any Loan Party shall fail to observe
or perform any obligation to be observed or performed by it under any Hedge
Transaction or Hedging Obligation, and such default, event of default or failure
to perform or observe any obligation continues beyond any applicable cure or
grace period provided in such Hedge Transaction or Hedging Obligation; or
     (q) (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or
     (r) if the Borrower at any time fails to own (directly or indirectly,
through Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting
stock, voting membership interests or equivalent equity interests of each
Guarantor; or
     (s) any Loan Party shall (or shall attempt to) disaffirm, contest or deny
its obligations under any Loan Document; or
     (t) the occurrence of any event, act or condition which the Required
Lenders determine either does or would reasonably be expected to have a Material
Adverse Effect,
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Revolver
Commitments and they shall thereupon terminate; (ii) if requested by BB&T, by
notice to the Borrower, terminate the Swing Line facility set forth in
Section 2.01(b); (iii) if requested by the Required Lenders, by notice to the
Letter of Credit Issuer, instruct the Letter of Credit Issuer to declare an
Event of Default under the Letter of Credit Application Agreements; and (iv) if
requested by the Required Lenders, by notice to the Borrower declare the Notes
(together with accrued interest thereon) and all other amounts payable hereunder
and under the other Loan Documents to be, and the Notes (together with all
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party or
any Subsidiary of a Loan Party, without any notice to any Loan Party or any
other act by the Administrative Agent or the Lenders, the Revolver Commitments
shall thereupon automatically terminate and the Swing Line facility set forth in
Section 2.01(b) shall thereupon automatically terminate and the Notes, including
without limitation the Swing Advance Note, (together with accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Notwithstanding the foregoing, the
Administrative Agent shall have available to it all rights and remedies provided
under the Loan Documents (including, without limitation, the rights of a secured
party pursuant to the Collateral Documents) and in addition thereto, all other
rights and remedies at law or equity, and the Administrative Agent shall
exercise any one or all of them at the request of the Required Lenders.
          SECTION 6.02. Notice of Default. The Administrative Agent shall give
notice to the Borrower of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.
          SECTION 6.03. Cash Cover. If any Event of Default shall have occurred
and be continuing, the Borrower shall,

 



--------------------------------------------------------------------------------



 



if requested by the Administrative Agent, pay to the Administrative Agent, for
the benefit of the Lenders an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to 105% of the aggregate Undrawn Amounts available
under the Letters of Credit, provided that, if any Event of Default specified in
clause (g) or (h) above occurs, the Borrower shall be obligated to pay such
amount to the Administrative Agent forthwith without any notice to the Borrower
or any other act by the Administrative Agent.
          SECTION 6.04. Allocation of Proceeds. If an Event of Default has
occurred and not been waived, and the maturity of the Notes has been accelerated
pursuant to Article VI hereof, all payments received by the Administrative Agent
hereunder or under the other Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower or any
other Loan Party hereunder or under the other Loan Documents, shall be applied
by the Administrative Agent in the following order:
     (a) To payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then
     (b) To payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses and other amounts (other than principal, interest and
fees) payable to the Lenders and the Letter of Credit Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the Letter of
Credit Issuer and amounts payable under Article VIII and Section 2.12), ratably
among them in proportion to the amounts described in this clause payable to
them; and then
     (c) To the extent that Swing Advances have not been refinanced by a
Revolver Advance, payment to BB&T of that portion of the Obligations
constituting accrued and unpaid interest on the Swing Advances; and then
     (d) To payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, and fees (including
facility fees, Letter of Credit Fees and Facing Fees), ratably among the Lenders
and the Letter of Credit Issuer in proportion to the respective amounts
described in this clause payable to them; and then
     (e) To the extent that Swing Advances have not been refinanced by a
Revolver Advance, to payment to BB&T of that portion of the Obligations
constituting unpaid principal of the Swing Advances; and then
     (f) To payment of that portion of the Obligations constituting unpaid
principal of the Advances and Reimbursement Obligations, ratably among the
Lenders and the Letter of Credit Issuer in proportion to the respective amounts
described in this clause held by them; and then
     (g) To the Administrative Agent for the account of the Letter of Credit
Issuer (for the benefit of the Letter of Credit Issuer and the Lenders), in
respect of outstanding Letters of Credit pursuant to Section 6.03; and then
     (h) To payment of all other Obligations (excluding any Obligations arising
from Cash Management Services and Bank Products), ratably among the Secured
Parties in proportion to the respective amounts described in this clause held by
them; and then
     (i) To payment of all other Obligations arising from Bank Products and Cash
Management Services to the extent secured under the Collateral Documents,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause held by them; and then
     (j) The balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by law.
Subject to Article XI, amounts used to cash collateralize the aggregate Undrawn
Amount of Letters of Credit pursuant to clause 6.04(g) above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
THE ADMINISTRATIVE AGENT
          SECTION 7.01. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Branch Banking and Trust Company to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
          SECTION 7.02. Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders
          SECTION 7.03. Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          SECTION 7.04. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or

 



--------------------------------------------------------------------------------



 



other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          SECTION 7.05. Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          SECTION 7.06. Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States of America, or an
Affiliate of any such bank with an office in the United States of America. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
          SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 



--------------------------------------------------------------------------------



 



          SECTION 7.09. Other Agents. The Borrower and each Lender hereby
acknowledges that any Lender designated as an “Agent” on the signature pages
hereof (other than the Administrative Agent) shall not have any obligations,
duties or liabilities hereunder other than in its capacity as a Lender.
          SECTION 7.10. Hedging Agreements, Cash Management Services and Bank
Products. Except as otherwise expressly set forth herein or in any Collateral
Document, no Bank Product Bank, Cash Management Bank or Hedge Counterparty that
obtains the guarantees hereunder or any Collateral by virtue of the provisions
hereof or of any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Credit Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) or any Guaranty (including the release
or impairment of any Guaranty) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Article VII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under or related to Cash Management Services, Bank Products and Hedging
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank, Bank Product Bank
or Hedge Counterparty, as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
          SECTION 8.01. Basis for Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Interest Period:
     (a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, or
     (b) the Required Lenders advise the Administrative Agent that the London
InterBank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding the
Euro-Dollar Advances for such Interest Period,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended. Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any Borrowing of
Euro-Dollar Advances for which a Notice of Borrowing has previously been given,
or continuation or conversion into such Euro-Dollar Advances for which a Notice
of Continuation or Conversion has previously been given, that it elects not to
borrow or so continue or convert on such date, such Borrowing shall instead be
made as a Base Rate Borrowing, or such Euro-Dollar Advance shall be converted to
a Base Rate Advance.
          SECTION 8.02. Illegality. If a Change in Law or compliance by any
Lender (or its Lending Office) with any request or directive (whether or not
having the force of law) of any Governmental Authority shall make it unlawful or
impossible for any Lender (or its Lending Office) to make, maintain or fund its
Euro-Dollar Advances and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make or permit continuations
or conversions of Euro-Dollar Advances shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Euro-Dollar Advances to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of the Euro-Dollar Advances of such Lender, together with accrued interest
thereon and any amount due such Lender pursuant to Section 8.05. Concurrently
with prepaying such Euro-Dollar Advances, the Borrower shall borrow a Base Rate
Advance in an equal principal amount from such Lender (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and such Lender shall make such a Base Rate
Advance.

 



--------------------------------------------------------------------------------



 



          SECTION 8.03. Increased Cost and Reduced Return.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the applicable
Euro-Dollar Reserve Percentage); or
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Euro-Dollar Advances made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.08(e) and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Euro-Dollar Advances by
such Lender or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Euro-Dollar Advance (or of maintaining its obligation
to make any such Advance), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Revolver Commitments of
such Lender or the Advances made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
          SECTION 8.04. Base Rate Advances Substituted for Affected Euro-Dollar
Advances. If (i) the obligation of any Lender to make or maintain a Euro-Dollar
Advance has been suspended pursuant to Section 8.02 or (ii) any Lender has
demanded compensation under Section 8.03, and the Borrower shall, by at least
five (5) Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:
     (a) all Advances which would otherwise be made by such Lender as or
permitted to be continued as or converted into Euro-Dollar Advances shall
instead be made as or converted into Base Rate Advances, (in all cases interest
and principal on such Advances shall be payable contemporaneously with the
related Euro-Dollar Advances of the other Lenders), and
     (b) after its portion of the Euro-Dollar Advance has been repaid, all
payments of principal which would

 



--------------------------------------------------------------------------------



 



otherwise be applied to repay such Euro-Dollar Advance shall be applied to repay
its Base Rate Advance instead.
In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.
          SECTION 8.05. Compensation. Upon the request of any Lender, delivered
to the Borrower and the Administrative Agent, the Borrower shall pay to such
Lender such amount or amounts as shall compensate such Lender for any loss, cost
or expense incurred by such Lender as a result of:
     (a) any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02,
8.06 or otherwise) of a Euro-Dollar Advance on a date other than the last day of
an Interest Period for such Advance; or
     (b) any failure by the Borrower to prepay a Euro-Dollar Advance on the date
for such prepayment specified in the relevant notice of prepayment hereunder; or
     (c) any failure by the Borrower to borrow a Euro-Dollar Advance on the date
for the Borrowing of which such Euro-Dollar Advance is a part specified on the
Closing Date;
such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).
          SECTION 8.06. Replacement of Lenders. If any Lender requests
compensation under Section 8.03, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.12(e), or if any Lender defaults in its
obligation to fund Advances hereunder, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.07;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Reimbursement
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 8.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 8.03 or payments required to be made pursuant to
Section 2.12(e), such assignment will result in a reduction in such compensation
or payments thereafter; and
     (iv) such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices Generally.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
     (i) if to the Borrower or any other Loan Party, to it at 245 Riverside
Drive, Suite 500, Jacksonville, Florida 32202 Attention of Stephen W. Solomon
(Telecopier No. (904) 301-4548; Telephone No. (904) 301-4348);
     (ii) if to the Administrative Agent, to Branch Banking and Trust Company at
200 West Second Street, 16th Floor, Winston-Salem, NC 27101, Attention of
Michael F. Skorich (Telecopier No. (336) 733-2740; Telephone No.
(336) 733-2709);
     (iii) if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
          SECTION 9.02. No Waivers. No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note or other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and

 



--------------------------------------------------------------------------------



 



disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (including, without limitation all
expenses incurred in connection with or pursuant to Section 5.38), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Advances made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances.
     (b) Indemnification by the Loan Parties. The Loan Parties shall, jointly
and severally, indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, penalties, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Environmental Releases on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that a Loan Party for any
reason fails to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 9.10 and 9.13.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
          SECTION 9.04. Setoffs; Sharing of Set-Offs; Application of Payments.

 



--------------------------------------------------------------------------------



 



     (a) If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Advances or other Obligations (excluding Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements)
hereunder or under any other Loan Document resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations (excluding Obligations arising under
or related to Cash Management Services, Bank Products and Hedging Agreements)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other Obligations (excluding Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements) of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
          SECTION 9.05. Amendments and Waivers. Any provision of this Agreement,
the Notes or any other Loan Documents may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Borrower and the
Required Lenders (and, if the rights or duties of the Administrative Agent are
affected thereby, by the Administrative Agent); provided that no such amendment
or waiver shall, unless signed by all the Lenders, (i) increase the Revolver
Commitment of any Lender or subject any Lender to any additional obligation,
(ii) reduce the principal of or decrease the rate of interest on any Advance or
decrease any fees hereunder, (iii) defer the date fixed for any payment of
principal of (including any extension of the Termination Date) or interest on
any Advance or any fees hereunder, (iv) reduce the amount of principal, decrease
the amount of interest or decrease the amount of fees due on any date fixed for
the payment thereof, (v) change the percentage of the Revolver Commitments or of
the aggregate unpaid principal amount of the Notes, or the percentage of
Lenders, which shall be required for the Lenders or any of them to take any
action under this Section or any other provision of this Agreement, (vi) change
the manner of application of any payments made under this Agreement or the other
Loan Documents, (vii) release or substitute all or substantially all of the
Collateral held as security for the Obligations, (viii) change or modify the
definition of “Required Lenders” or this Section 9.05, (ix) release any guaranty
given to support payment of the Guaranteed Obligations or (x) change or modify

 



--------------------------------------------------------------------------------



 



the provisions of Section 5.38 to waive the requirement to grant a security
interest in the Timberland Collateral on the terms described in such Section or
to reduce, substitute or alter all or any substantial portion of the Timberland
Collateral to be pledged thereunder. Notwithstanding the foregoing, (1) the
Hedging Agreement, the Administrative Agent’s Letter Agreement and the
agreements evidencing the Bank Products and Cash Management Services may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and (2) any Commitment Increase meeting the conditions
set forth in Section 2.14 shall not require the consent of any Lender other than
those Lenders, if any, which have agreed to increase their Revolving Commitment
in connection with the proposed Commitment Increase and such Commitment Increase
shall not constitute an amendment, modification or waiver under this
Section 9.05.
          SECTION 9.06. Margin Stock Collateral. Each of the Lenders represents
to the Administrative Agent and each of the other Lenders that it in good faith
is not, directly or indirectly (by negative pledge or otherwise), relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.
          SECTION 9.07. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolver Commitment and the Revolver Advances at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolver Commitment (which for this purpose includes Revolver Advances
outstanding thereunder) or, if the applicable Revolver Commitment is not then in
effect, the principal outstanding balance of the Revolver Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolver Advances or the Revolver Commitment
assigned;
     (iii) any assignment of a Revolver Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender with a Revolver Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section,

 



--------------------------------------------------------------------------------



 



from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 8.03 and 9.03 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Winston-Salem,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolver Commitments of, and principal amounts of the Revolver Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolver Commitment and/or the Revolver Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a)
(i) through (ix) (inclusive) that affects such Participant. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 8.01 through 8.05 inclusive to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a
Lender, provided such Participant agrees to be subject to Section 9.04 as though
it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 8.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12(e) unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.08. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to use reasonable efforts to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that disclosure will only be made to Persons who have a need to
know in connection with the performance of their duties, and that disclosure is
made only to Persons who are informed of the

 



--------------------------------------------------------------------------------



 



confidential nature of such Information and agree to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower and not in violation, to the knowledge of the Administrative Agent, of
any agreement or duty of confidentiality.
          For purposes of this Section, “Information” means all information
received from the Loan Parties or any of their Subsidiaries relating to the Loan
Parties or any of their Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Loan Parties or
any of their Subsidiaries. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          Notwithstanding anything herein to the contrary, “Information” shall
not include, and the Borrower, the other Loan Parties, the Administrative Agent,
each Lender and the respective Affiliates of each of the foregoing (and the
respective partners, directors, officers, employees, agents, advisors and other
representatives of each of the foregoing and their Affiliates), and any other
party, may disclose to any and all Persons, without limitation of any kind,
(a) any information with respect to the U.S. federal and state income tax
treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding such tax treatment, which facts shall not include for
this purpose the names of the parties or any other Person named herein, or
information that would permit identification of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts, and (b) all
materials of any kind (including opinions or other tax analyses) that are
provided to any of the Persons referred to above relating to such tax treatment
or facts.
          SECTION 9.09. Representation by Lenders. Each Lender hereby represents
that it is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.
          SECTION 9.10. Obligations Several. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
commitment of any other Lender hereunder. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders to be a partnership, an association, a joint venture or any other
kind of entity. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt and each Lender shall be entitled to protect
and enforce its rights arising out of this Agreement or any other Loan Document
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
          SECTION 9.11. Survival of Certain Obligations. Sections 8.03(a),
8.03(b), 8.05 and 9.03, and the obligations of the Loan Parties thereunder,
shall survive, and shall continue to be enforceable notwithstanding, the
termination of this Agreement, and the Revolver Commitments and the payment in
full of the principal of and interest on all Advances.
          SECTION 9.12. North Carolina Law. This Agreement and each Note shall
be construed in accordance with and governed by the law of the State of North
Carolina.
          SECTION 9.13. Severability. In case any one or more of the provisions
contained in this Agreement, the Notes or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

 



--------------------------------------------------------------------------------



 



          SECTION 9.14. Interest. In no event shall the amount of interest due
or payable hereunder or under the Notes exceed the maximum rate of interest
allowed by applicable law, and in the event any such payment is inadvertently
made to any Lender by the Borrower or inadvertently received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify such Lender in writing that it elects to have such excess sum
returned forthwith. It is the express intent hereof that the Borrower not pay
and the Lenders not receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may legally be paid by the Borrower under
applicable law.
          SECTION 9.15. Interpretation. No provision of this Agreement or any of
the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
          SECTION 9.16. Counterparts; Integration; Effectiveness; Electronic
Execution.
     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          SECTION 9.17. Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial:
     (a) Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of North Carolina sitting in Forsyth
County and of the United States District Court of the Middle District of North
Carolina, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such North Carolina State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
     (b) Waiver of Venue. The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (c) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 



--------------------------------------------------------------------------------



 



     (d) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.18. Independence of Covenants. All covenants under this
Agreement and the other Loan Documents shall be given independent effect so that
if a particular action or condition is not permitted by any such covenant, the
fact that it would be permitted by an exception to, or would be otherwise
allowed by, another covenant shall not avoid the occurrence of a Default if such
action is taken or such condition exists.
          SECTION 9.19. Florida Taxes. In connection with this transaction there
may or may not be due certain documentary stamp taxes and/or intangible taxes
imposed by the State of Florida (the “Florida Taxes”). In addition to (and not
in limitation of) the indemnification with respect to tax liabilities set forth
herein, the Loan Parties agree to indemnify the Lender, its directors, officers,
agents and employees from and against any and all liability, damage, loss, cost,
expense or reasonable attorney fees which may accrue to or be sustained by the
Lender or its directors, officers, agents or employees on account of or arising
from any claim or action raised by, filed or brought by or in the name of any
Florida governmental or administrative department with respect to non-payment of
the Florida Taxes against the Lender, or any of its directors, officers, agents
or employees.
          SECTION 9.20. Power of Attorney. Each Loan Party hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Loan Party’s attorney-in-fact, with full authority in the
place and stead of such Loan Party and in the name of such Loan Party, the
Administrative Agent or otherwise, from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement or the other Loan Documents, including, without
limitation, the following:
     (a) to prepare and file any U.C.C. financing statements against such Loan
Party as debtor;
     (b) upon the occurrence of a Trigger Event, to prepare, sign, and file for
recordation in any appropriate office evidence of the lien and security interest
in favor of the Administrative Agent for the benefit of the Secured Parties in
the Timberland Collateral in the name of such Loan Party as mortgagor; and
     (c) to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including,
without limitation, the provisions of Section 5.38, to pay or discharge taxes or
Liens (other than Permitted Encumbrances) levied or placed upon or threatened
against the Collateral, the legality thereof and the amounts necessary to
discharge the same to be determined by the Administrative Agent in its sole
discretion, any such payments made by the Administrative Agent to become
obligations of such Loan Party to the Administrative Agent, due and payable
immediately without demand.
          Anything in this Section 9.20 to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 9.20(a), it will
not exercise any rights under the power of attorney provided for in this
Section 9.20 unless and until a Trigger Event shall have occurred.
          SECTION 9.21. Post-Closing Actions. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that the actions relating to the Collateral and
such other matters described on Annex X shall be completed in accordance with
Annex X. The provisions of Annex X shall be deemed incorporated herein by
reference as fully as if set forth herein in its entirety.
          All provisions of this Agreement and the other Loan Documents
(including, without limitation, all conditions precedent, representations,
warranties, covenants, events of default and other agreements herein and
therein) shall be

 



--------------------------------------------------------------------------------



 



deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods required
above, rather than as otherwise provided in the Loan Documents); provided that
(x) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Closing Date the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 9.21 and
(y) all representations and warranties relating to the Collateral Documents
shall be required to be true immediately after the actions required to be taken
by this Section 9.21 have been taken (or were required to be taken). The
acceptance of the benefits of the Advances shall constitute a covenant and
agreement by each Loan Party to each of the Lenders that the actions required
pursuant to this Section 9.21 will be, or have been, taken within the relevant
time periods referred to in this Section 9.21 and that, at such time, all
representations and warranties contained in this Agreement and the other Loan
Documents shall then be true and correct without any modification pursuant to
this Section 9.21. The parties hereto acknowledge and agree that the failure to
take any of the actions required above, within the relevant time periods
required above, shall give rise to an immediate Event of Default pursuant to
this Agreement.
          SECTION 9.22. Right of Administrative Agent to Perform. If any Loan
Party fails to perform or comply with any of its agreements contained herein,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however, that unless a Default has occurred or time is of
the essence, the Administrative Agent shall not exercise this right without
first making demand on the Loan Party and the Loan Party has failed to comply
immediately therewith.
ARTICLE X
GUARANTY
          SECTION 10.01. Unconditional Guaranty. Each Guarantor hereby
irrevocably, unconditionally and jointly and severally guarantees, each as a
primary obligor and not merely as a surety, to the Administrative Agent, the
Lenders and the other Secured Parties the due and punctual payment of the
principal of and the premium, if any, and interest on the Guaranteed Obligations
and any and all other amounts due under or pursuant to the Loan Documents, when
and as the same shall become due and payable (whether at stated maturity or by
optional or mandatory prepayment or by declaration, redemption or otherwise) in
accordance with the terms of the Loan Documents. The Guarantors’ guaranty under
this Section is an absolute, present and continuing guarantee of payment and not
of collectibility, and is in no way conditional or contingent upon any attempt
to collect from the Borrower, any of the Guarantors or any other guarantor of
the Guaranteed Obligations (or any portion thereof) or upon any other action,
occurrence or circumstances whatsoever. In the event that the Borrower or any
Guarantor shall fail so to pay any such principal, premium, interest or other
amount to the Administrative Agent, a Lender or any other Secured Party, the
Guarantors will pay the same forthwith, without demand, presentment, protest or
notice of any kind (all of which are waived by the Guarantors to the fullest
extent permitted by law), in lawful money of the United States, at the place for
payment specified in the Loan Documents or specified by such Administrative
Agent in writing, to such Administrative Agent. The Guarantors further agree,
promptly after demand, to pay to the Administrative Agent, the Lenders and the
other Secured Parties the costs and expenses incurred by such Administrative
Agent, Lender or other Secured Party in connection with enforcing the rights of
such Administrative Agent, Lenders and the other Secured Parties against the
Borrower and any or all of the Guarantors (whether in a Bankruptcy proceeding or
otherwise) following any default in payment of any of the Guaranteed Obligations
or the obligations of the Guarantors hereunder, including, without limitation,
the fees and expenses of counsel to the Administrative Agent, such Lenders and
the other Secured Parties.
          SECTION 10.02. Obligations Absolute. The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the
Administrative Agent, any Lender or any other Secured Party, hereunder or
otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, to the fullest
extent permitted by law, any circumstance or condition whatsoever (whether or
not any of the Guarantors shall have any knowledge or notice thereof),
including, without limitation:
     (a) any amendment or modification of or supplement to any of the Loan
Documents or any other instrument referred to herein or therein, or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing

 



--------------------------------------------------------------------------------



 



or acceptance of additional security for any of the Guaranteed Obligations;
     (b) any waiver, consent or extension under any Loan Document or any such
other instrument, or any indulgence or other action or inaction under or in
respect of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;
     (c) any failure, omission or delay on the part of the Administrative Agent
to enforce, assert or exercise any right, power or remedy conferred on or
available to the Administrative Agent or any Lender against the Borrower or any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor;
     (d) any Bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;
     (e) any merger or consolidation of the Borrower, any Subsidiary of the
Borrower or any Guarantor or any of the Guarantors into or with any other Person
or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, the Borrower or any Subsidiary of the Borrower or any Guarantor to
any Person;
     (f) any failure on the part of the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor for any reason to comply with or
perform any of the terms of any agreement with any of the Guarantors;
     (g) any exercise or non-exercise by the Administrative Agent, any Lender or
any other Secured Party, of any right, remedy, power or privilege under or in
respect of any of the Loan Documents or the Guaranteed Obligations, including,
without limitation, under this Section;
     (h) any default, failure or delay, willful or otherwise, in the performance
or payment of any of the Guaranteed Obligations;
     (i) any furnishing or acceptance of security, or any release, substitution
or exchange thereof, for any of the Guaranteed Obligations;
     (j) any failure to give notice to any of the Guarantors of the occurrence
of any breach or violation of, or any event of default or any default under or
with respect to, any of the Loan Documents or the Guaranteed Obligations;
     (k) any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or
     (l) any other circumstance (other than payment in full) which might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
which might in any manner or to any extent vary the risk of such Guarantor.
          The Guarantors covenant that their respective obligations hereunder
will not be discharged except by complete performance of the obligations
contained in the Loan Documents and this Agreement and the final payment in full
of the Guaranteed Obligations. The Guarantors unconditionally waive, to the
fullest extent permitted by law (A) notice of any of the matters referred to in
this Section, (B) any and all rights which any of the Guarantors may now or
hereafter have arising under, and any right to claim a discharge of the
Guarantor’s obligations hereunder by reason of the failure or refusal by the
Administrative Agent, any Lender or any other Secured Party to take any action
pursuant to any statute permitting a Guarantor to request that the
Administrative Agent or any Lender attempt to collect the Guaranteed Obligations
from the Borrower, any of the Guarantors or any other guarantor (including
without limitation any rights under Sections 26-7, 26-8 or 26-9 of the North
Carolina General Statutes, O.C.G.A. § 10-7-24, or any similar or successor
provisions), (C) all notices which may be required by statute, rule of law or
otherwise to preserve any of the rights of the Administrative Agent, any Lender
or any other Secured Party against the Guarantors, including, without
limitation, presentment to or demand of payment from the Borrower, any of the
Subsidiaries of the Borrower or any Guarantor, or any of the other Guarantors
with respect to any Loan Document or this agreement, notice of acceptance of the
Guarantors’ guarantee hereunder and/or notice to the Borrower, any of the
Subsidiaries of the Borrower or any Guarantor, or any Guarantor of default or
protest for nonpayment or dishonor, (D) any diligence in collection from or
protection of or realization upon all or any portion of the Guaranteed
Obligations or any security therefor, any liability hereunder, or any

 



--------------------------------------------------------------------------------



 



party primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, any
Lender or any other Secured Party to proceed to collect all or any portion of
the Guaranteed Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Lender or any other Secured Party in favor of the Borrower, any
Guarantor or any other Person, despite any notice or request of any of the
Guarantors to do so.
          SECTION 10.03. Continuing Obligations; Reinstatement. The obligations
of the Guarantors under this Article X are continuing obligations and shall
continue in full force and effect until such time as all of the Guaranteed
Obligations (and any renewals and extensions thereof) shall have been finally
paid and satisfied in full. The obligations of the Guarantors under this
Article X shall continue to be effective or be automatically reinstated, as the
case may be, if any payment made by the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor on, under or in respect of any of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the recipient upon the insolvency, Bankruptcy, dissolution,
liquidation or reorganization of the Borrower, any Guarantor or any such
Subsidiary, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to the Borrower, any
Guarantor or any such Subsidiary or any substantial part of the property of the
Borrower, any Guarantor or any such Subsidiary, or otherwise, all as though such
payment had not been made. If an event permitting the acceleration of all or any
portion of the Guaranteed Obligations shall at any time have occurred and be
continuing, and such acceleration shall at such time be stayed, enjoined or
otherwise prevented for any reason, including without limitation because of the
pendency of a case or proceeding relating to the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor under any Bankruptcy or insolvency
law, for purposes of this Article X and the obligations of the Guarantors
hereunder, such Guaranteed Obligations shall be deemed to have been accelerated
with the same effect as if such Guaranteed Obligations had been accelerated in
accordance with the terms of the applicable Loan Documents or of this Agreement.
          SECTION 10.04. Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Lenders without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations. The Guarantors waive any
right to require the Administrative Agent, any Lender or any other Secured Party
to proceed against any additional or substitute endorsers or guarantors or the
Borrower or any of their Subsidiaries or any other Person or to pursue any other
remedy available to the Administrative Agent, any such Lender or any such other
Secured Party.
          SECTION 10.05. Information Concerning the Borrower. The Guarantors
assume all responsibility for being and keeping themselves informed of the
financial condition and assets of the Borrower, the other Guarantors and their
respective Subsidiaries, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which the Guarantors assume and insure hereunder, and agree that neither
the Administrative Agent, any Lender nor any other Secured Party shall have any
duty to advise the Guarantors of information known to the Administrative Agent,
any such Lender or any such other Secured Party regarding or in any manner
relevant to any of such circumstances or risks.
          SECTION 10.06. Guarantors’ Subordination. The Guarantors hereby
absolutely subordinate, both in right of payment and in time of payment, any
present and future indebtedness of the Borrower or any Subsidiary of the
Borrower or any Guarantor to any or all of the Guarantors to the indebtedness of
the Borrower or any such Subsidiary or to the Administrative Agent, Lenders and
the other Secured Parties (or any of them), provided that the Guarantors may
receive scheduled payments of principal, premium (if any) and interest in
respect of such present or future indebtedness so long as there is no Event of
Default then in existence.
          SECTION 10.07. Waiver of Subrogation. Notwithstanding anything herein
to the contrary, until the payment in full of the Guaranteed Obligations, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent, any Lender or any other Secured Party now has or may
hereafter have against the Borrower, any Guarantor or any endorser or any other
guarantor of all or any part of the Guaranteed Obligations, and the Guarantors
hereby waive any benefit of, and any right to participate in, any security or
collateral given to the Administrative Agent, any Lender or any other Secured
Party to secure payment or performance of

 



--------------------------------------------------------------------------------



 



the Guaranteed Obligations or any other liability of the Borrower to the
Administrative Agent, any Lender or any other Secured Party. The waiver
contained in this Section shall continue and survive the termination of this
Agreement and the final payment in full of the Guaranteed Obligations.
          SECTION 10.08. Enforcement. In the event that the Guarantors shall
fail forthwith to pay upon demand of the Administrative Agent, any Lender or any
other Secured Party any amounts due pursuant to this Article X or to perform or
comply with or to cause performance or compliance with any other obligation of
the Guarantors under this Agreement the Administrative Agent, any Lender and any
other Secured Party shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid
or for the performance of or compliance with such terms, and may prosecute any
such action or proceeding to judgment or final decree and may enforce such
judgment or final decree against the Guarantors and collect in the manner
provided by law out of the property of the Guarantors, wherever situated, any
monies adjudged or decreed to be payable. The obligations of the Guarantors
under this Agreement are continuing obligations and a fresh cause of action
shall arise in respect of each default hereunder.
          SECTION 10.09. Miscellaneous. Except as may otherwise be expressly
agreed upon in writing, the liability of the Guarantors under this Article X
shall neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Administrative Agent, the Lenders or
any other Secured Party. Notwithstanding anything in this Article X to the
contrary, the maximum liability of each Guarantor hereunder shall in no event
exceed the maximum amount which could be paid out by such Guarantor without
rendering such Guarantor’s obligations under this Article X, in whole or in
part, void or voidable under applicable law, including, without limitation,
(i) the Bankruptcy Code of 1978, as amended, and (ii) any applicable state or
federal law relative to fraudulent conveyances.
ARTICLE XI
LETTER OF CREDIT FACILITY
          SECTION 11.01. Obligation to Issue. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties of the Borrower herein set forth, the Letter of Credit Issuer shall
issue for the account of Borrower, one or more Letters of Credit denominated in
Dollars, in accordance with Article II and this Article XI, from time to time
during the period commencing on the Closing Date and ending thirty (30) days
prior to the Termination Date.
          SECTION 11.02. Types and Amounts. The Letter of Credit Issuer shall
have no obligation to issue any Letter of Credit at any time:
     (a) if the aggregate maximum amount then available for drawing under
Letters of Credit, after giving effect to the issuance of the requested Letter
of Credit, shall exceed any limit imposed by law or regulation upon the Letter
of Credit Issuer;
     (b) if, after giving effect to the issuance of the requested Letter of
Credit, (i) the aggregate Letter of Credit Obligations would exceed $30,000,000,
(ii) the total number of Letters of Credit outstanding would exceed fifty (50);
or (iii) the conditions set forth in Section 2.01(a) would not be satisfied;
     (c) which has an expiration date (i) more than 365 days after the date of
issuance or (ii) after the fifth (5th) Domestic Business Day prior to the
Termination Date.
          SECTION 11.03. Conditions. In addition to being subject to the
satisfaction of the conditions contained in Article III, the obligation of the
Letter of Credit Issuer to issue any Letter of Credit is subject to the
satisfaction in full of the following conditions:
     (a) the Borrower shall have delivered to the Letter of Credit Issuer at
such times and in such manner as the Letter of Credit Issuer may prescribe, a
Letter of Credit Application Agreement and such other documents and materials as
may be required pursuant to the terms thereof all satisfactory in form and
substance to the Letter of Credit Issuer and the terms of the proposed Letter of
Credit shall be satisfactory in form and substance to the Letter of Credit
Issuer;

 



--------------------------------------------------------------------------------



 



     (b) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Authority shall purport by its terms to enjoin or restrain the
Letter of Credit Issuer from issuing the Letter of Credit and no law, rule or
regulation applicable to the Letter of Credit Issuer and no request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall prohibit or request that the
Letter of Credit Issuer refrain from the issuance of letters of credit generally
or the issuance of that Letter of Credit; and
     (c) after the issuance of the requested Letter of Credit, the conditions
set forth in Section 2.01(a) shall be satisfied.
          SECTION 11.04. Issuance of Letters of Credit.
     (a) Request for Issuance. At least three Domestic Business Days before the
effective date for any Letter of Credit, the Borrower shall give the Letter of
Credit Issuer a written notice containing the original signature of an
authorized officer or employee of such Borrower. Such notice shall be
irrevocable and shall specify the original face amount of the Letter of Credit
requested (which original face amount shall not be less than $10,000, the
effective date (which day shall be a Domestic Business Day) of issuance of such
requested Letter of Credit, the date on which such requested Letter of Credit is
to expire, the amount of then outstanding Letter of Credit Obligations, the
purpose for which such Letter of Credit is to be issued, whether such Letter of
Credit may be drawn in single or partial draws and the person for whose benefit
the requested Letter of Credit is to be issued.
     (b) Issuance; Notice of Issuance. If the conditions set forth in
Section 11.03 are satisfied, the Letter of Credit Issuer shall issue the
requested Letter of Credit. The Letter of Credit Issuer shall give each Lender
written or telex notice in substantially the form of Exhibit L, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Letter of
Credit and shall deliver to each Lender in connection with such notice a copy of
the Letter of Credit issued by the Letter of Credit Issuer.
     (c) No Extension or Amendment. The Letter of Credit Issuer shall not extend
or amend any Letter of Credit if the issuance of a new Letter of Credit having
the same terms as such Letter of Credit as so amended or extended would be
prohibited by Section 11.02 or Section 11.03.
          SECTION 11.05. Reimbursement Obligations; Duties of the Issuing
Lender.
     (a) Reimbursement. Notwithstanding any provisions to the contrary in any
Letter of Credit Application Agreement:
     (i) the Borrower shall reimburse the Letter of Credit Issuer for drawings
under a Letter of Credit issued by it no later than the earlier of (A) the time
specified in such Letter of Credit Application Agreement, or (B) 1 Domestic
Business Day after the payment by the Letter of Credit Issuer;
     (ii) any Reimbursement Obligation with respect to any Letter of Credit
shall bear interest from the date of the relevant drawing under the pertinent
Letter of Credit until the date of payment in full thereof at a rate per annum
equal to the Default Rate; and
     (iii) in order to implement the foregoing, upon the occurrence of a draw
under any Letter of Credit, unless the Letter of Credit Issuer is reimbursed in
accordance with Subsection (i) above, the Borrower irrevocably authorizes the
Letter of Credit Issuer and the Administrative Agent to treat such nonpayment as
a Notice of Borrowing in the amount of such Reimbursement Obligation and the
Lenders to make Advances to Borrower in such amount regardless of whether the
conditions precedent to the making of Advances hereunder have been met. The
Borrower further authorizes the Administrative Agent to credit the proceeds of
such Advance so as to immediately eliminate the liability of the Borrower for
Reimbursement Obligations under such Letter of Credit.
     (b) Duties of the Letter of Credit Issuer. Any action taken or omitted to
be taken by the Letter of Credit Issuer in connection with any Letter of Credit,
if taken or omitted in the absence of willful misconduct or gross negligence,
shall not put the Letter of Credit Issuer under any resulting liability to any
Lender, or assuming that the Letter of Credit Issuer has complied with the
procedures specified in Section 3.02, relieve that Lender of its obligations
hereunder to the Letter of Credit Issuer. In determining whether to pay under
any Letter of Credit, the Letter of

 



--------------------------------------------------------------------------------



 



Credit Issuer shall have no obligation relative to the Lenders other than to
confirm that any documents required to have been delivered under such Letter of
Credit appear to comply on their face, with the requirements of such Letter of
Credit.
          SECTION 11.06. Participations.
     (a) Purchase of Participations. Immediately upon issuance by the Letter of
Credit Issuer of any Letter of Credit in accordance with the procedures set
forth in Section 11.04, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Letter of Credit Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s ratable share of the aggregate Revolver Commitments, in such
Letter of Credit; provided, that a Letter of Credit shall not be entitled to the
benefits of this Section 11.06 if the Letter of Credit Issuer shall have
received written notice from any Lender on or before the Domestic Business Day
immediately prior to the date of the Letter of Credit Issuer’s issuance of such
Letter of Credit that one or more of the conditions contained in Section 11.03
or Article III is not then satisfied, and, in the event the Letter of Credit
Issuer receives such a notice, it shall have no further obligation to issue any
Letter of Credit until such notice is withdrawn by that Lender or until the
Required Lenders have effectively waived such condition in accordance with the
provisions of this Agreement.
     (b) Sharing of Letter of Credit Payments. In the event that the Letter of
Credit Issuer makes any payment under any Letter of Credit for which the
Borrower shall not have repaid such amount to the Letter of Credit Issuer
pursuant to Section 11.07 or which cannot be paid by an Advance pursuant to
Subsection (iii) of Section 11.05(a), the Letter of Credit Issuer shall promptly
notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Letter of Credit Issuer such Lender’s ratable share
of the amount of such payment in Dollars and in same day funds. If the Letter of
Credit Issuer so notifies such Lender prior to 11:00 A.M. (Winston-Salem, North
Carolina time) on any Domestic Business Day, such Lender shall make available to
the Letter of Credit Issuer its ratable share of the amount of such payment on
such Domestic Business Day in same day funds. If and to the extent such Lender
shall not have so made its ratable share of the amount of such payment available
to the Letter of Credit Issuer, such Lender agrees to pay to the Letter of
Credit Issuer forthwith on demand such amount together with interest thereon,
for each day from the date such payment was first due until the date such amount
is paid to the Letter of Credit Issuer at the Base Rate. The failure of any
Lender to make available to the Letter of Credit Issuer its ratable share of any
such payment shall neither relieve nor increase the obligation of any other
Lender hereunder to make available to the Letter of Credit Issuer its ratable
share of any payment on the date such payment is to be made.
     (c) Sharing of Reimbursement Obligation Payments. Whenever the Letter of
Credit Issuer receives a payment on account of a Reimbursement Obligation,
including any interest thereon, as to which the Letter of Credit Issuer has
received any payments from the Lenders pursuant to this Section 11.06, it shall
promptly pay to each Lender which has funded its participating interest therein,
in Dollars and in the kind of funds so received, an amount equal to such
Lender’s ratable share thereof. Each such payment shall be made by the Letter of
Credit Issuer on the Domestic Business Day on which the funds are paid to such
Person, if received prior to 10:00 am. (Winston-Salem, North Carolina time) on
such Domestic Business Day, and otherwise on the next succeeding Domestic
Business Day.
     (d) Documentation. Upon the request of any Lender, the Letter of Credit
Issuer shall furnish to such Lender copies of any Letter of Credit, Letter of
Credit Application Agreement and other documentation relating to Letters of
Credit issued pursuant to this Agreement.
     (e) Obligations Irrevocable. The obligations of the Lenders to make
payments to the Letter of Credit Issuer with respect to a Letter of Credit shall
be irrevocable, not subject to any qualification or exception whatsoever and
shall be made in accordance with, but not subject to, the terms and conditions
of this Agreement under all circumstances (assuming that the Letter of Credit
Issuer has issued such Letter of Credit in accordance with Section 11.04 and
such Lender has not given a notice contemplated by Section 11.06(a) that
continues in full force and effect), including, without limitation, any of the
following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (ii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Letter of Credit Issuer, the Administrative
Agent, any Lender or

 



--------------------------------------------------------------------------------



 



any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions;
     (iii) any draft, certificate or any other document presented under the
Letter of Credit proves to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (v) payment by the Letter of Credit Issuer under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (vi) payment by the Letter of Credit Issuer under any Letter of Credit
against presentation of any draft or certificate that does not comply with the
terms of such Letter of Credit, except payment resulting from the gross
negligence or willful misconduct of the Letter of Credit Issuer; or
     (vii) any other circumstances or happenings whatsoever, whether or not
similar to any of the foregoing, except circumstances or happenings resulting
from the gross negligence or willful misconduct of the Letter of Credit Issuer.
          SECTION 11.07. Payment of Reimbursement Obligations.
     (a) Payments to Issuing Lender. The Borrower agrees to pay to the Letter of
Credit Issuer the amount of all Reimbursement Obligations, interest and other
amounts payable to the Letter of Credit Issuer under or in connection with any
Letter of Credit issued for such Borrower’s account immediately when due,
irrespective of:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (ii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Letter of Credit Issuer, the Administrative
Agent, any Lender or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions;
     (iii) any draft, certificate or any other document presented under the
Letter of Credit proves to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (v) payment by the Letter of Credit Issuer under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (vi) payment by the Letter of Credit Issuer under any Letter of Credit
against presentation of any draft or certificate that does not comply with the
terms of such Letter of Credit, except payment resulting from the gross
negligence or willful misconduct of the Letter of Credit Issuer; or
     (vii) any other circumstances or happenings whatsoever, whether or not
similar to any of the foregoing, except circumstances or happenings resulting
from the gross negligence or willful misconduct of the Letter of Credit Issuer.
     (b) Recovery or Avoidance of Payments. In the event any payment by or on
behalf of the Borrower received by the Letter of Credit Issuer with respect to a
Letter of Credit and distributed by the Letter of Credit Issuer to the Lenders
on account of their participations is thereafter set aside, avoided or recovered
from the Letter of Credit Issuer

 



--------------------------------------------------------------------------------



 



in connection with any receivership, liquidation or bankruptcy proceeding, each
Lender that received such distribution shall, upon demand by the Letter of
Credit Issuer, contribute such Lender’s ratable share of the amount set aside,
avoided or recovered together with interest at the rate required to be paid by
the Letter of Credit Issuer upon the amount required to be repaid by it.
          SECTION 11.08. Compensation for Letters of Credit. The compensation
for Letters of Credit shall be as set forth in Section 2.07.
          SECTION 11.09. Indemnification; Exoneration.
     (a) Indemnification. In addition to amounts payable as elsewhere provided
in this Article XI, the Borrower shall protect, indemnify, pay and save the
Letter of Credit Issuer, the Administrative Agent and each Lender harmless from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) which the Letter of
Credit Issuer, the Administrative Agent, or any Lender may incur or be subject
to as a consequence of the issuance of any Letter of Credit for the Borrower’s
account other than as a result of such Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.
     (b) Assumption of Risk by Borrower. As between the Borrower, the Letter of
Credit Issuer, the Administrative Agent and Lenders, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit issued
for such Borrower’s account by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer, the Administrative Agent and the Lenders shall not be responsible
for (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Letters of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged,
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason, (iii) failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit, (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher, for errors in interpretation of
technical terms, (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof, (vii) the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) any consequences arising from causes beyond the control of the Letter of
Credit Issuer, the Administrative Agent and the Lenders.
     (c) Exoneration. In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Letter of Credit Issuer under or in connection with the Letters of Credit or any
related certificates if taken or omitted in good faith and with reasonable care,
shall not put the Letter of Credit Issuer, the Administrative Agent or any
Lender under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed, under seal, by their respective authorized officers as of the
day and year first above written.

                  THE ST. JOE COMPANY    
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President — Treasurer    

[CORPORATE SEAL]

 



--------------------------------------------------------------------------------



 



                  INITIAL GUARANTORS    
 
                ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.    
 
           
 
  By:   /s/ Stephen W. Solomon
 
        Name: Stephen W. Solomon         Title: Senior Vice President —
Treasurer    

[CORPORATE SEAL]

                  ST. JOE FINANCE COMPANY    
 
           
 
  By:   /s/ Stephen W. Solomon
 
        Name: Stephen W. Solomon         Title: Vice President — Treasurer    

[CORPORATE SEAL]

                  ST. JOE RESIDENTIAL ACQUISITIONS, INC.    
 
           
 
  By:   /s/ Stephen W. Solomon
 
        Name: Stephen W. Solomon         Title: Senior Vice President —
Treasurer    

[CORPORATE SEAL]

                  COMMITMENTS   BRANCH BANKING AND TRUST COMPANY,             as
Administrative Agent and as a Lender        
 
               
 
  By: /s/   Michael F. Skorich       (SEAL)
 
                Revolver   Michael F. Skorich         Commitment:   Senior Vice
President        
 
               
$100,000,000
                    Lending Office             Branch Banking and Trust Company
            200 West Second Street, 16th Floor        

Winston-Salem, NC 27101
Attention: Michael F. Skorich, Senior Vice President
Telecopy number: (336) 733-2740
Telephone number: (336) 733-2709
And a copy to:
Christopher E. Leon, Esq.
Womble Carlyle Sandridge & Rice, PLLC
One West Fourth Street
Winston-Salem, NC 27101
Telecopy number: (336) 726-6932
Telephone number: (336) 721-3518

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF BORROWING
                    , 20__
To: Branch Banking and Trust Company, as Administrative Agent
Re: Credit Agreement (as amended and modified from time to time, the “Credit
Agreement”) dated as of September 19, 2008 among The St. Joe Company, the
Initial Guarantors listed on the signature pages thereof, Branch Banking and
Trust Company, as a Lender and Administrative Agent, and the Lenders listed on
the signature pages thereof
Ladies and Gentlemen:
          Unless otherwise defined herein, capitalized terms used herein shall
have the meanings attributable thereto in the Credit Agreement.
          This Notice of Borrowing is delivered to you pursuant to Section 2.02
of the Credit Agreement.
          The Borrower hereby requests a [Euro-Dollar Borrowing] [Base Rate
Borrowing] in the aggregate principal amount of $    to be made on     ,
20    and for interest to accrue thereon at the rate established by the Credit
Agreement for [Index Euro-Dollar Advances] [Tranche Euro-Dollar Advances] [Base
Rate Advances]. [The duration of the Interest Period with respect to such
Tranche Euro-Dollar Advances shall be [1 month] [2 months] [3 months]].
          The Borrower has caused this Notice of Borrowing to be executed and
delivered by their duly authorized officers this     day of     , 20    .
          All of the conditions applicable to the Borrowing requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied on the date of such Borrowing, including, without
limitation, those set forth in Section 3.02 of the Credit Agreement.

         
 
  THE ST. JOE COMPANY    
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
       
 
  [CORPORATE SEAL]    

EXHIBIT B
REVOLVER NOTE
$     Winston-Salem, North Carolina
September 19, 2008
          For value received, THE ST. JOE COMPANY(the “Borrower”) promises to
pay to the order of     (the “Lender”), for the account of its Lending Office,
the principal sum of     and No/100 Dollars ($    ), or such lesser amount as
shall equal the unpaid principal amount of each Revolver Advance made by the
Lender to the Borrower pursuant to the Credit Agreement referred to below, on
the dates and in the amounts provided in the Credit Agreement. The Borrower
promises to pay interest on the unpaid principal amount of this Revolver Note on
the dates and at the rate or rates provided for in the Credit Agreement.
Interest on any overdue principal of and, to the extent permitted by law,
overdue interest on the principal amount hereof shall bear interest at the
Default Rate, as provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of the United States in
federal or other immediately available funds at the office of Branch Banking and
Trust Company, 200 West Second Street, 16th Floor, Winston-Salem, NC 27101, or
at such other address as may be specified from time to time pursuant to the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



          All Revolver Advances made by the Lender, the interest rates from time
to time applicable thereto and all repayments of the principal thereof shall be
recorded by the Lender and, prior to any transfer hereof, endorsed by the Lender
on the schedule attached hereto, or on a continuation of such schedule attached
to and made a part hereof; provided that the failure of the Lender to make, or
any error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is secured by, among other security, the Collateral Documents, now or
hereafter entered into, as the same may be modified or amended from time to
time.
          This Note is one of the Notes referred to in the Credit Agreement
dated as of September 19, 2008 among the Borrower, the Initial Guarantors listed
on the signature pages thereof, the lenders listed on the signature pages
thereof and their successors and assigns, and Branch Banking and Trust Company,
as a Lender and as Administrative Agent (as the same may be amended or modified
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment and the repayment hereof and
the acceleration of the maturity hereof, as well as the obligation of the
Borrower to pay all costs of collection, including reasonable attorneys fees, in
the event this Note is collected by law or through an attorney at law.
          The Borrower hereby waives presentment, demand, protest, notice of
demand, protest and nonpayment and any other notice required by law relative
hereto, except to the extent as otherwise may be expressly provided for in the
Credit Agreement.
          IN WITNESS WHEREOF, the Borrower has caused this Note to be duly
executed under seal, by its duly authorized officer as of the day and year first
above written.

         
 
  THE ST. JOE COMPANY    
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
       
 
  [CORPORATE SEAL]    

Revolver Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount   Amount of         Interest   of   Principal  
Notation Date   Rate   Advance   Repaid   Made By
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
SWING ADVANCE NOTE
$     Winston-Salem, North Carolina
September 19, 2008
          For value received, THE ST. JOE COMPANY (the “Borrower”) promises to
pay to the order of     (the “Lender”), for the account of its Lending Office,
the principal sum of     and No/100 Dollars ($    ), or such lesser amount as
shall equal the unpaid principal amount of each Swing Advance made by the Lender
to the Borrower pursuant to the Credit Agreement referred to below (and not
otherwise repaid by Revolver Advances under the Credit Agreement), on the dates
and in the amounts provided in the Credit Agreement. The Borrower promises to
pay interest on the unpaid principal amount of this Swing Advance Note on the
dates and at the rate or rates provided for in the Credit Agreement. Interest on
any overdue principal of and, to the extent permitted by law, overdue interest
on the principal amount hereof shall bear interest at the Default Rate, as
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in federal or other
immediately available funds at the office of Branch Banking and Trust Company,
200 West Second Street, 16th Floor, Winston-Salem, NC 27101, or at such other
address as may be specified from time to time pursuant to the Credit Agreement.
          All Swing Advances made by the Lender, the interest rates from time to
time applicable thereto and all repayments of the principal thereof shall be
recorded by the Lender and, prior to any transfer hereof, endorsed by the Lender
on the schedule attached hereto, or on a continuation of such schedule attached
to and made a part hereof; provided that the failure of the Lender to make, or
any error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This Note is secured by, among other security, the Collateral Documents, now or
hereafter entered into, as the same may be modified or amended from time to
time.
          This Note is the Swing Advance Note referred to in the Credit
Agreement dated as of September 19, 2008 among the Borrower, the Initial
Guarantors listed on the signature pages thereof, the lenders listed on the
signature pages thereof and their successors and assigns, Branch Banking and
Trust Company, as a Lender, Letter of Credit Issuer and Administrative Agent,
and BB&T Capital Markets, as Lead Arranger (as the same may be amended or
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment and the repayment hereof and
the acceleration of the maturity hereof.

 



--------------------------------------------------------------------------------



 



          The Borrower hereby waives presentment, demand, protest, notice of
demand, protest and nonpayment and any other notice required by law relative
hereto, except to the extent as otherwise may be expressly provided for in the
Credit Agreement.
          The Borrower agrees, in the event that this Note or any portion hereof
is collected by law or through an attorney at law, to pay all reasonable costs
of collection, including, without limitation, reasonable attorneys’ fees.
          IN WITNESS WHEREOF, the Borrower has caused this Swing Advance Note to
be duly executed under seal, by its duly authorized officer as of the day and
year first above written.

                  THE ST. JOE COMPANY (SEAL)    
 
           
 
  By:       (SEAL)
 
           
 
  Name:        
 
  Title:        

Swing Advance Note (cont’d)
ADVANCES AND PAYMENTS OF PRINCIPAL

                  Amount   Amount of         of   Principal   Notation Date  
Advance   Repaid   Made By
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF CONTINUATION OR CONVERSION
                    , 20__
To: Branch Banking and Trust Company, as Administrative Agent
Re: Credit Agreement (as amended and modified from time to time, the “Credit
Agreement”) dated as of September 19, 2008 among The St. Joe Company, the
Initial Guarantors listed on the signature pages thereof, Branch Banking and
Trust Company, as a Lender and Administrative Agent, and the Lenders listed on
the signature pages thereof
Gentlemen:
          Unless otherwise defined herein, capitalized terms used herein shall
have the meanings attributable thereto in the Credit Agreement.
          This Notice of Continuation or Conversion is delivered to you pursuant
to Section 2.03 of the Credit Agreement.
          With respect to the [Base Rate Advances] [Index Euro-Dollar Advances]
[Tranche Euro-Dollar Advances] in the aggregate amount of $    [which has an
Interest Period ending on    ], the Borrower hereby requests that such advance
be [converted to a] [Base Rate Advance] [Index Euro-Dollar Advance] [Tranche
Euro-Dollar Advance] [continued as a] [Euro-Dollar Advance] in the aggregate
principal amount of $   to be made on such date, and for interest to accrue
thereon at the rate established by the Credit Agreement for [Base Rate Advances]
[Index Euro-Dollar Advances] [Tranche Euro-Dollar Advances]. [The duration of
the Interest Period with to the Tranche Euro-Dollar Advances thereto shall be
[1 month] [2 months] [3 months]].
          The Borrower has caused this Notice of Continuation or Conversion to
be executed and delivered by its duly authorized officer this    day of    ,
20   .

                  THE ST. JOE COMPANY    
 
           
 
  By:       (SEAL)
 
           
 
  Name:        
 
  Title:        

EXHIBIT D
JOINDER AND REAFFIRMATION AGREEMENT
          THIS JOINDER AND REAFFIRMATION AGREEMENT (the “Agreement”), dated as
of     , 20    , is by and between [    ] (the “New Guarantor”), THE ST. JOE
COMPANY (the “Borrower”),      (collectively, the “Existing Guarantors”), and
BRANCH BANKING AND TRUST COMPANY (the “Administrative Agent”).
          The Borrower, Existing Guarantor[s], the Lenders and the
Administrative Agent have entered into that certain Credit Agreement dated as of
September 19, 2008 (as amended, modified, supplemented, renewed and extended,
the “Credit Agreement”). All of the defined terms in the Credit Agreement are
incorporated herein by reference.
The Borrower, Existing Guarantor and the New Guarantor have requested that the
New Guarantor become a Guarantor under the Credit Agreement, in accordance with
Section 5.25 of the Credit Agreement.
          Accordingly, the Borrower, Existing Guarantor, New Guarantor and
Administrative Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. The New Guarantor, the Borrower and Existing Guarantor hereby
acknowledge, agree and confirm that, by their execution of this Joinder
Agreement, the New Guarantor will be deemed to be a party to the Credit
Agreement and a “Guarantor” for all purposes of the Credit Agreement, the Notes
and the other Loan Documents, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement and the other
Loan Documents. The New Guarantor assumes and agrees to be bound by and comply
with, all of the terms, provisions and conditions contained in the Credit
Agreement and the other Loan Documents and all duties and obligations
thereunder, [as fully and completely as all other Guarantors thereunder, jointly
and severally, individually and collectively, with all other Guarantors,]
including without limitation (i) all of the representations, warranties,
covenants, undertakings and obligations of a Guarantor set forth in the Credit
Agreement and the other Loan Documents, and (ii) all waivers by a Guarantor set
forth in the Credit Agreement and the other Loan Documents.
     2. The New Guarantor has received a copy of the Credit Agreement and the
Schedules and Exhibits thereto and the other Loan Documents. The information on
the Exhibits and Schedules to the Credit Agreement are amended to provide the
information shown on the attached Schedule A.
     3. The New Guarantor hereby waives presentment, demand, protest,
acceptance, notice of demand, protest and nonpayment and any other notice
required by law relative to the Credit Agreement, the Obligations, the Notes and
the other Loan Documents.
     4. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.
     5. Except as set forth expressly herein, all terms of the Credit Agreement
and the other Loan Documents, shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Borrower and Guarantor to the Administrative Agent and Lenders. To the extent
any terms and conditions in any of the Loan Documents shall contradict or be in
conflict with any terms or conditions of the Credit Agreement, after giving
effect to this Joinder Agreement, such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby. In any event, this Joinder
Agreement and the documents executed in connection therewith shall not,
individually or collectively, constitute a novation.
     6. To induce the Administrative Agent and Lenders to enter into this
Joinder Agreement, the Borrower, New Guarantor and Existing Guarantor hereby
(a) restate and renew each and every representation (except to the extent that
any such representation is specifically made as of prior date) and warranty
heretofore made by them under, or in connection with the execution and delivery
of, the Credit Agreement and the other Loan Documents; (b) restate, ratify and
reaffirm each and every term and condition set forth in the Credit Agreement and
in the Loan Documents, effective as of the date hereof; (c) acknowledge and
agree that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of the Borrower or any Existing Guarantor as
against the Administrative Agent or any Lender with respect to the payment or
performance of its Obligations; and (d) certifies that no Default or Event of
Default exists.
     7. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of North Carolina.
     8. Borrower, New Guarantor and the Existing Guarantor agree to pay upon
request the actual costs and expenses of the Administrative Agent and Lenders
reasonably incurred in connection with the preparation, execution, delivery and
enforcement of this Joinder Agreement and all other Loan Documents executed in
connection herewith, the closing hereof, and any other transactions contemplated
hereby, including the reasonable fees and out-of-pocket expenses of
Administrative Agent’s legal counsel.
     IN WITNESS WHEREOF, the New Guarantor, the Borrower and the Existing
Guarantor have caused this Joinder Agreement to be duly executed by its
authorized officers for the benefit of the Administrative Agent and the Lenders
as of the day and year first above written.

 



--------------------------------------------------------------------------------



 



     
 
  NEW GUARANTOR
 
   
 
  [                    ]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [CORPORATE SEAL]
 
   
 
  THE ST. JOE COMPANY
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [CORPORATE SEAL]
 
   
 
  ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [CORPORATE SEAL]
 
   
 
  ST. JOE FINANCE COMPANY
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [CORPORATE SEAL]
 
   
 
  ST. JOE RESIDENTIAL ACQUISITIONS, INC.
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [CORPORATE SEAL]
 
   
 
  [OTHER GUARANTORS]
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [CORPORATE SEAL]
 
   
 
  BRANCH BANKING AND TRUST COMPANY, as Administrative
 
   
 
  Agent and as a Lender
 
   
 
  By:
 
  Name:
 
  Title:
 
   
 
  [CORPORATE SEAL]
 
   
 
  [OTHER LENDERS]
 
   
 
  By:                                         
 
  Title:                                         
 
   
 
  [CORPORATE SEAL]

 



--------------------------------------------------------------------------------



 



Schedule A to Joinder Agreement
[Provide Information here to update Schedules and Exhibits
to Credit Agreement and other Loan Documents]
EXHIBIT E
OPINION OF
COUNSEL FOR THE BORROWER AND GUARANTOR
[To be Distributed Separately]
EXHIBIT F
CLOSING CERTIFICATE
          Reference is made to the Credit Agreement (the “Credit Agreement”)
dated as of September 19, 2008 among The St. Joe Company, the Initial Guarantors
listed on the signature pages thereof, Branch Banking and Trust Company, as a
Lender and Administrative Agent, and the Lenders listed on the signature pages
thereof. Capitalized terms used herein have the meanings ascribed thereto in the
Credit Agreement.
          Pursuant to Section 3.01(d) of the Credit Agreement,    , the duly
authorized    of the Borrower, and    , the duly authorized    of the Initial
Guarantors, hereby certifies to the Administrative Agent and the Lenders that:
(i) no Default has occurred and is continuing on the date hereof; and (ii) the
representations and warranties of the Borrower and the Initial Guarantors
contained in Article IV of the Credit Agreement are true on and as of the date
hereof.
[signatures on following page]
Certified as of the                      day of           , 2008.

         
 
  BORROWER    
 
       
 
  THE ST. JOE COMPANY    
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
       
 
  [CORPORATE SEAL]    
 
       
 
  GUARANTOR    
 
       
 
  ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
       
 
  [CORPORATE SEAL]    

 



--------------------------------------------------------------------------------



 



EXHIBIT G
OFFICER’S CERTIFICATE
          The undersigned certifies to Branch Banking and Trust Company, a North
Carolina banking corporation, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders (defined below), that the undersigned is
a duly elected and presently incumbent Secretary of The St. Joe Company, a
Florida corporation (the “Company”), and in connection with that certain Credit
Agreement dated as of the date hereof (as amended, restated, or supplemented,
the “Credit Agreement”; capitalized terms used but not defined herein have the
meanings given them in the Credit Agreement) to be entered into among the
Company, as borrower, the Initial Guarantors party thereto, Agent, the financial
institutions from time to time party thereto (the “Lenders”), and BB&T Capital
Markets, as sole lead arranger, further certifies to Agent as follows:
          Articles of Incorporation of Company. The Company’s Articles of
Incorporation, together with all amendments thereto, attached as Exhibit A, is a
true, correct and complete copy of the Company’s Articles of Incorporation as
they may have been amended, and such Articles of Incorporation are in full force
and effect as of the date hereof.
          Amended and Restated Bylaws of Company. The Company’s      Bylaws,
together with all amendments thereto, attached as Exhibit B, is a true, correct
and complete copy of the Company’s      Bylaws as they may have been amended,
and such Bylaws are in full force and effect as of the date hereof.
          Recitals and Resolutions. The recitals and resolutions attached as
Exhibit C have been duly adopted by the Company’s Board of Directors, have not
been amended or repealed, and are in full force and effect.
[Remainder of page intentionally left blank.]
Incumbency. The following individuals are duly elected, qualified, and acting
officers of the Company in the offices set out beside their names and have been
duly authorized to execute the Credit Agreement, the Security Agreement, and all
other documents or instruments to be executed and delivered to Agent in
connection therewith. The signatures beside their names are their true
signatures.

          Name   Title   Specimen Signature
 
       

          EXECUTED as of date set forth above.

         
 
  By:    
 
       
 
         , Secretary

          The undersigned      President of the Company hereby certifies that
     is the duly elected and qualified Secretary of the Company, is authorized
to deliver this certificate on behalf of the Company, and that the signature
affixed above is his genuine signature.
          EXECUTED as of date set forth above.

         
 
  By:    
 
       
 
         ,                 President

EXHIBIT H
FORM OF SECURITY AGREEMENT
          THIS SECURITY AGREEMENT, dated as of the      day of     , 20     (the
“Agreement”), is made among ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a
Delaware limited liability company (the “Grantor”), and BRANCH BANKING AND TRUST
COMPANY (“BB&T”), acting as agent (in such capacity, the “Administrative Agent”)
for itself, the Lenders and the other Secured Parties as defined herein.

 



--------------------------------------------------------------------------------



 



W I T N E S S E T H
:
RECITALS:
     WHEREAS, the Administrative Agent and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to the Borrower (as
defined in the Credit Agreement) pursuant to the terms of that certain Credit
Agreement of even date herewith (as amended, restated, or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the
Administrative Agent and the Lenders signatory thereto;
     WHEREAS, the Borrower may from time to time enter into or guarantee one or
more Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);
     WHEREAS, each of the Guarantors (as defined in the Credit Agreement) has
agreed to guarantee, among other things, all the obligations of the Borrower
under the Credit Agreement and the other Loan Documents;
     WHEREAS, the obligations of the Administrative Agent and the Lenders to
extend credit under the Credit Agreement and the other Loan Documents are
conditioned upon, among other things, the execution and delivery by the Grantor
of a security agreement in the form hereof to secure (a) the due and punctual
payment by the Borrower of: (i) the principal of and interest on the Notes
(including without limitation, any and all Revolver Advances and Swing
Advances), when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and any renewals, modifications or
extensions thereof, in whole or in part; (ii) each payment required to be made
by the Borrower under this Agreement and the Letter of Credit Application
Agreements, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any
and all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of the Borrower and
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part (all the foregoing indebtedness, liabilities and obligations being
collectively called the “Obligations”).
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Grantor and the Administrative Agent, the parties agree as
follows:
     1. Definitions. As herein used, the following terms shall have the
following meanings:
          (a) “Account Debtor” means any Person who is or may become obligated
to the Grantor under, with respect to or on account of an Account.
          (b) “Account” means any and all accounts (as that term is defined in
the U.C.C.) of the Grantor and includes, without limitation, all obligations of
every kind at any time owing to the Grantor, all contract rights, health care
insurance receivables and any and all rights of the Grantor to payment for goods
sold or leased or for services rendered whether due or to become due, whether or
not earned by performance and whether now existing or arising in the future,
including, without limitation, Accounts from Affiliates of the Grantor.

 



--------------------------------------------------------------------------------



 



          (c) “Accounts Receivable Collateral” shall mean all obligations of
every kind at any time owing to the Grantor howsoever evidenced or incurred,
whether or not earned by performance, including, without limitation, all
accounts, instruments, notes, drafts, acceptances, leases, open accounts,
contract rights, chattel paper (whether tangible or electronic) and general
intangibles, all returned or repossessed goods and all books, records, computer
tapes, programs and ledger books arising therefrom or relating thereto, whether
now owned or hereafter acquired or arising and all proceeds of the foregoing.
          (d) “Chattel Paper” means any and all chattel paper (as that term is
defined in the U.C.C.), whether tangible or electronic, of the Grantor.
          (e) “Collateral” means (i) all Accounts, General Intangibles,
Documents, Chattel Paper and Instruments now existing or hereafter arising of
the Grantor; (ii) all guarantees of each Grantor’s existing and future Accounts,
General Intangibles, Chattel Paper and Instruments and all other security held
by the Grantor for the payment and satisfaction thereof; (iii) all Inventory now
owned or hereafter acquired by the Grantor; (iv) all Equipment now owned or
hereafter acquired of the Grantor; (v) all Intercompany Claims now existing or
hereafter arising; (vi) any and all now owned or hereafter acquired or arising
Deposit Accounts, Investment Property, Letter of Credit Rights, Goods (as that
term is defined in the U.C.C.) and Supporting Obligations; (vii) all books and
records of the Grantor (including, without limitation, computer records, tapes,
discs and programs and all other media, written, electric, magnetic or
otherwise, containing such records) which relate to the Grantor’s Inventory,
Equipment, Accounts, Deposit Accounts, Investment Property, Letter of Credit
Rights, Goods, Supporting Obligations, General Intangibles, Chattel Paper and
Instruments or guarantees thereof; (viii) all insurance on all of the foregoing
and the proceeds of that insurance; and (ix) all cash and noncash proceeds and
products of all of the foregoing and the proceeds and products of other proceeds
and products.
          (f) “Collateral Locations” shall have the meaning assigned in
Section 6 hereof.
          (g) “Credit Documents” means the Credit Agreement, the Notes, the
Collateral Documents and all other Loan Documents.
          (h) “Deposit Account” means all deposit accounts (as that term is
defined in the U.C.C.) of the Grantor, including without limitation, any and all
moneys, sums and amounts now or hereafter on deposit with any Secured Party or
otherwise to the credit of or belonging to the Grantor.
          (i) “Documents” means any and all documents (as that term is defined
in the U.C.C.) of the Grantor.
          (j) “Equipment” means any and all equipment (as that term is defined
in the U.C.C.) of the Grantor and shall include, without limitation, all
equipment, machinery, appliances, tools, motor vehicles, furniture, furnishings,
floor samples, office equipment and supplies, and tangible personal property,
whether or not the same are or may become fixtures, used or bought for use
primarily in the business of the Grantor or leased by the Grantor to or from
others, of every nature, presently existing or hereafter acquired or created,
wherever located, additions, accessories and improvements thereto and
substitutions therefor and all parts which may be attached to or which are
necessary for the operation and use of such personal property or fixtures,
whether or not the same shall be deemed to be affixed to real property, all
manufacturer’s warranties therefor, all parts and tools therefor, and all rights
under or arising out of present or future contracts relating to the foregoing.
All equipment is and shall remain personal property irrespective of its use or
manner of attachment to real property.
          (k) “Event of Default” shall have the meaning assigned to it in
Section 7 hereof.
          (l) “Executive Office” shall have the meaning assigned to it in
Section 6 hereof.
          (m) “General Intangibles” means all general intangibles (as that term
is defined in the U.C.C.) of the Grantor (including, without limitation, all
payment intangibles (as that term is defined in the U.C.C.) and software,
company records (paper and electronic), correspondence, credit files, records
and other documents, computer programs, computer software, computer tapes and
cards and other paper and documents in the possession or control of the Grantor
or in the possession or control of any affiliate or computer service bureau, and
all contract rights (including, without limitation, rights under any Hedging
Transaction), claims, chooses in action, bank balances, judgments, rights as
lessee under any and all leases of personal property, rights and/or claims to
tax refunds and other claims and rights to monies or property, warranties,
patents, patent applications, trademarks, trade names, trade secrets, formulas,
licensing agreements, royalty

 



--------------------------------------------------------------------------------



 



payments, copyrights, service names, customer lists, service marks, logos,
goodwill, intellectual property and deposit accounts, and all other general
intangibles of every kind, type or description).
          (n) “Instruments” means all instruments (as that term is defined in
the U.C.C.) of the Grantor, including without limitation, checks, notes,
certificated certificates of deposit, investment securities, negotiable
instruments and writings evidencing a right to the payment of money of a type
transferred in the ordinary course of business by delivery with any necessary
instrument or assignment.
          (o) “Intercompany Claims” shall mean any and all rights of the Grantor
in respect of loans, advances or other claims owed to the Grantor by the
Guarantors or any Subsidiary of Borrower or any Guarantor.
          (p) “Inventory” means any and all inventory (as that term is defined
in the U.C.C.) of the Grantor and shall include, without limitation, tangible
personal property held for sale or lease or to be furnished under contracts of
service, tangible personal property which the Grantor has so leased or
furnished, and raw materials, work in process and materials used, produced or
consumed in the Grantor’s business, and shall include tangible personal property
returned to any the Grantor by a purchaser or lessor thereof following the sale
or lease thereof by the Grantor.
          (q) “Inventory Collateral” shall mean all inventory of the Grantor, or
in which the Grantor has rights, whether now owned or hereafter acquired,
wherever located, including, without limitation, all goods of the Grantor held
for sale or lease or furnished or to be furnished under contracts of service,
all goods held for display or demonstration, goods on lease or consignment,
returned and repossessed goods, all raw materials, work-in-process, finished
goods and supplies used or consumed in the business of Grantor, together with
all documents, documents of title, dock warrants, dock receipts, warehouse
receipts, bills of lading or orders for the delivery of all, or any portion, of
the foregoing.
          (r) “Investment Property” means any and all investment property (as
that term is defined in the U.C.C.) of the Grantor, including without
limitation, any and all securities, whether certificated or uncertificated,
security entitlements, securities accounts, commodity contracts and commodity
accounts.
          (s) “Letter of Credit Rights” means any and all letter of credit
rights (as that term is defined in the U.C.C.).
          (t) “Obligations” has the meaning set forth in the Recitals.
          (u) “Permitted Liens” shall have the meaning given such term in
Section 6(b) hereof.
          (v) “Person” means an individual, a corporation, a limited liability
company, a government or governmental subdivision or agency or instrumentality,
a business trust, an estate, a trust, a partnership, a cooperative, an
association, two or more Persons having a joint or common interest or any other
legal or commercial entity.
          (w) “Proceeds” means any and all proceeds (as that term is defined in
the U.C.C.), including without limitation, whatever is received when Collateral
is sold, exchanged, collected or otherwise disposed of.
          (x) “Secured Parties” means collectively (1) the Administrative Agent
in its capacity as such under the Credit Agreement, the Collateral Documents and
the other Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their
capacity as such under the Hedging Agreements; (4) any of the Lender’s
respective Affiliates as a provider of Bank Products or Cash Management
Services; and (5) the successors and assigns of the foregoing.
          (y) “Supporting Obligations” means any and all supporting obligations
(as that term is defined in the U.C.C.).
          (z) “U.C.C.” means the Uniform Commercial Code as in effect in the
State of North Carolina.
          Terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. The rules of interpretation
specified in Section 9.15 of the Credit Agreement shall be applicable to this
Agreement.
     2. Security Interest. In consideration of and in order to secure the
fulfillment, satisfaction, payment and performance of all of the Obligations,
the Grantor hereby assigns, pledges, hypothecates and sets over to the
Administrative Agent, its successors and its assigns, for the benefit of the
Secured Parties, and grants to the Administrative Agent, its successors

 



--------------------------------------------------------------------------------



 



and its assigns, for the benefit of the Secured Parties, a security interest in
all of the Collateral.
     3. Care of Collateral. The Grantor has the risk of loss of the Collateral.
The Administrative Agent shall have no duty of care with respect to the
Collateral, except that the Administrative Agent shall exercise reasonable care
with respect to Collateral in its custody, but shall be deemed to have exercised
reasonable care if such property is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, or if the
Administrative Agent takes such action with respect to the Collateral as the
Grantor shall request in writing but no failure to comply with any such request
nor any omission to do any such act requested by the Grantor shall be deemed a
failure to exercise reasonable care, nor shall the Administrative Agent’s
failure to take steps to collect any income accruing on the Collateral or to
preserve rights against any parties or property be deemed a failure to have
exercised reasonable care with respect to Collateral in its custody. The rights
and security interest herein provided are granted as security only and shall not
subject the Administrative Agent or any Secured Party to, or in any way alter or
modify, any obligation or liability of the Grantor with respect to or arising
out of any of the Collateral.
     4. Set-Off. In addition to the rights and security interest elsewhere
herein set forth, the Administrative Agent may, at its option at any time(s)
after the occurrence of an Event of Default and during the continuation thereof,
and with or without notice to the Grantor, appropriate and apply to the payment
or reduction, either in whole or in part, of the amount owing on any one or more
of the Obligations, whether or not then due, any and all moneys now or hereafter
on deposit in a Deposit Account maintained with the Administrative Agent or
otherwise to the credit of or belonging to the Grantor in such deposit account,
it being understood and agreed that the Administrative Agent shall not be
obligated to assert or enforce any rights or security interest hereunder or to
take any action in reference thereto, and that the Administrative Agent may in
its discretion at any time(s) relinquish its rights as to particular Collateral
hereunder without thereby affecting or invalidating the Administrative Agent’s
rights hereunder as to all or any other Collateral hereinbefore referred to.
     5. Collection of Accounts.
          (a) Upon occurrence of an Event of Default and during the continuation
thereof, the Administrative Agent shall have the right at any time, acting if it
so chooses in the name of any or all of the Grantor, to collect the Accounts, to
sell, assign, compromise, discharge or extend the time for payment of any
Account, to institute legal action for the collection of any Account, and to do
all acts and things necessary or incidental thereto and the Grantor hereby
ratify all such acts. The Administrative Agent may at any time after the
occurrence of such Event of Default and during the continuation thereof and
without notice to the Grantor, notify any Account Debtor or guarantor thereof
that the Account owed by such Account Debtor has been assigned to the
Administrative Agent and is to be paid directly to the Administrative Agent. At
the Administrative Agent’s request following the occurrence of an Event of
Default and during the continuation thereof the Grantor will so notify Account
Debtors and shall indicate on all billings to Account Debtors that payments
thereon are to be made to the Administrative Agent. In the event Account Debtors
are so notified, the Grantor shall not compromise, discharge, extend the time
for payment or otherwise grant any indulgence or allowance with respect to any
Account without the prior written consent of the Administrative Agent.
          (b) The Grantor irrevocably designates and appoints the Administrative
Agent its true and lawful attorney either in the name of the Administrative
Agent or in the name of the Grantor, effective after the occurrence of an Event
of Default and during the continuation thereof to ask for, demand, sue for,
collect, compromise, compound, receive, receipt for and give acquittances for
any and all sums owing or which may become due upon any items of the Inventory
Collateral or the Accounts Receivable Collateral and, in connection therewith,
to take any and all actions as the Administrative Agent may deem necessary or
desirable in order to realize upon the Inventory Collateral and the Accounts
Receivable Collateral, including, without limitation, power to endorse in the
name of the Grantor, any checks, drafts, notes or other instruments received in
payment of or on account of the Inventory Collateral or the Accounts Receivable
Collateral, but the Administrative Agent shall not be under any duty to exercise
any such authority or power or in any way be responsible for the collection of
the Inventory Collateral or the Accounts Receivable Collateral.
          (c) The rights set forth in this Section 5 are supplementary and in
addition to (and not in limitation of) the rights granted to the Administrative
Agent and/or the Secured Parties in the Credit Documents.
     6. Representations, Warranties and Covenants as to Collateral.
          The Grantor represents, warrants and covenants to and for the benefit
of the Administrative Agent and the

 



--------------------------------------------------------------------------------



 



Secured Parties that:
          (a) Sale of Collateral. Upon the sale, exchange or other disposition
of the Inventory Collateral, the security interest and lien created and provided
for herein, without break in continuity and without further formality or act,
shall continue in and attach to any proceeds thereof, including, without
limitation, accounts, chattel paper, contract rights, shipping documents,
documents of title, bills of lading, warehouse receipts, dock warrants, dock
receipts and cash or non-cash proceeds, and in the event of any unauthorized
sale, shall continue in the Inventory Collateral itself.
          (b) Good Title; No Existing Encumbrances. The Grantor owns the
Collateral free and clear of any prior Lien other than Liens permitted by
Section 5.13 of the Credit Agreement (referred to herein as the “Permitted
Liens”), and no financing statements or other evidences of the grant of a
security interest respecting the Collateral exist on the public records other
than with respect to Permitted Liens.
          (c) Right to Grant Security Interest; No Further Encumbrances. The
Grantor has the right to grant a security interest in the Collateral. Except as
permitted by the Credit Agreement, the Grantor will pay all taxes and other
charges against the Collateral (including, without limitation, property, use and
sales taxes), and the Grantor will not use the Collateral illegally or allow the
Collateral to be encumbered except for Permitted Liens.
          (d) Location of Collateral. The Grantor hereby represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof, the
Collateral is situated only at the collateral locations listed in Schedule I
hereto (the “Collateral Locations”), and the Grantor covenants with the
Administrative Agent not to locate the Collateral at any location other than a
Collateral Location without at least thirty (30) days prior written notice to
the Administrative Agent. The executive office of the Grantor set forth on
Schedule I hereto (the “Executive Office”) is the Grantor’s chief executive
office (if the Grantor has more than one place of business) or place of business
(if the Grantor has one place of business). In addition, to the extent the
Grantor should warehouse any of the Inventory Collateral, the Grantor
acknowledges and agrees that such warehousing may be conducted only by
warehousemen who shall issue non-negotiable warehouse receipts in the
Administrative Agent’s name to evidence any such warehousing of goods
constituting Inventory Collateral. If the Grantor consigns any of the Inventory
Collateral, it will comply with the Uniform Commercial Code of any state where
such Inventory Collateral is located with respect thereto, and shall file, cause
the filing and hereby authorizes the Administrative Agent to file in the
appropriate public office or offices UCC-1 financing statements showing the
Grantor as consignor and the Administrative Agent as assignee of consignor, and
will furnish copies thereof to the Administrative Agent. If any of the Inventory
Collateral or Equipment Collateral or any records concerning the Collateral are
at any time to be located on premises leased by the Grantor or on premises owned
by the Grantor subject to a mortgage or other lien, the Grantor shall so notify
the Administrative Agent and shall if reasonably requested by the Administrative
Agent obtain and deliver or cause to be delivered to the Administrative Agent,
an agreement, in form and substance satisfactory to the Administrative Agent,
waiving the landlord’s or mortgagee’s or lienholder’s right to enforce any claim
against the Grantor for monies due under the landlord’s lien, mortgage or other
lien by levy or distraint or other similar proceedings against the Inventory
Collateral or Equipment Collateral or records concerning the Collateral and
assuring the Administrative Agent’s ability to have access to the Inventory
Collateral or Equipment Collateral and records concerning the Collateral in
order to exercise its right hereunder to take possession thereof.
          (e) Collateral Status. The Grantor will promptly notify the
Administrative Agent if there is any adverse change in the status of the
Collateral that would reasonably be expected to have a Material Adverse Effect.
          (f) Delivery of Certain Collateral. Upon the reasonable request of the
Administrative Agent, the Grantor shall deliver all agreements, letters of
credit, promissory notes, instruments, certificates of deposit, chattel paper or
anything else, the physical possession of which is necessary in order for the
Administrative Agent, on behalf of the Secured Parties, to perfect or preserve
the priority of its security interest therein. Upon the request of the
Administrative Agent, if at any time any Collateral is evidenced by any
promissory note or other instrument, the Grantor shall promptly notify the
Administrative Agent and deliver such promissory note or other instrument to the
Administrative Agent.
          (g) Records Respecting Collateral. The Grantor shall keep complete and
accurate books and records and make all necessary entries thereon to reflect the
transactions and facts giving rise to the Collateral and payments, credits and
adjustments applicable thereto, all in accordance with GAAP. All books and
records of the Grantor with respect to the Collateral will be accessible from
the Executive Office (as it may be changed pursuant to Section 6(e)).
          (h) Further Assurances. The Grantor shall duly execute and/or deliver
(or cause to be duly executed and/or

 



--------------------------------------------------------------------------------



 



delivered) to the Administrative Agent and Secured Parties any instrument,
invoice, document, document of title, dock warrant, dock receipt, warehouse
receipt, bill of lading, order, financing statement, assignment, waiver, consent
or other writing reasonably requested by the Administrative Agent which may be
reasonably necessary to the Administrative Agent to carry out the terms of this
Agreement and any of the other Loan Documents and to perfect its security
interest in and facilitate the collection of the Collateral, the proceeds
thereof, and any other property at any time constituting security to the Secured
Parties. The Grantor shall perform or cause to be performed such acts as the
Administrative Agent or any Secured Party may reasonably request to establish
and maintain for the Administrative Agent and the Secured Parties a valid and
perfected security interest in and security title to the Collateral, free and
clear of any Liens other than Permitted Liens.
          (i) Maintenance of Insurance. In addition to and cumulative with any
other requirements herein imposed on the Grantor with respect to insurance, the
Grantor shall maintain, or cause to be maintained, insurance with insurance
companies reasonably satisfactory to the Administrative Agent on the Grantor’s
respective properties and assets, in such amounts satisfactory to the
Administrative Agent, but in any event to include public liability, worker’s
compensation (if applicable), malicious mischief, errors and omissions, loss,
damage, flood (if and as reasonably obtainable), windstorm, fire, theft, and
extended coverage, which such insurance shall not be cancellable or altered (or
the coverage thereunder reduced or restricted) by the insurer of the Grantor,
unless with at least thirty (30) days advance written notice to the
Administrative Agent thereof. The Grantor shall deliver to the Administrative
Agent, at such times as the Administrative Agent may request, a detailed list of
such insurance then in effect stating the names of the insurance companies, the
amounts and rates of insurance, the date of expiration thereof, the properties
and risks covered thereby and the insured with respect thereto. The Grantor will
pay all premiums on the insurance referred to herein as and when they become due
and shall do all things necessary to maintain the insurance in effect. Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may act as the Grantor’s agent in adjusting or compromising
any loss under any such insurance policy and in collecting and receiving the
proceeds from any such policy. In the event of any loss under any such policy of
insurance, the insurer named therein is hereby authorized and directed by the
Grantor to make payment for such loss to the Administrative Agent, for the
benefit of the Secured Parties, as their interests may appear, rather than to
the Grantor and the Administrative Agent jointly. If the Grantor shall default
in its obligation hereunder to insure the Collateral in a manner satisfactory to
the Administrative Agent, then the Administrative Agent shall have the right
(but not the obligation), after reasonable notice to the Grantor, to procure
such insurance and to charge the costs of same to the Grantor, which costs shall
be added to and become a part of the unpaid principal amount of the Obligations
and shall be secured by the Collateral. Upon the occurrence and during the
continuation of an Event of Default, the proceeds of all such insurance, if any
loss should occur, shall be applied or used in the manner provided in the Credit
Agreement. The Grantor hereby appoints (which appointment constitutes a power
coupled with an interest and is irrevocable as long as any of the Obligations
remain outstanding) Administrative Agent as its lawful attorney-in-fact,
effective after the occurrence of an Event of Default and during the
continuation thereof, with full authority to make, adjust, settle claims under
and/or cancel such insurance and to endorse the applicable Grantor’s name on any
instruments or drafts issued by or upon any insurance companies.
          (j) Change of Chief Executive Office. The Grantor hereby understands
and agrees that if, at any time hereafter, the Grantor elects to move its
Executive Office, or if the Grantor elects to change its name, identity, state
of incorporation or organization, or its structure to other than as existing on
the date hereof, the Grantor will notify the Administrative Agent in writing at
least 30 days prior thereto.
          (k) Name and Jurisdiction of Organization. The exact legal name of the
Grantor and the state of incorporation or organization for each Grantor is as
set forth below:
          St. Joe Timberland Company of Delaware, L.L.C. Delaware
          (l) Control Agreements. If requested by Administrative Agent, the
Grantor will obtain and deliver or cause to be delivered to the Administrative
Agent, a control agreement in form and substance satisfactory to Administrative
Agent with respect to the Collateral with respect to: (i) Deposit Accounts (for
deposit accounts at other financial institutions); (ii) Investment Property (for
securities accounts, mutual funds and other uncertificated securities);
(iii) Letter-of-credit rights; and/or (iv) Electronic chattel paper.
          (m) Marking of Chattel Paper. If requested by the Administrative
Agent, the Grantor will not create any Chattel Paper without placing a legend on
the Chattel Paper reasonably acceptable to the Administrative Agent indicating
that the Administrative Agent has a security interest in the Chattel Paper.

 



--------------------------------------------------------------------------------



 



          (n) Purchase Money Security Interests. To the extent the Obligations
are used to purchase Collateral, Grantor’s repayment of the Loan shall apply on
a “first-in-first-out” basis so that the portion of the Obligations used to
purchase a particular item of Collateral shall be paid in the chronological
order the Grantor purchased the Collateral.
          (o) Business Purpose. None of the Obligations is a Consumer
Transaction, as defined in the U.C.C. and none of the Collateral has been or
will be purchased or held primarily for personal, family or household purposes.
     7. Events of Default. The happening of any one or more of the following
events shall constitute an Event of Default hereunder: (a) the nonpayment when
due of any of the Obligations which nonpayment is not fully cured within the
applicable grace period therefor, if any; (b) the failure to perform, observe or
fulfill any covenant or obligation contained in this Agreement and the
continuation of such failure for more than thirty (30) days after the earlier
of: (i) the first day on which any Loan Party has knowledge of such failure; or
(ii) written notice thereof has been given to the Grantor by the Administrative
Agent or (c) the occurrence of an Event of Default (as defined in the Credit
Agreement).
     8. Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have all of the rights and
remedies available at law (including, without limitation, those provided to a
secured party by the U.C.C.), or in equity to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise. In addition
thereto, the Grantor further agrees that (i) in the event that notice is
necessary under applicable law, written notice mailed to the Grantor at its
address as provided herein, ten (10) business days prior to the date of public
sale of any of the Collateral subject to the security interest created herein or
prior to the date after which private sale or any other disposition of said
Collateral will be made shall constitute reasonable notice, but notice given in
any other reasonable manner or at any other time shall be sufficient; (ii) in
the event of sale or other disposition of any such Collateral, the
Administrative Agent may apply the proceeds of any such sale or disposition to
the satisfaction of the Administrative Agent’s reasonable attorneys’ fees, legal
expenses, and other costs and expenses incurred in connection with the
Administrative Agent’s taking, retaking, holding, preparing for sale, and
selling of the Collateral; (iii) without precluding any other methods of sale,
the sale of Collateral shall have been made in a commercially reasonable manner
if conducted in conformity with reasonable commercial practices of banks
disposing of similar property but in any event the Administrative Agent may sell
on such terms as the Administrative Agent may choose, without assuming any
credit risk and without any obligation to advertise or give notice of any kind;
(iv) the Administrative Agent may require the Grantor to assemble the
Collateral, taking all necessary or appropriate action to preserve and keep it
in good condition, and make such available to the Administrative Agent at a
place and time convenient to both parties, all at the expense of the Grantor;
(v) the Administrative Agent has no obligation to repair, clean-up or otherwise
prepare the Collateral for sale; and (vi) the Administrative Agent may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. Furthermore,
in any such event, to the extent permitted under applicable law, full power and
authority are hereby given the Administrative Agent to sell, assign, and deliver
the whole of the Collateral or any part(s) thereof, at any time(s) at any
broker’s board, or at public or private sale, at the Administrative Agent’s
option, and no delay on the Administrative Agent’s part in exercising any power
of sale or any other rights or options hereunder, and no notice or demand, which
may be given to or made upon any or all of the Grantor by the Administrative
Agent or any Secured Party with respect to any power of sale or other right or
option hereunder, shall constitute a waiver thereof, or limit or impair the
Administrative Agent’s right to take any action or to exercise any power of sale
or any other rights hereunder, without notice or demand, or prejudice the
Administrative Agent’s rights as against the Grantor in any respect. The Grantor
hereby waives and releases to the fullest extent permitted by law any right or
equity of redemption with respect to the Collateral, whether before or after
sale hereunder, and all rights, if any, of marshaling the Collateral and any
other security for the Obligations or otherwise. At any such sale, unless
prohibited by applicable law, the Administrative Agent may bid for and purchase
all or any part of the Collateral so sold free from any such right or equity of
redemption. If Administrative Agent sells any of the Collateral upon credit, the
Grantor will be credited only with payments actually made by the purchaser,
received by the Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with the proceeds of the sale as and when received, less expenses. In the event
the Administrative Agent purchases any of the Collateral being sold, the
Administrative Agent may pay for the Collateral by crediting some or all of the
Obligations of the Grantor. The Administrative Agent shall not be liable for
failure to collect or realize upon any or all of the Collateral or for any delay
in so doing nor shall the Administrative Agent be under any obligation to take
any action whatsoever with regard thereto. The Administrative Agent has no
obligation to attempt to satisfy the Obligations by collecting them from any
other person liable for them and the Administrative Agent may release, modify or
waive any collateral provided by any other Person to secure any of the
Obligations, all without affecting the Administrative Agent’s rights against the
Grantor. The Grantor waives any right it may have to require the Administrative
Agent to pursue any

 



--------------------------------------------------------------------------------



 



third Person for any of the Obligations. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral and may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.
     9. Continuing Security Interest. Any and all of the Administrative Agent’s
rights with respect to the security interests hereunder shall continue
unimpaired, and the Grantor shall be and remain obligated in accordance with the
terms hereof, notwithstanding the release or substitution of any Collateral at
any time or of any rights or interests therein, or any delay, extension of time,
renewal, compromise or other indulgence granted by the Administrative Agent or
any Secured Party in reference to any of the Obligations, or any promissory
note, draft, bill of exchange or other instrument or Credit Document given in
connection therewith, the Grantor hereby waiving all notice of any such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consenting to be bound thereby as fully and effectually as if the Grantor
had expressly agreed thereto in advance.
     10. No Waiver. No delay on the Administrative Agent’s part in exercising
any power of sale, option or other right hereunder, and no notice or demand
which may be given to or made upon the Grantor by the Administrative Agent,
shall constitute a waiver thereof, or limit or impair the Administrative Agent’s
right to take any action or to exercise any other power of sale, option or any
other right hereunder, without notice or demand, or prejudice the Administrative
Agent’s rights as against the Grantor in any respect.
     11. Financing Statements. The Grantor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto that contain the information required by
the U.C.C. of each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether the Grantor is an organization,
the type of organization and any organizational identification number issued to
the Grantor, and (ii) a description of collateral that describes such property
in any other manner as the Administrative Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. The Grantor agrees to provide such information
to the Administrative Agent promptly upon request. The Grantor agrees to
reimburse the Administrative Agent for the expense of any such filings in any
location deemed necessary and appropriate by the Administrative Agent. To the
extent lawful, the Grantor hereby appoints the Administrative Agent as its
attorney-in-fact (without requiring the Administrative Agent to act as such) to
perform all other acts that the Administrative Agent deems appropriate to
perfect and continue its security interest in, and to protect and preserve, the
Collateral.
     12. Power of Attorney. Effective after the occurrence of an Event of
Default and during the continuation thereof, the Grantor hereby appoints any
officer or agent of the Administrative Agent as the Grantor’s true and lawful
attorney-in-fact with power to endorse the name of the Grantor upon any notes,
checks, drafts, money orders or other instruments of payment or Collateral which
may come into possession of the Administrative Agent; to sign and endorse the
name of the Grantor upon any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against Account Debtors,
assignments, verifications and notices in connection with Accounts; to give
written notice to such office and officials of the United States Postal Service
to affect such change or changes of address so that all mail addressed to any or
the Grantor may be delivered directly to the Administrative Agent (the
Administrative Agent will return all mail not related to the Obligations or the
Collateral); granting unto the Grantor’s said attorney full power to do any and
all things necessary to be done with respect to the above transactions as fully
and effectively as the Grantor might or could do, and hereby ratifying all its
said attorney shall lawfully do or cause to be done by virtue hereof. This power
of attorney shall be irrevocable for the term of this Agreement and all
transactions hereunder.
     13. Remedies, Etc., Cumulative. Each right, power and remedy of the
Administrative Agent provided for in this Agreement or the Credit Documents or
in any of the other instruments or agreements securing the Obligations or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Administrative Agent of any one
or more of the rights, powers or remedies provided for in this Agreement, the
Credit Documents or in any such other instrument or agreement now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Administrative Agent of all such other
rights, powers or remedies, and no failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy shall operate
as a waiver thereof.
     14. Continuing Agreement. This is a continuing agreement and shall remain
in full force and effect until terminated

 



--------------------------------------------------------------------------------



 



by written agreement of the parties and until all of the principal of, premium,
if any, and interest on all of the Obligations have been fully paid. This
Agreement and the liens and security interests created and granted hereunder
shall remain in effect, notwithstanding the fact that at any time or from time
to time there may be no Obligations outstanding, in order to secure all future
Obligations. If this Security Agreement is revoked by operation of law as
against the Grantor, the Grantor will indemnify and save the Administrative
Agent and its successors or assigns, harmless from any loss which may be
suffered or incurred by them in making, giving, granting or extending any loans
or other credit, financing or financial accommodations, or otherwise acting,
hereunder prior to receipt by the Administrative Agent of notice in writing of
such revocation.
     15. Miscellaneous. This Agreement shall be governed by the laws of the
State of North Carolina in all respects, including matters of construction,
validity and performance except to the extent that the remedies provided herein
with respect to any of the collateral are governed by the laws of any
jurisdiction other than North Carolina; section headings herein are for the
convenience of reference only and shall not affect the construction or
interpretation of or alter or modify the provisions of this Agreement; none of
the terms or provisions of this Agreement may be waived, altered, modified,
limited or amended except by an agreement expressly referring hereto and to
which the Administrative Agent consents in writing duly signed for the
Administrative Agent and on the Administrative Agent’s behalf; the rights
granted to the Administrative Agent herein shall be supplementary and in
addition to those granted to the Administrative Agent and/or the Secured Parties
in any Credit Documents; the addresses of the parties for delivery of notices,
requests, demands and other communications hereunder are as set forth in the
Credit Agreement. No reference to “proceeds” in this Agreement authorizes any
sale, transfer, or other disposition of the Collateral by the Grantor.
     16. Duties of Administrative Agent. The Administrative Agent has been
appointed by the Secured Parties pursuant to the Credit Agreement. Its duties to
the Secured Parties, powers to act on behalf of the Secured Parties, and
immunity are set forth solely therein, and shall not be altered by this Security
Agreement. Any amounts realized by the Administrative Agent hereunder shall be
allocated pursuant to Section 6.03 of the Credit Agreement.
[Remainder of page intentionally left blank]
     IN WITNESS WHEREOF, this Security Agreement has been executed as of the day
and year first above written.

                  GRANTOR:    
 
                ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C. (SEAL)    
 
                By:   (SEAL)
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

EXHIBIT I
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity

 



--------------------------------------------------------------------------------



 



as a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:        
2.
  Assignee:        
 
      [and is an Affiliate/Approved Fund of [identify Lender]]
3.
  Borrower(s):        

4. Administrative Agent:    , as the administrative agent under the Credit
Agreement
5. Credit Agreement: The Credit Agreement dated as of September 19, 2008 among
The St. Joe Company, the Initial Guarantors listed on the signature pages
thereof, the Lenders parties thereto and Branch Banking and Trust Company, as
Administrative Agent.
6. Assigned Interest:

                              Aggregate Amount of             Commitment/Loans  
Amount of   Percentage     for all   Commitment/Loans   Assigned of Revolver
Commitment   Lenders3   Assigned1   Commitment/Loans2
 
  $       $           %
 
                       

[7. Trade Date:    ]3
 

1   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   3   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

          Effective Date:     , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
          The terms set forth in this Assignment and Assumption are hereby
agreed to:

     
 
  ASSIGNOR
 
   
 
  [NAME OF ASSIGNOR]
 
   
 
  By:                                         
 
  Title:
 
   
 
  ASSIGNEE
 
   
 
  [NAME OF ASSIGNEE]
 
   
 
  By:                                         
 
  Title:

 



--------------------------------------------------------------------------------



 



     
 
  [Consented to and]1 Accepted:
 
   
 
  BRANCH BANKING AND TRUST COMPANY, as
 
   
 
  Administrative Agent
 
   
 
  By                                         
 
  Title:
 
   
 
  [Consented to:]2
 
   
 
  [NAME OF RELEVANT PARTY]
 
   
 
  By                                         
 
  Title:

 

1   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   2   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF MORTGAGE
Prepared by:
MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING
BY
ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.,
a Delaware limited liability company,
as Mortgagor,
TO
BRANCH BANKING AND TRUST COMPANY,
a North Carolina corporation,
as Administrative Agent,
Dated                     , 20___
This MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is
executed this     day of    , 20    (“Execution Date”), by ST. JOE TIMBERLAND
COMPANY OF DELAWARE, L.L.C., a Delaware limited liability company having a place
of business at 245 Riverside Drive, Suite 500, Jacksonville, Florida 32202, as
mortgagor (the “Mortgagor”), in favor of BRANCH BANKING AND TRUST COMPANY, a
North Carolina corporation having a place of business at 200 West Second Street,
16th Floor, Winston-Salem, North Carolina 27101, as administrative agent for the
benefit of the Secured Parties (as defined below) (together with any successor
beneficiary, the “Beneficiary”).
     All capitalized terms used but not otherwise defined herein shall have the
same meanings ascribed to such terms in the Credit Agreement described below.
RECITALS
     The St. Joe Company, a Florida corporation (“Borrower”), St. Joe Timberland
Company of Delaware, L.L.C., a Delaware limited liability company, as an Initial
Guarantor, the other guarantors party thereto, the various lending institutions
from time to time party thereto (the “Lenders”), Branch Banking and Trust
Company, as the Issuing Bank (the “Issuing Bank”) and Branch Banking and Trust
Company, as Administrative Agent (the “Administrative Agent”) have entered into
a Credit Agreement, dated as of September 19, 2008 providing for a credit
facility of up to $100,000,000.00 for the making of Advances to Borrower as
contemplated in the Credit Agreement (the term “Credit Agreement” as used herein
to mean the Credit Agreement described above in this paragraph, as the same may
be amended, modified, extended, renewed, replaced, restated, supplemented and/or
refinanced from time to time);
     The Borrower may from time to time enter into or guarantee one or more
interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements)(each such agreement or
arrangement, a “Hedging Agreement”) with Branch Banking and Trust Company (in
such capacity, the “Hedge Counterparty”);
     The Mortgagor has agreed to guarantee the Obligations (as defined below)
pursuant to the Credit Agreement, and by this Mortgage has agreed to secure the
obligations of Borrower and Mortgagor under the Credit Agreement and other Loan
Documents, and Mortgagor therefore desires to enter into this Mortgage to
satisfy the conditions in the Credit Agreement and to secure the Obligations
(“Secured Indebtedness”).
     “Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances and Swing Advances), when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole or in part; (ii) each payment required to be made by the Mortgagor
under this Agreement and the Letter of Credit Application Agreements, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon, and obligations, if any, to provide cash collateral and any
renewals, modifications or extensions thereof, in whole or in part; and
(iii) all other monetary obligations of the Borrower to the Secured Parties
under this Agreement and the other Loan Documents to which the Borrower is or is
to be a party and any renewals, modifications or extensions thereof, in whole or
in part; (b) the due and punctual performance of all other obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party, and any renewals, modifications or extensions thereof,
in whole or in part; (c) the due and punctual payment (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including any and
all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay

 



--------------------------------------------------------------------------------



 



under Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities of the Borrower, now existing or hereafter incurred under, arising
out of or in connection with any and all Hedging Agreements and any renewals,
modifications or extensions thereof (including, all obligations, if any, of the
Borrower as guarantor under the Credit Agreement in respect of Hedging
Agreements), and the due and punctual performance and compliance by the
Mortgagor with all of the terms, conditions and agreements contained in any
Hedging Agreement and any renewals, modifications or extensions thereof; (d) the
due and punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Bank Products; (e) the due and punctual payment and performance
of all indebtedness, liabilities and obligations of any one or more of the
Borrower and Guarantors arising out of or relating to any Cash Management
Services; and (f) the due and punctual payment and performance of all
obligations of each of the Guarantors under the Credit Agreement and the other
Loan Documents to which they are or are to be a party and any and all renewals,
modifications or extensions thereof, in whole or in part.
     “Notes” means the promissory notes dated September 19, 2008 made by The St.
Joe Company to the order of the Secured Parties.
     “Secured Parties” means collectively (1) the Administrative Agent in its
capacity as such under the Credit Agreement and the other Loan Documents;
(2) the Lenders, (3) the Hedge Counterparties in their capacity as such under
the Hedging Agreements; (4) any of the Lender’s respective Affiliates as a
provider of Bank Products or Cash Management Services; and (5) the successors
and assigns of the foregoing.
     NOW, THEREFORE, in consideration of the Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
Mortgagor agrees as follows:
ARTICLE I
GRANT OF SECURITY
     Section 1.01. REAL PROPERTY GRANT. Mortgagor hereby irrevocably mortgages,
transfers, grants, conveys, assigns, and warrants to Administrative Agent and
the Secured Parties, their successors and assigns, all of Mortgagor’s present
and future estate, right, title and interest in and to the following which are
collectively referred to as the “Real Property”:
     (a) that certain real property located in the County and State which is
more particularly described in Exhibit A attached to this Mortgage or any
portion of the real property; all easements, rights-of-way, gaps, strips and
gores of land; privileges, licenses, tenements, and appurtenances appertaining
to the real property, and the reversion(s), remainder(s), and claims of
Mortgagor with respect to these items, and the benefits of any existing or
future conditions, covenants and restrictions affecting the real property
(collectively, the “Land”);
     (b) all estate, right, title and interest of the Mortgagor in and to all
development rights or credits, air rights, water, water rights (whether
riparian, appropriative, or otherwise and whether or not appurtenant), water
stock, trees, timber (including, without limitation, standing timber which is to
be cut and removed under a conveyance or contract for sale, other standing
timber, and timber after it has been cut, all herein collectively referred to as
“Timber”), minerals, and other similar rights, including, without limitation,
as-extracted minerals, oil and gas and other hydrocarbon substances, and all
rights, royalties and profits in connection with such minerals, oil, Timber and
gas and other hydrocarbon substances on or in the Land, including, without
limitation, all contracts with respect to any conveyance or sale thereof
(“Contracts”) (all of the foregoing estate, right, title and interest being
hereinafter collectively called “Timber and Related Rights”); and
          (c) all things now or hereafter affixed to or placed on the Land,
including all buildings, structures and improvements, all fixtures and all
machinery, equipment, partitions, appliances, and other property now or in the
future attached, or installed in the improvements and all replacements, repairs,
additions, or substitutions to these items (collectively, the “Improvements”);
          (d) all present and future income, rents, revenue, profits, proceeds,
accounts receivables and other benefits from the Land and/or Improvements and
all deposits made with respect to the Land and/or Improvements, including, but
not limited to, any security given to utility companies by Mortgagor, any
advance payment of real estate taxes or assessments, or insurance premiums made
by Mortgagor and all claims or demands relating to such deposits and other
security, including claims for refunds of tax payments or assessments, and all
insurance proceeds payable to Mortgagor in connection with the Land and/or
Improvements whether or not such insurance coverage is specifically required
under the terms of this Mortgage (“Insurance Proceeds”) (all of the items set
forth in this paragraph are referred to collectively as “Rents and Profits”);
          (e) all damages, payments and revenue of every kind that Mortgagor may
be entitled to receive, from any person owning or acquiring a right to the oil,
gas or mineral rights and reservations of the Land;
          (f) all proceeds and claims arising on account of any damage to, or
Condemnation (as hereinafter defined) of any part of the Land and/or
Improvements, and all causes of action and recoveries for any diminution in the
value of the Land and/or Improvements;
          (g) all licenses, contracts, management agreements, guaranties,
warranties, franchise agreements, permits, or certificates relating to the
ownership, use, operation or maintenance of the Land and/or Improvements; and

 



--------------------------------------------------------------------------------



 



          (h) all names by which the Land and/or Improvements may be operated or
known, and all rights to carry on business under those names, and all
trademarks, trade names, and goodwill relating to the Land and/or Improvements.
TO HAVE AND TO HOLD all the Real Property unto Administrative Agent and the
Secured Parties, their successors and assigns, forever, subject to the terms,
covenants and conditions of this Mortgage.
     Section 1.02. PERSONAL PROPERTY GRANT. Mortgagor hereby irrevocably
mortgages, transfers, grants, conveys, assigns, and warrants to Administrative
Agent and the Secured Parties, their successors and assigns, and grants to
Administrative Agent and the Secured Parties, their successors and assigns, a
security interest in, Mortgagor’s interest in the following personal property
which is collectively referred to as “Personal Property”:
          (a) any portion of the Real Property which may be personal property,
and all other personal property, whether now existing or acquired in the future
which is attached to, appurtenant to, or used in the construction or operation
of, or in connection with, the Real Property;
          (b) all rights to the use of water, including water rights appurtenant
to the Real Property, pumping plants, ditches for irrigation, all water stock or
other evidence of ownership of any part of the Real Property that is owned by
Mortgagor in common with others and all documents of membership in any owner’s
association or similar group;
          (c) all equipment, machinery, fixtures, goods, accounts, general
intangibles, documents, instruments and chattel paper and all substitutions,
replacements of, and additions to, any of the these items;
          (d) all sales agreements, deposits, escrow agreements, other documents
and agreements entered into with respect to the sale of any part of the Real
Property, and all proceeds of the sale; and
          (e) all proceeds from the voluntary or involuntary disposition or
claim respecting any of the foregoing items (including judgments, condemnation
awards or otherwise).
     All of the Real Property and the Personal Property are collectively
referred to as the “Mortgaged Property”.
     TO HAVE AND TO HOLD all the Mortgaged Property unto Administrative Agent
and the Secured Parties, their successors and assigns, forever, subject to the
terms, covenants and conditions of this Mortgage.
     Section 1.03. MORTGAGE; INCORPORATION OF RECITALS. The recitals set forth
above are true and correct and incorporated herein by this reference as part of
the substantive agreements in this Mortgage. This Mortgage is a mortgage, and is
also a security agreement granting a present and continuing security interest in
the Personal Property and fixtures.
ARTICLE II
MORTGAGOR COVENANTS
     Section 2.01. DUE AUTHORIZATION, EXECUTION, AND DELIVERY.
     (a) Mortgagor represents and warrants that it is duly organized, validly
existing and is in good standing under the laws of the state of its formation
and in the State of Florida, that, to the best of its knowledge, it has all
necessary licenses, authorizations, registrations, permits and/or approvals to
own its properties and to carry on its business as presently conducted.
     (b) Mortgagor represents and warrants that the execution, delivery and
performance of this Mortgage will not result in Mortgagor’s being in default
under any provision of its organizational documents or of any mortgages, deeds
of trust, lease, credit or other agreement to which it is a party or which
affects it or the Mortgaged Property.
     (c) Mortgagor represents and warrants that this Mortgage has been duly
authorized, executed and delivered by Mortgagor and constitutes a valid and
binding obligation of Mortgagor which is enforceable in accordance with their
terms.
     Section 2.02. WARRANTY OF TITLE.

 



--------------------------------------------------------------------------------



 



          (a) Mortgagor warrants that it holds marketable and indefeasible fee
simple absolute title to the Land (to the extent they constitute interests in
real property), and that it has the right and is lawfully authorized to sell,
convey or encumber the Mortgaged Property subject only to Permitted Encumbrances
(as defined in the Credit Agreement). The Mortgaged Property is free from all
due and unpaid taxes, assessments and mechanics’ and materialmen’s liens.
          (b) Mortgagor further covenants to warrant and forever defend
Administrative Agent and the Secured Parties from and against all persons
claiming any interest in the Mortgaged Property.
     Section 2.03. TAXES, LIENS AND OTHER CHARGES.
     Mortgagor shall pay all real estate and other taxes and assessments which
may be payable, assessed, levied, imposed upon or become a lien on or against
any portion of the Mortgaged Property (all of the foregoing items are
collectively referred to as the “Imposition(s)”). The Impositions shall be paid
not later than five (5) days before the dates on which the particular Imposition
would become delinquent and Mortgagor shall produce to Administrative Agent
receipts of the imposing authority, or other evidence reasonably satisfactory to
Administrative Agent, evidencing the payment of the Imposition in full. If
Mortgagor elects by appropriate legal action to contest in the routine, normal
course of its business operations any Imposition, and such contest is conducted
in accordance with the requirements of local laws and regulations, Mortgagor
shall not be required to deposit any cash with Administrative Agent, however, if
any such contest is not undertaken in accordance with the foregoing, Mortgagor
shall, upon Administrative Agent’s request, deposit with Administrative Agent
cash as a reserve in an interest bearing account in an amount which
Administrative Agent determines is sufficient to pay the Imposition plus all
fines, interest, penalties and costs which may become due pending the
determination of the contest (or in lieu of cash, Mortgagor may deposit with
Administrative Agent a letter of credit in form and substance satisfactory to
Administrative Agent). If Mortgagor deposits this sum with Administrative Agent,
Mortgagor shall not be required to pay the Imposition provided that the contest
operates to prevent enforcement or collection of the Imposition, or the sale or
forfeiture of, the Mortgaged Property, and is prosecuted with due diligence and
continuity. Upon termination of any proceeding or contest, Mortgagor shall pay
the amount of the Imposition as finally determined in the proceeding or contest.
Provided that there is not then an Event of Default (as defined herein), the
monies which have been deposited with Administrative Agent pursuant to this
Section shall be applied toward such payment and the excess, if any, shall be
returned to Mortgagor.
     Section 2.04. CARE AND USE OF THE PROPERTY.
          (a) Mortgagor represents and warrants to Administrative Agent and the
Secured Parties as follows:
               (i) Mortgagor has not received any written notice of violation in
connection with, and to the best of Mortgagor’s knowledge, Mortgagor has
complied in all material respects with all requirements of, all instruments and
agreements affecting the Mortgaged Property, whether or not of record, including
without limitation all covenants and agreements by and between Mortgagor and any
governmental or regulatory agency pertaining to the development, use or
operation of the Mortgaged Property. Mortgagor, at its sole cost and expense,
shall keep the Mortgaged Property in good order, condition, and repair.
               (ii) Mortgagor shall abstain from, and not permit, the commission
of waste to the Mortgaged Property.
          (b) Administrative Agent and the Secured Parties shall have the right
to enter the Mortgaged Property in order to ascertain Mortgagor’s compliance
with the Loan Documents, to examine the condition of the Mortgaged Property, to
perform an appraisal, and to undertake surveying or engineering work. Mortgagor
shall cooperate with Administrative Agent and the Secured Parties performing
these inspections.
     Section 2.05. COLLATERAL MORTGAGES. Mortgagor covenants and agrees that if
Administrative Agent at any time holds additional security for any obligations
secured by this Mortgage, it may enforce its rights and remedies with respect to
the security, at its option, either before, concurrently or after a sale of the
Mortgaged Property is made pursuant to the terms of this Mortgage.
Administrative Agent may apply the proceeds of the additional security to the
Secured Indebtedness without affecting or waiving any right to any other
security, including the security under this Mortgage, and without waiving any
breach or default of Mortgagor under this Mortgage or any other Loan Document.
     Section 2.06. SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.

 



--------------------------------------------------------------------------------



 



          (a) Mortgagor shall immediately notify Administrative Agent and the
Secured Parties of the commencement, or receipt of written notice, of any and
all actions or proceedings or other material matter or claim having a material
adverse effect on the Mortgaged Property and/or the interest of Administrative
Agent and the Secured Parties under the Loan Documents (collectively,
“Actions”). Mortgagor shall appear in and defend any Actions.
          (b) If in Administrative Agent’s good faith judgment Mortgagor is not
adequately protecting the Mortgaged Property and/or the interest of
Administrative Agent and the Secured Parties under the Loan Documents in
connection with any Actions, (i) Administrative Agent shall have the right,
after written notice, at the reasonable cost and expense of Mortgagor, to
institute and maintain the Actions and take such other reasonable action, as it
may deem appropriate in the good faith exercise of its discretion to preserve or
protect the Mortgaged Property and/or the interest of Administrative Agent and
the Secured Parties under the Loan Documents; and (ii) Administrative Agent
shall have the right, at any time in its good faith judgment, to participate in
any Action (at Mortgagor’s expense) to the extent necessary to preserve or
protect the Mortgaged Property and/or the interest of Administrative Agent and
the Secured Parties under the Loan Documents. Any money paid by Administrative
Agent under this Section shall be reimbursed to Administrative Agent.
     Section 2.07. LIENS AND ENCUMBRANCES. Without the prior written consent of
Administrative Agent, to be exercised in Administrative Agent’s sole and
absolute discretion, Mortgagor shall not create, place or allow to remain any
lien or encumbrance on the Mortgaged Property, including deeds of trust, deeds
to secure debt, mortgages, security interests, conditional sales, mechanic
liens, tax liens or assessment liens regardless of whether or not they are
subordinate to the lien created by this Mortgage (collectively, “Liens and
Encumbrances”) other than Permitted Encumbrances. If any Liens and Encumbrances
other than Permitted Encumbrances are recorded against the Mortgaged Property or
any part of the Mortgaged Property, Mortgagor shall obtain a discharge and
release of record of such Liens and Encumbrances within thirty (30) days after
receipt of notice of their existence; provided, however, that Mortgagor shall
have the right, subject to compliance with the remainder of this paragraph, to
contest by appropriate legal action any Liens and Encumbrances provided that
such contest is conducted in accordance with the requirements of local laws and
regulations, and Mortgagor shall, upon Administrative Agent’s request, deposit
with Administrative Agent cash as a reserve in an interest bearing account in an
amount which Administrative Agent determines is sufficient to pay the Liens and
Encumbrances plus all fines, interest, penalties and costs which may become due
pending the determination of the contest (or in lieu of cash, Mortgagor may
deposit with Administrative Agent a letter of credit in form and substance
satisfactory to Administrative Agent). If Mortgagor deposits this sum with
Administrative Agent, Mortgagor shall not be required to pay the Liens and
Encumbrances provided that the contest operates to prevent enforcement or
collection of the Liens and Encumbrances, or the sale or forfeiture of, the
Mortgaged Property, and is prosecuted with due diligence and continuity. Upon
termination of any proceeding or contest, Mortgagor shall pay the amount of the
Liens and Encumbrances as finally determined in the proceeding or contest.
Provided that there is not then an Event of Default (as defined herein), the
monies which have been deposited with Administrative Agent pursuant to this
Section shall be applied toward such payment and the excess, if any, shall be
returned to Mortgagor.
ARTICLE III
INSURANCE
     Section 3.01. REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES.
     (a) During the term of this Mortgage, Mortgagor at its sole cost and
expense must provide insurance policies and certificates of insurance for types
of insurance described below all of which must be satisfactory to Administrative
Agent as to form of policy, amounts, deductibles, sublimits, types of coverage,
exclusions and the companies underwriting these coverages. In no event shall
such policies be terminated or otherwise allowed to lapse. Mortgagor shall be
responsible for its own deductibles. Mortgagor shall also pay for any insurance,
or any increase of policy limits, not described in this Mortgage which Mortgagor
requires for its own protection or for compliance with government statutes.
     Mortgagor shall strictly comply with the insurance requirements set forth
in the Credit Agreement.
     (b) The insurance companies must have a general policy rating of A or
better and a financial class of X or better by A.M. Best Company, Inc. and a
claims paying ability for only the “All risk” carrier of A or better according
to Standard & Poors. This requirement may be met by a layered insurance program
in which at least 90% of the coverage is provided by A.M. Best “A” rated
companies with a financial size of “X” and the balance of the coverage is
provided by carriers with an A.M. Best rating of at least “A-” and a financial
size of “VIII” so long as the primary layer and first excess layer are provided
entirely by A.M. Best “A” rated carriers.

 



--------------------------------------------------------------------------------



 



     (c) Certified copies of the policies, and any endorsements, shall be made
available for inspection by Administrative Agent upon request. If Mortgagor
fails to obtain or maintain insurance policies and coverages as required by this
Section 3.01 (“Required Insurance”) then Administrative Agent shall have the
right but shall not have the obligation immediately to procure any Required
Insurance at Mortgagor’s cost.
     Section 3.02. ASSIGNMENT TO ADMINISTRATIVE AGENT. In the event of the
foreclosure of this Mortgage or other transfer of the title to the Mortgaged
Property in extinguishment of the Secured Indebtedness, all right, title and
interest of Mortgagor in and to any insurance policy, or premiums or payments in
satisfaction of claims or any other rights under these insurance policies and
any other insurance policies covering the Mortgaged Property shall pass to the
transferee of the Mortgaged Property.
ARTICLE IV
REPORTS
     Mortgagor shall furnish in a timely manner to Administrative Agent all
reports regarding the Mortgaged Property required by the Credit Agreement.
ARTICLE V
LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY
     Section 5.01. MORTGAGOR’S REPRESENTATIONS AND WARRANTIES. As of the
Execution Date, Mortgagor represents and warrants to Administrative Agent and
the Secured Parties as follows:
          (a) To the knowledge of Mortgagor, there are no leases or occupancy
agreements affecting the Mortgaged Property except for: (i) that certain Wood
Fiber Supply Agreement between Mortgagor and Jefferson Smurfit Corporation dated
July 1, 2000, and (ii) other agreements as disclosed in the Credit Agreement.
          (b) Mortgagor has not sent or received any written notice of default
under any lease related to the Mortgaged Property.
     Section 5.02. PERFORMANCE OF OBLIGATIONS. Mortgagor shall perform in all
material respects all obligations under any and all leases related to the
Mortgaged Property.
ARTICLE VI
ENVIRONMENTAL HAZARDS
     Section 6.01. REPRESENTATIONS AND WARRANTIES. Mortgagor hereby represents,
warrants, covenants and agrees to and with Administrative Agent and the Secured
Parties that (i) neither Mortgagor nor, to the Mortgagor’s knowledge, any
tenant, subtenant or occupant of the Mortgaged Property, has at any time placed,
suffered or permitted the presence of any Hazardous Materials (as defined in
Section 6.05) at, on, under, within or about the Mortgaged Property (except in
the ordinary course of their business and otherwise in compliance with the
Requirements of Environmental Laws), and (ii) all operations or activities upon
the Mortgaged Property, and any use or occupancy of the Mortgaged Property by
Mortgagor are presently and shall in the future be in compliance with all
Requirements of Environmental Laws (as defined in Section 6.06), (iii) Mortgagor
will use commercially reasonably efforts to assure that any tenant, subtenant or
occupant of the Mortgaged Property shall in the future be in compliance with all
Requirements of Environmental Laws, (iv) all operations or activities upon the
Mortgaged Property are presently and shall in the future be in compliance with
all Requirements of Environmental Laws, (v) Mortgagor does not know of, and has
not received, any written or oral notice from any person or entity (including,
without limitation, a governmental entity) relating to Hazardous Materials or
Remedial Work pertaining thereto, of possible liability of any person or entity
pursuant to any Requirements of Environmental Laws, other environmental
conditions in connection with the Mortgaged Property, or any actual
administrative or judicial proceedings in connection with any of the foregoing,
(vi) Mortgagor shall not knowingly do or allow any tenant or other user of the
Mortgaged Property to do any act that materially increases the dangers to human
health or the environment, poses an unreasonable risk of harm to any person or
entity (whether on or off the Mortgaged Property), is contrary to any
requirement of any insurer, constitutes a public or private nuisance,
constitutes waste, or violates any covenant, condition, agreement or easement
applicable to the Mortgaged Property, and (vii) Mortgagor has truthfully and
fully provided or made available to Administrative Agent, in writing, any and
all information relating to environmental conditions in, on, under or from the
Mortgaged Property that is known to

 



--------------------------------------------------------------------------------



 



Mortgagor and that is contained in Mortgagor’s files and records, including,
without limitation, any reports relating to Hazardous Materials in, on, under or
from the Mortgaged Property and/or to the environmental condition of the
Mortgaged Property.
     Section 6.02. REMEDIAL WORK. In the event any investigation or monitoring
of site conditions or any clean-up, containment, restoration, removal or other
remedial work (collectively, the “Remedial Work”) is required under any
Requirements of Environmental Laws, Mortgagor shall perform or cause to be
performed the Remedial Work in compliance with the applicable law, regulation,
order or agreement. All Remedial Work shall be performed by one or more
contractors, selected by Mortgagor and approved in advance in writing by
Administrative Agent (not to be unreasonably withheld, delayed or conditioned),
and under the supervision of a consulting engineer, selected by Mortgagor and
approved in advance in writing by Administrative Agent (not to be unreasonably
delayed or conditioned). All costs and expenses of Remedial Work shall be paid
by Mortgagor including, without limitation, the charges of the contractor(s)
and/or the consulting engineer, and Administrative Agent’s reasonable attorneys’
fees and costs incurred in connection with monitoring or review of the Remedial
Work. In the event Mortgagor shall fail to timely commence, or cause to be
commenced, or fail to diligently prosecute to completion, the Remedial Work,
Administrative Agent may, but shall not be required to, cause such Remedial Work
to be performed.
     Section 6.03. ENVIRONMENTAL SITE ASSESSMENT. Administrative Agent shall
have the right, at any time during the continuance of an Event of Default and
from time to time if Administrative Agent reasonably believes there is an
adverse environmental condition, to undertake, at the expense of Mortgagor, an
environmental site assessment on the Mortgaged Property, including any testing
that Administrative Agent may determine, in its sole and reasonable discretion,
is necessary or desirable to ascertain the environmental condition of the
Mortgaged Property and the compliance of the Mortgaged Property with
Requirements of Environmental Laws, provided, however, that Mortgagor is not
obligated to pay for subsequent environmental testing or environmental site
assessments unless an independent third party consultant determines they are
reasonably necessary, or Administrative Agent has other reason to believe a
change in the environmental condition of a Mortgaged Property has occurred, or
an Event of Default exists. Mortgagor shall cooperate fully with Administrative
Agent and its consultants performing such assessments and tests.
     Section 6.04. Intentionally Deleted.
     Section 6.05. HAZARDOUS MATERIALS. “Hazardous Materials” shall include
without limitation:
          (a) Those substances included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” or “solid waste” in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980 as
amended, 42 U.S.C. Sections 9601 et seq., the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. Sections 6901 et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Sections 5101 et seq., and in the regulations
promulgated pursuant to said laws;
          (b) Those substances defined as “hazardous substances” or “hazardous
wastes” under any applicable local and/or State of Florida statute and in any
other regulations promulgated pursuant to such laws including, without
limitation, any toxic or hazardous waste, material or substance or oil or
pesticide listed in, covered by, or regulated pursuant to Chapter 403 of the
Florida Statutes, as the same may be amended from time to time, and in the
regulations promulgated pursuant thereto, as the same may be amended from time
to time;
          (c) Those chemicals known to cause cancer or reproductive toxicity, as
published pursuant to any applicable laws;
          (d) Those substances listed in the United States Department of
Transportation Table of Hazardous Materials and Special Provisions (49 CFR
172.101 and amendments thereto) or by the Environmental Protection Agency (or
any successor agency) as hazardous substances (40 CFR Part 302 and amendments
thereto);
          (e) Any material, waste or substance which is (A) petroleum,
(B) asbestos, (C) polychlorinated biphenyls, (D) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
Section 1251 et seq. (33 U.S.C. Section 1321) or listed pursuant to Section 307
of the Clean Water Act (33 U.S.C. Section 1317); (E) a chemical substance or
mixture regulated under the Toxic Substances Control Act of 1976, 15 U.S.C.
Sections 2601 et seq.; (F) flammable explosives; or (G) radioactive materials;
and
          (f) Such other substances, materials and wastes which are or become
regulated as hazardous or toxic under

 



--------------------------------------------------------------------------------



 



applicable local, state or federal law, or the United States government, or
which are classified as hazardous or toxic under federal, state, or local laws
or regulations.
     Section 6.06. REQUIREMENTS OF ENVIRONMENTAL LAWS. “Requirements of
Environmental Laws” means all requirements of environmental, ecological, health,
or industrial hygiene laws or regulations or rules of common law related to the
Mortgaged Property, including, without limitation, all requirements imposed by
any environmental permit, law, rule, order, or regulation of any federal, state,
or local executive, legislative, judicial, regulatory, or administrative agency,
which relate to (i) exposure to Hazardous Materials; (ii) pollution or
protection of the air, surface water, ground water, land; (iii) solid, gaseous,
or liquid waste generation, treatment, storage, disposal, or transportation; or
(iv) regulation of the manufacture, processing, distribution and commerce, use,
or storage of Hazardous Materials.
ARTICLE VII
CONDEMNATION
     Section 7.01. CONDEMNATION.
          (a) If the Mortgaged Property or any part of the Mortgaged Property is
taken by reason of any condemnation or similar eminent domain proceeding, or by
a grant or conveyance in lieu of condemnation or eminent domain (“Condemnation”)
and as a result thereof the Borrower would no longer be in compliance with
Section 5.16(d) of the Credit Agreement, Administrative Agent and the Secured
Parties shall be entitled to all compensation, awards, damages, proceeds and
payments or relief for the Condemnation (“Condemnation Proceeds”). In such
event, at its option, Administrative Agent shall be entitled to commence, appear
in and prosecute in its own name any action or proceeding or upon consultation
with Mortgagor to make any compromise or settlement in connection with such
Condemnation (provided, however, that in no event shall Administrative Agent be
obliged to consult with Mortgagor if an Event of Default has occurred and is
continuing). Upon the occurrence and continuance of an Event of Default, and
with prior notice to Mortgagor, Mortgagor hereby irrevocably constitutes and
appoints Administrative Agent as its attorney-in-fact, which appointment is
coupled with an interest, to commence, appear in and prosecute any action or
proceeding or to make any compromise or settlement in connection with any such
Condemnation.
          (b) Subject to the limitations of Section 7.01(a), Mortgagor assigns
to Administrative Agent all Condemnation Proceeds which Mortgagor is entitled to
receive.
ARTICLE VIII
REPRESENTATIONS OF MORTGAGOR
     Section 8.01. NO ADVERSE CHANGE. Mortgagor represents and warrants that, as
of the Execution Date:
          (a) Mortgagor has delivered to Administrative Agent true and correct
copies of all Mortgagor’s organizational documents.
          (b) Mortgagor is not involved in any bankruptcy, reorganization,
insolvency, dissolution or liquidation proceeding, and to the best knowledge of
Mortgagor, no such proceeding is contemplated or threatened.
          (c) Mortgagor is not involved in any litigation, arbitration, or other
proceeding or governmental investigation pending which if determined adversely
would materially adversely affect the Mortgaged Property.
     Section 8.02. FOREIGN INVESTOR. Neither Mortgagor nor any member of
Mortgagor is, and no legal or beneficial interest in a member of Mortgagor
(other than shareholders of publicly traded entities) is or will be held,
directly or indirectly by, a “foreign person” within the meaning of
Sections 1445 and 7701 of the Internal Revenue Code of 1986, as amended.
     Section 8.03. US PATRIOT ACT. Neither Mortgagor nor any partner, member or
stockholder of Mortgagor is, and no legal or beneficial interest in a partner,
member or stockholder of Mortgagor is or will be held, directly or indirectly by
a person or entity that appears on a list of individuals and/or entities for
which transactions are prohibited by the US Treasury Office of Foreign Assets
Control or any similar list maintained by any other governmental authority, with
respect to which entering into transactions with such person or entity would
violate the US Patriot Act or regulations or any Presidential Executive Order or
any other similar applicable law, ordinance, order, rule or regulation. For the

 



--------------------------------------------------------------------------------



 



avoidance of doubt, the foregoing does not apply to any shareholders of
publicly-held entities.
ARTICLE IX
[Reserved]
ARTICLE X
CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY
     Section 10.01. CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION.
Except as permitted by the Credit Agreement, Mortgagor shall not cause or
permit: (i) the Mortgaged Property or any interest in the Mortgaged Property, to
be conveyed, transferred, assigned, encumbered, sold or otherwise disposed of,
or (ii) any transfer, assignment or conveyance of any interest in Mortgagor, or
(iii) any merger, reorganization, dissolution or other change in the ownership
structure of Mortgagor (collectively, “Transfers”).
     Section 10.02. PROHIBITION ON SUBORDINATE FINANCING. Mortgagor shall not
incur or permit the incurring of (i) any financing in addition to the Loan that
is secured by a lien, security interest or other encumbrance of any part of the
Mortgaged Property or (ii) any pledge or encumbrance of a partnership, member or
shareholder or beneficial interest in Mortgagor (collectively, “Subordinate
Financing”).
ARTICLE XI
DEFAULTS AND REMEDIES
     Section 11.01. EVENTS OF DEFAULT. Any of the following shall be deemed to
be a material breach of Mortgagor’s covenants in this Mortgage and shall
constitute a default (“Event of Default”):
          (a) The failure of Mortgagor to pay when due, any Obligations;
          (b) The failure of Mortgagor, Borrower or any Guarantors to perform or
observe any term, provision, covenant, condition or agreement under any Loan
Document and failure to cure same within applicable cure periods, if any;
          (c) The filing by Mortgagor, Borrower or any Guarantor (an “Insolvent
Entity”) of a voluntary petition or application for relief in bankruptcy, the
filing against an Insolvent Entity of an involuntary petition or application for
relief in bankruptcy which is not dismissed within ninety (90) days, or an
Insolvent Entity’s adjudication as a bankrupt or insolvent, or the filing by an
Insolvent Entity of any petition, application for relief or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law, code or regulation relating to
bankruptcy, insolvency or other relief for debtors, or an Insolvent Entity’s
seeking or consenting to or acquiescing in the appointment of any trustee,
custodian, conservator, receiver or liquidator of an Insolvent Entity or of all
or any substantial part of the Mortgaged Property, or the making by an Insolvent
Entity of any general assignment for the benefit of creditors, or the admission
in writing by an Insolvent Entity of its inability to pay its debts generally as
they become due;
          (d) If any warranty, representation, certification, financial
statement or other information made or furnished at any time pursuant to the
terms of the Loan Documents by Mortgagor, or by any person or entity otherwise
liable under any Loan Document shall be materially false or misleading; or
          (e) If Mortgagor shall suffer or permit the Mortgaged Property, or any
material part of the Mortgaged Property, to be used in a manner that would with
the passage of time (1) impair Mortgagor’s title to the Mortgaged Property,
(2) create rights of adverse use or possession, or (3) constitute an implied
dedication of any part of the Mortgaged Property.
     Section 11.02. REMEDIES UPON DEFAULT. Upon the happening of an Event of
Default, the Secured Indebtedness shall, at the option of Administrative Agent,
become immediately due and payable, without further notice or demand, and
Administrative Agent may undertake any one or more of the following remedies:
          (a) Foreclosure. Institute a foreclosure action in accordance with the
laws of the State of Florida, or take any

 



--------------------------------------------------------------------------------



 



other action as may be allowed, at law or in equity, for the enforcement of the
Loan Documents and realization on the Mortgaged Property or any other security
afforded by the Loan Documents. In the case of a judicial proceeding,
Administrative Agent may proceed to final judgment and execution for the amount
of the Secured Indebtedness owed as of the date of the judgment, together with
all costs of suit, reasonable attorneys’ fees and interest on the judgment at
the maximum rate permitted by law from the date of the judgment until paid. If
Administrative Agent is the purchaser at the foreclosure sale of the Mortgaged
Property, the foreclosure sale price shall be applied against the total amount
due Administrative Agent; and/or
          (b) Intentionally Deleted;
          (c) Entry. Enter into possession of the Mortgaged Property, collect
all Rents and Profits and, after deducting all costs of collection and
administration expenses, apply the remaining Rents and Profits in such order and
amounts as Administrative Agent, in Administrative Agent’s sole discretion, may
elect to the payment of Impositions, operating costs, costs of maintenance,
restoration and repairs, Premiums and other charges, including, but not limited
to, fees and costs of counsel and receivers, and in reduction of the Secured
Indebtedness; and/or
          (d) Receivership. Have a receiver appointed to enter into possession
of the Mortgaged Property, collect the Rents and Profits and apply them as the
appropriate court may direct. Administrative Agent shall be entitled to the
appointment .of a receiver without the necessity of proving either the
inadequacy of the security or the insolvency of Mortgagor. Mortgagor shall be
deemed to have consented to the appointment of the receiver. The collection or
receipt of any of the Rents and Profits by Administrative Agent or any receiver
shall not affect or cure any Event of Default; and/or
          (e) Uniform Commercial Code Remedies. Exercise all rights and remedies
of a “Secured Party” as provided in the applicable Uniform Commercial Code;
and/or
          (f) Specific Performance. Institute an action for specific performance
of any covenant contained herein or in aid of the execution of any power herein
granted; and/or
          (g) Other. Take such other action and exercise such rights and
remedies, procedural and substantive, as may be allowed now or in the future by
statutory or case law, or in equity.
     Administrative Agent shall be entitled in its sole discretion to exercise
all or any of the rights and remedies herein or in the Loan Documents provided,
or which may be provided by statute, law, equity, or otherwise in such order and
manner as Administrative Agent shall elect without impairing Administrative
Agent’s lien in, or rights to, any of such Loan Documents and without affecting
the liability of any person, firm, corporation or other entity for the sums
secured by the Loan Documents.
     Section 11.03. APPLICATION OF PROCEEDS OF SALE. In the event of a sale of
the Mortgaged Property pursuant to Section 11.02 of this Mortgage, to the extent
permitted by law, the Administrative Agent shall determine in its sole
discretion the order in which the proceeds from the sale shall be applied to the
payment of the Secured Indebtedness, including without limitation, the expenses
of the sale and of all proceedings in connection with the sale, including
reasonable attorneys’ fees and expenses; Impositions, Premiums, liens, and other
charges and expenses; the outstanding principal balance of the Secured
Indebtedness; any accrued interest; any Prepayment Fee; and any other amounts
owed under any of the Loan Documents.
     Section 11.04. WAIVER OF JURY TRIAL. To the fullest extent permitted by
law, Mortgagor HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY in any action,
proceeding and/or hearing on any matter whatsoever arising out of, or in any way
connected with this Mortgage or any of the Loan Documents, or the enforcement of
any remedy under any law, statute, or regulation. Mortgagor has received the
advice of counsel with respect to this waiver.
     Section 11.05. ADMINISTRATIVE AGENT’S RIGHT TO PERFORM MORTGAGOR’S
OBLIGATIONS. Mortgagor agrees that, if Mortgagor fails to perform any act or to
pay any money which Mortgagor is required to perform or pay under the Loan
Documents within any applicable notice or grace period, Administrative Agent may
make the payment or perform the act at the cost and expense of Mortgagor and in
Mortgagor’s name or in its own name. Any money paid by Administrative Agent
under this Section 11.05 shall be reimbursed to Administrative Agent in
accordance with Section 11.06.

 



--------------------------------------------------------------------------------



 



     Section 11.06. ADMINISTRATIVE AGENT REIMBURSEMENT. All payments reasonably
made, or funds reasonably expended or reasonably advanced by Administrative
Agent pursuant to the provisions of any Loan Document, shall (1) become a part
of the Secured Indebtedness, (2) bear interest at the Interest Rate (as defined
in the Notes) from the date such payments are made or funds expended or
advanced, (3) become due and payable by Mortgagor upon demand by Administrative
Agent, and (4) bear interest at the Default Rate (as defined in the Notes) from
the date of such demand. Mortgagor shall reimburse Administrative Agent within
ten (10) days after receipt of written demand for such amounts.
     Section 11.07. FEES AND EXPENSES. If Administrative Agent becomes a party
(by intervention or otherwise) to any action or proceeding affecting, directly
or indirectly, Mortgagor, the Mortgaged Property or the title thereto or
Administrative Agent’s interest under this Mortgage, or employs an attorney to
collect any of the Secured Indebtedness or to enforce performance of the
obligations, covenants and agreements of the Loan Documents, Mortgagor shall
reimburse Administrative Agent in accordance with Section 11.06 for all
expenses, costs, charges and legal fees incurred by Administrative Agent
(including, without limitation, the fees and expenses of experts and
consultants), whether or not suit is commenced.
     Section 11.08. WAIVER OF CONSEQUENTIAL DAMAGES. Mortgagor covenants and
agrees that in no event shall Administrative Agent be liable for consequential
damages, and to the fullest extent permitted by law, Mortgagor expressly waives
all existing and future claims that it may have against Administrative Agent for
consequential damages.
ARTICLE XII
MORTGAGOR AGREEMENTS AND FURTHER ASSURANCES
     Section 12.01. MORTGAGOR’S ESTOPPEL. Within ten (10) business days after a
request by Administrative Agent or any Secured Party, Mortgagor shall furnish an
acknowledged written statement in form satisfactory to Administrative Agent or
the applicable Secured Party (i) setting forth the amount of the Secured
Indebtedness, (ii) stating either that no known offsets or defenses exist
against the Secured Indebtedness, or if any offsets or defenses are alleged to
exist, their nature and extent, (iii) whether any default then exists under the
Loan Documents or any event has occurred and is continuing, which, with the
lapse of time, the giving of notice, or both, would constitute such a default,
and (iv) any other matters as may be reasonably requested. If Mortgagor does not
furnish an estoppel certificate within the 10 business day period, Mortgagor
appoints Administrative Agent as its attorney-in-fact to execute and deliver the
certificate on its behalf, which power of attorney shall be coupled with an
interest and shall be irrevocable by death or otherwise.
     Section 12.02. FURTHER ASSURANCES. Mortgagor shall, without expense to
Administrative Agent, execute, acknowledge and deliver all further acts, deeds,
conveyances, mortgages, deeds to secure debt, deeds of trust, assignments,
security agreements, and financing statements as Administrative Agent shall from
time to time reasonably require, to assure, convey, assign, transfer and confirm
unto Administrative Agent and the Secured Parties the Mortgaged Property and
rights conveyed or assigned by this Mortgage or which Mortgagor may become bound
to convey or assign to Administrative Agent, or for carrying out the intention
or facilitating the performance of the terms of this Mortgage or any of the
other Loan Documents, or for filing, refiling, registering, reregistering,
recording or re-recording this Mortgage. If Mortgagor fails to comply with the
terms of this Section, Administrative Agent may, at Mortgagor’s expense, perform
Mortgagor’s obligations for and in the name of Mortgagor, and Mortgagor hereby
irrevocably appoints Administrative Agent as its attorney-in-fact to do so. The
appointment of Administrative Agent as attorney-in-fact is coupled with an
interest.
     Section 12.03. FUTURE ADVANCES. This Mortgage shall secure any additional
loans as well as any and all present or future advances and readvances made by
Administrative Agent to or for the benefit of Mortgagor or the Mortgaged
Property within twenty (20) years from the date hereof (whether such advances
are obligatory or are made at the option of Administrative Agent or otherwise),
including, without limitation: (i) principal, interest, late charges, fees and
other amounts due under this Mortgage; (ii) all advances by Administrative Agent
to Mortgagor or Mortgagor’s Affiliates or any other person to pay costs of
erection, construction, alteration, repair, restoration, maintenance and
completion of any improvements on the Real Property; (iii) all advances made or
costs incurred by Administrative Agent for the payment of real estate taxes,
assessments or other governmental charges, maintenance charges, insurance
premiums, appraisal charges, environmental inspection, audit, testing or
compliance costs, and costs incurred by Administrative Agent for the enforcement
and protection of the Mortgaged Property or the lien of this Mortgage; and
(iv) all legal fees, costs and other expenses incurred by Administrative Agent
by reason of any default or otherwise in connection with the Secured
Indebtedness. The amount that may be so secured may decrease to a zero amount
from time to time, or may increase from time to time, but the total amount of
such secured indebtedness shall not exceed at any one

 



--------------------------------------------------------------------------------



 



time a maximum principal amount equal to double the face amount of the Notes
plus interest, and any advances or disbursements made for the benefit or
protection of or the payment of taxes, assessments, levies or insurance upon the
Mortgaged Property with interest on such disbursements as provided herein.
     Section 12.04 DOCUMENTARY TAXES. In addition to (and without limiting the
generality of) the other provisions of this Mortgage, Mortgagor hereby agrees to
defend, indemnify, and hold Administrative Agent and the Secured Parties
harmless from and against any and all liability for documentary stamp taxes and
intangible taxes (together with all interest, penalties, costs, and attorneys’
fees incurred in connection therewith) that at any time may be levied, assessed,
or imposed by the State of Florida or any other governmental entity or agency
upon this Mortgage, the Notes, or any of the other Loan Documents or any
amendment, extension, or renewals of any of the foregoing, or upon
Administrative Agent by virtue of owning or holding any of the foregoing
instruments or documents, all of which shall be secured by the lien and security
interest of the Loan Documents (as from time to time amended). In addition, in
the event that any governmental entity or agency shall allege in writing or
otherwise that the correct amount of documentary stamp taxes or intangible taxes
have not been paid, then Mortgagor shall immediately, upon request of
Administrative Agent, engage counsel satisfactory to Administrative Agent, at
Mortgagor’s expense, to respond to such allegations (even if such allegations
are spurious and without merit) and otherwise defend Administrative Agent
against any claim regarding such taxes. The provisions of this Section shall
survive the repayment of the Secured Indebtedness and the satisfaction of this
Mortgage and the other Loan Documents for so long as any claim may be asserted
by the State of Florida or any such other governmental entity or agency.
ARTICLE XIII
SECURITY AGREEMENT
     Section 13.01. SECURITY AGREEMENT. THIS MORTGAGE CREATES A LIEN ON THE
MORTGAGED PROPERTY. IN ADDITION, TO THE EXTENT THE MORTGAGED PROPERTY IS
PERSONAL PROPERTY OR FIXTURES UNDER APPLICABLE LAW, THIS MORTGAGE CONSTITUTES A
SECURITY AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE OF FLORIDA
(THE “U.C.C.”) AND ANY OTHER APPLICABLE LAW AND IS FILED AS A FIXTURE FILING.
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, ADMINISTRATIVE AGENT MAY, AT ITS
OPTION, PURSUE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY WITH
RESPECT TO ANY PORTION OF THE MORTGAGED PROPERTY, AND/OR ADMINISTRATIVE AGENT
MAY, AT ITS OPTION, PROCEED AS TO ALL OR ANY PART OF THE MORTGAGED PROPERTY IN
ACCORDANCE WITH ADMINISTRATIVE AGENT’S RIGHTS AND REMEDIES WITH RESPECT TO THE
LIEN CREATED BY THIS MORTGAGE. THIS FINANCING STATEMENT SHALL REMAIN IN EFFECT
AS A FIXTURE FILING UNTIL THIS MORTGAGE IS RELEASED OR SATISFIED OF RECORD. A
statement describing the portion of the Mortgaged Property comprising the
fixtures, the Timber (including timber to be cut), and the Timber and Related
Rights hereby secured is set forth in the granting clauses of this Mortgage.
Mortgagor is the record owner of the Mortgaged Property. The organizational
number of Mortgagor is    .
     Section 13.02. REPRESENTATIONS AND WARRANTIES. Mortgagor warrants,
represents and covenants as follows:
          (a) As of the Execution Date, Mortgagor owns the Personal Property
free from any lien, security interest, encumbrance or adverse claim, except for
Permitted Encumbrances or as otherwise expressly approved by Administrative
Agent in writing. Mortgagor will notify Administrative Agent of, and will
protect, defend and indemnify Administrative Agent and the Secured Parties
against, all claims and demands of all persons at any time claiming any rights
or interest in the Personal Property.
          (b) The Personal Property has not been (as of the Execution Date) used
and shall not be used or bought for personal, family, or household purposes, but
shall be bought and used solely for the purpose of carrying on Mortgagor’s
business.
          (c) Mortgagor will not remove the Personal Property without the prior
written consent of Administrative Agent, except the items of Personal Property
which are obsolete or which are consumed or worn out in ordinary usage and are
promptly replaced by Mortgagor, to the extent reasonably necessary or desirable
for the operation of the Land and Improvements and the business conducted
thereon, with other Personal Property of value equal to or greater than the

 



--------------------------------------------------------------------------------



 



value of the replaced Personal Property.
     Section 13.03. CHARACTERIZATION OF PROPERTY. The grant of a security
interest to Administrative Agent in this Mortgage shall not be construed to
limit or impair the lien of this Mortgage or the rights of Administrative Agent
and the Secured Parties with respect to any property which is real property or
which the parties have agreed to treat as real property. To the fullest extent
permitted by law, everything used in connection with the production of Rents and
Profits is, and at all times and for all purposes and in all proceedings, both
legal and equitable, shall be regarded as real property, irrespective of whether
or not the same is physically attached to the Land and/or Improvements.
     Section 13.04. PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS. It is
understood and agreed that in order to protect Administrative Agent from the
effect of U.C.C. Section 9-313, as amended from time to time and as enacted in
the State of Florida, in the event that Mortgagor intends to purchase any goods
which may become fixtures attached to the Mortgaged Property, or any part of the
Mortgaged Property, and such goods will be subject to a purchase money security
interest held by a seller or any other party:
          (a) Before executing any security agreement or other document
evidencing or perfecting the security interest, Mortgagor shall obtain the prior
written approval of Administrative Agent. All requests for such written approval
shall be in writing and contain the following information: (i) a description of
the fixtures; (ii) the address at which the fixtures will be located; and
(iii) the name and address of the proposed holder and proposed amount of the
security interest.
          (b) Mortgagor shall pay all sums and perform all obligations secured
by the security agreement. A default by Mortgagor under the security agreement
shall constitute a default under this Mortgage. If Mortgagor fails to make any
payment on an obligation secured by a purchase money security interest in the
Personal Property or any fixtures, Administrative Agent, at its option, may pay
the secured amount and Administrative Agent shall be subrogated to the rights of
the holder of the purchase money security interest.
          (c) Administrative Agent shall have the right to acquire by assignment
from the holder of the security interest for the Personal Property or fixtures,
all contract rights, accounts receivable, negotiable or non-negotiable
instruments, or other evidence of indebtedness and to enforce the security
interest as assignee.
ARTICLE XIV
MISCELLANEOUS COVENANTS
     Section 14.01. NO WAIVER. No single or partial exercise by Administrative
Agent, or delay or omission in the exercise by Administrative Agent, of any
right or remedy under the Loan Documents shall preclude, waive or limit the
exercise of any other right or remedy. Administrative Agent shall at all times
have the right to proceed against any portion of, or interest in, the Mortgaged
Property without waiving any other rights or remedies with respect to any other
portion of the Mortgaged Property. No right or remedy under any of the Loan
Documents is intended to be exclusive of any other right or remedy but shall be
cumulative and may be exercised concurrently with or independently from any
other right and remedy under any of the Loan Documents or under applicable law.
     Section 14.02. NOTICES. All notices, demands and requests given or required
to be given by, pursuant to, or relating to, this Mortgage shall be in writing.
All notices shall be deemed to have been properly given if hand delivered or
delivered by a nationally recognized overnight courier to the parties at the
addresses set forth below (or at such other addresses as shall be given in
writing by any party to the others) and shall be deemed complete upon receipt or
refusal to accept delivery as indicated in the receipt of such courier service.

     
Mortgagor:
  St. Joe Timberland Company of Delaware, L.L.C.
 
  245 Riverside Drive, Suite 500
 
  Jacksonville, FL 32202
 
  Attn: Steven W. Solomon, Senior Vice President
 
   
Administrative Agent:
  Branch Banking and Trust Company
 
  200 West Second Street, 16th Floor
 
  Winston-Salem, NC 27101
 
  Attn: Michael F. Skorich, Senior Vice President

 



--------------------------------------------------------------------------------



 



     Section 14.03. HEIRS AND ASSIGNS; TERMINOLOGY; REASONABLE LEGAL FEES.
          (a) This Mortgage applies to Administrative Agent, the Secured Parties
and Mortgagor, and their heirs, legatees, devisees, administrators, executors,
successors and assigns. The term “Mortgagor” shall include both the original
Mortgagor and any subsequent owner or owners of any of the Mortgaged Property.
The term “Secured Parties” shall mean the Secured Parties and any successors
and/or assigns of the Secured Parties. The term “Administrative Agent” shall
mean Administrative Agent and any successor and/or assign of Administrative
Agent.
          (b) In this Mortgage, whenever the context so requires, the masculine
gender includes the feminine and/or neuter, and the singular number includes the
plural.
          (c) Whenever in this Mortgage Mortgagor is required to pay
“reasonable” attorney’s fees, Mortgagor shall be required to pay the actual
attorney’s fees billed at standard hourly rates, and the term “reasonable” shall
not be interpreted to mean a percentage of principal and interest.
     Section 14.04. SEVERABILITY. If any provision of this Mortgage should be
held unenforceable or void, then that provision shall be separated from the
remaining provisions and shall not affect the validity of this Mortgage except
that if the unenforceable or void provision relates to the payment of any
monetary sum, then, Administrative Agent may, at its option, declare the Secured
Indebtedness immediately due and payable.
     Section 14.05. APPLICABLE LAW. The laws of the State of North Carolina
shall strictly and absolutely govern the rights and obligations of the parties
to this Mortgage and all other Loan Documents, and the interpretation and
construction and enforceability thereof; and that with respect to the creation,
perfection, priority and enforcement of the lien of this Mortgage, the laws of
the State of Florida shall apply.
     Section 14.06. CAPTIONS. The captions are inserted only as a matter of
convenience and for reference, and in no way define, limit, or describe the
scope or intent of any provisions of this Mortgage.
     Section 14.07. TIME OF THE ESSENCE. Time is of the essence with respect to
all of Mortgagor’s obligations under this Mortgage and the other Loan Documents.
     Section 14.08. NO MERGER. In the event that Administrative Agent should
become the owner of the Mortgaged Property, there shall be no merger of the
estate created by this Mortgage with the fee estate in the Mortgaged Property.
     Section 14.09. NO MODIFICATIONS. This Mortgage may not be changed, amended
or modified, except in a writing expressly intended for such purpose and
executed by Mortgagor and Administrative Agent.
     Section 14.10. WAIVER. BY EXECUTION OF THIS MORTGAGE, MORTGAGOR EXPRESSLY:
(A) WAIVES ANY AND ALL RIGHTS WHICH MORTGAGOR MAY HAVE UNDER THE CONSTITUTION OF
THE UNITED STATES (INCLUDING THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE
VARIOUS PROVISIONS OF THE CONSTITUTIONS OF THE SEVERAL STATES, OR BY REASON OF
ANY OTHER APPLICABLE LAW, CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF ANY
STATUTE OF LIMITATION OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING,
FORBEARANCE, APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION OR
REDEMPTION LAWS; (B) ACKNOWLEDGES THAT MORTGAGOR HAS READ THIS MORTGAGE AND ANY
AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS MORTGAGE AND ITS PROVISIONS
HAVE BEEN EXPLAINED FULLY TO MORTGAGOR AND MORTGAGOR HAS CONSULTED WITH COUNSEL
OF MORTGAGOR’S CHOICE PRIOR TO EXECUTING THIS MORTGAGE; AND (C) ACKNOWLEDGES
THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF MORTGAGOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY MORTGAGOR AS PART OF A BARGAINED-FOR LOAN
TRANSACTION AND THAT THIS MORTGAGE IS VALID AND ENFORCEABLE BY MORTGAGOR AGAINST
MORTGAGOR IN ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.

 



--------------------------------------------------------------------------------



 



ARTICLE XV
SPECIAL STATE PROVISIONS
          Section 15.01. SPECIAL STATE PROVISIONS. The following special State
provisions are hereby added to this Mortgage.
               (a) Maturity Date. The Maturity Date of the Notes, unless renewed
or extended, is September 19, 2011.
               (b) Usury Savings Clause. It is the intention of Mortgagor and
the Administrative Agent to conform strictly to the usury and similar laws
relating to interest payable on loans from time to time in force, and all
agreements between Mortgagor and the Administrative Agent, whether now existing
or hereafter arising and whether oral or written, are hereby expressly limited
so that in no contingency or event whatsoever, whether by acceleration of
maturity hereof otherwise, shall the amount paid or agreed to be paid in the
aggregate to the Administrative Agent as interest (whether or not designated as
interest, and including any amount otherwise designated by or deemed to
constitute interest by a court of competent jurisdiction) hereunder or under the
other Loan Documents or in any other agreement given to secure the Secured
Indebtedness, or in any other document evidencing, securing or pertaining to the
Secured Indebtedness, exceed the maximum amount (the “Maximum Rate”) permissible
under applicable law. If under any circumstances whatsoever fulfillment of any
provision hereof, of the Notes or of the other Loan Documents, at the time
performance of such provisions shall be due, shall involve exceeding the Maximum
Rate, then, ipso facto, the obligation to be fulfilled shall be reduced to the
Maximum Rate. For purposes of calculating the actual amount of interest paid
and/or payable hereunder in respect of laws pertaining to usury or such other
laws, all sums paid or agreed to be paid to the Administrative Agent for the
use, forbearance or detention of the Secured Indebtedness evidenced hereby,
outstanding from time to time shall, to the extent permitted by applicable law,
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of the Notes until payment in full of all of such indebtedness, so
that the actual rate of interest on account of such Secured Indebtedness is
uniform through the term hereof. If under any circumstances any Administrative
Agent shall ever receive an amount which would exceed the Maximum Rate, such
amount shall be deemed a payment in reduction of the principal amount of any
loan secured by this Mortgage and shall be treated as a voluntary prepayment
under the Loan Documents and shall be so applied in accordance with the
provisions of the Loan Documents or if such excessive interest exceeds the
outstanding amount of the Loan and any other Secured Indebtedness, the excess
shall be deemed to have been a payment made by mistake and shall be refunded to
Mortgagor.
     IN WITNESS WHEREOF, Mortgagor has executed this Mortgage, or has caused
this Mortgage to be executed by its duly authorized representative(s), as an
instrument.

                  Signed, sealed and delivered       MORTGAGOR:    
in the presence of:
                        ST. JOE TIMBERLAND COMPANY OF DELAWARE,
Witness
      L.L.C.,         Print Name:       a Delaware limited liability company
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   
Witness
               
Print Name:
               
 
               

Address of Mortgagor:
STATE OF
COUNTY OF

 



--------------------------------------------------------------------------------



 



     The foregoing instrument was acknowledged before me this     day of    ,
200   , by     as     of    , the     of    , on behalf of said     and    .
He/She is personally known to me or has produced     as identification.

             
 
  Notary:        
 
     
 
   
[NOTARIAL SEAL]
  Print Name:        
 
     
 
   
 
  Notary Public-State of        
 
     
 
   
 
  My commission expires:        
 
           
 
  Commission Number:  
 
   

Exhibit A
Legal Description
EXHIBIT K
MARGIN AND FEE RATE REPORT
     Reference is made to the Credit Agreement dated as of September 19, 2008
(as modified and supplemented and in effect from time to time, the “Credit
Agreement”) among The St. Joe Company, the Initial Guarantors listed on the
signature pages thereof, the lenders listed on the signature pages thereof and
their successors and assigns, Branch Banking and Trust Company, as a Lender,
Letter of Credit Issuer and Administrative Agent, and BB&T Capital Markets, as
Lead Arranger. Capitalized terms used herein shall have the meanings ascribed
thereto in the Credit Agreement.
          Pursuant to Section 5.01(j) of the Credit Agreement,    , the duly
authorized [   ] of the Borrower, hereby certifies to the Administrative Agent
and the Lenders that the information regarding the Total Indebtedness, the Total
Asset Value, the Applicable Margin and the Applicable Facility Fee Rate
contained in the schedule(s) attached hereto, all for the Fiscal Quarter ended
   is true, accurate and complete as of the date hereof.
          Dated as of    .

                  THE ST. JOE COMPANY
 
           
 
  By:       (SEAL)
 
  Name:  
 
   
 
     
 
   
 
  Title:        
 
     
 
   

EXHIBIT L
FORM OF NOTICE
IN RESPECT OF ISSUANCE OF LETTERS OF CREDIT
     To: The Lenders parties to the Credit Agreement, dated as of September 19,
2008, (as amended and modified from time to time, the “Credit Agreement”), among
The St. Joe Company, the Initial Guarantors listed on the signature pages
thereof, Branch Banking and Trust Company, as a Lender, Letter of Credit Issuer
and Administrative Agent, BB&T Capital Markets, as Lead Arranger and the Lenders
listed on the signature pages thereof.
     Pursuant to Section 11.04(b) of the Credit Agreement, the Letter of Credit
Issuer hereby notifies the Lenders that it has issued the following Letters of
Credit pursuant to Article XI of the Credit Agreement:

                                              Face   Date of         Number  
Amount   Issuance/Expiration   Beneficiary   Purpose

A copy of each of the Letters of Credit listed above has been attached hereto.
          Unless otherwise defined herein, terms defined in the Credit Agreement
shall have the same meaning in this notice.

 



--------------------------------------------------------------------------------



 



     Date:    ,    .

                  BRANCH BANKING AND TRUST COMPANY,     As Letter of Credit
Issuer
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

EXHIBIT M
COMPLIANCE CERTIFICATE
     Reference is made to the Credit Agreement dated as of September 19, 2008
(as modified and supplemented and in effect from time to time, the “Credit
Agreement”) among The St. Joe Company, the Initial Guarantors listed on the
signature pages thereof, Branch Banking and Trust Company, as a Lender and
Administrative Agent, and the Lenders listed on the signature pages thereof.
Capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement.
          Pursuant to Section 5.01(c) of the Credit Agreement,     , the duly
authorized     of The St. Joe Company hereby: (i) certifies to the
Administrative Agent and the Lenders that the information contained in the
Compliance Checklist attached hereto is true, accurate and complete as of     ,
20     (the “Compliance Date”), and that no Default is in existence on and as of
the date hereof, and (ii) restates and reaffirms that the representations and
warranties contained in Article IV of the Credit Agreement are true on and as of
the date hereof as though restated on and as of this date (except to the extent
any such representation or warranty is expressly made as of a prior date).
[Signature page follows]
Dated as of                     , 20___.

             
 
  THE ST. JOE COMPANY    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
           
 
  [CORPORATE   SEAL]    

Compliance Checklist
[To Be Provided By Borrower In Form
and Content Satisfactory to Administrative Agent]
EXHIBIT N
FORM OF PLEDGE AGREEMENT
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Agreement”) dated as of this 19th day of
September, 2008, between THE ST. JOE COMPANY, a Florida corporation
(collectively, the “Pledgor”) and BRANCH BANKING AND TRUST COMPANY, (“BB&T”),
acting as agent (in such capacity, the “Administrative Agent”) for itself, the
Lenders (as defined herein) and the other Secured Parties (as defined in the
Credit Agreement referred to below).
W I T N E S S E T H

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Administrative Agent and the Lenders (as defined in the Credit
Agreement) have agreed to extend credit to the Pledgor pursuant to the terms of
that certain Credit Agreement of even date herewith (as amended, restated, or
otherwise modified from time to time, the “Credit Agreement”) among the Pledgor,
the Administrative Agent and the Lenders signatory thereto;
     WHEREAS, the Pledgor may from time to time enter into or guarantee one or
more Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);
     WHEREAS, the Pledgor beneficially and legally owns the limited liability
company membership interests and other equity interests in St. Joe Timberland
Company of Delaware, L.L.C. (“St. Joe Timberland”) as described on Exhibit A
attached hereto, which membership interests and other equity interests comprise
all of the outstanding membership interests and other equity interests in St.
Joe Timberland;
     WHEREAS, it is a condition of the Lenders’ agreement to extend credit to
the Pledgor pursuant to the Credit Agreement that the Administrative Agent, on
behalf of the Secured Parties (as defined in the Credit Agreement), receive a
pledge of the Collateral (as defined below) hereunder by the Pledgor’s execution
and delivery of this Agreement to secure: (a) the due and punctual payment by
the Pledgor of: (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances and Swing Advances), when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole or in part; (ii) each payment required to be made by the Pledgor under
this Agreement and the Letter of Credit Application Agreements, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon, and obligations, if any, to provide cash collateral and any renewals,
modifications or extensions thereof, in whole or in part; and (iii) all other
monetary obligations of the Pledgor to the Secured Parties under this Agreement
and the other Loan Documents to which the Pledgor is or is to be a party and any
renewals, modifications or extensions thereof, in whole or in part; (b) the due
and punctual performance of all other obligations of the Pledgor under this
Agreement and the other Loan Documents to which the Pledgor is or is to be a
party, and any renewals, modifications or extensions thereof, in whole or in
part; (c) the due and punctual payment (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including any and all Hedging
Obligations arising under the Hedging Agreements and obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities of the Pledgor, now existing or hereafter
incurred under, arising out of or in connection with any and all Hedging
Agreements and any renewals, modifications or extensions thereof, and the due
and punctual performance and compliance by the Pledgor with all of the terms,
conditions and agreements contained in any Hedging Agreement and any renewals,
modifications or extensions thereof; (d) the due and punctual payment and
performance of all indebtedness, liabilities and obligations of any one or more
of the Pledgor and Guarantors arising out of or relating to any Bank Products;
(e) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Pledgor and Guarantors
arising out of or relating to any Cash Management Services; and (f) the due and
punctual payment and performance of all obligations of each of the Guarantors
under the Credit Agreement and the other Loan Documents to which they are or are
to be a party and any and all renewals, modifications or extensions thereof, in
whole or in part (“Obligations”).
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as follows:
     SECTION 11.10. Definitions. Any capitalized terms used but not defined
herein shall have the meanings assigned to them in the Credit Agreement.
     SECTION 11.11. Pledge. As collateral security for the due and punctual
payment of the Obligations, the Pledgor hereby pledges, hypothecates, delivers
and assigns and grants unto Administrative Agent, as agent for itself and the
Secured Parties, a security interest (which security interest shall constitute a
first priority security interest), in all of the Pledgor’s membership interests,
limited partnership interests, common stock and other equity interests in St.
Joe Timberland and all securities instruments or other rights convertible into
or exercisable for the foregoing (the “Equity Interests”), together with all
proceeds, profits, interests, capital accounts, accounts, contract rights,
general intangibles, deposits, funds, dividends, distributions, rights to
dividends, rights to distributions, including both distributions of money and of
property, and other rights, claims and interests relating to or arising out of
Pledgor’s Equity Interests, now owned or hereafter acquired, in St. Joe
Timberland, together with any and all replacements or substitutions for or
proceeds of all of the foregoing (collectively, the “Collateral”), and the
Pledgor hereby delivers to Administrative Agent, on behalf of the

 



--------------------------------------------------------------------------------



 



Secured Parties, including itself, the certificates, instruments or other
documents, if any, evidencing or representing the Collateral. This Agreement is
not intended to place Administrative Agent or any Secured Party in a position of
being a member of St. Joe Timberland, but is intended to grant Administrative
Agent, on behalf of the Secured Parties, a lien on and security interest in
Pledgor’s Equity Interests in St. Joe Timberland including, without limitation,
any and all of the Collateral.
     SECTION 11.12. Representations and Warranties. The Pledgor hereby
represents and warrants that:
     (a) Pledgor has all requisite power and authority to enter into this
Agreement, to grant a security interest in the Collateral for the purposes
described in Section 2 and to carry out the transactions contemplated by this
Agreement;
     (b) No approval of or consent from any person or entity (other than the
acknowledgement and consent of St. Joe Timberland as evidenced by its signature
hereto) is required in connection with the execution and delivery by Pledgor of
this Agreement, the granting of the security interests in the Collateral, or the
carrying out of the transactions contemplated by this Agreement that has not
been obtained;
     (c) Pledgor is the direct and beneficial owner of the Collateral as of the
date hereof;
     (d) All of the Collateral is owned by the Pledgor free and clear of any
pledge, mortgage, hypothecation, lien, charge, encumbrance or any security
interest in such Collateral or the proceeds thereof, except for the security
interest granted to the Administrative Agent on behalf of the Secured Parties
hereunder;
     (e) The execution, delivery and performance by Pledgor of this Agreement do
not and will not contravene or constitute a default under or result in any
violation of any agreement (including, without limitation, the operating
agreement of St. Joe Timberland), indenture or other instrument, license,
judgment, decree, order, law, statute, ordinance or other governmental rule or
regulation applicable to Pledgor;
     (f) St. Joe Timberland is a limited liability company duly formed, validly
existing and in good standing as such under the laws of the State of Delaware.
The execution and delivery of this Agreement are within the corporate powers of
the Pledgor, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (except for the Uniform Commercial Code filings set forth in
paragraph (g) below) and do not contravene, or constitute a default under, the
charter or by-laws of the Pledgor;
     (g) Upon filing of a Uniform Commercial Code Financing Statement with the
UCC records of the Secretary of State of the State of Florida, this Agreement
creates and grants a valid lien on and perfected security interest in the
Collateral and the proceeds thereof, subject to no prior security interest,
lien, charge or encumbrance, or to any agreement purporting to grant to any
third party a security interest in the property or assets of the Pledgor which
would include the Collateral; and
     (h) A true, correct and complete copy of the operating agreement of St. Joe
Timberland (together with all amendments thereto) has been provided to the
Administrative Agent.
     SECTION 11.13. Voting Rights; Distributions, Etc.
     (a) So long as no Event of Default, as defined in the Credit Agreement,
shall have occurred and be continuing:

  (i)   the Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers relating or pertaining to the Collateral or any
part thereof, provided, however, that no vote shall be cast or right exercised
or other action taken which would impair the Collateral or which would be
inconsistent with or result in any violation of the provisions of this
Agreement, the Credit Agreement or any other Loan Document,     (ii)   except to
the extent limited by this Agreement, the Credit Agreement or any other Loan
Document, the Pledgor shall be entitled to receive and retain any and all cash
dividends or cash distributions payable on the Collateral, but any and all
equity interests and/or liquidating dividends, distributions in property,

 



--------------------------------------------------------------------------------



 



      returns of capital, or other distributions made on or in respect of the
Collateral, whether resulting from a subdivision, combination, or
reclassification of the outstanding ownership units or other interests of the
Pledged Entities or received in exchange for the Collateral or any part thereof
or as a result of any merger, consolidation, acquisition, or other exchange of
assets to which any Pledged Entity may be a party or otherwise, and any and all
cash and other property received in redemption of or in exchange for any
Collateral (either upon call for redemption or otherwise), shall be and become
part of the Collateral pledged hereunder and, if received by the Pledgor, shall
forthwith be delivered to Administrative Agent (accompanied by proper
instruments of assignment and/or powers of attorneys executed by the Pledgor) to
be held subject to the terms of this Agreement;

     (b) Upon the occurrence and during the continuance of an Event of Default,
all rights of any Pledgor to exercise the voting and/or consensual rights and
powers that such Pledgor is entitled to exercise pursuant to Section 4(a)(i)
hereof and/or to receive the payments that such Pledgor is authorized to receive
and retain pursuant to Section 4(a)(ii) hereof shall cease, and all such rights
shall thereupon become vested in Administrative Agent for the benefit of the
Secured Parties, who shall have the sole and exclusive right and authority to
exercise such voting and/or consensual rights and powers and/or to receive and
retain such payments; provided, that nothing herein shall obligate
Administrative Agent to exercise such voting and/or consensual rights, all such
action in such regard being solely in Administrative Agent’s or Secured Parties’
discretion. Any and all money and other property paid over to or received by
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by Administrative Agent as additional Collateral hereunder and be
applied in accordance with the provisions hereof.
     SECTION 11.14. Covenants. The Pledgor hereby covenants that until such time
as the Obligations shall have been indefeasibly paid in full:
     (a) Pledgor will not, without the prior written consent of the
Administrative Agent, sell, convey, assign, or otherwise dispose of all or any
part of the Collateral or any interest therein or except as expressly permitted
by the Credit Agreement, permit St. Joe Timberland to sell, convey, assign or
otherwise dispose of all or any part of its assets, except that prior to an
Event of Default, Pledgor shall be permitted to receive and dispose of
distributions to the extent permitted by Section 4 above; nor will the Pledgor
create, incur or permit to exist any pledge, mortgage, lien, charge, encumbrance
or security interest whatsoever with respect to all or any part of the
Collateral or the proceeds thereof, other than that created hereby; nor will the
Pledgor, except as expressly permitted by the Credit Agreement, permit St. Joe
Timberland to create, incur or permit to exist any pledge, mortgage, lien,
charge, encumbrance or security interest whatsoever with respect to all or any
part of its assets; nor will the Pledgor amend the operating agreement of St.
Joe Timberland or consent to or permit any amendment thereof, except as
permitted under the Credit Agreement; nor will Pledgor consent to or permit the
issuance of any additional Equity Interests in St. Joe Timberland (unless
pledged to Administrative Agent hereunder), or any securities or instruments
exercisable or exchangeable for Equity Interests in St. Joe Timberland or
otherwise representing any right to acquire any Equity Interest in St. Joe
Timberland.
     (b) Pledgor will not permit St. Joe Timberland to change its entity form
and will give to Administrative Agent not less than 30 days’ prior written
notice of (i) any change in the name of St. Joe Timberland or (ii) any change in
the location of the principal place of business of St. Joe Timberland.
     (c) Pledgor will, at Pledgor’s own expense, defend Administrative Agent’s
and Secured Parties’ right, title, special property and security interest in and
to the Collateral and any distributions with respect thereto against the claims
of any person, firm, corporation or other entity.
     (d) Pledgor will preserve and protect the Collateral.
     (e) Pledgor will promptly pay and discharge before the same become
delinquent, all taxes, assessments and governmental charges or levies imposed on
Pledgor or the Collateral, except for taxes timely disputed in good faith, for
which adequate reserves have been made.
     (f) Subject to the conditions contained in the Credit Agreement, the
Secured Parties shall have the right, upon request, to review, examine and audit
the books and records of St. Joe Timberland and of the Pledgor with regard to
the Collateral and any distributions with respect thereto. Each Secured Party’s
reasonable costs and expenses incurred in connection with any such review,
examination or audit shall be paid by Pledgor.

 



--------------------------------------------------------------------------------



 



     SECTION 11.15. Remedies upon Default. Upon the occurrence of an Event of
Default as defined in the Credit Agreement, Administrative Agent may, in
addition to the exercise by Administrative Agent of its rights and remedies
under any other Section of this Agreement or under the Credit Agreement or any
other agreement relating to the Obligations or otherwise available to it at law
or in equity:
     (a) declare the principal of and all accrued interest on and any other
amounts owing with respect to the Obligations immediately due and payable,
without demand, protest, notice of default, notice of acceleration or of
intention to accelerate or other notices of any kind, and
     (b) exercise all the rights and remedies of a secured party under the
Uniform Commercial Code in effect in the State of North Carolina at that time
and sell (in compliance with applicable laws, including securities laws) the
Collateral, or any part thereof, at public or private sale, at any broker’s
board, upon any securities exchange, or elsewhere, for cash, upon credit, or for
future delivery, as Administrative Agent may deem appropriate in the
circumstances and commercially reasonable. Administrative Agent shall have the
right to impose limitations and restrictions on the sale of the Collateral as
Administrative Agent may deem to be necessary or appropriate to comply with any
law, rule, or regulation (Federal, state, or local) having applicability to the
sale, including, but without limitation, restrictions on the number and
qualifications of the offerees and requirements for any necessary governmental
approvals, and Administrative Agent shall be authorized at any such sale (if it
deems it necessary or advisable to do so) to restrict the prospective offerees
or purchasers to Persons who will represent and agree that they are purchasing
securities included in the Collateral for their own account and not with a view
to the distribution or sale thereof in violation of applicable securities laws
and the Pledgor hereby waives, to the maximum extent permitted by law, any claim
arising because the price at which the Collateral may have been sold at such
private sale was less than the price that might have been obtained at public
sale, even if Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. Upon consummation of any such
sale, Administrative Agent shall have the right to assign, transfer, and deliver
to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of the Pledgor, and the Pledgor hereby waives (to the
extent permitted by law) all rights of redemption, stay, and/or appraisal that
the Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted. To the extent that notice of sale
shall be required to be given by law, Administrative Agent shall give the
Pledgor at least ten (10) days’ prior written notice of its intention to make
any such public or private sale. Such notice shall state the time and place
fixed for sale, and the Collateral, or portion thereof, to be offered for sale.
Any such sale shall be held at such time or times within ordinary business hours
and at such place or places as Administrative Agent may fix in the notice of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as Administrative
Agent may determine, and Administrative Agent may itself bid (which bid may be
in whole or in part in the form of cancellation of the Obligations) for and
purchase the whole or any part of the Collateral. Administrative Agent shall not
be obligated to make any sale of the Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of the Collateral may have been
given. Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case sale of all or any part of the Collateral is made on credit
or for future delivery, the Collateral so sold may be retained by Administrative
Agent until the sale price is paid by the purchaser or purchasers thereof, but
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. The
Pledgor hereby agrees that any sale or disposition of the Collateral conducted
in conformity with reasonable commercial practices of banks, insurance companies
or other financial institutions in the city and state where Administrative Agent
is located in disposing of property similar to the Collateral shall be deemed to
be commercially reasonable.
     (c) Pledgor recognizes that the Administrative Agent and Secured Parties
may be unable to effect a public sale of all or part of the Collateral by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire all or a part of the Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof. Pledgor acknowledges and agrees that any private sale so made may be at
prices and on other terms less favorable to the seller than if such Collateral
were sold at public sale and that the Administrative Agent has no obligation to
delay the sale of such Collateral for the period of time necessary to permit the
registration of such Collateral for public sale under any

 



--------------------------------------------------------------------------------



 



securities laws. Pledgor agrees that a private sale or sales made under the
foregoing circumstances shall not be deemed to have not been made in a
commercially reasonable manner solely as a result of being a private sale. If
any consent, approval, or authorization of any federal, state, municipal, or
other governmental department, agency, or authority should be necessary to
effectuate any sale or other disposition of the Collateral, or any partial sale
or other disposition of the Collateral, Pledgor will execute all applications
and other instruments as may be required in connection with securing any such
consent, approval, or authorization and will otherwise use its best efforts to
secure the same. In addition, if the Collateral is disposed of pursuant to
Rule 144, Pledgor agrees to complete and execute a Form 144, or comparable
successor form, at the Administrative Agent’s request; and Pledgor agrees to
provide any material adverse information in regard to the current and
prospective operations of each Pledged Entity of which any Pledgor has knowledge
and which has not been publicly disclosed, and Pledgor hereby acknowledges that
Pledgor’s failure to provide such information may result in criminal and/or
civil liability.
     SECTION 11.16. Application of Proceeds of Sale. The proceeds of sale of the
Collateral sold pursuant to Section 6 hereof shall be applied by Administrative
Agent as set forth in Section 6.03 of the Credit Agreement.
     SECTION 11.17. Administrative Agent Appointed Attorney-in-Fact. The Pledgor
hereby appoints Administrative Agent the Pledgor’s attorney-in-fact, with full
power of substitution, for the purpose, upon the occurrence of an Event of
Default, of carrying out the provisions of this Agreement and taking any action
and executing any instrument that Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable. Without limiting the generality of the
foregoing, after the occurrence of an Event of Default as defined in the Credit
Agreement, Administrative Agent shall have the right and power to receive,
endorse, and collect all checks and other orders for the payment of money made
payable to Pledgor representing any dividend or other distribution payable or
distributable in respect of the Collateral or any part thereof, and to give full
discharge for same.
     SECTION 11.18. Responsibility. Notwithstanding the provisions of Section
4(b) hereof, Administrative Agent shall have no duty to exercise any voting
and/or consensual rights and powers becoming vested in Administrative Agent with
respect to the Collateral or any part thereof, to exercise any right to redeem,
convert, or exchange any securities included in the Collateral, to enforce or
see to the payment of any dividend or any other distribution payable or
distributable on or with respect to the Collateral or any part thereof, or
otherwise to preserve any rights in respect of the Collateral against any third
parties.
     SECTION 11.19. No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent to exercise, and no delay in exercising, any right, power,
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by Administrative Agent
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies of Administrative Agent hereunder are
cumulative and are not exclusive of any other remedies available to
Administrative Agent at law or in equity.
     SECTION 11.20. Termination. This Agreement shall terminate upon the
complete performance of each Loan Party’s obligations under each Loan Document
and the final and indefeasible payment in full of the Obligations. Upon
termination of this Agreement, Administrative Agent shall reassign and redeliver
(or cause to be reassigned or redelivered) to the Pledgor such Collateral (if
any) as shall not have been sold or otherwise applied by Administrative Agent
pursuant to the terms hereof and as shall still be held by it hereunder together
with appropriate instruments of assignment and release.
     SECTION 11.21. Notices. Any notice or communication required or permitted
hereunder shall be given in the manner prescribed in the Credit Agreement to
such Person at its address set forth in the Credit Agreement or on Exhibit A to
this Agreement.
     SECTION 11.22. Further Assurances. The Pledgor agrees to do such further
acts and things, and to execute and deliver such agreements and instruments, as
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Administrative
Agent and the Secured Parties their rights, powers and remedies hereunder. The
Pledgor hereby authorizes Administrative Agent to file one or more Uniform
Commercial Code financing or continuation statements, or amendments thereto,
relative to all or any part of the Collateral. The Pledgor will execute and
deliver to the Administrative Agent all assignments, endorsements, powers,
hypothecations, and other documents required at any time and from time to time
by the Administrative Agent with respect to the Collateral or in order to effect
the purposes of this Agreement. If the Pledgor shall become entitled to receive
or shall receive with respect to the Collateral any: (i) certificate

 



--------------------------------------------------------------------------------



 



(including, but without limitation, any certificate representing a dividend or a
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off); (ii) option, warrant or right, whether as
an addition to, in substitution of, in exchange for the Collateral, or
otherwise; (iii) dividends or distributions payable in property, including,
without limitation, securities issued by any person other than the issuer of the
Collateral; or (iv) dividends or distributions on dissolution, or in partial or
total liquidation, or from capital, capital surplus, or paid-in surplus, then,
the Pledgor shall accept any such instruments or distributions as the
Administrative Agent’s agent, shall receive them in trust for the Administrative
Agent, and shall deliver them forthwith to the Administrative Agent in the exact
form received with, as applicable, the applicable Pledgor’s endorsement when
necessary or appropriate undated stock or bond powers duly executed in blank, to
be held by the Administrative Agent, subject to the terms hereof, as further
collateral security for the Obligations.
     SECTION 11.23. Binding Agreement. This Agreement and the terms, covenants,
and conditions hereof, shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, executors, administrators,
successors and assigns.
     SECTION 11.24. Modification. Neither this Agreement nor any provisions
hereof may be amended, modified, waived, discharged, or terminated, nor may any
of the Collateral be released or the pledge or the security interest created
hereby extended, except by an instrument in writing signed by the parties
hereto.
     SECTION 11.25. Severability. In case any lien, security interest, or other
right of Administrative Agent hereunder shall be held to be invalid, illegal, or
unenforceable, such invalidity, illegality, and/or unenforceability shall not
affect any other lien, security interest, or other right of Administrative Agent
hereunder.
     SECTION 11.26. Governing Law. This Agreement (including matters of
construction, validity, and performance), the rights, remedies, and obligations
of the parties with respect to the Collateral to the extent not provided for
herein, and all matters concerning the validity, perfection, and the effect of
non-perfection of the pledge contemplated hereby, shall be governed by and
construed in accordance with the laws of the State of North Carolina or other
mandatory applicable laws. Notwithstanding anything herein, THE PLEDGOR AGREES
TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA AND
THE UNITED STATES DISTRICT COURTS SITTING THEREIN IN ANY ACTION TAKEN BY
ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR
REMEDIES HEREOF. THE PLEDGOR FURTHER AGREES THAT ANY ACTION TAKEN BY PLEDGOR
RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR REMEDIES HEREOF SHALL BE
TAKEN IN SAID COURTS AND SHALL NOT BE TAKEN IN ANY OTHER JURISDICTION. PLEDGOR
RECOGNIZES THAT THIS COVENANT IS AN ESSENTIAL PROVISION OF THIS AGREEMENT, THE
ABSENCE OF WHICH WOULD MATERIALLY ALTER THE CONSIDERATION GIVEN BY
ADMINISTRATIVE AGENT AND SECURED PARTIES TO PLEDGOR.
     SECTION 11.27. Duties of Administrative Agent. The Administrative Agent has
been appointed by the Secured Parties pursuant to the Credit Agreement. Its
duties to the Secured Parties, powers to act on behalf of the Secured Parties,
and immunity are set forth solely therein, and shall not be altered by this
Security Agreement. Any amounts realized by the Administrative Agent hereunder
shall be allocated pursuant to Section 6.03 of the Credit Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.

          THE ST. JOE COMPANY,     a Florida corporation   (SEAL)
By:
       
 
 
 
Name:   (SEAL) 
 
  Title:    

                  ADMINISTRATIVE AGENT:    
 
                BRANCH BANKING AND TRUST COMPANY,         as Administrative
Agent for itself, the Lenders and the other Secured Parties    
 
           
 
  By:        
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
NAMES, ADDRESSES, PLEDGED STOCK INTERESTS AND STATES OF ORGANIZATION OF PLEDGED
ENTITIES

                                          State of Pledged Entity   Address  
Owner(s)   Ownership Interest   Organization
ST. JOE TIMBERLAND
  245 Riverside Drive   The St. Joe Company,   100% of membership   Delaware
COMPANY OF
  Suite 500   a Florida corporation   interests    
DELAWARE, L.L.C.
  Jacksonville, FL 32202       (Certificate No.         Attn: Stephen W. Solomon
            ;      shares)    

EXHIBIT O
COMPANY’S CERTIFICATE
RESPECTING ACQUISITIONS
          Reference is made to the Credit Agreement (the “Credit Agreement”)
dated as of September 19, 2008 among The St. Joe Company, the Initial Guarantors
listed on the signature pages thereof, Branch Banking and Trust Company, as an
Issuing Bank, a Lender and Administrative Agent, and the Lenders listed on the
signature pages thereof. Capitalized terms used herein have the meanings
ascribed thereto in the Credit Agreement.
          Pursuant to Section 5.08 of the Credit Agreement,     , the duly
authorized chief financial officers or other authorized officers of The St. Joe
Company hereby certify to the Administrative Agent and the Lenders that: (i)
         , (ii) no Default has occurred and is continuing on the date hereof;
and (iii) the representations and warranties of the Loan Parties contained in
Article IV of the Credit Agreement and the other Loan Documents are true on and
as of the date hereof.
          Certified as of the    day of    , 20    .

                  THE ST. JOE COMPANY    
 
           
 
  By:       (SEAL)
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



List of Schedules

1.01   Identified Mortgage Property   4.24   Subsidiaries of Borrower and each
Loan Party   4.30   Loans, Advances and Investments   4.33   Material Contracts
  5.10   Loans and Advances   5.12   Investments   5.13   Liens   5.30   Debt
Outstanding   5.36   Operating Leases

 



--------------------------------------------------------------------------------



 



Schedule 1.01
Identified Mortgage Property
See attached spreadsheet describing the Identified Mortgage Property.

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Franklin     18     6S   1W     106.44  
 
ALL FRACTIONAL -S-370A-. SOLD 2 ACRES M/L TO TIITF (BALD POINT) AS PER L/T 185
OF 2002.
  n   n   18-06S-01W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     19     6S   1W     81.54    
ALL FRACTIONAL LESS .92 ACRES IN SR 370. SOLD 526.2 ACRES TO TIITF AS PER L/T
185 OF 2002. PROP APPR HAS ASSESSED TO TIITF. WILL RE-TRIM AND SEND. CHANGED
PARCEL NUMBER TO 19-06S-01W-0000-0010-0010 FOR 2004. ALSO PUT NAME IN CO INSTEAD
OF LD. ASKED 8/17/04 TO CORRECT.
  n   n   19-06S-01W-0000-0010-0010   Ball 1926   ORB 228/485   SJ Timberland
Franklin     31     5S   2W     86.30    
ALL FRACTIONAL INCLUDING HAULOVER ISLAND
  n   n   31-05S-02W-0000-0010-0000   unknown   ORB 228/485   SJ Timberland
Franklin     32     5S   2W     10.43    
ALL FRACTIONAL
  n   n   32-05S-02W-0000-0010-0000   unknown   ORB 228/485   SJ Timberland
Franklin     5     6S   2W     173.40    
FRACTIONAL PART WEST OF OCHLOCKNEE RIVER ON ST. JAMES ISLAND
  n   n   05-06S-02W-0000-0010-0000   unknown   ORB 228/485   SJ Timberland
Franklin     6     6S   2W     598.21    
ALL FRACTIONAL
  n   n   06-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     7     6S   2W     627.59    
ALL OF SECTION
  n   n   07-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     8     6S   2W     345.80    
ALL FRACTIONAL SECTION.
  n   n   08-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     9     6S   2W     181.70    
ALL FRACTIONAL & TURTLE ISLAND
  n   n   09-06S-02W-0000-0010-0000       ORB 228/485   SJ Timberland Franklin  
  13     6S   2W     347.12    
ALL FRACTIONAL LESS 1 ACRES TO CONTINENTAL BRIDGE CO., & LESS 14.7 ACRES IN SR
30 DB DD PG. 563 10/10/36.
  n   y   13-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     14     6S   2W     423.57    
ALL FRACTIONAL
  n   n   14-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     15     6S   2W     418.92    
ALL FRACTIONAL
  n   n   15-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     16     6S   2W     467.56    
ALL FRACTIONAL
  n   n   16-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     17     6S   2W     650.38    
ALL
  n   n   17-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     18     6S   2W     659.02    
ALL
  n   n   18-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     19     6S   2W     610.29    
ALL. SOLD 9.441 ACRES FOR WASTEWATER TREATMENT PLANT LOCATED IN SW 1/4 TO ST
JAMES ISLAND UTILITY CO L/T 150 OF 2004.
  n   y   19-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     20     6S   2W     619.64    
ALL
  n   y   20-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     21     6S   2W     626.55    
ALL
  n   y   21-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     22     6S   2W     615.82    
ALL
  n   y   22-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     23     6S   2W     619.70    
ALL
  n   y   23-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     24     6S   2W     587.89    
ALL LESS 27 ACRES IN 200F R/W SR 30 AND LESS 5.62 ACRES IN SR R/W 370
  n   y   24-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     25     6S   2W     614.71    
ALL LESS 9 ACRES IN SR R/W 30. SOLD SMALL SLIVER BEING 6.94 GIS ACRES TO TIITF
AS PER L/T 185 OF 2002. 09/20/06 asked Rhonda to change owner to ld.
  n   n   25-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     30     6S   2W     163.84    
THE NW 1/4 OF SECTION 30, TOWNSHIP 6S, RANGE 2W.
  n   y   30-06S-02W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     33     5S   3W     5.17    
ALL FRACTIONAL SECTION ON ST. JAMES ISLAND. CHANGED PARCEL NUMBER TO
33-05S-03W-0000-0040-0000 FOR 2005. STATE HAS OUR PARENT PARCEL NUMBER.
          33-05S-03W-0000-0040-0000   AS MItchell 1949   ORB 228/485   SJ
Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Franklin     34     5S   3W     6.88    
ALL FRACTIONAL SECTION ON ST. JAMES ISLAND. CHANGED PARCEL NUMBER TO
33-05S-03W-0000-0040-0000 FOR 2005. STATE HAS OUR PARENT PARCEL NUMBER.
          34-05S-03W-0000-0020-0000   AS MItchell 1949   ORB 228/485   SJ
Timberland Franklin     1     6S   3W     223.64    
ALL FRACTIONAL EXCEPT FRACTIONAL N1/2 OF SW1/4 AND FRACTIONAL W1/2 OF NW1/4 OF
SE1/4 LESS 3 ACRES IN SR370
  n       01-06S-03W-0000-0010-0000   Ball 1949, Fenton Jones 1954   ORB 228/485
  SJ Timberland Franklin     2     6S   3W     229.10    
ALL FRACTIONAL ON ST. JAMES ISLAND LESS 3.5 ACRES IN 66 FT. R/W SR 30 AND LESS
1.56 ACRES IN SR 370 & LESS 4.06 ACRES IN SR 377, OR 123, PG. 66 1973.
  n   y   02-06S-03W-0000-0010-0000   Ball 1926, Ball 1954   ORB 228/485   SJ
Timberland Franklin     3     6S   3W     81.94    
ALL FRACTIONAL ON ST. JAMES ISLAND
  n       03-06S-03W-0000-0020-0000   Gordon Land Co 1951 DB RR/40, AS Mitchell
1949   ORB 228/485   SJ Timberland Franklin     4     6S   3W     47.73    
ALL FRACTIONAL SOUTH OF NORTH SIDE OF CROOKED RIVER INCLUDING ISLAND.
  n       04-06S-03W-0000-0020-0000   Ball 1926, AS MItchell 1949   ORB 228/485
  SJ Timberland Franklin     9     6S   3W     174.26    
ALL FRACTIONAL INCLUDING ISLAND IN CROOKED RIVER. SOLD APPROX 365 ACRES BEING
EVERYTHING SOUTH OF CROOKED RIVER AND WEST OF BRANDY CREEK TO TIITF IN L/T 251
OF 2003. WE STILL OWN THE ISLAND PLUS EVERYTHING NORTH OF BRANDY CREEK AND SOUTH
OF CROOKED RIVER.
  n       09-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     10     6S   3W     373.92    
ALL FRACTIONAL LYING EAST OF WEST LINE OF OLD 120F GF & A R/W
  n       10-06S-03W-0000-0010-0000   Gordon Land Co 1951 DB RR/40, Ball 1929  
ORB 228/485   SJ Timberland Franklin     10     6S   3W     228.04    
PURCHASED 223.69 ACRES BEING ALL THAT PART OF SECTION LYING WESTERLY OF THE
GA/FL & ALA RR R/W FROM DOONER AS PER L/T 152 OF 2002.
  n       10-06S-03W-0000-0060-0000   Dooner 2002 ORB 250/8       SJ Timberland
Franklin     11     6S   3W     605.52    
ALL FRACTIONAL LESS 8 ACRES IN 66 FT. R/W SR 30 & LESS .08 ACRES IN SR 377, OR
123, PG. 66 1973.
  n   y   11-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     12     6S   3W     610.80    
ALL FRACTIONAL LESS 2 ACRES IN 66F R/W IN SR30
  n   y   12-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     13     6S   3W     633.47    
ALL
  n       13-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     14     6S   3W     270.71    
ALL LESS 10 ACRES IN 66F R/W IN SR30 AND LESS         .47 ACRES IN SW1/4 OF
SE1/4, BRIDGE WIDENING. SOLD EVERYTHING LYING WEST OF A LINE WHICH IS 1000 FEET
WEST OF & PARALLEL TO THE WEST BOUNDARY LINE OF THE 66’ R/W OF SR 377 (US 319)
TO TIITF IN L/T 251 OF 2003. SO, WE STILL OWN THE 1000’ STRIP AND EVERYING LYING
EAST OF US 319.
  n   y   14-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     22     6S   3W     0.77    
ALL. SOLD EVERYTHING LYING NORTH OF A LINE (FOLLOWS THE NORTH LINE OF A PRIVATE
UN-NAMED DIRT ROAD RUNNING FROM US HWY 319 IN SEC 26, THRU SEC 27 AND INTO SEC
22) DESCRIBED IN DEED TO TIITF IN L/T 251 OF 2003, LEAVING ABOUT 1.95 ACRES IN
SEC 22.
  n       22-06S-03W-0000-0010-0000   Ball 1926, Gordon Land Co 1951 DB RR/40  
ORB 228/485   SJ Timberland Franklin     23     6S   3W     223.50    
ALL LESS 10 ACRES IN 66F R/W IN SR30. SOLD EVERYTHING LYING WEST OF A LINE WHICH
IS 1000 FEET WEST OF & PARALLEL TO THE WEST BOUNDARY LINE OF THE 66’ R/W OF SR
377 (US 319) TO TIITF IN L/T 251 OF 2003.
  n   y   23-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     24     6S   3W     638.15    
ALL
  n   y   24-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Franklin     25     6S   3W     286.13  
 
THE NORTH 1/2 OF SECTION 25, TOWNSHIP 6S, RANGE 3W.
  n   y   25-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     26     6S   3W     392.21    
ALL LESS SE 1/4, LESS U.S. HIGHWAY 319 R/W SECTION 26, TOWNSHIP 6S, RANGE 3W.
SOLD EVERYTHING LYING NELY OF A LINE (FOLLOWS THE NORTH LINE OF A PRIVATE
UN-NAMED DIRT ROAD RUNNING FROM US HWY 319 IN SEC 26, THRU SEC 27 AND INTO SEC
22) DESCRIBED IN DEED AND WLY OF A LINE WHICH IS 1000 FEET WEST OF & PARALLEL TO
THE WEST BOUNDARY LINE OF THE 66’ R/W OF SR 377 (US 319) TO TIITF IN L/T 251 OF
2003.
  n   y   26-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     27     6S   3W     404.69    
ALL LESS 4 ACRES IN 66F R/W SR30. SOLD APPROX 8 ACRES IN NE CORNER LYING NELY OF
A LINE (FOLLOWS THE NORTH LINE OF A PRIVATE UN-NAMED DIRT ROAD RUNNING FROM US
HWY 319 IN SEC 26, THRU SEC 27 AND INTO SEC 22) & APPROX 180 ACRES IN NW 1/4
LYING WLY OF A CREEK TO TIITF IN L/T 251 OF 2003. not including SummerCamp DRI.
  n   y   27-06S-03W-0000-0010-0000   unknown   ORB 228/485   SJ Timberland
Franklin     28     6S   3W     13.59    
ALL. SOLD APPROX 618.79 ACRES BEING EVERYTHING NORTH OF A LINE WHICH FOLLOWS THE
NORTH SIDE OF A PRIVATE UN-NAMED DIRT ROAD DESCRIBED IN DEED TO TIITF IN L/T 251
OF 2003. WE STILL OWN THE SOUTH 175 FEET (APPROX) OF SECTION, WHICH CONTAINS
SAID DIRT ROAD ALONG WITH A 100’ WIDE FLA POWER EASEMENT DESCRIBED IN ORB
623-212.
  n       28-06S-03W-0000-0010-0000   Gordon Land Co 1951 DB RR/40, Sargent 1953
DB UU/443   ORB 228/485   SJ Timberland Franklin     29     6S   3W     5.29    
ALL. SOLD APPROX 627.88 ACRES BEING EVERYTHING NORTH OF A LINE WHICH FOLLOWS THE
NORTH SIDE OF A PRIVATE UN-NAMED DIRT ROAD DESCRIBED IN DEED TO TIITF IN L/T 251
OF 2003. WE STILL OWN THE SOUTH 100 FEET (APPROX) OF SECTION, WHICH CONTAINS
SAID DIRT ROAD ALONG WITH A 100’ WIDE FLA POWER EASEMENT DESCRIBED IN ORB
623-212, WHICH LIES ONLY BETWEEN THE ABANDONED RR R/W AND THE EAST SECTION LINE.
  n       29-06S-03W-0000-0010-0000   Gordon Land Co 1951 DB RR/40   ORB 228/485
  SJ Timberland Franklin     31     6S   3W     55.91    
ALL FRACTIONAL. EASEMENT TO CARABELLE PROPERTIES LIMITED KNOWN AS ST. JAMES
EASEMENT AND LOCATED IN SE 1/4 IN L/T 73 OF 2002.
  n   y   31-06S-03W-0000-0010-0000   Ball 1926, Gordon Land Co 1951 DB RR/40  
ORB 228/485   SJ Timberland Franklin     32     6S   3W     597.14    
ALL LESS S1/2 OF S1/2 OF S1/2 OF SW1/4 AND LESS S1/2 OF SW1/4 OF SW1/4 OF SE1/4
  n   y   32-06S-03W-0000-0010-0000   Ball 1926, Gordon Land Co 1951 DB RR/40  
ORB 228/485   SJ Timberland Franklin     33     6S   3W     283.77    
THE NORTH 1/2 OF SECTION 33, TOWNSHIP 6S, RANGE 3W. LESS 8 ACRES IN SUMMERCAMP
UNDER NEW PARCEL NUMBER AND BEING PAID BY ARVIDA. not including summercamp dri.
  n   y   33-06S-03W-0000-0010-0000   Ball 1926   ORB 228/485   SJ Timberland
Franklin     6     7S   3W     104.58    
N 1/2 LESS ANY PART OF 326.96 ACRES TO ANNEEWAKEE ORB 189, PG. 391, 9/11/82.
SOLD APPROX 41.32 ACRES LYING N OF CROOKED RIVER RD IN NW 1/4 TO TIITF IN L/T
251 OF 2003.
  n   y   06-07S-03W-0000-0010-0000   Nathan Mayo 1950 DB QQ/122, Gordon Land Co
1951 DB RR/40   ORB 228/485   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gadsden     19     1N   4W     599.23    
ALL FRACTIONAL LESS 21.3 AC. IN A.B. TAFF LAWSUIT, (1984).
  n   n   4-19-1N-4W-0000-00500-0100   Blucher Blair 1952 DB 100/299   ORB
324/44   SJ Timberland Gadsden     20     1N   4W     409.87    
ALL FRACTIONAL LESS 130.69 AC IN A.B. TAFF LAWSUIT, (1984).
  n   n   4-20-1N-4W-0000-00500-0100   Blucher Blair 1952 DB 100/299   ORB
324/44   SJ Timberland Gadsden     21     1N   4W     254.44    
ALL FRACTIONAL LESS 9.74 A IN SR 267. SOLD 185.99 ACRES TO GERALD THOMPSON AS
PER L/T 64 OF 2000, IT BEING ALL THAT TRACT LYING EAST OF STATE ROAD 267. WE
STILL OWN SOUTH OF SADBERRY ROAD IN LOT 50 LITTLE RIVER SURVEY. PROPERTY APPR
(MIKE MOORE) SAID THERE IS ONLY ABOUT 2 ACRES THERE SO HE IS MOVING THAT ACREAGE
DOWN TO THIS SECTION AND DELETING THE LOT 50 PARCEL NUMBER. I MADE ADJUSTMENT TO
ACREAGE AND 2002 VAL
  n   n   4-21-1N-4W-0000-00500-0100   Hoffman & Shelley 1936 DB BBB/469   ORB
324/44   SJ Timberland Gadsden     29     1N   4W     638.51    
ALL
  n   n   4-29-1N-4W-0000-00500-0000   Rich 1949 DB 87/15   ORB 324/44   SJ
Timberland Gadsden     30     1N   4W     639.09    
ALL
  n   n   4-30-1N-4W-0000-00500-0000   Rich 1949 DB 87/15   ORB 324/44   SJ
Timberland Gadsden     31     1N   4W     648.97    
ALL
  n   n   4-31-1N-4W-0000-00500-0000   Hoffman & Shelley 1936 DB BBB/469   ORB
324/44   SJ Timberland Gadsden     32     1N   4W     619.02    
ALL LESS 6 ACRES DEEDED TO J. BYRON SUBER 1/8/82. SOLD 7.096 ACRES LYING IN SE
1/4 E OF SR 267 AND N OF DUSTY HUNTER LANE TO LEX THOMPSON AS PER L/T 134 OF
2001.
  n   n   4-32-1N-4W-0000-00500-0000   Hoffman & Shelley 1936 DB BBB/469   ORB
324/44   SJ Timberland Gadsden     33     1N   4W     20.69    
NEW FOR 2006: PURCHASED NW 1/4 LYING WLY OF SR 267 FROM SAP LLC L/T 74 OF 2006.
  n   n   4-33-1N-4W-0000-00221-0000   J Byron Suber 1982 ORB 291/1061   ORB
324/44   SJ Timberland Franklin     2     7S   4W     2.85    
ALL. SOLD EVERYTHING EXCEPT A SMALL HUMP AT SE CORNER WHICH RUNS ALONG & OVER
THE N LINE OF A PRIVATE UN-NAMED DIRT RD DESCRIBED IN DEED TO TIITF IN L/T 251
OF 2003.
  n   n   02-07S-04W-0000-0010-0000   Ball 1926, Hathaway 1948 DB OO/193   ORB
228/485   SJ Timberland Franklin     11     7S   4W     476.35    
ALL LESS SE 1/4 OF SECTION 11, TOWNSHIP 7S, RANGE 4W.
  n   y   11-07S-04W-0000-0010-0000   Nathan Mayo 1950 DB QQ/122, Gordon Land Co
1951 DB RR/44, Ball 1926   ORB 228/485   SJ Timberland Liberty     14     1S  
5W     300.21    
ALL OF SECTION LESS 1.9 ACRES TO SRD -SR 20- 36/58 south 1/2
  n   y   014-1S-5W-00101-000   Hoffman 1935 DB 2/485   ORB 47/107   SJ
Timberland Liberty     15     1S   5W     305.53    
ALL south 1/2
  n   n   015-1S-5W-00102-000   Wilfley 1905 DB K/727   not in tract book   SJ
Timberland Liberty     16     1S   5W     321.14    
ALL south 1/2
  n   n   016-1S-5W-00103-000   Wilfley 1905 DB K/727   not in tract book   SJ
Timberland Liberty     17     1S   5W     310.53    
ALL south 1/2
  n   n   017-1S-5W-00104-00   Wilfley 1905 DB K/727   not in tract book   SJ
Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Liberty     18     1S   5W     268.79    
ALL LESS TO J. A. SHULER DESCRIBED AS BEGIN NWC OF SECTION, THENCE S. 5 DEGREES
1320 FT. FOR P.O.B., THENCE S. 60 DEGREES, 29 MINUTES E. 1120.25 FT., THENCE S.
13 DEG. E. 990 FT., TH. S. 64 DEG. W. 825 FT., TH. S. 1188 FT., TH. N. 85 DEG.
W. 573.3 FT.,TO POINT ON W. BOUNDARY OF SECT., N. TO HALF SECT. LINE, N. 5 DEG.
E. 1320’ TO P.O.B., ALSO , LESS 3.3 AC. TO SRD SR20 —36/60, LESS .52 AC. TO
TIMBER ENERGY RESOURCES, INC., 1986, LESS 67.07 AC. TO HAL A. DAVIS, ORB 66/76
and 81, 5/10/91. ALL OF SEC LYING S OF HWY 20 (1.5A) SOLD TO REVELL & EUBANKS
L/T 30 OF 2004. PART OF SW 1/4 OF SW 1/4 LYING NLY OF SR 20 BEING 8.07 ACRES
SOLD TO PROGRESS ENERGY (FPC) L/T 194 OF 2004. south 1/2
  n   y   018-1S-5W-00105-000   Wilfley 1905 DB K/727, A M Shuler 1950 DB
34/298,       SJ Timberland Liberty     19     1S   5W     6.73    
ALL OF SECTION LESS 18.12 ACRES TO SRD -SR 20- 30/397 & LESS 4.33 ACRES TO SRD
-S-267- 38/704. SOLD 213 AC IN NW 1/4 M/L & 24.47 AC IN SW 1/4 LYING S OF SR 267
TO JOE SHULER L/T 15 OF 2006. SOLD 27.03 AC IN SW 1/4 LYING WLY OF 30’ ROADWAY
ESMT & NLY OF SR 267 TO VICKERS L/T 66 OF 2006. SOLD EVERYTHING WE HAD LEFT
LYING SLY OF SR 20 TO APALACH TIMBERLANDS LLC L/T 8 OF 2008. STILL OWN N OF SAID
SR 20.
  n   y   019-1S-5W-00107-000   Miller et al 1952 DB 35/450   ORB 47/107   SJ
Timberland Liberty     20     1S   5W     66.74    
ALL LESS 11.90 A TO SRD -SR20- 36/60. SOLD 60 AC TO LIAO L/T 80 OF 2006. SOLD
EVERYTHING WE HAD LEFT LYING SLY OF SR 20 TO APALACH TIMBERLANDS LLC L/T 8 OF
2008. STILL OWN N OF SAID SR 20.
  n   y   020-1S-5W-00108-000   Wilfley 1905 DB K/727       SJ Timberland
Liberty     21     1S   5W     143.09    
ALL LESS 11.40 A TO SRD -SR 20- 36/60. SOLD EVERYTHING LYING SLY OF SR 20 TO
APALACH TIMBERLANDS LLC L/T 8 OF 2008. STILL OWN N OF SAID SR 20.
  n   y   021-1S-5W-00109-000   Wilfley 1905 DB K/727       SJ Timberland
Liberty     22     1S   5W     115.90    
ALL LESS 11.90 A TO SRD -SR 20- 36/60. SOLD EVERYTHING LYING SLY OF SR 20 TO
APALACH TIMBERLANDS LLC L/T 8 OF 2008. STILL OWN N OF SAID SR 20.
  n   y   022-1S-5W-00111-000   Wilfley 1905 DB K/727       SJ Timberland
Liberty     23     1S   5W     21.45    
ALL OF SECTION LESS 10.3 ACRES TO SRD -SR 20- 36/58 AND LESS 12.61 ACRES TO SRD
-SR-267- 38/704. SOLD EVERYTHING LYING SLY OF SR 20 TO APALACH TIMBERLANDS LLC
L/T 8 OF 2008. STILL OWN N OF SAID SR 20.
  n   y   023-1S-5W-00112-000   Hoffman 1935 DB 2/485   ORB 47/107   SJ
Timberland Calhoun     31     1N   9W     24.34    
E1/2 OF NE1/4 AND NW1/4 OF NW1/4. ACCESS EASEMENT FROM MCCLELLAN IN L/T 1 OF
2000. SOLD NW 1/4 OF NW 1/4 TO NEAL LAND & TIMBER IN L/T 116 OF 2003. south of
Hwy 20
  n   n   31-1N-09-0000-0013-0000   Bona Allen 1951 DB B-2/427       SJ
Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Calhoun     6     1S   9W     464.14    
ALL EXCEPT NW1/4 OF NW1/4 OF NW1/4. ACCESS EASEMENT TO KENNETH AND CONSTANCE
JONES AS PER L/T 39 OF 1999. LOTS 4 & 7, RIVERSIDE AT CHIPOLA SOLD TO TRI-STATE
LAND IN 2005. TAKE OUT ACRES EACH SALE AS PROP APPR DOES NOT CUT THEM OUT UNTIL
SOLD. MOVED 107.17 ACRES TO PARCEL 06-1S-09-0810-0000-0000 WHICH IS PLAT OF
RIVERSIDE AT CHIPOLA. west of the chipola river
  n   n   06-1S-09-0000-0001-0000   Bona Allen 1951 DB B-2/427   ORB 116/441  
SJ Timberland Calhoun     7     1S   9W     638.50    
ALL west of the chipola river
  n   n   07-1S-09-0000-0001-0000   Bona Allen 1951 DB B-2/427   ORB 116/441  
SJ Timberland Calhoun     8     1S   9W     129.26    
W1/2 AND SE1/4. SOLD 73.86 AC IN S 1/2 FROM CR 275 RUNNING WLY TO THE CHIPOLA
RIVER W/RELATED EASEMENT AGREEMENT TO CALLAWAY L/T 14 OF 2007. west of the
chipola river
  n   n   08-1S-09-0000-0001-0000   Bona Allen 1951 DB B-2/427   ORB 116/441  
SJ Timberland Calhoun     17     1S   9W     336.72    
ALL OF NW1/4 OF NE1/4 LYING WEST OF CHIPOLA RIVER, SW1/4 OF NE1/4, W1/2 AND
NW1/4 OF SE1/4 AND ALL OF SW1/4 OF SE1/4 LYING WEST OF CHIPOLA RIVER EXCEPT 5 A.
IN SWC. SOLD 50 ACRES BEING THE SW OF NE AND NW OF SE LYING E OF CHIPOLA RIVER
TO HAGLER AS PERL/T 18 OF 2002. QCD FROM MOLLY GLASS ET VIR DAVID & JUNE GLASS
BEING THAT PART OF SW 1/4 OF SE 1/4 LYING WEST OF CHIPOLA RIVER FILED 08/30/02
IN ORB 264-691 (FILED IN ACQ FILE) west of the chipola river
  n   n   17-1S-09-0000-0002-000   Bona Allen 1951 DB B-2/427   ORB 116/441   SJ
Timberland Calhoun     18     1S   9W     648.07    
ALL
  n   n   18-1S-09-0000-0001-0000   Bona Allen 1951 DB B-2/427   ORB 116/441  
SJ Timberland Calhoun     21     2S   9W     175.97    
ALL LYING WEST OF CHIPOLA RIVER EXCEPT SW1/4 OF SW1/4. TEMPORARY CONSTRUCTION
EASEMENT AGREEMENT FOR BRIDGE AT SCOTTS FERRY TO COASTAL MATERIALS OF ALABAMA,
INC., 12/11/02 IN ORB 266-469.
  n   n   21-2S-09-0000-0017-0000   Hugh Beelman 1948 DB Z-1/81   ORB 116/441  
SJ Timberland Calhoun     28     2S   9W     301.75    
ALL WEST OF CHIPOLA RIVER EXCEPT ONE ACRE TO MCCLELLAN IN NW1/4 OF NW1/4. QCD TO
PARKER FAMILY FOR EVERYTHING LYING WEST OF CHIPOLA RIVER IN SW OF SE AS PER L/T
143 OF 2001. TEMPORARY CONSTRUCTION EASEMENT AGREEMENT FOR BRIDGE AT SCOTTS
FERRY TO COASTAL MATERIALS OF ALABAMA, INC., 12/11/02 IN ORB 266-469.
  n   n   28-2S-09-0000-0007-0000   Hugh Beelman 1948 DB Z-1/81, Jimmy Yon 1984
ORB 106/535   ORB 116/441   SJ Timberland Calhoun     29     2S   9W     128.68
   
S 1/2 OF S 1/2 & THAT PART OF THE NE OF SE LYING S & E OF SR 71. SOLD 66.79 AC
(SEE SURVEY) TO CALAM & THRONE L/T 118 OF 2006.
  n   n   29-2S-09-0000-0001-0100   Hugh Beelman 1948 DB Z-1/81   ORB 116/441  
SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Calhoun     29     2S   9W     21.73    
NE 1/4 OF NE 1/4 LESS .76 ACRES TO JIMMY YON, 1984; W 1/2 OF SE 1/4 OF NE 1/4,
SW 1/4 OF NE 1/4, NE 1/4 OF SE 1/4 & S 1/2 OF S 1/2. SOLD 64.68 ACRES BEING THE
SW 1/4 OF NE 1/4; W 1/2 OF SE 1/4 OF NE 1/4; AND, NE 1/4 OF SE 1/4 LYING N AND W
OF SR 71 TO YON AS PER L/T 100 OF 2002. MOVED S 1/2 OF S 1/2 & THAT PART OF THE
NE OF SE LYING S & E OF SR 71 TO -0001-0100 FOR 2003. SOLD W 1/2 OF NE 1/4 OF NE
1/4 TO RICHTER L/T 171 OF 2004. ALL THAT IS LEFT HERE IS E 1/2 OF NE OF NE.
  n   n   29-2S-09-0000-0001-0000   Hugh Beelman 1948 DB Z-1/81   ORB 116/441  
SJ Timberland Calhoun     30     2S   9W     626.02    
ALL
  n   n   30-2S-09-0000-0001-0000   Hugh Beelman 1948 DB Z-1/81   ORB 116/441  
SJ Timberland Calhoun     31     2S   9W     568.98    
ALL. SOLD 2840.11 FRONT FOOT ON CR 71 FROM EAST SECTION LINE BEING 665 FEET DEEP
AND CALLED PROJECT GENTIAN PINKROOT PRESERVE TO THE NATURE CONSERVANCY AS PER
L/T 168 OF 2002 ALONG WITH RELATED CONSERVATION EASEMENT ORB 264-141.
  n   n   31-2S-09-0000-0001-0000   Hugh Beelman 1948 DB Z-1/81   ORB 116/441  
SJ Timberland Calhoun     32     2S   9W     339.24    
ALL LYING NORTH AND WEST OF CHIPOLA RIVER. RIGHT OF WAY EASEMENT TO GULF COAST
ELECTRIC COOP FOR A STRIP OF LAND 29’ X 3155’ CONNECTING HWY 71 WITH THE FROZEN
BLUFF CAMP AREA AND FOLLOWING EXISTING WOODS ROAD 06/13/00 ORB 236-727. SOLD
46.43 AC (SEE SURVEY) TO CALAM & THRONE L/T 118 OF 2006.
  n   n   32-2S-09-0000-0001-0000   Hugh Beelman 1948 DB Z-1/81   ORB 116/441  
SJ Timberland Calhoun     33     2S   9W     12.20    
ALL NORTH AND WEST OF CHIPOLA RIVER. SOLD .11 AC (SEE SURVEY) TO CALAM & THRONE
L/T 118 OF 2006.
  n   n   33-2S-09-0000-0021-0000   Hugh Beelman 1948 DB Z-1/81, M L Kelso 1956
DB 65/333   ORB 116/441   SJ Timberland Calhoun     5     3S   9W     222.48    
US LOTS 2, 3, 6 AND 7 OR ALL W1/2 OF SECTION LYING WEST OF EAST LINE OF DEAD
LAKES
  n   n   05-3S-09-0000-0003-0000   Hugh Beelman 1948 DB Z-1/81, M L Kelso 1956
DB 65/333   ORB 116/441   SJ Timberland Calhoun     6     3S   9W     631.52    
ALL
  n   n   06-3S-09-0000-0001-0000   Hugh Beelman 1948 DB Z-1/81, M L Kelso 1956
DB 65/333   ORB 116/441   SJ Timberland Calhoun     7     3S   9W     137.27    
US LOT 1, 2, AND 3 OR ALL OF N1/2 LYING NORTH OF DEAD LAKES
  n   n   07-3S-09-0000-0001-0000   Hugh Beelman 1948 DB Z-1/81, M L Kelso 1956
DB 65/333   ORB 116/441   SJ Timberland Calhoun     8     3S   9W     5.15    
US LOT 3 OR NW1/4 OF NW1/4 LYING NORTH OF DEAD LAKES TAX BILL IS LESS THAN FIVE
DOLLARS SO THEY DON’T MAIL ONE OUT.
  n   n   08-3S-09-0000-0002-0000   Hugh Beelman 1948 DB Z-1/81, M L Kelso 1956
DB 65/333   ORB 116/441   SJ Timberland Gulf     5     6S   9W     66.14    
WINONA GARDENS S/D RP1, PG. 7, LOTS 11A, 12A, 19, 20, 21, 27, 28 AND 29. ORB
143/707 FROM TAUNTON. west of hwy 71
  y       01063-000R   C C Hopkins 1951 DB 21/518, Floyd Lister 1958 DB 32/453,
Gulf Co Farms 1987 ORB 122/1008, Gulf Co. 1988 ORB 123/578, David Taunton 1991
ORB 143/707   ORB 109/372   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     6     6S   9W     656.21    
ALL OF SECTION
  y   y   01064-500R   Brown Broadcasting 1984 ORB 102/766, Milton Dean 1985 ORB
106/92, Sam Harmon 1985 ORB 106/543, Timber Energy 1986, ORB 111/1033, Gulf Co
Farms 1986 ORB 113/850, Transit Rentals of Tallahassee 1987 ORB 117/567, Gulf Co
Farms 1987 ORB 118/541, A T & T 1987 ORB 119/228, C R Smith 1987 ORB 121/59,
Gulf Co Farms 1987 ORB 122/1008, Jefferson Co 1989 ORB 130/347   ORB 109/372  
SJ Timberland Gulf     7     6S   9W     647.00    
ALL OF SECTION.
  y   y   01065-000R   Gulf Co Farms 1987 ORB 122/1008       SJ Timberland Gulf
    8     6S   9W     119.59    
ALL OF SECTION LYING WEST OF S.R.71. ORB 122/1008 FROM GULF COUNTY FARMS. west
of hwy 71
  y       01066-000R   Gulf Co Farms 1987 ORB 122/1008       SJ Timberland Gulf
    18     6S   9W     464.71    
ALL EXCEPT N1/2 OF SW1/4 OF SE1/4 AND LESS 8 ACRES IN SR 71 west of hwy 71
  y   y   01086-000R   Samuel Patrick 1948 DB 19/86, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed       SJ Timberland Gulf    
19     6S   9W     132.49    
ALL LESS 17 ACRES IN SR 71 west of hwy 71
  y   y   01088-000R   B R Williams 1954 DB 25/282, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed       SJ Timberland Calhoun  
  1     1S   10W     334.79    
ALL EXCEPT SE1/4 OF SW1/4 AND EXCEPT 2 PARCELS DES. AS. 1. BEGIN AT NWC OF NE1/4
OF NE1/4 THENCE EAST 210F, THENCE SOUTH 420F, THENCE WEST 210F, THENCE NORTH
420F TO POB. -2 ACRES- 2. BEGIN AT A POINT 210F EAST OF NWC OF NE1/4 OF NE1/4.
THENCE EAST 210F, SOUTH 210F, WEST 210F, NORTH 210F, TO POB — 1 AC.—. SOLD
PARCEL IN SW OF SW BEING 18.67 ACRES TO JOHNSON AND SWAPPED (PURCHASED FROM
LEWIS) 11.72 ACRES ON EITHER SIDE OF PARCEL ALREADY OWNED BY LEWIS ALONG WITH
EASEMENT TO LEWIS TO GET TO SR 73 SEE MAP AND NOTES IN L/T 98 OF 2002. SOLD
PARCEL LYING WLY OF SR 73 AND NLY & ELY OF TOOLCHEST BRANCH TO MESSICK, ET ALS,
IN L/T 115 OF 2003. PART OF NE 1/4 OF NE 1/4 LYING ADJ TO PARCEL ALREADY OWNED
BY CHURCH SOLD TO CLARKSVILLE BAPTIST CHURCH L/T 120 OF 2005. EVERYTHING LYING
WLY OF SR 73 & SLY OF TOOLCHEST BRANCH SOLD TO HAND L/T 198 OF 2005. TEMPORARY
EASEMENT TO DOT FOR SR 73 02/23/06 IN ORB 311-732. CONVEYANCE TO DOT FOR SR 73
02/23/06 IN ORB 311-730. DISTRIBUTION RIGHT OF WAY EASEMENT TO WEST FLORIDA
ELECTRIC COOP 03/06/06 (UNRECORDED). STARTING IN 2008, APPRAISER INCLUDED THE
MOBILE HOME IN THIS VALUE AS IT WAS NOT ASSESSED BEFORE.
  n   n   01-1S-10-0000-0001-0000   Bona Allen 1951 DB B-2/427   ORB 116/441  
SJ Timberland Calhoun     11     1S   10W     103.27    
PARCEL LIES IN S 1/2 EAST OF SR 73. RE-EVALUATED IN 2003.
  n   n   11-1S-10-0000-0001-0100   Curtis Adams 2001 ORB 253/417       SJ
Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Calhoun     12     1S   10W     534.82  
 
ALL EXCEPT W 3/4 OF NW1/4 OF NE1/4 AND EXCEPT NE1/4 OF NW1/4. SOLD 41.17 ACRES
TO JOHNSON BEING THE NW OF NW AND A .18 ACRE STRIP IN NW OF NE. SEE MAP AND
NOTES IN L/T 98 OF 2002.
  n   n   12-1S-10-0000-0001-0000   Bona Allen 1951 DB B-2/427   ORB 116/441  
SJ Timberland Calhoun     13     1S   10W     639.76    
ALL
  n   n   13-1S-10-0000-0001-0000   Bona Allen 1951 DB B-2/427   ORB 116/441  
SJ Timberland Calhoun     26     1S   10W     185.75    
W1/2 OF NW1/4 AND SW1/4
  n   n   26-1S-10-0000-0001-0500   Curtis Adams 2001 ORB 253/417       SJ
Timberland Calhoun     1     3S   10W     518.89    
ALL EXCEPT W1/2 OF NW1/4 AND EXCEPT THAT PART OF S1/2 OF SW1/4 LYING SOUTH OF
CYPRESS CREEK
          01-3S-10-0000-0002-0000   E H Parker 1962 ORB 73/299   ORB 116/441    
Calhoun     4     3S   10W     482.75    
N1/2 OF NE1/4, SW1/4 OF NE1/4, E1/2 OF NW1/4, E1/2 OF W1/2 OF NW1/4, W1/2 OF
SW1/4, E1/2 OF SE1/4 & NW1/4 OF SE1/4 & SE1/4 OF NE1/4
  n   n   04-3S-10-0000-0001-0000   Leon Durham 1947 DB Y-1 99 Southern Tree
Farms 1962 ORB 73/590       SJ Timberland Calhoun     5     3S   10W     490.30
   
SW1/4 OF NE1/4, W1/2 OF NW1/4, SE1/4 OF NW1/4 & S1/2
  y   n   05-3S-10-0000-0001-0000   Leon Durham 1947 DB Y-1 99, Hunt Oil 1947  
    SJ Timberland Calhoun     6     3S   10W     631.80    
ALL
  y   n   06-3S-10-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  7     3S   10W     638.91    
ALL
  y   n   07-3S-10-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  8     3S   10W     658.09    
ALL
  y   n   08-3S-10-0000-0001-0000   Hunt Oil 1947, George Peake 1953 DB G-2/85  
    SJ Timberland Calhoun     9     3S   10W     558.71    
N1/2, SW1/4 & S1/2 OF SE1/4
  n   n   09-3S-10-0000-0001-0000   Hunt Oil 1947, DB G-2/85, Leon Durham 1947
DB Y-1/99       SJ Timberland Calhoun     10     3S   10W     569.26    
NE1/4 OF NE1/4, NW1/4 OF NW1/4, S1/2 OF N1/2, E1/2 OF SW1/4, SW1/4 OF SW1/4 &
SE1/4 & NW1/4 OF NE1/4 -DB73/587- SOLD TO LARRY DANIELS 2000 ORB 235/248
  n   n   10-3S-10-0000-0001-0000   Leon Durham 1947 DB Y-1/99, George Peake
1964 DB 73/587       SJ Timberland Calhoun     11     3S   10W     140.70    
W1/2 OF W1/2. SOLD W 1/2 OF NW 1/4 LYING N OF SR 73 TO MESSICK, ET ALS, IN L/T
115 OF 2003.
  n   n   11-3S-10-0000-0002-0000   Leon Durham 1947 DB Y-1/99       SJ
Timberland Calhoun     14     3S   10W     157.13    
W1/2 OF W1/2
  y   n   14-3S-10-0000-0003-0000   Leon Durham 1947 DB Y-1/99       SJ
Timberland Calhoun     15     3S   10W     620.39    
ALL
  y   n   15-3S-10-0000-0001-0000   Leon Durham 1947 DB Y-1/99       SJ
Timberland Calhoun     16     3S   10W     620.71    
ALL
  y   n   16-3S-10-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     17     3S   10W     652.40    
ALL
  y   n   17-3S-10-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  18     3S   10W     637.80    
ALL
  y   n   18-3S-10-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  19     3S   10W     643.98    
ALL
  y   n   19-3S-10-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  20     3S   10W     651.41    
ALL
  y   n   20-3S-10-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  21     3S   10W     632.01    
ALL
  y   n   21-3S-10-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  22     3S   10W     318.09    
N1/2
  y   n   22-3S-10-0000-0001-0000   David Gaskin 1947 DB Y-1/231, David Gaskin
1947 DB Y-1/265   ORB 116/441(portion)   SJ Timberland Calhoun     22     3S  
10W     276.74    
NE1/4 OF SW1/4, N1/2 OF SE1/4 OF SW1/4, SW1/4 OF SE1/4, N1/2 OF SE1/4, AND W1/2
OF SW1/4
  y   n   22-3S-10-0000-0003-0000   Charles Wall 1948 DB X-1/257, L McMurtray
1950 DB Z-1/560 Southern Tree Farms 1960 DB 72/129   ORB 116/441   SJ Timberland
Gulf     27     3S   10W     615.50    
S1/2 OF NE1/4 OF NE1/4, W1/2 OF NE1/4, SE1/4 OF NE1/4 AND W1/2 AND SE1/4-LESS 1
ACRE M/L TO GULF CO. R/W 6/3/65
  y   n   01348-000R   0        SJ Timberland Gulf     28     3S   10W    
636.22    
ALL
  y   n   01350-000R   Hunt Oil 1947       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     29     3S   10W     664.44    
ALL
  y   n   01351-000R   Hunt Oil 1947       SJ Timberland Gulf     30     3S  
10W     658.09    
ALL
  y   n   01352-000R   Hunt Oil 1947       SJ Timberland Gulf     31     3S  
10W     653.20    
ALL
  y   n   01353-000R   Hunt Oil 1947       SJ Timberland Gulf     32     3S  
10W     315.63    
N1/2
  y   n   01354-000R   Hunt Oil 1947       SJ Timberland Gulf     33     3S  
10W     479.35    
E1/2 AND NW1/4
  y   n   01356-000R   Hunt Oil 1947       SJ Timberland Gulf     34     3S  
10W     662.91    
ALL
  y   n   01358-000R   Hunt Oil 1947       SJ Timberland Gulf     6     4S   10W
    633.19    
ALL
  y   n   01533-000R   Hunt Oil 1947       SJ Timberland Gulf     7     4S   10W
    615.75    
ALL LESS 6 ACRES IN SR 22
  y   y   01534-000R   Hunt Oil 1947       SJ Timberland Gulf     8     4S   10W
    119.67    
SW1/4 OF NW1/4, W1/2 OF SW1/4 LESS SW1/4 OF SW1/4 OF SW1/4 AND SE 1/4 OF SE1/4.
SOLD SE 1/4 OF SE 1/4 TO APALACH TIMBERLANDS LLC L/T 8 OF 2008.
  y   n   01536-000R   Hunt Oil 1947       SJ Timberland Gulf     16     4S  
10W     366.76    
NW1/4 OF NE1/4, S1/2 OF NW1/4, SW1/4, W1/2 OF SE1/4, SE1/4 OF SE1/4 LESS 3 ACRES
IN SR 71 R/W. SOLD NW 1/4 OF NE 1/4 TO APALACH TIMBERLANDS LLC L/T 8 OF 2008.
  n   y   01740-000R   Kenney Land Co 1948 DB 19/23   ORB 109/372   SJ
Timberland Gulf     17     4S   10W     354.91    
E1/2 OF NE1/4 AND S1/2 LESS 3 A. IN SR 22. SOLD NE 1/4 OF NE 1/4 LYING NLY OF SR
22 BEING APPROX 27 AC TO APALACH TIMBERLANDS LLC L/T 8 OF 2008.
  n   y   01741-000R   Hunt Oil 1947       SJ Timberland Gulf     18     4S  
10W     639.48    
ALL LESS 6 ACRES IN SR 22
  n   y   01752-000R   Hunt Oil 1947       SJ Timberland Gulf     27     4S  
10W     26.54    
THAT PORTION OF THE W1/4 LYING WESTERLY OF THE CENTER OF A DRAINAGE DITCH AND
SOUTHERLY OF THE CENTER OF A WOODS ROAD, AS SHOWN ON A SURVEY PREPARED BY
BUCHANAN & HARPER INC. DATED 12/6/89 & A ROAD R/W AS DESCRIBED IN DEED: OR
135/807. 1/31/90.
  y   n   02464-050R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     28     4S   10W     639.73    
ALL OF SEC. LESS THAT PORTION OF THE N1/4 LYING NORTHERLY OF THE CENTER OF A
WOODS ROAD AND LESS THAT PORTION OF THE E1/2 LYING EASTERLY OF THE CENTER OF A
DRAINAGE DITCH AS SHOWN ON A SURVEY PREPARED BY BUCHANAN & HARPER INC. DATED
12/6/89 AND A ROAD R/W DESCRIBED IN DEED OR 135/807, 1/31/90.
  y   n   02465-050R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     29     4S   10W     629.59    
ALL OF SEC; OR 135/807, 1/31/90.
  y   n   02466-000R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     30     4S   10W     635.04    
ALL OF SEC.; OR 135/807, 1/31/90.
  y   n   02466-001R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     31     4S   10W     647.65    
ALL OF SEC.; OR 135/807, 1/31/90.
  y   n   02466-002R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     32     4S   10W     636.65    
ALL OF SEC.; OR 135/807, 1/31/90.
  y   n   02466-003R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     33     4S   10W     609.37    
ALL OF SEC. LESS THAT PORTION OF THE E1/4 LYING EASTERLY AND NORTHERLY OF THE
CENTER OF A DITCH AS SHOWN ON A SURVEY PREPARED BY BUCHANAN & HARPER, DATED
12/6/89 OR 135/807, 1/31/90.
  y   n   02467-050R   Farmers Investment 1990 ORB 135/807       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     34     4S   10W     99.82    
THAT PORTION OF THE S1/2 OF SAID SEC. LYING SOUTHERLY OF THE CENTER OF A
DRAINAGE DITCH AND THE EASTERLY EXTENSION THEREOF, SAID CENTER AND THE EXTENSION
THEREOF BEARING N. 89 DEG. 53 FT, 09 IN. EAST, AS SHOWN ON A SURVEY PREPARED BY
BUCHANAN & HARPER, INC. DATED 12/6/89, OR 135/807, 1/31/90.
  y   n   02468-050R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     1     5S   10W     84.42    
S 1/2 OF SW 1/4, OR 129/809, 1/16/89. DRAINAGE EASEMENT TO GULF CO FOR
HONEYVILLE COMMUNITY CENTER ORB 461-701 L/T 15 OF 2008.
  y   n   02666-000R   Farmers Investment 1989 ORB 129/809       SJ Timberland
Gulf     2     5S   10W     202.09    
S 1/2 OF SE 1/4, E 1/2 OF SW 1/4, SW 1/4 OF SW 1/4, OR 129/809, 1/16/89.
  y   n   02689-000R   Farmers Investment 1989 ORB 129/809       SJ Timberland
Gulf     3     5S   10W     180.36    
ALL OF SEC. LYING SOUTH OF SR 386 FROM F. I. C. LESS RD. R/W IN CO. RD. 386; OR
129/809, 1/16/89 & OR 135/807, 1/31/90.
  y   y   02690-050R   Farmers Investment 1989 ORB 129/809       SJ Timberland
Gulf     3     5S   10W     439.26    
PARCEL # 9 FROM FICO FARMS. ORB 135/807.
  y   n   02691-000R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     4     5S   10W     672.85    
ALL OF SEC. LYING NORTH OF COUNTY RD. 386. LESS RD. R/W IN CO. RD. 386; OR
113/758, 8/8/86; OR 135/807, 1/31/90.
  y   n   02690-060R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     4     5S   10W     2.18    
5 AC. LYING SOUTH OF SR. 386. ORB 117/40-43 FROM ST. JOE PAPER CO.
  y   y   02691-011R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     5     5S   10W     624.58    
ALL OF SEC. LESS THAT PART OF THE SE1/4 LYING S. OF THE CENTER OF A DRAINAGE
DITCH AS SHOWN ON A SURVEY PREPARED BY BUCHANAN & HARPER INC., DATED 12/6/89, OR
135/807, 1/31/90.
  y       02690-070R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     6     5S   10W     640.27    
THAT PORTION OF SEC. 6 LYING E. OF THE CENTER OF A WOODS ROAD AS SHOWN ON A
SURVEY PREPARED BY BUCHANAN & HARPER INC. DATED 12/6/89. ALSO THAT PORTION OF
THE NW1/4 LYING N. OF THE CURRENT BOUNDARY LINE OF SJL&D CO., OR 135/807,
1/31/90. ALSO 255 ACRES AS DESCRIBED IN THAT CERTAIN DEED FROM MAJOR—GULF, INC.
ETAL , OR 59/784, 12/27/74.
  y   n   02690-080R   Major Gulf Inc 1975 ORB 59/784, Farmers Investment 1990
ORB 135/807   ORB 109/372   SJ Timberland Gulf     7     5S   10W     307.79    
THAT PORTION OF SEC. 7 LYING EASTERLY OF THE CENTER OF WOODS ROAD AND NORTHERLY
OF THE CENTER OF A DRAINAGE DITCH (LITTLE CREEK) AS SHOWN ON A SURVEY PREPARED
BY BUCHANAN & HARPER INC. DATED 12/6/89, OR 135/807, 1/31/90. ALSO 168.7 ACRES
AS DESCRIBED IN THAT CERTAIN DEED FROM MAJOR—GULF, INC. ETAL, OR 59/784,
12/27/74.
  y   n   02690-090R   Major Gulf Inc 1975 ORB 59/784, Farmers Investment 1990
ORB 135/807   ORB 109/372   SJ Timberland Gulf     8     5S   10W     106.61    
106.8 ACRES BEING PARCEL # 14 FROM FICO. ORB 135/807.
  y   n   02690-100R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     8     5S   10W     111.61    
ALL OF SECTION 8 LYING SOUTH OF SR. 386. ORB 117/40-43.
  y   y   02691-012R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     9     5S   10W     112.61    
128.7 ACRE PARCEL # 15 FROM FICO.
  y   n   02690-110R   Farmers Investment 1990 ORB 135/807       SJ Timberland
Gulf     9     5S   10W     508.89    
ALL OF SECTION LYING SOUTH OF SR. 386.
  y   y   02691-013R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     10     5S   10W     653.18    
ALL OF SEC., OR 129/809, 1/16/89.
  y   n   02691-006R   Farmers Investment 1989 ORB 129/809       SJ Timberland
Gulf     11     5S   10W     637.99    
ALL OF SEC., OR 129/809, 1/16/89.
  y   n   02691-007R   Farmers Investment 1989 ORB 129/809       SJ Timberland
Gulf     12     5S   10W     319.74    
W 1/2, NE 1/4 OF NW 1/4 OF SE 1/4, ALSO THAT CERTAIN TRACT OF LAND BEGINNING AT
CENTER OF SR 71, ON THE N. LINE OF NE 1/4 OF SE 1/4, AND RUN W. 225 YD.; TH. RUN
S. 150 YDS., TH. RUN DUE E. TO THE SR 71, TH. RUN ALONG THE W. SIDE OF SR 71, IN
A NORTHWESTERLY DIRECTION TO THE P.O.B. ON THE N. LINE OF THE NE1/4 OF SE1/4,
NW1/4 OF NW1/4 OF SE1/4, OR 129/809. DONATED 21.272 ACRES IN SE 1/4 ADJ TO SR 71
TO GULF CO IN L/T 14 OF 2004. I BELIEVE THAT IS ALL WE OWNED IN SE 1/4 BUT I DO
NOT HAVE SURVEY TO CONFIRM. WE HAVE ALL OF THE W 1/2 LEFT. GAVE ACCESS TO GULF
CO RUNNING ACROSS NLY PROPERTY LINE OF PARK 08/22/06 ORB 417-554 WHICH CAN BE
FOUND IN 2004 FILE. DRAINAGE EASEMENT TO GULF CO FOR HONEYVILLE COMMUNITY CENTER
ORB 461-701 L/T 15 OF 2008.
  y   n   02692-000R   Farmers Investment 1989 ORB 129/809       SJ Timberland
Gulf     13     5S   10W     478.29    
W 1/2 AND W 1/2 OF E 1/2, OR 129/809, 1/16/89.
  y   n   02733-000R   Jesse Gaskin 1948 DB 19/23, Mitchell 1949, Farmers
Investment 1989 ORB 129/809       SJ Timberland Gulf     14     5S   10W    
630.90    
ALL OF SEC., OR 129/809, 1/16/89.
  y   n   02734-001R   Jesse Gaskin 1948 DB 19/62, Mitchell 1949, Farmers
Investment 1989 ORB 129/809       SJ Timberland Gulf     15     5S   10W    
652.96    
ALL OF SEC. OR 129/809, 1/16/89.
  y   n   02734-002R   Farmers Investment 1989 ORB 129/809       SJ Timberland
Gulf     16     5S   10W     689.41    
ALL OF SEC. OR 129/809, 1/16/89.
  n   n   02734-009R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     17     5S   10W     578.35    
ALL OF SECTION LESS .20 AC. OF THE NW1/4 OF NW1/4 LYING N. OF SR 386. TOOK OUT
OF AG AND SAID BUILDING ON IT FOR 2004. I HAVE REQUESTED INFO AND TO WHY. PER
NOTE FROM DAN - RESTORED TO AG AND THERE ARE NO BUILDINGS ON IT FOR 2004, THEY
WILL RE-TRIM.
  n   y   02734-010R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     20     5S   10W     572.52    
ALL OF SECTION.
  n   n   02734-013R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     21     5S   10W     683.09    
ALL OF SECTION.
  n   n   02734-014R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     22     5S   10W     638.14    
ALL OF SEC., OR 129/809, 1/16/89.
  y   n   02734-005R   Jesse Gaskin 1948 DB 19/62, Mitchell 1949, Farmers
Investment 1989 ORB 129/809       SJ Timberland Gulf     23     5S   10W    
616.59    
ALL OF SEC. OR 129/809, 1/16/89.
  y   n   02734-006R   Jesse Gaskin 1948 DB 19/62, Mitchell 1949, Farmers
Investment 1989 ORB 129/809       SJ Timberland Gulf     24     5S   10W    
636.38    
ALL OF SEC. OR 129/809, 1/16/89.
  y   n   02734-007R   DB 19/62, DB 19/64, Mitchell 1949, Farmers Investment
1989 ORB 129/809       SJ Timberland Gulf     25     5S   10W     654.43    
ALL OF SEC. OR 129/809, 1/16/89.
  y   n   02734-008R   Jesse Gaskin 1948 DB 19/62, Mitchell 1949, ORB 129/809  
    SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     26     5S   10W     644.56    
ALL OF SEC., OR 113/758, 8/8/86 & OR 129/809, 1/16/89.
  y   n   02734-015R   T L James 1986 ORB 113/758, Farmers Investment 1989 ORB
129/809   ORB 117/40   SJ Timberland Gulf     27     5S   10W     663.74    
ALL OF SECTION.
  y   n   02734-016R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     28     5S   10W     687.33    
ALL OF SECTION.
  n   n   02734-017R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     29     5S   10W     548.55    
ALL OF SECTION.
  n   n   02734-018R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     31     5S   10W     636.28    
ALL
  y   n   02737-000R   Fred Van Eck 1961   ORB 109/732   SJ Timberland Gulf    
32     5S   10W     637.70    
ALL
  y   n   02738-000R   Fred Van Eck 1961   ORB 109/732   SJ Timberland Gulf    
33     5S   10W     638.04    
ALL OF SECTIONS 33, 34, 35 AND 36, T5S, R10W. BEING 640.96 AC. IN SECT. 33,
640.80 AC. IN SECT. 34, 640.64 AC. IN SECT. 35 AND 637.12 AC. IN SECT. 36.
  y   n   02735-000R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     34     5S   10W     626.27    
ALL OF SECTIONS 33, 34, 35 AND 36, T5S, R10W. BEING 640.96 AC. IN SECT. 33,
640.80 AC. IN SECT. 34, 640.64 AC. IN SECT. 35 AND 637.12 AC. IN SECT. 36.
  y   n   02735-000R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     35     5S   10W     661.75    
ALL OF SECTIONS 33, 34, 35 AND 36, T5S, R10W. BEING 640.96 AC. IN SECT. 33,
640.80 AC. IN SECT. 34, 640.64 AC. IN SECT. 35 AND 637.12 AC. IN SECT. 36.
  y   n   02735-000R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     36     5S   10W     645.70    
ALL OF SECTIONS 33, 34, 35 AND 36, T5S, R10W. BEING 640.96 AC. IN SECT. 33,
640.80 AC. IN SECT. 34, 640.64 AC. IN SECT. 35 AND 637.12 AC. IN SECT. 36.
  y   n   02735-000R   T L James 1986 ORB 113/758   ORB 117/40   SJ Timberland
Gulf     1     6S   10W     708.30    
ALL
  y   n   02739-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     2     6S   10W     688.80    
ALL
  y   n   02740-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     3     6S   10W     659.09    
ALL
  y   n   02741-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     4     6S   10W     655.61    
ALL
  y   n   02742-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     5     6S   10W     652.36    
ALL
  y   n   02743-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     6     6S   10W     643.06    
ALL
  y   n   02744-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     7     6S   10W     666.11    
ALL
  y   n   02745-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     8     6S   10W     666.51    
ALL
  y   n   02746-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     9     6S   10W     631.49    
ALL
  y   n   02747-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     10     6S   10W     646.35    
ALL
  y   n   02748-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     11     6S   10W     636.80    
ALL
  y   n   02749-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     12     6S   10W     673.89    
ALL
  y   n   02750-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     13     6S   10W     692.05    
ALL
  y   n   02751-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     14     6S   10W     653.49    
ALL
  y   n   02752-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     15     6S   10W     653.23    
ALL
  y   n   02753-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     16     6S   10W     611.59    
ALL
  y   n   02754-000R   Board of Education 1941   ORB 109/372   SJ Timberland
Gulf     17     6S   10W     665.61    
ALL
  y   n   02755-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     18     6S   10W     659.01    
ALL
  y   n   02756-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     19     6S   10W     639.94    
ALL
  y   n   02757-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     20     6S   10W     644.27    
ALL
  y   n   02758-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     21     6S   10W     605.99    
ALL
  y   n   02759-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     22     6S   10W     634.19    
ALL
  y   n   02760-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     23     6S   10W     639.55    
ALL
  y   n   02761-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     24     6S   10W     651.29    
ALL west of hwy 71
  y   y   02762-000R   DB 25/282, Maritime Land deed, Woodstock Lumber deed,
Raymond Smith trustee deed       SJ Timberland Gulf     25     6S   10W    
439.85    
ALL LESS 27 ACRES IN SR 71/ALSO LESS PARCEL SOLD TO ROSA WHITEFIELD PARRISH
-LAND LINE ADJUSTMENT- DESCRIBED AS. BEGIN NEC SECT. 25, RUN SOUTH 470.2F FOR
POB. CONTINUE S. ALONG SECTION LINE 618.5F, TH. N. 63 DEGS. 57 MINS. W. 286.6F,
N. 27 DEGS. 42 MIN. E. 555.7F TO P.O.B.—1.83 AC. SOLD 2.066 ACRES PARCEL LOCATED
1000’ WLY OFF SR 71 ALONG ELECTRIC POWER EASEMENT TO FORESITE FOR ALLTEL TOWER
SITE L/T 206 OF 2004. west of hwy 71
  y   y   02763-000R   DB 25/282, DB 25/278 Maritime Land deed, Woodstock Lumber
deed, Raymond Smith trustee deed       SJ Timberland Gulf     26     6S   10W  
  647.41    
ALL
  y   n   02764-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     27     6S   10W     643.74    
ALL
  y   n   02765-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     28     6S   10W     623.25    
ALL
  y   n   02766-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     29     6S   10W     646.98    
ALL
  y   n   02767-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     30     6S   10W     641.83    
ALL
  y   n   02768-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     31     6S   10W     627.06    
ALL LESS 32.79 ACRES IN US CANAL
  y   n   02769-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     32     6S   10W     645.87    
ALL
  y   n   02770-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     33     6S   10W     622.01    
ALL
  y   n   02771-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     34     6S   10W     647.23    
ALL
  y   n   02772-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     35     6S   10W     649.86    
ALL LESS .50 ACRES IN SR 71 west of hwy 71
  y   y   02773-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     36     6S   10W     120.40    
ALL LESS 27 AC. IN SR71 & LESS 10.01 AC. IN S-387, DB 25, PG. 488 9/7/54. west
of hwy 71
  y   y   02774-000R   DB 25/488, Maritime Land deed, Woodstock Lumber deed,
Raymond Smith trustee deed       SJ Timberland Gulf     2     7S   10W    
458.65    
ALL LESS 27 ACRES IN SR 71 AND LESS 11 ACRES IN TOWER SITE west of hwy 71
  y   y   02777-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     3     7S   10W     655.37    
ALL
  y   n   02778-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     4     7S   10W     639.24    
ALL
  y   n   02779-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     5     7S   10W     656.14    
ALL LESS 24.80 ACRES IN US CANEL
  y   n   02780-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     6     7S   10W     620.19    
ALL LESS 61.81 ACRES IN US CANAL
  y   n   02781-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     7     7S   10W     671.40    
ALL
  y   n   02782-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     8     7S   10W     79.05    
ALL LESS 45.65 ACRES IN U.S. CANAL AND THAT PORTION SOUTH OF U.S. CANAL SECTION
8, TOWNSHIP 7S, RANGE 10W.
  y   n   02783-050R   Gulf County 1968 ORB 36/329, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed   ORB 109/390   SJ Timberland
Gulf     9     7S   10W     311.04    
ALL LESS 64.56 ACRES IN U.S. CANAL AND LESS THAT PORTION LYING SOUTHERLY OF U.S.
INTRACOASTAL CANAL, SECTION 9, TOWNSHIP 7S, RANGE 10W.
  n   n   02784-060R   Gulf County 1968 ORB 36/329, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed   ORB 109/390   SJ Timberland
Gulf     10     7S   10W     569.43    
ALL LESS SE1/4 OF SE1/4 N. OF US CANAL -32.51 ACRES- AND LESS 56.41 ACRES IN US
CANAL AND .50 ACRES IN SR 71 & LESS 2.75 AC. TO GULF CO., OR 88, PG. 1019,
4/8/82.
  n   n   02785-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     14     7S   10W     240.31    
ALL OF SEC., EX. E1/2 OF NW1/4 AND EX. THAT PART W1/2 OF NW1/4 LYING S. OF U.S.
CANAL LESS S. 800 FT. THEREOF S. 800 FT. OF SE1/4 OF NW1/4 EX. 95 AC. IN RW U.S.
CANAL, & 4.94 AC. IN U.S. CANAL, LESS .25 AC. IN SR 71, LESS .08 AC. TO THE
STATE OF FLORIDA, 1/6/89. SOLD PARCEL IN NE 1/4 N OF STEBLE RD TO THOMAS IN L/T
157 OF 2003. less water ditch st joe forest products 1996 orb 189/883
  y       02939-000R   Oscar Roberts 1952 DB 22/220, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     15     7S   10W     295.66    
ALL EXCEPT NE1/4 OF NE1/4 OF SW1/4 LESS 8 ACRES IN SR 71 AND LESS 5.93 ACRES IN
US CANAL AND LESS ALL OF NE1/4 OF NE1/4 LYING NORTH OF CANAL AND WEST OF SR 71
-.61 AC. -, LESS 5.19 AC. TO THE STATE OF FLORIDA 1/6/89. 47.337 ACRES LOCATED
BTWN SR 71 ON THE WEST & IMPROVED WOODS ROAD ON THE EAST IN S 1/2 OF SECTION
SOLD TO CUMBIE L/T 67 OF 2004. north of hwy 71
  n   y   02973-003R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     20     7S   10W     72.17    
ALL LESS 2 ACRES IN 66 FEET R/W IN SR 71 AND LESS 10.71 ACRES IN 100 FT. R/W IN
SR 382, DB 3, PG. 401, 6/23/60 AND LESS THAT PORTION NORTHERLY OF S.R. 382 R/W,
DB 3, PG. 401, 6/23/60. SECTION 20, TOWNSHIP 7S, RANGE 10W.
  n   y   02978-050R   Gulf County 1968 ORB 36/329, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed       SJ Timberland Gulf    
21     7S   10W     611.29    
ALL LESS 8 AC. IN SR 71 & LESS 2.55 AC. IN SR 382, DB 3, PG. 401, 6/23/60. less
water ditch st joe forest products 1996 orb 189/883
  n   y   02979-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     22     7S   10W     616.30    
ALL less water ditch st joe forest products 1996 orb 189/883
  y   n   02980-000   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     23     7S   10W     38.36    
ALL LESS 60.65 ACRES IN US CANAL AND LESS 17.45 ACRES IN S1/2 TO FPC
  y   n   02982-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     27     7S   10W     228.62    
ALL LESS 25.14 ACRES THRU SECTION TO FPC
  y   n   02988-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     28     7S   10W     607.11    
ALL LESS 12.69 ACRES IN NE1/4 OF SE1/4 AND IN S1/2 OF SE1/4 AND IN SE1/4 OF
SW1/4 TO FPC less water ditch st joe forest products 1996 orb 189/883
  y   n   02990-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     29     7S   10W     549.21    
ALL LESS 7 ACRES IN SR 71 AND LESS 3.03 ACRES IN SR 382, DB 3, PG. 401, AND LESS
THAT PORTION NORTHERLY OF S.R. 382 R/W. SECTION 29, TOWNSHIP 7S, RANGE 10W. less
water ditch st joe forest products 1996 orb 189/883
  n   n   02992-050R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     30     7S   10W     162.24    
ALL THAT PORTION LYING SOUTH OF SR 382. less water ditch st joe forest products
1996 orb 189/883
  n   y   02993-050R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Calhoun     24     2S   11W     323.72    
ALL
  y   n   24-2S-11-0000-0001-0000   DB Z-1/512   ORB 116/441   SJ Timberland
Calhoun     25     2S   11W     653.17    
ALL
  y   n   25-2S-11-0000-0001-0000   DB Z-1/512   ORB 116/441   SJ Timberland
Calhoun     26     2S   11W     646.19    
ALL
  y   n   26-2S-11-0000-0001-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  27     2S   11W     78.84    
E1/2 OF SE1/4
  y   n   27-2S-11-0000-0002-0000   Hunt Oil 1947       SJ Timberland Calhoun  
  35     2S   11W     643.56    
ALL
  y   n   35-2S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     36     2S   11W     647.03    
ALL
  y   n   36-2S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     1     3S   11W     640.54    
ALL
  y   n   01-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     2     3S   11W     647.20    
ALL
  y   n   02-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     11     3S   11W     640.20    
ALL
  y   n   11-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     12     3S   11W     635.43    
ALL
  y   n   12-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     13     3S   11W     643.84    
ALL
  y   n   13-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Calhoun     14     3S   11W     645.03  
 
ALL
  y   n   14-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     23     3S   11W     659.98    
ALL
  y   n   23-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland
Calhoun     24     3S   11W     646.18    
ALL
  y   n   24-3S-11-0000-0001-0000   unknown   ORB 116/441   SJ Timberland Gulf  
  1     4S   11W     649.92    
ALL
  y   n   03262-000R   Hunt Oil 1947       SJ Timberland Gulf     2     4S   11W
    649.21    
ALL
  y   n   03263-000R   Hunt Oil 1947       SJ Timberland Gulf     3     4S   11W
    648.48    
ALL
  y   n   03264-000R   Hunt Oil 1947       SJ Timberland Gulf     4     4S   11W
    635.89    
ALL
  y   n   03265-000R   Hunt Oil 1947       SJ Timberland Gulf     5     4S   11W
    638.28    
ALL
  y   n   03266-000R   Hunt Oil 1947, Mitchell 1949       SJ Timberland Gulf    
6     4S   11W     636.59    
ALL
  y   n   03267-000R   Blount &Saunders 1948   ORB 109/372   SJ Timberland Gulf
    7     4S   11W     644.81    
ALL
  y   n   03268-000R   Blount &Saunders 1948   ORB 109/372   SJ Timberland Gulf
    8     4S   11W     630.18    
ALL
  y   n   03269-000R   Mitchell 1949       SJ Timberland Gulf     9     4S   11W
    628.78    
ALL
  y   n   03270-000R   Mitchell 1949       SJ Timberland Gulf     10     4S  
11W     637.82    
ALL LESS 3 ACRES IN SR 22
  y   y   03271-000R   Hunt Oil 1947       SJ Timberland Gulf     11     4S  
11W     609.35    
ALL LESS 13 AC. IN SR 22 & LESS 1.19 AC. IN CO. RD. R/W, DB 34, PG. 465,
12/8/58.
  y   y   03272-000R   Hunt Oil 1947       SJ Timberland Gulf     12     4S  
11W     408.30    
NE1/4, W1/2 OF W1/2, SE1/4 OF SW1/4, E1/2 OF SE1/4 & SW1/4 OF SE 1/4 LESS 6 AC.
IN SR 22 WETAPPO FIRE ST. & LESS         .75 AC. TO GULF CO., RD. R/W.
  y   y   03273-000R   Neal Lumber 1951 DB 21/470, Hunt Oil 1947       SJ
Timberland Gulf     14     4S   11W     650.18    
ALL, LESS 8.03 AC. IN CO. RD. R/W, DB 34, PG. 465, 12/8/58.
  y   n   03292-000R   Hunt Oil 1947       SJ Timberland Gulf     15     4S  
11W     610.45    
ALL LESS 9 ACRES IN SR 22
  y   y   03293-000R   Hunt Oil 1947       SJ Timberland Gulf     16     4S  
11W     190.85    
THAT PART SOUTH OF HWY. 22 LESS 2.90 AC IN COUNTY ROAD O.R.59 P. 784 & OR 59 P.
805
  y   y   03294-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     17     4S   11W     257.75    
THAT PART SOUTH OF HWY. 22 OR 59 P. 784
  y   y   03295-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     18     4S   11W     608.77    
ALL EXCEPT 12 ACRES IN SR 22 R/W
  y   y   03296-000R   Blount &Saunders 1948   ORB 109/372   SJ Timberland Gulf
    19     4S   11W     612.55    
ALL LESS 2.93 ACRES TO HTG&O
  y   y   03297-000R   Blount &Saunders 1948   ORB 109/372   SJ Timberland Gulf
    20     4S   11W     644.84    
ALL OF SECTION LESS 2.50 AC. IN COUNTY ROAD OR 59 P. 784 & OR 59 P. 805
  y   n   03298-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     21     4S   11W     645.78    
ALL OF SECTION LESS 7.10 AC. IN COUNTY ROAD OR 59 P. 784 & OR 59 P. 805
  y   n   03299-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     22     4S   11W     641.65    
ALL
  y   n   03300-000R   Hunt Oil 1947       SJ Timberland Gulf     23     4S  
11W     638.05    
ALL LESS .58 AC. IN CO. RD. R/W, DB 34, PG. 465, 12/8/58
  n   n   03301-000R   Hunt Oil 1947       SJ Timberland Gulf     24     4S  
11W     589.53    
ALL LESS 7.58 AC. IN CO. RD. R/W, DB 34, PG. 465, 12/8/58.
  y   n   03302-000R   Hunt Oil 1947       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     25     4S   11W     559.84    
W1/2 OF E1/2,W1/2,SE1/4 OF SE1/4, LESS 7.60 AC. IN COUNTY RD. OR 59 P. 784 & OR
59 P. 805
  y   n   03303-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     25     4S   11W     108.69    
120 ACRES FROM NEAL LAND AND TIMBER AS PER L/T 54 OF 1999. E 1/2 OF NE 1/4 AND
THE NE 1/4 OF SE 1/4
  n   n   03304-000R   Neal Land & TImber 1999 ORB 233/657       SJ Timberland
Gulf     26     4S   11W     642.14    
ALL OF SECTION OR 59 P. 784
  n   n   03305-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     27     4S   11W     630.10    
ALL OF SECTION OR 59 P. 784
  y   n   03305-001R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     28     4S   11W     644.33    
ALL OF SECTION LESS 8.90 AC. IN COUNTY ROAD OR 59 P. 784 & OR 59 P. 805
  y   n   03305-002R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     29     4S   11W     637.76    
ALL OF SECTION OR 59 P. 784
  y   n   03305-003R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     30     4S   11W     607.66    
ALL LESS 6.59 ACRES TO HTG&O
  y   y   03308-000R   Blount &Saunders 1948   ORB 109/372   SJ Timberland Gulf
    31     4S   11W     598.35    
ALL LESS 4 ACRES IN SW1/4 OF SW1/4 TO FPC
  y   y   03309-000R   Blount &Saunders 1948   ORB 109/372   SJ Timberland Gulf
    32     4S   11W     633.13    
ALL OF SECTION OF 59 P. 784
  y   n   03305-004R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     33     4S   11W     642.43    
ALL OF SECTION LESS 8.70 AC. IN COUNTY ROAD OR 59 P. 784 & OR 59 P. 805
  y   n   03305-005R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     34     4S   11W     631.50    
ALL OF SECTION OR 59 P. 784
  y   n   03305-006R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     35     4S   11W     641.97    
ALL OF SECTION LESS 3.37 AC. IN COUNTY ROAD OR 59 P. 784 & OR 59 P. 805
  n   n   03305-007R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     36     4S   11W     669.25    
ALL OF SECTION LESS 4.20 AC. IN COUNTY ROAD OR 59 P. 784 & OR 59 P. 805
  y   n   03305-008R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     1     5S   11W     660.45    
ALL OF SEC. LESS 8.7 AC. IN CO. RD., OR 59, PG. 784 & OR 59, PG. 805, & LESS
35.3 AC. TO FARMERS INVESTMENT CO. & CENTRAL ARIZONA RANCHING CO.
  y   n   03310-001R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     2     5S   11W     164.33    
N1/4 OF SECTION OR 59 P. 784
  n   n   03310-002R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     3     5S   11W     179.17    
N1/4 OF SECTION OR 59 P. 784
  y   n   03310-003R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     4     5S   11W     176.48    
N1/4 OF SECTION LESS 4.90 AC. IN COUNTY ROAD OR 59 P. 784 & OR 59 P. 805
  y   n   03310-004R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     5     5S   11W     607.05    
ALL LESS 10.22 AC. IN FPC R/W & LESS 2.41 AC. IN CO. RD. OR 59 PG. 784 & OR 59
PG. 805 LESS 7.5 AC. TO FARMERS INVESTMENT CO. & CENTRAL ARIZONA RANCHING CO.
  y   y   03312-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     6     5S   11W     591.32    
ALL LESS 20.56 AC. IN FPC R/W OR 59 P. 784
  y   y   03314-000R   Major Gulf Inc 1975 ORB 59/784, J A Amison 1953 DB
24/146, L M Johnson 1953 DB 23/553   ORB 109/372   SJ Timberland Gulf     7    
5S   11W     631.96    
ALL OF SECTION OR 59. P. 784
  y   n   03311-005R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     8     5S   11W     579.69    
ALL LESS 17.40 AC. IN FPC R/W & LESS 3.20 AC. IN CO. RD. OR 59 P. 784 & OR 59 P.
805 & LESS 3.6 AC. TO FARMERS INVESTMENT CO. & CENTRAL ARIZONA RANCHING CO.
  y   y   03317-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     12     5S   11W     541.58    
ALL LESS SE1/4 OF SW1/4 & LESS SW1/4 OF SE1/4 & LESS 13.50 AC. TO BORDERS IN
SE1/4 OF SE1/4 & LESS 17.70 AC. IN SE1/4 OF SE1/4, & LESS 8.7 AC. IN CO. RD. OR
59, PG. 784 & OR 59, PG. 805, & LESS 47.08 AC. TO FARMER’S INVESTMENT CO. &
CENTRAL ARIZONA RANCHING CO.
  y   n   03321-000R   Major Gulf Inc 1975 ORB 59/784   ORB 109/372   SJ
Timberland Gulf     30     5S   11W     298.37    
FRAC. W1/2 LESS 30 A IN US CANAL & W1/2 OF NE1/4 LYING W&S OF INTERC. CANAL
-BRUKHALTER-
  y   n   03387-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Fred Van Eck 1969 ORB 39/693       SJ Timberland Gulf     31    
5S   11W     452.49    
NE1/4 OF NE1/4, SW1/4 OF NE1/4, W1/2 & W1/2 OF SE1/4 LESS 12 A IN US CANAL SOLD
NE 1/4 OF NE 1/4 LYING SOUTH OF WETAPPO CREEK AND WEST OF INTRACOASTAL CANAL
(9.56 ACRES) TO JOHNNY MIZE AS PER L/T 88 OF 2000(ORB 251/316). ELECTRIC UTILITY
EASEMENT TO GULF COAST ELECTRIC COOP 01/13/03 ORB 2227-1261.
  y   n   03388-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     32     5S   11W     378.18    
E 1/2, NW 1/4 LESS 20 AC. IN U.S. CANAL & LESS THAT PART OF NE 1/4 OF NW 1/4 &
THAT PART OF NW 1/4 OF NE 1/4 LYING N. OF WETAPPO CREEK; FINAL JUDGMENT STYLED
ST JOE VS TIITF CASE NO. 72-168 RESULTING IN BOUNDARY LINE AGREEMENT STATING
MEAN HIGH WATER LINE AS THE BOUNDARY LINE & QUIETING TITLE INTO ST JOE FOR THE
UPLANDS FILED 08/06/76 IN ORB 66-940 L/T 1976. LESS 1.22 AC. IN SR 386, OR 77
PG. 380, 3/26/79 & LESS 1.07 AC. IN SR 386, OR 79, PG. 628, 11/30/79; LESS 5.03
AC. TO DAVID L. TAUNTON DESCRIBED AS FOLLOWS: BEGIN AT THE SEC OF THE NW1/4, TH.
RUN N.89 DEG. 29 MIN. 55 SEC. W. ALONG THE S. LINE OF SAID NW1/4 OF SECT. 32, A
DISTANCE OF 1666.47’, TH. N. 16 DEG. 06 MIN. 05 SEC. W. A DISTANCE OF 135.63’,
TH. RUN S. 89 DEG. 29 MIN. 55 SEC. E. A DISTANCE OF 1707.62’, TH. RUN S. 01 DEG.
33 MIN. 13 SEC. W. A DISTANCE OF 130’ TO THE POINT OF BEGINNING. LESS 3.92 AC.
TO C.R. SMITH IN A 66’ STRIP OF LAND, 1987. SOLD SMALL PIECE (ABOUT .06 ACRES)
TO JOHNNY MIZE AS PER L/T 88 OF 2000.
  n   n   03400-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     33     5S   11W     197.98    
SW1/4 & N1/2 OF SE1/4 LESS 9.12 AC. IN SE1/4 TO FPC & LESS .75 AC. TO FPC & LESS
3 AC. IN SR 386 R/W. FINAL JUDGMENT STYLED ST JOE VS TIITF CASE NO. 72-168
RESULTING IN BOUNDARY LINE AGREEMENT STATING MEAN HIGH WATER LINE AS THE
BOUNDARY LINE & QUIETING TITLE INTO ST JOE FOR THE UPLANDS FILED 08/06/76 IN ORB
66-940 L/T 1976.
  n   n   03422-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     35     5S   11W     335.49    
E1/2 AND A 150 FT. R/W DITCH (6.389 AC.) IN E1/2 OF NW1/4 AND A 150 FT. R/W
DITCH (.708 AC.) IN NE1/4 OF NW1/4, WHICH ARE UNDER A DRAINAGE EASEMENT AS
OUTLINED IN OR 54/824.
  y   n   03463-000R   Fred Van Eck 1961, T L James 1986 ORB 113/758   ORB
117/40   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     36     5S   11W     629.25    
ALL
  y   n   03465-000R   Dave Gaskin 1956 DB 29/249. Fred Van Eck 1961   ORB
109/372   SJ Timberland Gulf     1     6S   11W     633.32    
ALL
  y   n   03467-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     2     6S   11W     615.09    
ALL LESS 3 ACRES IN SR 386
  y   y   03468-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     3     6S   11W     362.11    
ALL LESS 15 ACRES IN SR 386 AND LESS 7.23 ACRES TO HTG&O. FINAL JUDGMENT STYLED
ST JOE VS TIITF CASE NO. 72-168 RESULTING IN BOUNDARY LINE AGREEMENT STATING
MEAN HIGH WATER LINE AS THE BOUNDARY LINE & QUIETING TITLE INTO ST JOE FOR THE
UPLANDS FILED 08/06/76 IN ORB 66-940 L/T 1976. SOLD PARCEL IN NW 1/4 BETWEEN
WETAPPO CREEK & CR 386 ON W SECTION LINE TO HOLLAND IN L/T 46 OF 2003. LANDING
AT WETAPPO CREEK PLATTED 11/2003, LOTS 1 THRU 16, 113.06 ACRES.
  y   y   03469-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     4     6S   11W     530.15    
S1/2 OF NE1/4, SE1/4, W1/2 LESS 6 AC. IN SR 386 AND LESS 12.56 AC. IN N 3/4 OF
W1/2 OF W1/2 TO FPC.
  y   n   03473-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Samuel Patrick 1949 DB 19/535, Florida Power 1962       SJ
Timberland Gulf     5     6S   11W     437.36    
E 1/2, E 1/2 OF SW 1/4, SW 1/4 OF SW 1/4 LESS 6 ACRES IN SR 386 AND LESS 23
ACRES IN U.S. CANAL AND LESS 9.17 AC. IN S 3/4 OF E 1/2 OF E 1/2 TO FPC LESS
1.22 AC. IN SR 386 OR 77 PG. 380, 3/26/79, AND LESS .02 AC. IN SR 386, OR 79 PG.
628, 11/30/79.
  y   n   03475-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, St Johns Riverfront Co. deed       SJ Timberland Gulf     7     6S
  11W     346.28    
E1/2 OF NE1/4, NE1/4 OF NW1/4 OF NE1/4 AND S1/2 LESS 54 ACRES IN US CANAL. THAT
PORTION OF NE OF NW OF NE N OF SHELL RD AND W OF SOUTH LONG RD SOLD TO C.
GUILFORD IN L/T 51 OF 2003. THAT PORTION OF NE OF NW OF NE S OF SHELL RD & W OF
SOUTH LONG RD SOLD TO W. GUILFORD IN L/T 52 OF 2003. SOLD PARCEL LOCATED IN NE
NE & NW NE LYING SELY OF S LONG RD & NWLY OF INTRACOASTAL WATERWAY TO LARRY
TURNER IN L/T 153 OF 2003. GAVE EASEMENT AKA BIG BEND DRIVE TO BAY WASH L/T 53
OF 2006.
  n   y   03517-000R   Kenney & Byrd 1952 DB 22/215, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed, St Johns Riverfront Co. deed
      SJ Timberland Gulf     8     6S   11W     665.61    
ALL LESS 14.04 ACRES IN US CANAL AND LESS 22 ACRES IN E1/2 TO FPC
  y   n   03518-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     9     6S   11W     627.06    
ALL
  y   n   03521-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     10     6S   11W     682.20    
ALL LESS 1.66 ACRES TO HTG&O
  y   n   03522-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     11     6S   11W     658.28    
ALL LESS 4.62 ACRES TO HTG&O
  y   n   03523-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     12     6S   11W     663.23    
ALL
  y   n   03524-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     13     6S   11W     663.17    
ALL
  y   n   03525-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     14     6S   11W     604.79    
N 1/2, E 1/2 OF SW 1/4, W 1/2 OF NW 1/4 OF SW 1/4 AND SE 1/4 LESS 2.96 AC. TO
HTG&O; ALSO A 3.44 AC. PARCEL DESCRIBED AS FOLLOWS: COMMENCE AT THE SWC OF NW
1/4 OF SW 1/4; TH. S. 90 DEG. 00 FT. 00 IN. E. ALONG S. LINE OF SAID NW 1/4 OF
SW 1/4 A DISTANCE OF 666.53’ TO THE SWC OF THE E1/2 OF NW1/4 OF SW1/4 OF SECT.
14 AND THE P.O.B. TH. N. 01 DEG. 33 MIN. 29 SEC. W. ALONG W. LINE OF SAID E1/2
OF NW1/4 OF SW1/4, A DISTANCE OF 1332.99’ TO THE N. LINE OF THE SW1/4 TH. S. 90
DEG. 00 MIN. 00 SEC. E. ALONG SAID N. LINE A DISTANCE OF 666.53’ TO THE NEC OF
NW1/4 OF SW1/4, TH. S. 04 DEG. 33 MIN. 29 SEC. E. ALONG THE E. LINE OF THE NW1/4
OF THE SW1/4 A DISTANCE OF 253.43’, TH. N. 90 DEG. 00 MIN. 00 SEC. W. 586.13’ TO
THE EASTERLY R/W LINE OF A 50’ HOUSTON TEXAS GAS & OIL CO. EASEMENT, TH. S. 04
DEG. 33 MIN. 00 SEC. E. ALONG SAID EASTERLY R/W LINE A DISTANCE OF 1082.57’ TO
THE AFORESAID S. LINE OF THE NW1/4 OF SW1/4, TH. N. 90 DEG. 00 MIN. 00 SEC. W.
ALONG A 3 AC. PARCEL DESCRIBED IN OR 130/481, 2/27/89, FROM TAUNTON AND LESS
        .09 AC. PARCEL DESCRIBED IN OR 130/482.
  y   n   03527-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Ellis Roberts 1948 DB 19/56. Patrick 1954, Stearns et al 1964,
Taunton 1987 ORB 129/947, Taunton 1989 ORB 130/481       SJ Timberland Gulf    
15     6S   11W     651.02    
ALL LESS 71.47 ACRES IN US CANAL
  y   n   03528-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     16     6S   11W     619.46    
ALL LESS 63.79 ACRES IN US CANAL
  y   n   03529-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     17     6S   11W     632.17    
ALL LESS 74.13 ACRES IN US CANAL, LESS 7.53 ACRES IN SE1/4 TO FPC AND LESS 12.42
ACRES IN E1/2 TO FPC
  y   n   03530-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     18     6S   11W     633.76    
ALL LESS 15 ACRES IN SR 386
  y   y   03533-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     19     6S   11W     610.58    
ALL LESS 15 AC. IN SR 386 & LESS .05 AC. IN SR 386, OR 15, PAGE 815, 9/5/63,
LESS 2.64 AC. TO SAM HARMON, OR 106, PAGE 544, 815, 9/5/63, LESS 2.64 AC. TO SAM
HARMON, OR 106, PAGE 544, 6/26/85.
  y   y   03534-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     20     6S   11W     654.67    
ALL, LESS 5.56 ACRES IN E1/2 OF NE1/4 TO FPC
  y   n   03535-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Gulf Co 1973 ORB 55/397   ORB 109/372   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     21     6S   11W     644.37    
ALL LESS 16.90 ACRES IN SW1/4 AND IN W1/2 OF NW1/4 TO FPC
  y   n   03537-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     22     6S   11W     637.38    
ALL LESS 1.89 ACRES TO HTG&O
  y   n   03540-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     23     6S   11W     597.05    
ALL LESS 72.85 ACRES IN US CANAL AND LESS 4.05 ACRES TO HTG&O. CONSERVATION
EASEMENT TO FDEP FOR BONFIRE BEACH OFF SITE MITIGATION (32 ACRES) ORB 448-853
L/T 110 OF 2007.
  y   n   03542-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     24     6S   11W     626.36    
ALL LESS 31.83 ACRES TO US CANAL
  y   n   03543-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     25     6S   11W     613.99    
ALL LESS 62.65 ACRES IN US CANAL
  y   n   03544-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     26     6S   11W     636.51    
ALL LESS 5.82 ACRES TO HTG&O
  y   n   03545-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     27     6S   11W     643.11    
ALL LESS 0.26 ACRES TO HTG&O
  y   n   03546-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     28     6S   11W     620.01    
ALL LESS 25.20 ACRES IN SE1/4 & IN NE1/4 OF SW1/4 & IN SW1/4 OF NE1/4 & IN NW1/4
TO FPC ALSO LESS 3.04 ACRES TO FPC, OR 69, PG. 26, 12/27/76.
  y   n   03547-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     29     6S   11W     638.85    
ALL OF SECTION EX. 7.45 AC. TO FPC, OR 69, PG. 26, 12/27/76.
  y   n   03549-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Pick Hollinger 1949 DB 21/91, W G Hardy 1952 DB 22/472       SJ
Timberland Gulf     30     6S   11W     454.68    
N 1/2 & SE 1/4 LESS 6 AC. IN SR 386 ALSO LESS 8.61 AC. TO FPC, OR 69, PG. 26 &
OR 69, PG. 24, 12/27/76.
  y   n   03550-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed   ORB 121/715   SJ Timberland Gulf     31     6S   11W     74.22  
 
E 1/2 OF NE 1/4 AND NW 1/4 OF NE 1/4. SOLD 21.35 ACRES LYING IN E 1/2 OF NE 1/4
AND NORTH OF GULF AIRE PHASE II TO INTEGRAS THERAPY AS PER L/T 91 OF 2001.
CONVEYED PARCEL IN HIATUS BETWEEN GOV’T LOT 2 & PLAT OF BEACON HILL OFF BLK 24
TO JACKI COBB L/T 349 OF 2005 - POSTED THIS 10/02/06 WHEN FOUND ON
MYFLORIDACOUNTY.
  n   n   03801-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, USA 1953 DB 24/195   ORB 121/715   SJ Timberland Gulf     32    
6S   11W     573.27    
E 1/2, NW 1/4 AND N 1/2 OF SW 1/4, LESS 2.657 AC. TO GULF INDIES CORP. 7/6/81.
  y   n   03805-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, USA 1953 DB 24/195   ORB 121/715   SJ Timberland Gulf     33    
6S   11W     631.25    
ALL LESS 7.13 ACRES IN NE1/4 TO FPC
  y   n   03807-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Florida Power 1962       SJ Timberland Gulf     34     6S   11W  
  625.56    
ALL LESS 18.55 ACRES IN SW1/4 AND IN W1/2 OF NW1/4 TO FPC
  y   n   03808-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Florida Power 1962       SJ Timberland Gulf     35     6S   11W  
  634.69    
ALL LESS 6.94 ACRES TO HTG&O
  y   n   03809-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     36     6S   11W     616.41    
ALL LESS 46.9 ACRES IN US CANAL
  y   n   03810-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     1     7S   11W     644.48    
ALL LESS 3.12 ACRES TO HTG&O
  y   n   03811-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     2     7S   11W     635.59    
ALL LESS 4.17 ACRES TO HTG&O AND LESS .95 ACRES IN SW1/4 OF SW1/4 TO FPC
  y   n   03812-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Samuel Patrick 1948 DB 19/86, USA 1953 DB 24/195, Thomas
Meriwether 1957 DB 31/523       SJ Timberland Gulf     3     7S   11W     626.07
   
ALL LESS 23.74 ACRES IN S1/2 AND IN NE1/4 OF NW1/4 TO FPC
  y   n   03813-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     4     7S   11W     579.54    
ALL EXCEPT SW /14 OF SW 1/4 AND LESS NW 1/4 OF SW 1/4, COSTIN 6/13/72. LESS 24
AC TO 03814-001R DUE TO ANNEXATION NO 333. not in the windmark beach dri
  y   n   03814-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed   ORB 121/715   SJ Timberland Gulf     5     7S   11W     56.99    
NE 1/4 OF NE 1/4.
  n   n   03815-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed   ORB 121/715   SJ Timberland Gulf     9     7S   11W     39.51    
ALL LESS 104 AC FOR PARCEL 04232-001R DUE TO ANNEXATION NO 333. not in the
windmark beach dri
  n   n   04229-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed   ORB 121/715   SJ Timberland Gulf     10     7S   11W     552.42  
 
ALL FRAC. EXCEPT NW 1/4 OF NW 1/4 AND LESS 4 ACRES IN SR 30 & LESS FRAC SECTION
SOUTH OF SR 30A. ACCESS EASEMENT TO RALPH RISH IN L/T 84 OF 2002 RUNS FROM FROM
US HWY 98 IN SECTION 8 TO THE N LINE OF THE SW 1/4 OF NW 1/4 OF SECTION 9 TO
GIVE ACCESS TO THE NW 1/4 OF NW 1/4 OF SECTION 9. LESS PARCEL 04229-001R DUE TO
ANNEXATION NO 333. not in the windmark beach dri
  y   n   04232-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, C L Morgan 1950 DB 21/308       SJ Timberland Gulf     11     7S  
11W     658.35    
ALL LESS 25.49 ACRES IN W1/2 OF SE1/4 AND IN W1/2 TO FPC
  y   n   04233-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     12     7S   11W     667.39    
ALL LESS 6.04 ACRES TO HTG&O
  y   n   04234-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, USA 1953 DB 24/195       SJ Timberland Gulf     13     7S   11W  
  647.87    
ALL LESS 3.83 ACRES TO HTG&O
  y   n   04236-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland Gulf     14     7S   11W     552.26    
ALL LESS 4.69 ACRES TO HTG&O AND LESS 30.85 ACRES IN SW1/4 OF SE1/4 AND IN W1/2
OF NW1/4 OF NE1/4 TO FPC. LESS 68 AC TO PARCEL 04238-001R DUE TO ANNEXATION NO
333. not in windmark beach dri and ne of the fpc row
  y   n   04238-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Gulf     15     7S   11W     39.47    
ALL LESS .14 ACRES IN SE1/4 OF NE1/4 TO FPC. LESS 479 AC TO PARCEL 04240-001R
FOR ANNEXATION NO 333. 50’ WIDE UTILITY EASEMENT TO CITY OF PORT ST JOE
BEGINNING AT WINDMARK BEACH OFFSITE LIFT STATION & ENDING AT SR S-382 ORB
429-136 L/T 37 OF 2007. that part of the ne 1/4 not in the windmark beach dri
  n   n   04240-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, Julius Short 1954 DB 24/303, Pink Thomas 1954 DB 24/328       SJ
Timberland Gulf     23     7S   11W     74.04    
ALL -MCDONALD PURCHASE- LESS 5.55 ACRES TO HTG&O AND LESS 7.84 ACRES IN E1/2 OF
NE1/4 TO FPC AND LESS 7.18 ACRES IN NW1/4 OF NE1/4 AND NE1/4 OF NW1/4 TO FPC.
50’ WIDE UTILITY EASEMENT TO CITY OF PORT ST JOE BEGINNING AT WINDMARK BEACH
OFFSITE LIFT STATION & ENDING AT SR S-382 ORB 429-136 L/T 37 OF 2007. ne of the
fpc row
  n   n   04264-000R   Maritime Land deed, Woodstock Lumber deed, Raymond Smith
trustee deed, USA 1953DB 24/195, Mary McDonald 1963 DB 63/933       SJ
Timberland Bay     1     4S   12W     460.19    
ALL LESS THE NORTH 100’.
  y   n   03907-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     2     4S   12W     597.33    
ALL OF SECT. LESS NORTH 100’.
  y   n   03908-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     3     4S   12W     607.06    
ALL LESS THE NORTH 100’.
  y   n   03909-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     4     4S   12W     604.63    
ALL LESS 6.59 A TO HGOC 8/29/61 DB 49/183
  y   n   03910-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     5     4S   12W     609.70    
ALL LESS 19.89 AC. ASSESSED IN PCL. # 03912-005-000.
  y   n   03912-000-000   Owen Wood 1951 DB 152/100   ORB 1058/1562   SJ
Timberland Bay     5     4S   12W   included above    
BEGIN 7019.90’ E. OF NW COR. OF SECTION 6-4S-12W TH. CONT. E. 3540.1’ TO THE
EAST LINE OF SECTION 5 TH. S. 100’, W. 3390.07’, S.527

I THINK THIS IS ALABAMA ELECTRIC LEASE - APPROX NORTH 100 FEET OF SECTION
  y   n   03912-005-000   Owen Wood 1951 DB 152/100   ORB 1058/1562   SJ
Timberland Bay     6     4S   12W     603.60    
ALL LESS 3.64 A TO CO. RD. R/W OR 527, PAGE 454 7/15/75
  n   n   03913-000-000   Owen Wood 1951 DB 152/100   ORB 1058/1562   SJ
Timberland Bay     7     4S   12W     311.17    
ALL OF SECTION NORTH OF SR-22. OR 1058/1562.
  n   y   03914-010-000   Owen Wood 1951 DB 152/100, A A Holmes 1952 DB 166/87  
ORB 1058/1562   SJ Timberland Bay     7     4S   12W     246.22    
ALL LESS 26.27 AC. IN SE 1/4 AND IN SW 1/4 OF NE 1/4 AND IN NW 1/4 TO FPC,
6/19/62, DB 47/147; LESS .01 AC. IN E 1/2 OF SE 1/4 SR, QCD 3/22/69; LESS 1.72
AC. TO CO. RD. R/W OR 527, PG. 454, 7/15/75 & LESS 11.24 AC. IN SR 52, DB 72,
PG. 219, 12/7/38. 330 ‘ LYING S OF SR 22 & ADJACENT TO W LINE OF SECTION SOLD TO
COLONIAL REAL ESTATE INVESTMENTS, INC. PER LT 13/2005.
  n   n   03914-000-000   Owen Wood 1951 DB 152/100, A A Holmes 1952 DB 166/87  
ORB 1058/1562   SJ Timberland Bay     8     4S   12W     423.81    
ALL LESS 5.82 AC. IN SW 1/4 TO FPC 6/19/62, DB 47/147; LESS .34 AC. LYING
NORTHERLY OF AND WITHIN 75 FT. OF SURVEY LINE SR 22, OCD 3/22/69 & LESS 12.25
AC. IN SR 52 DB72/219, 12/7/38 & LESS 9.64 AC. TO ALABAMA ELECTRIC COOP., INC.,
1991
  y   y   03916-000-000   Owen Wood 1951 DB 152/100   ORB 1058/1562, ORB
1156/1779   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Bay     8     4S   12W     171.60    
NEW FOR 2005: 8 4S 12W 184 -1.4- 165 AC ALL THAT PORTION S OF CR 22 LESS ANY PT
OF 5.82 AC IN SW 4 TO FPC 6/19/62 DB 46/147 & LESS ANY PT OF 12.25 AC IN SR 52
DB 72 P219, 12/7/38 ORB 2580 P821 (CORR DEED FROM CO TO LD) MADE THIS NEW NUMBER
DUE TO CORRECTIVE DEED GOING ON THE RECORD BUT DID NOT HAVE TO. SAME OWNERSHIP.
  y   n   03916-008-000   Owen Wood 1951 DB 152/100   ORB 1058/1562, ORB
1156/1779   SJ Timberland Bay     8     4S   12W   included in the above 2
entries    
BEG. 7169.93’ EAST AND 5374’ SOUTH OF THE NW COR. OF SEC. 6-4S-12W TH. S.
3846.87’ ELY. 50’ S. 151.42’ WLY. 151.42’ N. 50’ WLY. 1057.77’ TO THE EAST LINE
OF THE SUB. STATION TH. NLY. 102.39’

THIS IS PART OF THE ALABAMA ELECTRIC LEASE. THIS IS UTILITY R/W.
  y   n   03916-006-000   Owen Wood 1951 DB 152/100   ORB 1058/1562   SJ
Timberland Bay     9     4S   12W     613.97    
THIS IS PART OF THE ALABAMA ELECTRIC LEASE. THIS IS UTILITY R/W.
  y   y   03917-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     10     4S   12W     623.81    
ALL LESS 7.04 TO HTGCO 8/29/61 DB 49/183 & LESS 9.75 AC. IN SR 52 DB 72, PG.
213, 12/7/38.
  y   y   03918-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     11     4S   12W     655.36    
ALL
  y   y   03919-000-000   Blount/Saunders 1948, Frank Watkins 1955 DB 212/105  
ORB 1058/1562   SJ Timberland Bay     12     4S   12W     657.50    
ALL
  y   n   03920-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     13     4S   12W     594.57    
ALL LESS .10 AC. LYING NORTHERLY OF & WITHIN 75 FT. OF SURVEY LINE OF SR 22, SR
QCD 3/22/69 & LESS 12.39 REFER TO LAND AC. IN SR 52 DB 72, PG. 213, 12/7/38.
  y   y   03921-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     14     4S   12W     602.48    
ALL LESS 7.19 AC. TO HTGCO DB 49/183 8/29/61, LESS .74 AC. LYING NORTHERLY &
WITHIN 75 FT. OF SURVEY LINE OF SR 22 QCD 3/22/69 & LESS 12.33 AC. TO SP 52 DB
72, PG. 213, 12/7/38.
  y   y   03922-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     15     4S   12W     626.54    
ALL LESS 3.29 AC. TO HTGCO DB 49/183, 8/29/61 & LESS 2.64 AC. IN SR 52, DB 72,
PG. 213, 12/7/38.
  y   y   03923-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     16     4S   12W     620.95    
ALL LESS 12.44 A IN SW1/4 TO FPC DB74/147 6/19/62
  y   n   03924-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Bay     17     4S   12W     619.94    
ALL LESS 21.65 AC. IN N 1/2 OF SE 1/4 & IN NE 1/4 & IN NW 1/4 TO FPC 6/19/62 DB
47/147.
  y   n   03926-000-000   Owen Wood 1951 DB 152/100   ORB 1156/1779   SJ
Timberland Bay     18     4S   12W     612.52    
ALL, LESS 3.88 A IN NW 1/4 OF N/W 1/4 LYING NLY & WLY OF OLIVER CREEK TO
COLONIAL REAL ESTATE PER LT 13/2005
  y   n   03927-000-000   Owen Wood 1951 DB 152/100, A A Holmes 1952 DB 166/87  
ORB 1156/1779   SJ Timberland Bay     19     4S   12W     462.63    
N 1/2; N 1/2 OF S 1/2. less w 1/2 of sw 1/4
  y   n   03928-000-000   unknown   ORB 1156/1779   SJ Timberland Bay     21    
4S   12W     654.26    
ALL LESS 14.97 A IN NE1/4 & IN NE1/4 OF NW1/4 TO FPC 6/19/62 DB 74/147
  y   n   03931-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     22     4S   12W     645.68    
ALL LESS 19.02 A IN SW1/4 OF SE1/4 & IN SW1/4 & IN SW1/4 OF NW1/4 TO FPC 6/10/62
DB 74/147
  y   n   03932-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     23     4S   12W     602.35    
ALL LESS .41 A TO HTGCO 8/29/61 DB 49/183 AND LESS THE SW1/4 OF THE SE1/4. LEASE
DATED 4/11/00 & EFFECTIVE THRU 4/14/25 BETWEEN BAY CO (TENANT) & TIMBERLAND CO
(LANDLORD) FOR 1.46 ACRES TO BE USED FOR THE PARKING OF VEHICLES AND BOAT
TRAILERS ANCILLARY TO THE USE OF A PUBLIC BOAT RAMP AT INTERSECTION OF SANDY
CREEK RD & ALVIE HOLMES RD AS RECORDED IN ORB 1941-1807.
  y   n   03934-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     23     4S   12W     40.51    
SW1/4 OF THE SE1/4. OR 1058/1569.
  y   n   03935-000-000   Radisco Inc 1965 DB 169/599   ORB 1058/1562   SJ
Timberland Bay     24     4S   12W     643.57    
ALL LESS 7.30 A TO HTGCO 8/29/61 DB 49/183
  n   n   03936-000-000   Blount/Saunders 1948   ORB 1058/1569   SJ Timberland
Bay     25     4S   12W     636.25    
ALL
  n   n   03937-000-000   Blount/Saunders 1948   ORB 1058/1569   SJ Timberland
Bay     26     4S   12W     464.44    
NE1//4 OF NE1/4 & S1/2 OF N1/2 & S1/2 LESS 24.83 AC. IN THE F.P.C. R/W. EASEMENT
FROM FLA POWER CORP D/B/A PROGRESS ENERGY TO ST JOE TIMBERLAND FOR ROADS,
UTILITIES, DRAINAGE, LANDSCAPING, ETC., FOR THE BENEFIT OF SANDY CREEK PROJECT
02/04/05 ORB 2560-828.
  n   n   03938-000-000   Blount/Saunders 1948   ORB 1058/1569   SJ Timberland
Bay     26     4S   12W     78.37    
NW1/4 OF NE1/4 & NE1/4 OF NW1/4.
  y   n   03940-000-000   Radisco Inc 1965 DB 169/599   ORB 1058/1569   SJ
Timberland Bay     26     4S   12W     34.99    
NW1/4 OF NW1/4
  y   n   03941-000-000   Radisco Inc 1965 DB 169/599   ORB 1058/1569   SJ
Timberland Bay     27     4S   12W     626.78    
ALL LESS 8.32 A IN NE1/4 TO FPC 6/19/62 DB 74/147
  n   n   03942-000-000   Blount/Saunders 1948   ORB 1058/1569   SJ Timberland
Bay     28     4S   12W     642.38    
ALL
  y   n   03944-000-000   Blount/Saunders 1948   ORB 1058/1569   SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Bay     31     4S   12W     141.16    
ALL OF SECTION 31 LYING NE OF SR2297, LESS 12.89 AC. TO SRD R/W DB 177/411 LESS
TO CO. RD. R/W ORB 305/350 ORB 1218/1851, LESS PARCELS.
  y   n   03947-010-000   Blount/Saunders 1948   ORB 1156/1779   SJ Timberland
Bay     32     4S   12W     599.46    
ALL OF SEC. LYING NE OF SR 167, LESS 6.22 AC. TO SRD R/W, 9/23/52 DB 177/411.
  y   n   03948-010-000   Blount/Saunders 1948   ORB 1156/1779   SJ Timberland
Bay     33     4S   12W     647.15    
ALL
  y   n   03949-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     34     4S   12W     637.38    
ALL
  y   n   03950-000-000   Blount/Saunders 1948, Max Kilbourn 1957 DB 241/65  
ORB 1058/1562   SJ Timberland Bay     35     4S   12W     566.98    
ALL LESS 2.42 A IN NE1/4 OF NE1/4 TO FPC 6/19/52 DB 74/147 & LESS 1 A SQ. IN SWC
TO BAY CO. SCHOOL BOARD DB 43-466. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS
ENERGY TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC.,
FOR THE BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  y   n   03951-000-000   Blount/Saunders 1948, Brown & Westbrook 1959 DB
273/373, Joseph Mathis 1959 DB 272/489   ORB 1058/1562   SJ Timberland Bay    
36     4S   12W     611.71    
ALL LESS 27.16 A IN SE1/4 & IN S1/2 OF NE1/4 & IN NE1/4 OF SW1/4 & IN NW1/4 TO
FPC 6/19/62 DB 74/147. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS ENERGY TO ST
JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC., FOR THE
BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  y   n   03954-000-000   Blount/Saunders 1948   ORB 1058/1562   SJ Timberland
Bay     1     5S   12W     317.22    
NORTH 1/2 OF SECT., OR 1156/779. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS
ENERGY TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC.,
FOR THE BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03956-000-000   Ralph Carrie 1953 DB 176/3   ORB 1156/1779   SJ
Timberland Bay     1     5S   12W     330.34    
SOUTH 1/2 OF SECTION. OR1315/1883. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS
ENERGY TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC.,
FOR THE BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03957-000-000   Taunton 1991 ORB 1315/1883   ORB 1156/1779   SJ
Timberland Bay     2     5S   12W     601.10    
ALL OF SEC., LESS THE SE1/4 OF THE NW1/4. EASEMENT FROM FLA POWER CORP D/B/A
PROGRESS ENERGY TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE,
LANDSCAPING, ETC., FOR THE BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03958-000-000   McQuagge 1952, Charles Matouk 1953 DB 175/553, R D
Laird 1953 DB 185/459, Harvey Mathis 1964 ORB 123/247   ORB 1156/1779   SJ
Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Bay     2     5S   12W     40.19    
SE1/4 OF NW1/4. OR 1315/1438. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS ENERGY
TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC., FOR THE
BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03959-000-000   Taunton 1991 ORB 1315/1882   ORB 1156/1779   SJ
Timberland Bay     3     5S   12W     216.58    
ORIG. LOTS 1 & 5. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS ENERGY TO ST JOE
TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC., FOR THE BENEFIT OF
SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03960-000-000   C O Allen 1953, R D Laird 1953 DB 185/459   ORB
1156/1779   SJ Timberland Bay     4     5S   12W     643.46    
ALL.
  n   n   03962-000-000   Blount/Saunders 1948   ORB 1156/1779   SJ Timberland
Bay     5     5S   12W     364.34    
ALL OF SEC. LYING E. OF SR 167, LESS 6.15 AC. TO SRD, 9/23/52, DB 177/411.
  n   n   03963-010-000   Blount/Saunders 1948   ORB 1156/1779   SJ Timberland
Bay     8     5S   12W     567.61    
ALL OF SEC. LYING SE OF SR 167, LESS 3.7 AC. TO SRD IN SR 167.
  n   n   03985-010-000   S J Davis 1969 ORB 266/571   ORB 1156/1779   SJ
Timberland Bay     9     5S   12W     559.26    
ALL LESS E 1/2 OF NE 1/4 DB 123/245 3/18/64 MATHIS.
  n   n   03986-000-000   Joseph Mathis 1952 DB 172/103, Harvey Mathis 1964 ORB
123/245, Guy & Arnold 1961 ORB 44/255   ORB 1156/1779   SJ Timberland Bay     10
    5S   12W     304.34    
S 1/2 OF ORIG. LOTS 1, 40 AC.; 2, 37.63 AC.; 3, 20 AC.; & ALL ORIG. LOTS 4, 127
AC.; & 5, 80.14 AC. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS ENERGY TO ST JOE
TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC., FOR THE BENEFIT OF
SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03989-000-000   McQuagge 1953, Guy & Arnold 1961 ORB 44/255   ORB
1156/1779   SJ Timberland Bay     11     5S   12W     625.48    
ALL DB 123/247 3/18/64 MATHIS. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS
ENERGY TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC.,
FOR THE BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03990-000-000   McQuagge 1951, Samuel Patrick 1951 DB 160/529. Charlie
Morgan 1954 DB 196/223, Wewahitchka State Bank 1956 DB 225/303, Westport Bank &
Trust 1961 ORB 42/509, Harvey Mathis 1964 ORB 123/247   ORB 1156/1779   SJ
Timberland Bay     12     5S   12W     634.30    
ALL. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS ENERGY TO ST JOE TIMBERLAND FOR
ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC., FOR THE BENEFIT OF SANDY CREEK
PROJECT 02/04/05 ORB 2560-828.
  n   n   03991-000-000   Westport Bank & Trust 1961 ORB 42/509   ORB 1156/1779
  SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Bay     13     5S   12W     171.25    
ALL FRACTIONAL. SOLD ALL OF THE SECTION LYING SOUTH OF HORSESHOE CREEK TO S&S
MATERIALS IN L/T 138 OF 2003. EASEMENT FROM FLA POWER CORP D/B/A PROGRESS ENERGY
TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE, LANDSCAPING, ETC., FOR THE
BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03992-000-000   Westport Bank & Trust 1961 ORB 42/509   ORB 1156/1779
  SJ Timberland Bay     14     5S   12W     261.41    
ORIG. LOTS 1 & 2 LESS LOTS 5 & 6 IN BLK. 10 OF PLAT OF WETAPPO. EASEMENT FROM
FLA POWER CORP D/B/A PROGRESS ENERGY TO ST JOE TIMBERLAND FOR ROADS, UTILITIES,
DRAINAGE, LANDSCAPING, ETC., FOR THE BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB
2560-828.
  n   n   03993-000-000   Guy & Arnold 1961 ORB 44/255   ORB 1156/1779   SJ
Timberland Bay     15     5S   12W     33.35    
ALL FRACTIONAL SECTION LYING NORTH OF ST. ANDREWS BAY. EASEMENT FROM FLA POWER
CORP D/B/A PROGRESS ENERGY TO ST JOE TIMBERLAND FOR ROADS, UTILITIES, DRAINAGE,
LANDSCAPING, ETC., FOR THE BENEFIT OF SANDY CREEK PROJECT 02/04/05 ORB 2560-828.
  n   n   03994-000-000   Guy & Arnold 1961 ORB 44/255   ORB 1156/1779   SJ
Timberland Bay     17     5S   12W     234.28    
NE 1/4 & E 1/2 OF NW 1/4, OR 1542, PG. 1110, 1995.
  n   n   03997-010-000   Harvey Mathis 1963 ORB80/561   ORB 1156/1779   SJ
Timberland Bay     17     5S   12W     263.14    
S1/2 LESS E1/5
  n   n   03998-000-000   Harvey Mathis 1961 ORB 80/561   ORB 1156/1779   SJ
Timberland Bay     22     5S   12W     117.68    
ORIGINAL LOTS 1,2,3 & 4.
  n   n   04063-000-000   R D Laird 1953 DB 185/459, J M Cleckley 1954 DB
192/481, J M Cleckley DB 192/479, Bay Co 1968 tax deed   ORB 1156/1779   SJ
Timberland Bay     23     5S   12W     87.24    
ORIGINAL LOTS 7 & 8.
  n   n   04065-000-000   R D Laird 1953 DB 185/459   ORB 1156/1779   SJ
Timberland Bay     24     5S   12W     239.48    
ORIGINAL LOTS 1,2,3,6 & 7.
  y   n   04066-000-000   Finley McMillan 1956 DB 217/447, Westport Bank & Trust
1961 ORB 42/509   ORB 1156/1779   SJ Timberland Bay     25     5S   12W    
595.25    
ORIG. LOTS 1 TO 14 INCL.
  y   n   04074-000-000   Samuel Patrick 1948 DB 120/515, Samuel Patrick 1951 DB
149/431, USA 1951 DB 154/546, Maritime Land deed, Woodstock Lumber deed, Raymond
Smith trustee deed       SJ Timberland Bay     25     5S   12W     41.06    
ORIG. LOT 15
  y   n   04075-000-000   Samuel Patrick 1948 DB 120/515, Samuel Patrick 1951 DB
149/431, USA 1951 DB 154/546, Maritime Land deed, Woodstock Lumber deed, Raymond
Smith trustee deed       SJ Timberland Bay     26     5S   12W     455.62    
ORIG. LOTS 1 TO 15 INCL LESS LOTS 11,12 & N1/2 OF LOT 13. OR178/39.
  n   n   04076-000-000   R D Laird 1947 DB 116/395, R D Laird 1947 DB 113/578,
Samuel Patrick 1948 DB 120/515, Henry Raffield 1951 DB 160/201, Maritime Land
deed, Woodstock Lumber deed, Raymond Smith trustee deed       SJ Timberland

 



--------------------------------------------------------------------------------



 



                                                      COUNTY   SECTION  
TOWNSHIP   RANGE   ACRES(GIS)   DESCRIPTION   SMURFIT   FDOT   PARCEL_NUMBER  
VESTING DEED   JOE_TO_JOE DEED   OWNER Bay     26     5S   12W     99.28    
LOTS 11,12 & N1/2 OF LOT 13. OR178/39.
  n   n   04077-000-000   Harvey Mathis 1966 ORB 178/39       SJ Timberland Bay
    27     5S   12W     292.38    
ALL ORIGINAL LOTS 1, 2, 3, 4, 5, 6 & 7.
  n   n   04078-000-000   R D Laird 1947 DB 116/397   ORB 1058/1562   SJ
Timberland Bay     33     5S   12W     299.44    
E1/2. ELECTRIC UTILITY EASEMENT TO GULF COAST ELECTRIC COOP 01/13/03 ORB
2227-1261.
  y   n   04085-000-000   unknown   ORB 1058/1562   SJ Timberland Bay     34    
5S   12W     641.29    
ALL. ELECTRIC UTILITY EASEMENT TO GULF COAST ELECTRIC COOP 01/13/03 ORB
2227-1261.
  y   n   04086-000-000   unknown   ORB 1058/1562   SJ Timberland Bay     35    
5S   12W     620.38    
ALL. ELECTRIC UTILITY EASEMENT TO GULF COAST ELECTRIC COOP 01/13/03 ORB
2227-1261.
  y   n   04087-000-000   R D Laird 1947 DB 118/29, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed       SJ Timberland Bay     36
    5S   12W     607.30    
ALL. ELECTRIC UTILITY EASEMENT TO GULF COAST ELECTRIC COOP 01/13/03 ORB
2227-1261.
  y   n   04088-000-000   R D Laird 1947 DB 118/29, Maritime Land deed,
Woodstock Lumber deed, Raymond Smith trustee deed       SJ Timberland Bay     1
    6S   12W     605.35    
ALL
  y   n   04089-000-000   Maritime Land deed, Woodstock Lumber deed, Raymond
Smith trustee deed       SJ Timberland Bay     2     6S   12W     654.70    
ALL
  y   n   04090-000-000   Maritime Land deed, Woodstock Lumber deed, Raymond
Smith trustee deed, USA 1947 DB 117/292       SJ Timberland Bay     3     6S  
12W     670.38    
ALL
  y   n   04091-000-000   unknown   ORB 1058/1562   SJ Timberland Bay     4    
6S   12W     310.74    
E1/2
  y   n   04092-000-000   unknown   ORB 1058/1562   SJ Timberland Bay     9    
6S   12W     303.10    
E1/2 LESS 11.63 A TO US FJR 3/174 5/14/56. [DUE TO ITS SMALL SIZE PARCEL
04102-000-000 WAS COMBINED INTO THIS PARCEL IN 2008 PER REQUEST OF PROPERTY
APPRAISER, SAID DESCRIPTION DESCRIBED AS:
  y   n   04094-000-000   unknown   ORB 1058/1562   SJ Timberland              
             
COMMENCE AT THE NEC OF SECTION 16; THENCE SOUTH 238.56’ ; THENCE WEST 2642.34’ ;
THENCE NORTH 238.56’ ; THENCE EAST 2630.7’ TO THE P. O. B.]
                        Bay     10     6S   12W     331.31    
N1/2
  y   n   04095-000-000   R D Laird 1947 DB 116/403   ORB 1058/1562   SJ
Timberland Bay     10     6S   12W     327.43    
S1/2
  y   n   04096-000-000   W H Leonard 1949 DB 132/353,   ORB 1058/1562   SJ
Timberland Bay     11     6S   12W     650.95    
ALL
  y   n   04097-000-000   Maritime Land deed, Woodstock Lumber deed, Raymond
Smith trustee deed       SJ Timberland Bay     12     6S   12W     615.76    
ALL
  y   n   04098-000-000   Maritime Land deed, Woodstock Lumber deed, Raymond
Smith trustee deed       SJ Timberland Bay     34     3S   13W     652.97    
ALL. ACCESS EASEMENT FROM FLA POWER CORP D/B/A PROGRESS ENERGY FILED 7/21/03 IN
ORB 2310-891.
  n   n   05989-000-000   Owen Wood 1952 DB 152/100   ORB 1156/1779   SJ
Timberland Bay     3     4S   13W     592.72    
ALL LESS 21.16 AC. TO FPC 6/19/62 DB 74/147. SOLD A 750’ X 750’ PARCEL THAT BEG
AT NE COR SEC 3, GOES SLY ABOUT 1719’ & HAS ACCESS THRU EASEMENT FROM SR 22 TO
BAY COUNTY AS PER L/T 129 OF 2003. ACCESS EASEMENT FROM FLA POWER CORP D/B/A
PROGRESS ENERGY FILED 7/21/03 IN ORB 2310-891.
  n   y   05994-000-000   Owen Wood 1952 DB 152/100   ORB 1156/1779   SJ
Timberland

 



--------------------------------------------------------------------------------



 



Schedule 4.24
Ownership Structure
Consolidated Subsidiaries:

                                          Percentage                 State of  
    Ownership       Nature of Capital Name   Organization   Shareholder / Member
  Interest       Security
Artisan Park, L.L.C.
  DE   The St. Joe Company     74 %       Membership Interest
 
      Diamond Fund Real Estate Fund, L.P.     26 %       Membership Interest
Crooked Creek Utility Company
  FL   The St. Joe Company     100 %       Common Shares
 
                           
Eagle Point, L.L.C.
  FL   The St. Joe Company     100 %       Membership Interest
 
                           
Paradise Pointe, L.L.C.
  FL   The St. Joe Company     100 %       Membership Interest
 
                           
Park Point Land, LLC
  FL   The St. Joe Company     100 %       Membership Interest
 
                           
Plume Street, LLC
  DE   The St. Joe Company     99 %       Membership Interest
 
      Plume Street Manager, LLC     1 %        Membership Interest
 
                           
Plume Street Manager, LLC
  DE   The St. Joe Company     100 %       Membership Interest
 
                           
Residential Community Title Company
  DE   The St. Joe Company     100 %       Common Shares
 
                           
SJP Technology Company
  FL   The St. Joe Company     100 %       Common Shares
 
                           
Southeast Bonded Homebuilder Warranty Association, L.L.C.
  FL   The St. Joe Company     100 %       Membership Interest
 
                           
St. James Island Utility Company
  FL   The St. Joe Company     100 %       Common Shares
 
                           
St. Joe Capital I, Inc.
  DE   The St. Joe Company     90.1 %       Common Shares
 
      St. Joe Residential Acquisitions, Inc.     9.9 %       Common Shares
 
                           
St. Joe Central Florida Contracting, Inc.
  FL   The St. Joe Company     100 %       Common Shares
 
                           
St. Joe Community Sales, Inc.
  FL   The St. Joe Company     100 %       Common Shares
 
                           

 



--------------------------------------------------------------------------------



 



                                          Percentage                 State of  
    Ownership       Nature of Capital Name   Organization   Shareholder / Member
  Interest       Security
St. Joe Finance Company
  FL   St. Joe Capital I, Inc.     100 %       Common Shares  
 
      St. Joe Capital I, Inc.     99 %       Preferred Shares
 
      Various individuals     1 %       Preferred Shares
 
                           
St. Joe Residential Acquisitions, Inc.
  FL   The St. Joe Company     100 %       Common Shares
 
                           
St. Joe Timberland Company of Delaware, L.L.C.
  DE   The St. Joe Company     100 %       Membership Interest
 
                           
St. Joe Utilities Company
  FL   The St. Joe Company     100 %       Common Shares
 
                           
St. Joe-Southwood Properties, Inc.,
  FL   The St. Joe Company     100 %       Common Shares
 
                           
Sunshine State Cypress, Inc.
  FL   The St. Joe Company     100 %       Common Shares
 
                           
SweetTea Publishing, L.L.C.
  FL   The St. Joe Company     100 %       Membership Interest
 
                           
Talisman Sugar Corporation
  FL   The St. Joe Company     100 %       Common Shares

Special purpose entities that are both Subsidiaries and Unconsolidated
Affiliates:

                                  Percentage         State of       Ownership  
Nature of Capital Name   Organization   Shareholder / Member   Interest  
Security
Florida Timber Finance I, LLC
  DE   St. Joe Timberland Company of Delaware, L.L.C.     100 %   Membership
Interest
 
                   
Florida Timber Finance II, LLC
  DE   St. Joe Timberland Company of Delaware, L.L.C.     100 %   Membership
Interest
 
                   
Florida Timber Finance III, LLC
  DE   St. Joe Timberland Company of Delaware, L.L.C.     100 %   Membership
Interest
 
                   
Georgia Timber Finance I, LLC
  DE   St. Joe Timberland Company of Delaware, L.L.C.     100 %   Membership
Interest

 



--------------------------------------------------------------------------------



 



Unconsolidated Affiliates:

                                  Percentage         State of       Ownership  
Nature of Capital Name   Organization   Shareholder / Member   Interest  
Security
East San Marco, LLC
  FL   The St. Joe Company     50 %   Membership Interest
 
      Regency Realty Group, Inc.     50 %   Membership Interest
 
                   
Paseos, LLC
  DE   The St. Joe Company     50 %   Membership Interest
 
      Newland National     50 %   Membership Interest
 
      Partners II, LP            
 
                   
Paseos Title, LLC
  DE   Paseos, LLC     100 %   Membership Interest
 
                   
Rivercrest, LLC
  DE   The St. Joe Company     50 %   Membership Interest
 
      Newland National Partners     50 %   Membership Interest
 
      II, LLC            
 
                   
Rivercrest Title, LLC
  DE   Rivercrest, LLC     100 %   Membership Interest

 



--------------------------------------------------------------------------------



 



Schedule 4.30
Loans, Advances and Investments
See Schedule 5.10 for loans and advances.
See Schedule 5.12 for Investments.
The Borrower and its Subsidiaries have inter-company Investments, loans and
advances outstanding that are permitted pursuant to Sections 5.10 and 5.12.

 



--------------------------------------------------------------------------------



 



Schedule 4.33
Material Contracts
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.10
Loans and Advances
The following are notes receivable payable to the Borrower and/or its
Consolidated Subsidiaries as of August 31, 2008.

              Obligor   Amount of Note   Payee
Bay Haven Charter School
    178,425     Borrower
SB Acquisition LLC
    18,455,706     Borrower
Weekley Homes LP (Victoria Park)
    4,280,025     Borrower
Beazer Homes Corp. (Victoria Park)
    7,761,270     Borrower
Lakeridge Homes, Inc.
    532,350     Borrower
Whitaker Enterprises, Inc.
    55,000     Borrower
Classic Construction and Design, Inc
    189,500     Borrower
Beazer Homes Corp (Southwood)
    1,127,203     Borrower
WaterSound Beach HOA
    507,686     Borrower
Beazer Home Corp (Laguna West)
    2,180,640     Borrower
Koehnemann Construction, Inc.
    225,000     St. Joe Timberland
Paul Thrasher Builder, Inc.
    220,500     St. Joe Timberland
Thirteen Mile LLC
    77,513     Borrower
Pier Park CDD
    2,229,990     Borrower
Bookit.Com Holdings, LLC
    584,148     Borrower
Perry Pines LLC
    6,263,190     St. Joe Timberland
David Piercy
    97,241     Borrower
John W Dillworth and Beverly Dillworth
    18,414     Borrower
Raymond W Brester and Danita Brewster
    23,241     Borrower
Michael A Long and Ferrly Long
    31,029     Borrower
Ben J Cherek and Johannah Cherek
    22,176     St. Joe Timberland
Michael W Miller and Janet Miller
    47,685     Borrower
Jeff D Chapman and Linda Chapman
    220,852     Borrower
Larry Joseph Calmbacher
    42,936     Borrower
George Melvin and Shirley Melvin
    16,488     Borrower
St. Marks Holdings II, LLC
    39,556,927 *   St. Joe Timberland
St. Marks Holdings III, LLC
    38,393,289 *   St. Joe Timberland
Advantis Holdings, LLC
    7,140,943     Borrower
 
           
 
           
Total
    130,479,367      

 

*   These installment notes receivable were contributed to Florida Timber
Finance III, LLC, an unconsolidated subsidiary of the Borrower, as of
September 1, 2008 in connection with the monetization of these installment notes
on September 5, 2008.

 



--------------------------------------------------------------------------------



 



Schedule 5.12
Investments
Investments in Subsidiaries and Unconsolidated Affiliates set forth on
Schedule 4.24.
Investments in entities that are Unconsolidated Affiliates as of August 31, 2008
were:

         
Rivercrest L.L.C
  $ 613,252  
Paseos, L.L.C
    1,248,733  
East San Marco L.L.C
    1,974,878 *
 
     
 
       
Total
  $ 3,836,863  

 

*   Amount includes Borrower’s guaranty of 50% of the debt of the entity.

 



--------------------------------------------------------------------------------



 



Schedule 5.13
Permitted Liens

1.   St. Joe Finance Company holds unrecorded mortgages as security for the
promissory notes identified on Schedule 1 to the Subordination Agreement. The
mortgages apply to all land owned by (i) Borrower in Walton, Wakulla, St. Johns,
Leon, Gulf, Franklin, Duval and Bay Counties, Florida; (ii) St. Joe Timberland
Company of Delaware, LLC in Gadsden, Gulf, Jefferson, Leon, Liberty, Wakulla,
Walton, Franklin, Duval, Calhoun, and Bay Counties, Florida; and (iii) St. Joe
Residential Acquisitions, Inc. in Duval, St. Johns and Volusia Counties,
Florida.   2.   The Debt related to various Community Development Districts
described on Schedule 5.30 is secured by assessments on the individual parcels
within various communities.   3.   Liens on and incidental to the real property
in the Borrower’s residential developments known as RiverTown and SevenShores
associated with the debt described on Schedule 5.30 as RiverTown Special
Assessment and the Hayden Lane I, Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 5.30
Outstanding Debt
The following are the Debt obligations of the Borrower and/or its Consolidated
Subsidiaries as of August 31, 2008 involving third parties.

          Description   Amount  
Plume Street Defeased Debt (related to office building sale)
  $ 29,502,758  
RiverTown Special Assessment
    3,449,754  
Debt related to various Community Development Districts*
    15,362,566  
Hayden Lane I, Ltd. (related to SevenShores development)
    5,593,727  
 
     
 
       
Total
  $ 53,908,805  

 

*   Various Community Development Districts associated with communities where
Borrower has been or continues to be the developer have issued debt. A
fixed-and-determinable test is performed on a quarterly basis to determine the
amount of debt required to be booked on the Borrower’s balance sheet. The debt
booked is mostly associated with the platted-but-unsold parcels.

 



--------------------------------------------------------------------------------



 



Schedule 5.36
Operating Leases
The following is a list of leases in which the Borrower and/or its Subsidiaries
are the lessee:

                                  Location   Landlord     Monthly Rent    
Rental Periods     Expiration  
245 Riverside
  RIV Owner LLC   $ 73,625.79       1/1/2008 - 12/31/2008     12/31/2011
Jacksonville, FL
          $ 75,841.71       1/1/2009 - 12/31/2009          
 
          $ 78,841.71       1/1/2010 - 12/31/2010          
 
          $ 80,488.00       1/1/2011 - 12/31/2011          
 
                         
Flagler Center
  Flagler Development Company   $ 15,711.56       5/1/2008 - 4/30/2009    
4/30/2012
Jacksonville, FL
          $ 16,178.54       5/1/2009 - 4/30/2010          
 
          $ 16,668.12       5/1/2010 - 4/30/2011          
 
          $ 17,165.22       5/1/2011 - 4/30/2012          
 
                         
Beckrich One
  BCK Owner LLC   $ 44,765.16       1/1/2008 - 12/31/2008     12/31/2011
Panama City Beach, FL
          $ 45,679.66       1/1/2009 - 12/31/2009          
 
          $ 46,625.18       1/1/2010 - 12/31/2010          
 
          $ 47,601.69       1/1/2011 - 12/31/2011          
 
                         
SouthWood One Tallahassee, FL
  SWD Owner LLC   $ 33,011.73       1/1/2008 - 12/31/2008     12/31/2011

          $ 33,992.17       1/1/2009 - 12/31/2009          
 
          $ 35,006.23       1/1/2010 - 12/31/2010          
 
          $ 36,053.89       1/1/2011 - 12/31/2011          

                               
Oven Park Tallahassee, FL
  Tallahassee Ventures, LLC   $ 20,172.75       5/1/2008 - 4/30/2009    
4/30/2009
 
                           
Downtown Tallahassee Tallahassee, FL
  Dutko Poole McKinley   $ 1,000.00     Entire Term   15 days notice by either
party to cancel

                               
5660 New Northside
  NNO Owner LLC   $ 137.33       1/1/2008 - 12/31/2008     12/31/2011
Atlanta, GA
          $ 141.47       1/1/2009 - 12/31/2009          
 
          $ 145.73       1/1/2010 - 12/31/2010          
 
          $ 150.13       1/1/2011 - 12/31/2011          

                               
Artisan Park Celebration, FL
  Celebration Corporate Center LLC   $ 2,609.25       6/1/2008 - 12/1/2008    
12/1/2008

                               
Victoria Park Welcome Center
  F&T Victoria, LLC   $ 4,494.00     TBD - Year 1   36 mos
Deland, FL
          $ 4,628.82     TBD - Year 2        
 
          $ 4,767.68     TBD - Year 3        

                               
East San Marco Sales Center
  SMP LLC   $ 0.00     Entire Term   36 mos
Jacksonville, FL
                               

                               
RiverTown Welcome Center
  Regency Realty Group   $ 10,748.95       9/1/08 - 8/31/09     08/31/2009
St. Johns County, FL
                               

 



--------------------------------------------------------------------------------



 



                                  Location   Landlord     Monthly Rent    
Rental Periods     Expiration  
Windmark Village Center
Port St. Joe, FL
  Metro Trailer   $ 637.20     Month to Month   30 days notice to cancel        
                         
Victoria Park Welcome Center
Deland, FL
  Vanguard Modular   $ 3,100.00     Month to Month   30 days notice to cancel  
                               
Sunshine State Cypress
  Williams Scotman   $ 828.90     Month to Month   30 days notice to cancel
Bay Point Marina
Panama City Beach, FL
  State of Florida   $ 30,344.85
Annually           Entire Term   10/22/2011  
Timber Island
Carrabelle, FL
  State of Florida   $ 675.03
Annually - lift     Entire Term   1/23/2011
12/19/2010

          $     11,165.44
Annually -    
dock/ramp              
 
                         
WaterColor Beach Club
  WaterColor Community Association   $ 4,166.67       1/1/2008 - 12/31/2009    
12/31/2009

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO CREDIT AGREEMENT
          THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as
of the 30th day of October, 2008, by and among THE ST. JOE COMPANY, a Florida
corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited
liability company, ST. JOE FINANCE COMPANY, a Florida corporation, ST. JOE
RESIDENTIAL ACQUISITIONS, INC., a Florida corporation, the LENDERS listed on the
signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as Administrative
Agent.
R E C I T A L S:
          The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders have entered into a certain Credit Agreement dated as of September 19,
2008 (referred to herein as the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.
          The Borrower and Initial Guarantors have requested the Administrative
Agent and the Lenders to amend Section 5.07 and Section 5.23 of the Credit
Agreement. The Lenders, the Administrative Agent, the Initial Guarantors and the
Borrower desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth.
          NOW, THEREFORE, in consideration of the Recitals and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Initial Guarantors, the Administrative Agent and the Lenders, intending to be
legally bound hereby, agree as follows:
          SECTION 1.  Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Amendment.
          SECTION 2.  Amendments.  The Credit Agreement is hereby amended as set
forth in this Section 2.
          SECTION 2.01.  Amendment to Section 5.07.  Section 5.07 of the Credit
Agreement is amended and restated to read in its entirety as follows:
     SECTION 5.07.  Minimum Consolidated Tangible Net Worth.  Consolidated
Tangible Net Worth shall at no time be less than 90% of the Consolidated
Tangible Net Worth on June 30, 2008 plus 100% of the cumulative Net Proceeds of
Capital Stock/Conversion of Debt received during any period after June 30, 2008,
calculated quarterly at the end of each Fiscal Quarter.

 



--------------------------------------------------------------------------------



 



          SECTION 2.02.  Amendment to Section 5.23.  Section 5.23 of the Credit
Agreement is amended and restated to read in its entirety as follows:
     SECTION 5.23.  Environmental Matters.  No Loan Party or any Subsidiary of a
Loan Party will, nor will any Loan Party permit any Third Party to, use,
produce, manufacture, process, treat, recycle, generate, store, dispose of,
manage at, or otherwise handle or ship or transport to or from the Properties
any Hazardous Materials except for Hazardous Materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed, managed
or otherwise handled in the ordinary course of business in compliance in all
material respects with all applicable Environmental Requirements.
          SECTION 3.  Conditions to Effectiveness.  The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:
          (a) receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;
          (b) the Administrative Agent shall have received resolutions from the
Borrower and Initial Guarantors and other evidence as the Administrative Agent
may reasonably request, respecting the authorization, execution and delivery of
this Amendment; and
          (c) the fact that the representations and warranties of the Borrower
and Initial Guarantors contained in Section 5 of this Amendment shall be true on
and as of the date hereof.
          SECTION 4.  No Other Amendment.  Except for the amendments set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect. This Amendment is not intended to effect, nor shall it be construed
as, a novation. The Credit Agreement and this Amendment shall be construed
together as a single agreement. Nothing herein contained shall waive, annul,
vary or affect any provision, condition, covenant or agreement contained in the
Credit Agreement, except as herein amended, nor affect nor impair any rights,
powers or remedies under the Credit Agreement as hereby amended. The Lenders and
the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Notes. The Borrower and Initial Guarantors promise and
agree to perform all of the requirements, conditions, agreements and obligations
under the terms of the Credit Agreement, as heretofore and hereby amended, and
the other Loan Documents being hereby ratified and affirmed. The Borrower and
Initial Guarantors hereby expressly agree that the Credit Agreement, as amended,
and the other Loan Documents are in full force and effect.
          SECTION 5.  Representations and Warranties.  The Borrower and Initial
Guarantors hereby represent and warrant to each of the Lenders as follows:

2



--------------------------------------------------------------------------------



 



          (a) No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof.
          (b) The Borrower and Initial Guarantors have the power and authority
to enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
          (c) This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and Initial
Guarantors and constitutes the legal, valid and binding obligations of the
Borrower and Initial Guarantors enforceable against them in accordance with its
terms, provided that such enforceability is subject to general principles of
equity.
          (d) The execution and delivery of this Amendment and the performance
by the Borrower and Initial Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and Initial Guarantors are or may become bound.
          SECTION 6.  Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 7.  Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 8.  Effective Date.  This Amendment shall be effective as of
October 30, 2008.
[The remainder of this page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

            THE ST. JOE COMPANY
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Senior Vice President - Treasurer

[CORPORATE SEAL]     

            ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Senior Vice President - Treasurer

[CORPORATE SEAL]     

            ST. JOE FINANCE COMPANY
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Vice President - Treasurer

[CORPORATE SEAL]     

            ST. JOE RESIDENTIAL ACQUISITIONS, INC.
      By:   /s/ Stephen W. Solomon         Name:   Stephen W. Solomon       
Title:   Senior Vice President - Treasurer

[CORPORATE SEAL]   

4



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender
      By:   /s/ Michael F. Skorich (SEAL)     Name:   Michael F. Skorich       
Title:   Senior Vice President     

5



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO CREDIT AGREEMENT
          THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
as of the 20th day of February, 2009, by and among THE ST. JOE COMPANY, a
Florida corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware
limited liability company, ST. JOE FINANCE COMPANY, a Florida corporation, ST.
JOE RESIDENTIAL ACQUISITIONS, INC., a Florida corporation, the LENDERS listed on
the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.
RECITALS:
          The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders have entered into a certain Credit Agreement dated as of September 19,
2008, as amended by a First Amendment to Credit Agreement dated October 30, 2008
(referred to herein as the “Credit Agreement”). Capitalized terms used in this
Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.
          The Borrower and Initial Guarantors have requested the Administrative
Agent and the Lenders to amend Section 5.07 of the Credit Agreement. The
Lenders, the Administrative Agent, the Initial Guarantors and the Borrower
desire to amend the Credit Agreement upon the terms and conditions hereinafter
set forth.
          NOW, THEREFORE, in consideration of the Recitals and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Initial Guarantors, the Administrative Agent and the Lenders, intending to be
legally bound hereby, agree as follows:
          SECTION 1. Recitals. The Recitals are incorporated herein by reference
and shall be deemed to be a part of this Amendment.
          SECTION 2. Amendments. The Credit Agreement is hereby amended as set
forth in this Section 2.
          SECTION 2.01. Amendment to Section 5.07. Section 5.07 of the Credit
Agreement is amended and restated to read in its entirety as follows:
     SECTION 5.07. Minimum Consolidated Tangible Net Worth. Consolidated
Tangible Net Worth shall at no time be less than $900,000,000, plus 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after June 30, 2008, calculated quarterly at the end of each Fiscal
Quarter.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Conditions to Effectiveness. The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:
          (a) receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;
          (b) the Administrative Agent shall have received resolutions from the
Borrower and Initial Guarantors and other evidence as the Administrative Agent
may reasonably request, respecting the authorization, execution and delivery of
this Amendment; and
          (c) the fact that the representations and warranties of the Borrower
and Initial Guarantors contained in Section 5 of this Amendment shall be true on
and as of the date hereof.
          SECTION 4. No Other Amendment. Except for the amendments set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect. This Amendment is not intended to effect, nor shall it be construed
as, a novation. The Credit Agreement and this Amendment shall be construed
together as a single agreement. Nothing herein contained shall waive, annul,
vary or affect any provision, condition, covenant or agreement contained in the
Credit Agreement, except as herein amended, nor affect nor impair any rights,
powers or remedies under the Credit Agreement as hereby amended. The Lenders and
the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Notes. The Borrower and Initial Guarantors promise and
agree to perform all of the requirements, conditions, agreements and obligations
under the terms of the Credit Agreement, as heretofore and hereby amended, and
the other Loan Documents being hereby ratified and affirmed. The Borrower and
Initial Guarantors hereby expressly agree that the Credit Agreement, as amended,
and the other Loan Documents are in full force and effect.
          SECTION 5. Representations and Warranties. The Borrower and Initial
Guarantors hereby represent and warrant to each of the Lenders as follows:
          (a) No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof.
          (b) The Borrower and Initial Guarantors have the power and authority
to enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
          (c) This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and Initial
Guarantors and constitutes the legal, valid and binding obligations of the
Borrower and Initial Guarantors enforceable against them in accordance with its
terms, provided that such enforceability is subject to general principles of
equity.

2



--------------------------------------------------------------------------------



 



          (d) The execution and delivery of this Amendment and the performance
by the Borrower and Initial Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Initial Guarantor, nor be
in contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Initial Guarantor that is
a corporation, the articles of organization or operating agreement of any
Initial Guarantor that is a limited liability company, or the provision of any
statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which any Borrower, or any Initial Guarantor is party or by
which the assets or properties of the Borrower and Initial Guarantors are or may
become bound.
          SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 7. Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 8. Effective Date. This Amendment shall be effective as of
February 20, 2009.
[The remainder of this page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

            THE ST. JOE COMPANY
      By:   /s/ Stephen W. Solomon       Name:     Stephen W. Solomon     
Title:     Senior Vice President - Treasurer

[CORPORATE SEAL]        ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
    By:   /s/ Stephen W. Solomon       Name:     Stephen W. Solomon     
Title:     Senior Vice President - Treasurer

[CORPORATE SEAL]        ST. JOE FINANCE COMPANY
      By:   /s/ Stephen W. Solomon       Name:     Stephen W. Solomon     
Title:     Vice President - Treasurer

[CORPORATE SEAL]        ST. JOE RESIDENTIAL ACQUISITIONS, INC.
      By:   /s/ Stephen W. Solomon       Name:     Stephen W. Solomon     
Title:     Senior Vice President - Treasurer

[CORPORATE SEAL]     

4



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender
      By:   /s/ Michael F. Skorich    (SEAL)   Name:     Michael F. Skorich     
Title:     Senior Vice President     

5



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
the 1st day of May, 2009, by and among THE ST. JOE COMPANY, a Florida
corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited
liability company, ST. JOE FINANCE COMPANY, a Florida corporation, ST. JOE
RESIDENTIAL ACQUISITIONS, INC., a Florida corporation, the LENDERS listed on the
signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as Administrative
Agent.
RECITALS:
     The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders have entered into a certain Credit Agreement dated as of September 19,
2008, as amended by a First Amendment to Credit Agreement dated October 30, 2008
and a Second Amendment to Credit Agreement dated February 20, 2009 (referred to
herein, as so amended, as the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.
     The Borrower and Initial Guarantors have requested the Administrative Agent
and the Lenders to (i) change the definition of “Change in Control” within the
Credit Agreement and (ii) add new Section 5.40 to the Credit Agreement, as set
forth herein. The Lenders, the Administrative Agent, the Initial Guarantors and
the Borrower desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Initial
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
     SECTION 1. Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
     SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth
in this Section 2.
     SECTION 2.01. Amendment to Section 1.01. The definition of “Change in
Control” set forth in Section 1.01 of the Credit Agreement is amended and
restated to read in its entirety as follows:
     “Change in Control” means the occurrence after the Closing Date of any of
the following: (i) any Person or two or more Persons acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934)

 



--------------------------------------------------------------------------------



 



of 25% or more of the outstanding shares of the Voting Stock of the Borrower; or
(ii) as of any date a majority of the board of directors of the Borrower
consists of individuals who were not either (A) directors of the Borrower as of
the corresponding date of the previous year, (B) selected or nominated to become
directors by the board of directors of the Borrower of which a majority of such
board consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority of such board consisted of individuals described in clause (A) and
individuals described in clause (B); notwithstanding the foregoing, Fairholme
Funds, Inc., a Maryland corporation, Fairholme Capital Management, L.L.C., a
Delaware limited liability company, and each of their respective Affiliates (as
defined in the Standstill Agreement referenced below) and officers and directors
(collectively, “Fairholme”) may collectively acquire beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of up to 30% in the aggregate of the
outstanding shares of the Voting Stock of the Borrower, provided that: (1) that
certain Letter Agreement between the Borrower and Fairholme dated April 6, 2009
(“Standstill Agreement”) is in full force and effect; (2) the Standstill Period
(as defined in the Standstill Agreement) has not expired; and (3) neither the
Borrower nor Fairholme shall have failed to observe or perform any material
covenant, term, condition or agreement contained or incorporated by reference in
the Standstill Agreement. For the purposes of this definition, the covenants,
terms, conditions or agreements contained in the Standstill Agreement which are
deemed material shall include, without limitation, those contained in
Sections 1(i), 1(ii) and 2 of the Standstill Agreement.
     SECTION 2.01. New Section 5.40. New Section 5.40 is added to the Credit
Agreement in appropriate order as follows:
     SECTION 5.40. Standstill Agreement. The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, amend, supplement, restate or
otherwise modify the Standstill Agreement without the consent of the Required
Lenders.
     SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment
and the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:
     (a) receipt by the Administrative Agent from each of the parties hereto of
a duly executed counterpart of this Amendment signed by such party;
     (b) the Administrative Agent shall have received resolutions from the
Borrower and Initial Guarantors and other evidence as the Administrative Agent
may reasonably request, respecting the authorization, execution and delivery of
this Amendment; and

2



--------------------------------------------------------------------------------



 



     (c) the fact that the representations and warranties of the Borrower and
Initial Guarantors contained in Section 5 of this Amendment shall be true on and
as of the date hereof.
     SECTION 4. No Other Amendment. Except for the amendments set forth above
and those contained in the First Amendment to Credit Agreement dated October 30,
2008 (“First Amendment”), the Second Amendment to Credit Agreement dated
February 20, 2009 (“Second Amendment”), the text of the Credit Agreement shall
remain unchanged and in full force and effect. On and after the Third Amendment
Effective Date, all references to the Credit Agreement in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by the First
Amendment, the Second Amendment and this Amendment. This Amendment is not
intended to effect, nor shall it be construed as, a novation. The Credit
Agreement, the First Amendment, the Second Amendment and this Amendment shall be
construed together as a single agreement. This Amendment shall constitute a Loan
Document under the terms of the Credit Agreement. Nothing herein contained shall
waive, annul, vary or affect any provision, condition, covenant or agreement
contained in the Credit Agreement, except as herein amended, nor affect nor
impair any rights, powers or remedies under the Credit Agreement as hereby
amended. The Lenders and the Administrative Agent do hereby reserve all of their
rights and remedies against all parties who may be or may hereafter become
secondarily liable for the repayment of the Notes. The Borrower and Initial
Guarantors promise and agree to perform all of the requirements, conditions,
agreements and obligations under the terms of the Credit Agreement, as
heretofore and hereby amended, and the other Loan Documents being hereby
ratified and affirmed. The Borrower and Initial Guarantors hereby expressly
agree that the Credit Agreement, as amended, and the other Loan Documents are in
full force and effect.
     SECTION 5. Representations and Warranties. The Borrower and Initial
Guarantors hereby represent and warrant to each of the Lenders as follows:
     (a) No Default or Event of Default under the Credit Agreement or any other
Loan Document has occurred and is continuing unwaived by the Lenders on the date
hereof.
     (b) The Borrower and Initial Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
     (c) This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower and Initial Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and Initial
Guarantors enforceable against them in accordance with its terms, provided that
such enforceability is subject to general principles of equity.
     (d) The execution and delivery of this Amendment and the performance by the
Borrower and Initial Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Initial Guarantor, nor be
in contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Initial Guarantor that is
a corporation, the articles of organization or operating agreement of any

3



--------------------------------------------------------------------------------



 



Initial Guarantor that is a limited liability company, or the provision of any
statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which any Borrower, or any Initial Guarantor is party or by
which the assets or properties of the Borrower and Initial Guarantors are or may
become bound.
          SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 7. Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 8. Effective Date. This Amendment shall be effective as of
May 1, 2009 (“Third Amendment Effective Date”).
          SECTION 9. Amendment Fee. On the date hereof, the Borrower and the
Initial Guarantors shall pay to the Administrative Agent for the ratable account
of each Lender an amendment fee in an amount equal to the product of: (i) the
amount of such Lender’s Revolver Commitment, times (ii) 0.07%.
[The remainder of this page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

                  THE ST. JOE COMPANY
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    
 
                ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    
 
                ST. JOE FINANCE COMPANY
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    
 
                ST. JOE RESIDENTIAL ACQUISITIONS, INC.
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
           
 
      [CORPORATE SEAL]    

5



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY,         as Administrative
Agent and as a Lender    
 
           
 
  By:   /s/ Christopher E. Verwoerdt   (SEAL)
 
           
 
  Name:   Christopher E. Verwoerdt    
 
  Title:   Senior Vice President    

6



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO CREDIT AGREEMENT
          THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
the 15th day of October, 2009, by and among THE ST. JOE COMPANY, a Florida
corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited
liability company, ST. JOE FINANCE COMPANY, a Florida corporation, the LENDERS
listed on the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.
R E C I T A L S:
          The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders entered into a certain Credit Agreement dated as of September 19, 2008,
as amended by a First Amendment to Credit Agreement dated October 30, 2008, a
Second Amendment to Credit Agreement dated February 20, 2009 and a Third
Amendment to Credit Agreement dated May 1, 2009 (referred to herein, as so
amended, as the “Credit Agreement”). Capitalized terms used in this Amendment
which are not otherwise defined in this Amendment shall have the respective
meanings assigned to them in the Credit Agreement.
          The Borrower and the Guarantors have requested the Administrative
Agent and the Lenders to (i) change the definition of “Termination Date” within
the Credit Agreement and (ii) amend Sections 2.06, 2.07, 5.01, 5.07, 5.12, 5.30
and 5.38 of the Credit Agreement, as set forth herein. The Lenders, the
Administrative Agent, the Guarantors and the Borrower desire to amend the Credit
Agreement upon the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the Recitals and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
          SECTION 1. Recitals. The Recitals are incorporated herein by reference
and shall be deemed to be a part of this Amendment.
          SECTION 2. Amendments. The Credit Agreement is hereby amended as set
forth in this Section 2.
          SECTION 2.01. Amendment to Section 1.01. The definition of
“Termination Date” set forth in Section 1.01 of the Credit Agreement is amended
and restated to read in its entirety as follows:
          “Termination Date” means the earlier to occur of (i) September 19,
2012, (ii) the date the Revolver Commitments are terminated pursuant to
Section 6.01 following the occurrence of an Event of Default, or (iii) the date
the Borrower terminates the Revolver Commitments entirely pursuant to
Section 2.09.
          SECTION 2.02. Amendment to Section 2.06(a). Section 2.06(a) of the
Credit Agreement is amended and restated to read in its entirety as follows:
          SECTION 2.06 Interest Rates.
     (a) “Applicable Margin” shall be determined by the Administrative Agent
from time to time, based upon the ratio of Total Indebtedness to Total Asset
Value (as set forth in the Margin and Fee Rate Certificate most recently
delivered by the Borrower pursuant to Section 5.01(j)), as follows:

                  Ratio of Total Indebtedness   Euro-Dollar Loans and   Base to
Total Asset Value   Letters of Credit   Rate Loans
Greater than or equal to 40%
    2.75 %     1.75 %
Greater than or equal to 25% but less than 40%
    2.50 %     1.50 %
Greater than or equal to 10% but less than 25%
    2.25 %     1.25 %
Less than 10%
    2.00 %     1.00 %

 



--------------------------------------------------------------------------------



 



          Any adjustment to the Applicable Margin shall be effective (a) in the
case of a Margin and Fee Rate Certificate delivered in connection with quarterly
financial statements of the Borrower delivered pursuant to Section 5.01(b), as
of the date 55 days following the end of the last day of the applicable Fiscal
Quarter covered by such Margin and Fee Rate Certificate, (b) in the case of a
Margin and Fee Rate Certificate delivered in connection with annual financial
statements of the Borrower delivered pursuant to Section 5.01(a), as of the date
85 days following the end of the last day of the applicable Fiscal Year covered
by such Margin and Fee Rate Certificate, and (c) in the case of any other Margin
and Fee Rate Certificate, as of the date 5 Domestic Business Days following the
Administrative Agent’s request for such Margin and Fee Rate Certificate. If the
Borrower fails to deliver a Margin and Fee Rate Certificate pursuant to
Section 5.01(j), the Applicable Margin shall be determined as if the ratio of
Total Indebtedness to Total Asset Value is greater than 40% until the date of
the delivery of the required Margin and Fee Rate Certificate. As of the Closing
Date, and thereafter until changed as provided above, the Applicable Margin
shall be determined as if the ratio of Total Indebtedness to Total Asset Value
is less than 10%. Any change in the Applicable Margin on any day shall result in
a corresponding change, effective on and as of such day, in the interest rate
applicable to the Advances and in the fees applicable to each Letter of Credit
outstanding on such day; provided, that no Applicable Margin shall be decreased
pursuant to this Section 2.06 if a Default is in existence on such day. In the
event that any financial statement or Margin and Fee Rate Certificate delivered
pursuant to Section 5.01 is shown to be, or becomes known to be, inaccurate
(regardless of whether this Agreement or the Revolver Commitments are in effect
when such inaccuracy is discovered, provided that neither the Administrative
Agent nor any Lender shall request payment pursuant to this sentence more than
two years after the termination of this Agreement and the Revolver Commitments
and the payment in full of the principal of and interest on all Advances), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin under this Section 2.06 for any period rather than the
Applicable Margin applied for such period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected Margin and Fee Rate
Certificate and related financial information for such period, (ii) the
Applicable Margin shall be at the actual Applicable Margin under this
Section 2.06 for such period, and (iii) the Borrower shall immediately pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such increased Applicable Margin for such period.
The provisions of this Section 2.06(a) and this definition shall not limit the
rights of the Administrative Agent and the Lenders with respect to
Sections 2.06(b) or 2.06(c) or Article VI and shall survive the termination of
this Agreement and the Revolver Commitments. For the purposes of determining the
ratio of Total Indebtedness to Total Asset Value, indebtedness of a Qualified
SPE attributable to Qualified Senior Notes shall be excluded and Qualified
Installment Sale Notes shall not be included in determinations of Total Asset
Value.
          SECTION 2.03. Amendment to Section 2.06(c). Section 2.06(c) of the
Credit Agreement is amended and restated to read in its entirety as follows:
     (c) Each Euro-Dollar Advance shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of: (1) the Applicable Margin, plus (2) the
applicable Adjusted London InterBank Offered Rate for such Interest Period;
provided, however, that interest on each Euro-Dollar Advance shall in no event
be less than four percent (4%) per annum. Such interest shall be payable for
each Interest Period on the last day thereof, provided that interest on Index
Euro-Dollar Advances shall be payable on each Interest Payment Date while such
Index Euro-Dollar Advance is outstanding and the date such Index Euro-Dollar
Advance is converted to a Tranche Euro-Dollar Advance or repaid. Any overdue
principal of and, to the extent permitted by applicable law, overdue interest on
any Euro-Dollar Advance shall bear interest, payable on demand, for each day
until paid in full at a rate per annum equal to the Default Rate.
The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars offered for a term
comparable to such Interest Period, which rate appears on the display designated
as Reuters Screen LIBOR01 Page (or such other successor page as may replace
Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time,

 



--------------------------------------------------------------------------------



 



two (2) Euro-Dollar Business Days prior to the first day of such Interest
Period, provided that if no such offered rates appear on such page, the “London
InterBank Offered Rate” for such Interest Period will be the arithmetic average
(rounded upward, if necessary, to the next higher 1/100th of 1%) of rates quoted
by not less than two (2) major lenders in New York City, selected by the
Administrative Agent, at approximately 10:00 A.M., New York City time, two
(2) Euro-Dollar Business Days prior to the first day of such Interest Period,
for deposits in Dollars offered by leading European banks for a period
comparable to such Interest Period in an amount comparable to the principal
amount of such Euro-Dollar Advance.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents). The Adjusted London InterBank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
          SECTION 2.04. Amendment to Sections 2.07(a) and (b). Sections 2.07(a)
and (b) of the Credit Agreement are amended and restated to read in their
entirety as follows:
          (a) The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender an unused commitment fee equal to the product of: (i) the
aggregate of the daily average amounts of such Lender’s Unused Revolver
Commitment, times (ii) a per annum percentage equal to .50%. Such unused
commitment fee shall accrue from and including the Fourth Amendment Effective
Date to and including the Termination Date. Unused commitment fees shall be
payable quarterly in arrears on each Quarterly Payment Date and on the
Termination Date; provided that should the Revolver Commitments be terminated at
any time prior to the Termination Date for any reason, the entire accrued and
unpaid fee shall be paid on the date of such termination.
          (b) “Unused Revolver Commitment” means at any date, with respect to
any Lender, an amount equal to its Revolver Commitment less the sum of: (i) the
aggregate outstanding principal amount of its Revolver Advances (excluding Swing
Advances); (ii) such Lender’s pro rata share of the aggregate outstanding
principal amount of all advances made by the Letter of Credit Issuer pursuant to
Section 11; and (iii) such Lender’s pro rata share of the Undrawn Amounts.
          SECTION 2.05. Amendment to Section 5.01(j). Section 5.01(j) of the
Credit Agreement is amended and restated to read in its entirety as follows:
          (j) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, and within 5 Domestic
Business Days of the Administrative Agent’s request with respect to any other
date, a certificate (the “Margin and Fee Rate Certificate”) substantially in the
form attached hereto as Exhibit K, reflecting the information needed for a
determination of the ratio of Total Indebtedness to Total Asset Value and the
Applicable Margin as at the end of such quarterly accounting period, fiscal year
or other date, as the case may be, in such form as Administrative Agent shall in
its sole discretion approve, together with Borrower’s calculation of the ratio
of Total Indebtedness to Total Asset Value and the Applicable Margin, all as at
the end of such quarterly accounting period, fiscal year or other date, as the
case may be. Such Margin and Fee Rate Report shall be certified as to truth and
accuracy by the Chief Financial Officer or other authorized officer of Borrower;
          SECTION 2.06. Amendment to Section 5.07. Section 5.07 of the Credit
Agreement is amended and restated to read in its entirety as follows:
          SECTION 5.07. Minimum Consolidated Tangible Net Worth. Consolidated
Tangible Net Worth shall at no time be less than $800,000,000, plus 100% of the
cumulative Net Proceeds of Capital Stock/Conversion of Debt received during any
period after June 30, 2008, calculated quarterly at the end of each Fiscal
Quarter.
          SECTION 2.07. Amendment to Section 5.12. Section 5.12 of the Credit
Agreement is amended and restated to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 5.12. Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Sections 5.08 and
5.10(i) through (v) and except Investments in (i) Cash and Cash Equivalents,
(ii) commercial paper rated A-1 or the equivalent thereof by Standard & Poor’s
Corporation or P-1 or the equivalent thereof by Moody’s Investors Service, Inc.
and in either case maturing within 12 months after the date of acquisition,
(iii) tender bonds the payment of the principal of and interest on which is
fully supported by a letter of credit issued by a United States Bank whose
long-term certificates of deposit are rated at least AA or the equivalent
thereof by Standard & Poor’s Corporation or AA or the equivalent thereof by
Moody’s Investors Service, Inc., (iv) any Guarantor; (v) existing Investments
set forth on Schedule 5.12; (vi) Investments in Qualified Installment Sale
Transactions, and (vii) Investments not otherwise permitted under this
Section 5.12, made in the ordinary course of business that do not exceed
$175,000,000 in the aggregate at any one time (exclusive of Qualified
Installment Sale Transactions), and at the time when any such Investment is to
be made, and after giving effect thereto, no Default or Event of Default exists.
          SECTION 2.08. Amendment to Section 5.30. Section 5.30 of the Credit
Agreement is amended and restated to read in its entirety as follows:
     SECTION 5.30. Additional Debt. No Loan Party or Subsidiary of a Loan Party
shall directly or indirectly issue, assume, create, incur or suffer to exist any
Debt or the equivalent (including obligations under capital leases), except for:
(a) the Debt owed to the Lenders under the Loan Documents; (b) the Debt existing
and outstanding on the Closing Date described on Schedule 5.30; (c) intercompany
Debt permitted by Section 5.10 (iii), provided that such Debt is at all times
subordinated to the Obligations pursuant to the Subordination Agreement; and
(d) Debt not otherwise permitted under this Section 5.30, the aggregate
outstanding principal amount of which shall not, at any time, exceed
$175,000,000 (provided, however, indebtedness of a Qualified SPE in respect of
Qualified Installment Sale Transactions shall not be subject to this Section).
          SECTION 2.09. Amendment to Section 5.38(c). Section 5.38(c) of the
Credit Agreement is amended and restated to read in its entirety as follows:
          (c) If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Mortgaged Property of St. Joe Timberland that
constitutes or is to constitute Collateral, St. Joe Timberland will, at its own
expense, provide to the Administrative Agent appraisals (or reimburse the
Administrative Agent for such appraisals as Administrative Agent elects to
obtain) which satisfy the applicable requirements of Applicable Laws, and which
shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, at any time a Trigger Event has
occurred and is continuing, St. Joe Timberland will, at its own expense, provide
to the Administrative Agent appraisals (or reimburse the Administrative Agent
for such appraisals as Administrative Agent elects to obtain) in respect to all
of the Mortgaged Property which satisfy the reasonable requirements of
Administrative Agent in all material respects. As long as a Trigger Event is
continuing, the Administrative Agent may require additional appraisals on all or
any portion of the Mortgaged Property (at the sole expense of St. Joe
Timberland) in its reasonable discretion.
          SECTION 3. Conditions to Effectiveness. The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:
          (a) receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;
          (b) receipt by the Administrative Agent of all documents which the
Administrative Agent may reasonably request relating to the existence of each
Loan Party, the authority for and the validity of this Amendment and the other
Loan Documents, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent, including without limitation an
Officer’s Certificate, signed by the Secretary, an Assistant Secretary, a
member, manager, partner, trustee or other authorized representative of the
respective Loan Party, certifying as to the names, true signatures and
incumbency of the officer or officers of the respective Loan Party authorized to
execute and deliver this Amendment and other Loan Documents, and certifying
whether or not any changes to the entity’s Organizational Documents has taken
place since May 1, 2009, and certified copies of, if applicable, a certificate
of the Secretary of State of such Loan Party’s state of organization as to the
good standing or existence of such Loan Party; and a copy of the Organizational
Action taken by the board of directors of the Loan Party or the members,
managers, trustees, partners or

 



--------------------------------------------------------------------------------



 



other applicable Persons authorizing the Loan Party’s execution, delivery and
performance of this Amendment;
          (c) the fact that the representations and warranties of the Borrower
and the Guarantors contained in Section 5 of this Amendment shall be true on and
as of the date hereof; and
          (d) All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.
          SECTION 4. No Other Amendment. Except for the amendments set forth
above and those contained in the First Amendment to Credit Agreement dated
October 30, 2008 (“First Amendment”), the Second Amendment to Credit Agreement
dated February 20, 2009 (“Second Amendment”), and the Third Amendment to Credit
Agreement dated May 1, 2009 (“Third Amendment”), the text of the Credit
Agreement shall remain unchanged and in full force and effect. On and after the
Fourth Amendment Effective Date, all references to the Credit Agreement in each
of the Loan Documents shall hereafter mean the Credit Agreement as amended by
the First Amendment, the Second Amendment, the Third Amendment and this
Amendment. This Amendment is not intended to effect, nor shall it be construed
as, a novation. The Credit Agreement, the First Amendment, the Second Amendment,
the Third Amendment and this Amendment shall be construed together as a single
agreement. This Amendment shall constitute a Loan Document under the terms of
the Credit Agreement. Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement, except as herein amended, nor affect nor impair any rights, powers or
remedies under the Credit Agreement as hereby amended. The Lenders and the
Administrative Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Notes. The Borrower and the Guarantors promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as heretofore and hereby amended, and the
other Loan Documents being hereby ratified and affirmed. The Borrower and the
Guarantors hereby expressly agree that the Credit Agreement, as amended, and the
other Loan Documents are in full force and effect.
          SECTION 5. Representations and Warranties. The Borrower and the
Guarantors hereby represent and warrant to each of the Lenders as follows:
          (a) No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof.
          (b) The Borrower and the Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
          (c) This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and the Guarantors
and constitutes the legal, valid and binding obligations of the Borrower and the
Guarantors enforceable against them in accordance with its terms, provided that
such enforceability is subject to general principles of equity.
          (d) The execution and delivery of this Amendment and the performance
by the Borrower and the Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and the Guarantors are or may become bound.
          SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 7. Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 8. Effective Date. This Amendment shall be effective as of
September 30, 2009 (“Fourth Amendment Effective Date”).

 



--------------------------------------------------------------------------------



 



          SECTION 9. Amendment Fee. On the date hereof, the Borrower and the
Guarantors shall pay to the Administrative Agent for the ratable account of each
Lender an amendment fee in an amount equal to the product of: (i) the amount of
such Lender’s Revolver Commitment, times (ii) 0.25%.
          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

                  THE ST. JOE COMPANY    
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
                [CORPORATE SEAL]    
 
                ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C.    
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
                [CORPORATE SEAL]    
 
                ST. JOE FINANCE COMPANY    
 
           
 
  By:
Name:   /s/ Stephen W. Solomon
 
Stephen W. Solomon    
 
  Title:   Senior Vice President and Treasurer    
 
                [CORPORATE SEAL]    
 
                BRANCH BANKING AND TRUST COMPANY,    
 
                as Administrative Agent and as a Lender    
 
           
 
  By:
Name:   /s/ Christopher E. Verwoerdt (SEAL)
 
Christopher E. Verwoerdt    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



Execution Version
FIFTH AMENDMENT TO CREDIT AGREEMENT
          THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
the 23rd day of December, 2009, by and among THE ST. JOE COMPANY, a Florida
corporation, ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware limited
liability company, ST. JOE FINANCE COMPANY, a Florida corporation, the LENDERS
listed on the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.
RECITALS:
          The Borrower, the Initial Guarantors, the Administrative Agent and the
Lenders entered into a certain Credit Agreement dated as of September 19, 2008,
as amended by a First Amendment to Credit Agreement dated October 30, 2008, a
Second Amendment to Credit Agreement dated February 20, 2009, a Third Amendment
to Credit Agreement dated May 1, 2009 and a Fourth Amendment to Credit Agreement
dated October 15, 2009 (referred to herein, as so amended, as the “Credit
Agreement”). Capitalized terms used in this Amendment which are not otherwise
defined in this Amendment shall have the respective meanings assigned to them in
the Credit Agreement.
          The Borrower and the Guarantors have requested the Administrative
Agent and the Lenders to (i) amend the definition of “Required Lenders” and
Section 5.38(c) within the Credit Agreement, and (ii) amend the Credit Agreement
to increase the Revolver Commitments in an amount equal to $25,000,000 and to
increase the total Revolver Commitments in a total aggregate amount equal to
$125,000,000, as set forth herein (as to (ii), the “Commitment Increase”). The
Borrower and the Guarantors have also requested the joinder of Deutsche Bank
Trust Company Americas as an Additional Lender to facilitate the Commitment
Increase. The Lenders, the Administrative Agent, the Guarantors and the Borrower
desire to amend the Credit Agreement upon the terms and conditions hereinafter
set forth.
          NOW, THEREFORE, in consideration of the Recitals and the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
          SECTION 1. Recitals. The Recitals are incorporated herein by reference
and shall be deemed to be a part of this Amendment.
          SECTION 2. Amendment. The Credit Agreement is hereby amended as set
forth in this Section 2.
          SECTION 2.01. Amendment to Section 1.01. The definition of “Required
Lenders” set forth in Section 1.01 of the Credit Agreement is amended and
restated to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



          “Required Lenders” means at any time not less than two (2) Lenders
(for which purposes Affiliates of a Lender shall be treated as a single Lender)
having at least 66-2/3% of the aggregate amount of the Revolver Commitments or,
if the Revolver Commitments are no longer in effect, not less than two
(2) Lenders (for which purposes Affiliates of a Lender shall be treated as a
single Lender) holding at least 66-2/3% of the aggregate outstanding principal
amount of the Revolver Notes and the Letter of Credit Obligations.
          SECTION 2.02. Amendment to Section 5.38(c). Section 5.38(c) of the
Credit Agreement is amended and restated to read in its entirety as follows:
          (c) If (i) the Ratio of Total Indebtedness to Total Asset Value is
greater than or equal to 35% (as determined upon the delivery of a Margin and
Fee Rate Certificate in compliance with Section 5.01(j)) and the Required
Lenders request to have appraisals prepared in respect of any Mortgaged Property
of St. Joe Timberland that constitutes or is to constitute Collateral, or
(ii) the Administrative Agent or the Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any Mortgaged Property of St. Joe Timberland that constitutes or is to
constitute Collateral, St. Joe Timberland will, at its own expense, provide to
the Administrative Agent appraisals (or reimburse the Administrative Agent for
such appraisals as Administrative Agent or the Required Lenders elect to obtain)
which satisfy the applicable requirements of Applicable Laws, and which shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent; provided, however, at any time a Trigger Event has occurred and is
continuing, St. Joe Timberland will, at its own expense, provide to the
Administrative Agent appraisals (or reimburse the Administrative Agent for such
appraisals as Administrative Agent or the Required Lenders elect to obtain) in
respect to all of the Mortgaged Property which satisfy the reasonable
requirements of Administrative Agent in all material respects. As long as a
Trigger Event is continuing, the Administrative Agent (acting in its sole
discretion or at the direction of the Required Lenders acting in their sole
discretion) may require additional appraisals on all or any portion of the
Mortgaged Property (at the sole expense of St. Joe Timberland).
          SECTION 3. Joinder of Deutsche Bank Trust Company Americas. Deutsche
Bank Trust Company Americas (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby (including
the Commitment Increase) and to become a Lender under the Credit Agreement,
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Fifth Amendment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as

2



--------------------------------------------------------------------------------



 



applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to this Amendment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
          SECTION 4. Increase in Revolver Commitments. The Borrower, the
Guarantors, the Administrative Agent and the Lenders acknowledge and agree that,
as of the Fifth Amendment Effective Date, the aggregate amount of the Revolver
Commitments shall be increased in an amount equal to $25,000,000, for a total
aggregate amount of the Revolver Commitments of all of the Lenders equal to
$125,000,000. The amended amount of each Lender’s total Revolver Commitment is
the amount set forth opposite the name of such Lender on the signature pages
hereof. To the extent necessary, the Administrative Agent shall deliver to each
Lender a Revolver Note executed by the Borrower in the amount of such Lender’s
respective Revolver Commitment.
          SECTION 5. Reaffirmation. To induce the Administrative Agent and the
Lenders to enter into this Amendment, the Borrower and the Guarantors hereby
(a) restate and renew each and every representation and warranty heretofore made
by them under, or in connection with the execution and delivery of, the Credit
Agreement and the other Loan Documents (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
as of such date); (b) restate, ratify and reaffirm each and every term and
condition set forth in the Credit Agreement and in the Loan Documents; and
(c) acknowledge and agree that there exists no right of offset, defense,
counterclaim or objection in favor of the Borrower or any Guarantor as against
the Administrative Agent or any Lender with respect to the payment or
performance of the Obligations.
          SECTION 6. Conditions to Effectiveness. The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:
          (a) receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;
          (b) the Administrative Agent shall have received resolutions from the
Borrower and the Guarantors and other evidence as the Administrative Agent may
reasonably request, respecting the authorization, execution and delivery of this
Amendment;

3



--------------------------------------------------------------------------------



 



          (c) the fact that the representations and warranties of the Borrower
and the Guarantors contained in Section 8 of this Amendment shall be true on and
as of the date hereof; and
          (d) All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.
          SECTION 7. No Other Amendment. Except for the amendments set forth
above and those contained in the First Amendment to Credit Agreement dated
October 30, 2008 (“First Amendment”), the Second Amendment to Credit Agreement
dated February 20, 2009 (“Second Amendment”), the Third Amendment to Credit
Agreement dated May 1, 2009 (“Third Amendment”), and the Fourth Amendment to
Credit Agreement dated October 15, 2009 (“Fourth Amendment”), the text of the
Credit Agreement shall remain unchanged and in full force and effect. On and
after the Fifth Amendment Effective Date, all references to the Credit Agreement
in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and this Amendment. This Amendment is not intended to effect,
nor shall it be construed as, a novation. The Credit Agreement, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
this Amendment shall be construed together as a single agreement. This Amendment
shall constitute a Loan Document under the terms of the Credit Agreement.
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, nor affect nor impair any rights, powers or remedies under the
Credit Agreement as hereby amended. The Lenders and the Administrative Agent do
hereby reserve all of their rights and remedies against all parties who may be
or may hereafter become secondarily liable for the repayment of the Notes. The
Borrower and the Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, and the other Loan Documents
being hereby ratified and affirmed. The Borrower and the Guarantors hereby
expressly agree that the Credit Agreement, as amended, and the other Loan
Documents are in full force and effect.
          SECTION 8. Representations and Warranties. The Borrower and the
Guarantors hereby represent and warrant to each of the Lenders as follows:
          (a) No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof, or shall result from the Commitment Increase.
          (b) The Borrower and the Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
          (c) This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and the Guarantors
and constitutes the legal,

4



--------------------------------------------------------------------------------



 



valid and binding obligations of the Borrower and the Guarantors enforceable
against them in accordance with its terms.
          (d) The execution and delivery of this Amendment and the performance
by the Borrower and the Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and the Guarantors are or may become bound.
          SECTION 9. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
          SECTION 10. Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.
          SECTION 11. Effective Date. This Amendment shall be effective as of
December 23, 2009 (“Fifth Amendment Effective Date”).

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.

            THE ST. JOE COMPANY
      By:   /s/ David S. Childers III         Name:   David S. Childers III     
  Title:   Vice President — Finance         [CORPORATE SEAL]        ST. JOE
TIMBERLAND COMPANY OF DELAWARE, L.L.C.
      By:   /s/ David S. Childers III         Name:   David S. Childers III     
  Title:   Vice President — Finance & Assistant Treasurer           [CORPORATE
SEAL]        ST. JOE FINANCE COMPANY
      By:   /s/ David S. Childers III         Name:   David S. Childers III     
  Title:   Assistant Treasurer           [CORPORATE SEAL]   

6



--------------------------------------------------------------------------------



 



         

          Revolver Commitment:
$100,000,000 BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender
      By:   /s/ Michael F. Skorich    (SEAL)     Name:   Michael F. Skorich     
  Title:   Senior Vice President   

7



--------------------------------------------------------------------------------



 



         

          Revolver Commitment:
$25,000,000  DEUTSCHE BANK TRUST COMPANY AMERICAS


      By:   /s/ J. T. Coe    (SEAL)     Name:   J. T. Coe        Title:  
Managing Director              By:   /s/ Mary Kay Coyle     (SEAL)     Name:  
Mary Kay Coyle        Title:   Managing Director     

8